Exhibit 10.3
Execution Version
LOAN AND SECURITY AGREEMENT
Dated as of August 12, 2011
by and among
HENRY HUDSON HOLDINGS LLC,
58th STREET BAR COMPANY LLC,
AND HUDSON LEASECO LLC, collectively,
as Borrower,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent for Lenders,
DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Bookrunner.

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I Definitions; Principles of Construction
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Principles of Construction
    32  
 
       
ARTICLE II General Terms
    33  
 
       
Section 2.1 Loan; Disbursement to Borrower
    33  
Section 2.2 Interest Rate and Yield-Related Provisions
    37  
Section 2.3 Payments
    44  
Section 2.4 Conditions Precedent to Closing
    48  
Section 2.5 Delayed Draw Term Loan Conditions Precedent
    53  
 
       
ARTICLE III Cash Management
    54  
 
       
Section 3.1 Cash Management
    54  
 
       
ARTICLE IV Representations and Warranties
    65  
 
       
Section 4.1 Borrower Representations
    65  
 
       
ARTICLE V Borrower Covenants
    79  
 
       
Section 5.1 Affirmative Covenants
    79  
Section 5.2 Negative Covenants
    92  
 
       
ARTICLE VI Insurance; Casualty; Condemnation; Restoration
    96  
 
       
Section 6.1 Insurance Coverage Requirements
    96  
Section 6.2 Condemnation and Insurance Proceeds
    102  
 
       
ARTICLE VII Impositions, Other Charges, Liens and Other Items
    107  
 
       
Section 7.1 Impositions and Other Charges
    107  
Section 7.2 No Liens
    108  
Section 7.3 Contest
    108  
 
       
ARTICLE VIII Transfers and Leases
    109  
 
       
Section 8.1 Restrictions on Transfers
    109  
Section 8.2 Sale of Equipment
    109  
Section 8.3 Immaterial Transfers and Easements, etc.
    110  
Section 8.4 Transfers of Interests in Borrower
    110  
Section 8.5 Loan Assumption
    111  
Section 8.6 Notice Required; Legal Opinions
    111  
Section 8.7 Leases
    111  
 
       
ARTICLE IX Interest Rate Cap Agreement
    115  
 
       
Section 9.1 Interest Rate Cap Agreement
    115  
Section 9.2 Pledge and Collateral Assignment
    115  
Section 9.3 Covenants
    116  

 

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
Section 9.4 Representations and Warranties
    117  
Section 9.5 Payments
    118  
Section 9.6 Remedies
    118  
Section 9.7 Sales of Rate Cap Collateral
    120  
Section 9.8 Public Sales Not Possible
    121  
Section 9.9 Receipt of Sale Proceeds
    121  
Section 9.10 Extension Interest Rate Cap Agreement
    121  
Section 9.11 Filing of Financing Statements Authorized
    121  
 
       
ARTICLE X Maintenance of Property; Alterations
    121  
 
       
Section 10.1 Maintenance of Property
    121  
Section 10.2 Alterations and Expansions
    122  
 
       
ARTICLE XI Books and Records, Financial Statements, Reports and Other
Information
    125  
 
       
Section 11.1 Books and Records
    125  
Section 11.2 Financial Statements
    125  
 
       
ARTICLE XII Environmental Matters
    129  
 
       
Section 12.1 Representations
    129  
Section 12.2 Covenant
    129  
Section 12.3 Environmental Reports
    130  
Section 12.4 Environmental Indemnification
    130  
Section 12.5 Recourse Nature of Certain Indemnifications
    131  
 
       
ARTICLE XIII Reserved
    132  
 
       
ARTICLE XIV Administrative Agent
    132  
 
       
Section 14.1 Appointment
    132  
Section 14.2 Delegation of Duties
    132  
Section 14.3 Exculpatory Provisions
    132  
Section 14.4 Reliance by the Agents
    132  
Section 14.5 Notice of Default
    133  
Section 14.6 Non-Reliance on Agents and Other Lenders
    133  
Section 14.7 Indemnification; Reimbursement of Protective Advances
    134  
Section 14.8 Agents in Their Individual Capacity
    135  
Section 14.9 Successor Administrative Agent
    135  
Section 14.10 Limitations on Agents Liability
    135  
Section 14.11 Approvals of Lenders
    136  
 
       
ARTICLE XV Assignments and Participations
    136  
Section 15.1 Assignments, Delegations and Pledges
    136  
 
       
Section 15.2 Register; Effect of Assignment and Acceptance
    136  
Section 15.3 Substitute Notes
    137  
Section 15.4 Participations
    137  
Section 15.5 Security Interest in Favor of Federal Reserve Bank
    138  
Section 15.6 Redirection Notice
    138  

 

(ii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
Section 15.7 Syndication
    138  
Section 15.8 Pfandbrief Appraisal
    139  
 
       
ARTICLE XVI Reserve Accounts
    139  
 
       
Section 16.1 Tax Reserve Account
    139  
Section 16.2 Insurance Reserve Account
    140  
Section 16.3 Cash Sweep Reserve Account
    141  
Section 16.4 Required Repairs Reserve Account
    141  
Section 16.5 FF&E Reserve Account
    142  
Section 16.6 Ground Rent Reserve Account
    143  
 
       
ARTICLE XVII Defaults
    143  
 
       
Section 17.1 Event of Default
    143  
Section 17.2 Remedies
    146  
Section 17.3 Remedies Cumulative; Waivers
    148  
Section 17.4 Costs of Collection
    148  
 
       
ARTICLE XVIII Special Provisions
    149  
 
       
Section 18.1 Exculpation
    149  
 
       
ARTICLE XIX Miscellaneous
    153  
 
       
Section 19.1 Survival
    153  
Section 19.2 Administrative Agent’s Discretion
    154  
Section 19.3 Governing Law
    154  
Section 19.4 No Assignment by Borrower
    156  
Section 19.5 Modification
    156  
Section 19.6 Modification, Waiver in Writing
    156  
Section 19.7 Delay Not a Waiver
    156  
Section 19.8 Notices
    157  
Section 19.9 TRIAL BY JURY
    158  
Section 19.10 Headings
    158  
Section 19.11 Severability
    159  
Section 19.12 Preferences
    159  
Section 19.13 Waiver of Notice
    159  
Section 19.14 Expenses; Indemnity; No Consequential Damages
    159  
Section 19.15 Exhibits and Schedules Incorporated
    162  
Section 19.16 Offsets, Counterclaims and Defenses
    162  
Section 19.17 Liability of Assignees of Lenders
    162  
Section 19.18 Sharing of Payments
    163  
Section 19.19 Set-off
    163  
Section 19.20 No Joint Venture or Partnership; No Third Party Beneficiaries
    163  
Section 19.21 Confidentiality
    164  
Section 19.22 Waiver of Marshalling of Assets
    164  
Section 19.23 Waiver of Counterclaim and other Actions
    165  
Section 19.24 Conflict; Construction of Documents; Reliance
    165  

 

(iii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
Section 19.25 Prior Agreements
    165  
Section 19.26 Reinstatement
    166  
Section 19.27 Counterparts
    166  
Section 19.28 Nature of Borrower Obligations
    166  

          EXHIBITS        
 
       
Exhibit A
  —   Title Insurance Requirements
Exhibit B
  —   Survey Requirements
Exhibit C
  —   Single Purpose Entity Provisions
Exhibit D
  —   Intentionally Omitted
Exhibit E
  —   Non-Consolidation Opinion Requirements
Exhibit F
  —   Counterparty Opinion Requirements
Exhibit G
  —   Form of Tenant Estoppel Letter
Exhibit H
  —   Borrower Organizational Structure
Exhibit I
  —   Interest Rate Cap Agreement Requirements
Exhibit J
  —   Form of Assignment and Acceptance Agreement
Exhibit K
  —   Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit L
  —   Form of Note
Exhibit M
  —   Counterparty Acknowledgment
Exhibit N
  —   Funding Notice
Exhibit O
  —   Form of Independent Director Certificate
Exhibit P
  —   Form of IP Security Agreement

          SCHEDULES        
 
       
Schedule I
  —   Litigation Schedule
Schedule II
  —   Labor Matters Schedule
Schedule III
  —   Rent Roll
Schedule IV
  —   Intentionally Omitted
Schedule V
  —   SRO Tenancies
Schedule VI
  —   Required Repairs
Schedule VII
  —   Percentage Share
Schedule VIII
  —   Ground Lease
Schedule IX
  —   IP Schedule

 

(iv)



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT, dated as of August 12, 2011 (as Modified from
time to time, this “Agreement”), by and among HENRY HUDSON HOLDINGS LLC, a
Delaware limited liability company (“Owner”), 58th STREET BAR COMPANY LLC, a
Delaware limited liability company (“Bar Lessee”), and HUDSON LEASECO LLC, a New
York limited liability company (“Operating Lessee”; Operating Lessee, Bar Lessee
and Owner, together with their respective successors and assigns, collectively
“Borrower”), each having an address at c/o Morgans Hotel Group, 475 Tenth
Avenue, New York, New York 10018, THE INSTITUTIONS FROM TIME TO TIME PARTY
HERETO (together with their successors and assigns, collectively and severally,
“Lenders”); and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as
administrative agent for Lenders (in such capacity, together with its successors
and assigns, “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lenders and requests that DBTCA act as administrative agent for the benefit of
Lenders with respect to the Loan;
WHEREAS, Lenders are willing to make the Loan to Borrower and DBTCA is willing
to act as administrative agent on behalf of Lenders, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW, THEREFORE, in consideration of the above recitals and the making of the
Loan by Lenders and the covenants, agreements, representations and warranties
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:
ARTICLE I
Definitions; Principles of Construction
Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:
“Acceptable Counterparty” shall mean a bank or other financial institution which
has (a) either (i) a long-term unsecured debt rating or counterparty rating of
“A-” or higher by S&P or (ii) if the long-term unsecured debt rating or
counterparty rating is “A” or lower by S&P, a short-term rating of not less than
“A-1” from S&P; (b) a long-term unsecured debt rating of not less than “A3” by
Moody’s; and (c) if the counterparty is rated by Fitch, either a long-term
unsecured debt rating or counterparty rating of not less than “A-” from Fitch or
a short-term unsecured debt rating of not less than “F-1” from Fitch.

 

 



--------------------------------------------------------------------------------



 



“Acceptable Management Agreement” shall mean, with respect to the Property, the
Management Agreement in effect as of the Closing Date or such other agreement
for managing the Property as may be approved by Administrative Agent in
accordance with this Agreement.
“Acceptable Manager” shall mean (i) the current Manager as of the Closing Date
or (ii) any other reputable and experienced professional hotel management
company approved by Administrative Agent.
“Accommodation Security Documents” shall mean the Security Instrument, the IP
Security Agreement, the Assignment of Leases and UCC-1 Financing Statements
which have been executed by Borrower and any other Transaction Party in favor of
Administrative Agent to secure Borrower’s obligations under the Loan Documents.
“Account Collateral” shall have the meaning set forth in Section 3.1.2.
“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Acceptable Counterparty in the
form of Exhibit M.
“Additional Non-Consolidation Opinion” shall have the meaning set forth in
Section 4.1.29(B).
“Affected Lender” shall have the meaning set forth in Section 2.2.7(ii).
“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.
“Agents” shall have the meaning set forth in Section 14.2.
“Agreement” shall mean this Agreement, as the same may be Modified from time to
time.
“Allocable Amount” shall have the meaning set forth in Section 19.28(g).
“Allocable Chain Expenses” shall mean the fees expressed as a percentage of
Hotel Revenue paid to Manager in respect of Chain Services (as defined in the
Management Agreement) rendered by Manager pursuant to the Management Agreement.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration” shall mean any demolition, alteration, installation, improvement,
or excavation of or to the Property or any part thereof or the Improvements
(including FF&E) thereon.
“Applicable Base Rate” shall mean the floating rate per annum equal to the daily
average Base Rate in effect during the applicable calculation period plus the
Base Rate Spread.

 

-2-



--------------------------------------------------------------------------------



 



“Applicable LIBO Rate” shall mean, with respect to the applicable Interest
Period, the per annum rate equal to the Reserve Adjusted LIBO Rate plus the LIBO
Rate Spread.
“Appraisal” shall mean a FIRREA-compliant, MAI appraisal of the Property
acceptable to Administrative Agent in its reasonable discretion.
“Approved Operating Expenses” shall mean, with respect to any calendar month
during a Cash Sweep Period, the monthly Operating Expenses as set forth for such
calendar month on the Budget approved by Administrative Agent during a Cash
Sweep Period pursuant to Section 11.2.6(C); provided, however, that if such
Budget has not been so approved by Administrative Agent, then the term Approved
Operating Expenses shall mean the amount of Operating Expenses set forth for
such calendar month on the immediately preceding Budget approved by
Administrative Agent (or if no such Budget has been approved by Administrative
Agent, on the then current Budget in effect) with increases thereto for
Impositions, increased management fees due to increases in revenue at the
Property, utility costs and insurance costs.
“Assignee” shall have the meaning set forth in Section 15.1.
“Assignment and Acceptance Agreement” shall mean an assignment and acceptance
agreement entered into by a Lender and an assignee, and accepted by such Lender
in accordance with Article XV and in substantially the form of Exhibit J or such
other form customarily used by the applicable Lender in connection with the
participation or syndication of mortgage loans at the time of such assignment or
such other form approved in writing by Administrative Agent in its reasonable
discretion.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases, Rents and Hotel Revenue, dated as of the date hereof, from Borrower, as
assignor, to Administrative Agent, as assignee, assigning to Administrative
Agent all of Borrower’s interest in and to the Leases, Rents, Hotel Revenue and
Security Deposits as security for the Loan, as the same may be Modified from
time to time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Administrative Agent, Borrower and Manager.
“Assumed Interest Expense” shall mean, with respect to the immediately preceding
twelve (12) calendar months, an amount equal to the product of the Principal
Amount then outstanding multiplied by the greater of (A) (i) with respect to the
calculation of DSCR in connection with entering into an Extension Interest Rate
Cap Agreement, the proposed LIBOR Cap Strike Rate and (ii) in all other cases,
seven percent (7%), or (B) the weighted average Applicable Base Rate or
Applicable LIBO Rate, as applicable, then applicable under the Loan (which
constant, in each case shall be calculated at all times using an actual/360
accrual convention).
“Bankruptcy Code” shall mean Title 11, U.S.C.A., as amended from time to time
and any successor statute thereto.

 

-3-



--------------------------------------------------------------------------------



 



“Bar Lease” shall mean that certain Lease dated as of August 12, 2011 between
Operating Lessee and Bar Lessee with respect to certain premises to be used for
bar/lounge purposes at the Property.
“Bar Lessee” has the meaning set forth in the first paragraph of this Agreement.
“Base Rate” shall mean on any day the highest of: (a) the Prime Rate in effect
on such day, (b) the sum of the Federal Funds Rate in effect on such day plus
one half of one percent (0.50%), and (c) the Reserve Adjusted LIBO Rate in
effect on such day plus one half of one percent (0.50%).
“Base Rate Spread” shall mean three percent (3.00%).
“Beneficial” when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.
“Best of Borrower’s Knowledge”, shall mean the actual (as opposed to imputed or
constructive) present knowledge of Richard Szymanski and/or Daniel Flannery
after due inquiry, and without creating any personal liability on the part of
any said individuals. In the case where the term “Best of Borrower’s Knowledge”
is used in the context of representations or warranties of Borrower to be made
after the date hereof, the term shall include the Person or Persons, as
applicable, that occupy the capacities of said individuals on the date such
representation or warranty to the extent that one or more of such individuals no
longer occupy their current capacities.
“Borrower” has the meaning set forth in the first paragraph of this Agreement.
“Borrower’s Account” shall mean the account identified in a written notice from
Borrower to Administrative Agent, which Borrower’s Account shall be under the
sole dominion and control of Borrower.
“Budget” shall mean the operating budget for the Property prepared by Borrower
or Manager on Borrower’s behalf, pursuant to the Management Agreement, for the
applicable Fiscal Year or other period setting forth, in reasonable detail,
Borrower’s or Manager’s estimates of the anticipated results of operations of
the Property, including revenues from all sources, all Operating Expenses,
Management Fees and Capital Expenditures.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business. When
used with respect to an Interest Determination Date, Business Day shall mean any
day on which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
“Calculation Date” shall mean the last day of each calendar quarter during the
Term.
“Capital Expenditures” shall mean any amount incurred in respect of capital
items which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.

 

-4-



--------------------------------------------------------------------------------



 



“Cash” shall mean the legal tender of the United States of America.
“Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Government Obligations.
“Cash Management Bank” shall mean a financial institution approved by
Administrative Agent.
“Cash Sweep Period” shall commence if (i) as of any Calculation Date occurring
on or after September 30, 2012 and before the Initial Maturity Date (such
period, the “Second Loan Year”), the Debt Yield Ratio for the immediately
preceding twelve (12) calendar months is less than 9.5% (the “Second Loan Year
Cash Flow Sweep Trigger”) and (ii) as of any Calculation Date occurring on or
after the Initial Maturity Date until the date the Loan is repaid in full (such
period, the “Extension Period”), the Debt Yield Ratio for the immediately
preceding twelve (12) calendar months is less than 11.0% (the “Extension Period
Cash Flow Sweep Trigger”). A Cash Sweep Period which (x) commenced due to a
Second Loan Year Cash Flow Sweep Trigger shall end if the Property has achieved
a Debt Yield Ratio for the immediately preceding twelve (12) calendar months
exceeding 9.5% for two consecutive Calculation Dates (and no other Cash Sweep
Period is then in effect) or (y) commenced due to an Extension Period Cash Flow
Sweep Trigger shall end if the Property has achieved a Debt Yield Ratio for the
immediately preceding twelve (12) calendar months exceeding 11.0% for two
consecutive Calculation Dates (and no other Cash Sweep Period is then in
effect).
“Cash Sweep Reserve Account” shall have the meaning set forth in
Section 3.1.1(H).
“Casualty” shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or by any lending
office of such Lender or by such Lender’s holding company, if any) with any
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the ownership interests in
such First Person, (b) the First Person owns, directly or indirectly, at least
75% of all of the ownership interests in such Second Person, or (c) a third
Person owns, directly or indirectly, at least 75% of all of the ownership
interests in both the First Person and the Second Person.
“Closing Date” shall mean the date of this Agreement set forth in the first
paragraph hereof.

 

-5-



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean the Property, the Account Collateral, the Rate Cap
Collateral, the IP Collateral and any other real or personal property in which
Administrative Agent has been granted a security interest in respect of the Loan
or other collateral securing the Loan, in whole or in part.
“Collateral Accounts” shall have the meaning set forth in Section 3.1.1.
“Collection Account” shall have the meaning set forth in Section 3.1.1.
“Collection Account Agreement” shall mean the Blocked Account Control Agreement,
dated as of the date hereof, among Administrative Agent, Operating Lessee and
Collection Bank relating to the Collection Account.
“Collection Bank” shall mean JPMorgan Chase Bank, N.A. or any successor
financial institution approved by Administrative Agent.
“Common Elements” shall have the meaning set forth in the Condominium
Declaration.
“Condemnation” shall mean a taking or voluntary conveyance during the term
hereof of all or any part of the Property or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority,
whether or not the same shall have actually been commenced.
“Condominium Declaration” shall have the meaning set forth in the Security
Instrument.
“Condominium Regime” shall have the meaning set forth in the Security
Instrument.
“Condominium Rules” shall have the meaning set forth in Section 5.1.27.
“Condominium Units” shall mean collectively, the Owned Units and the Leasehold
Units.
“Contact Office” shall mean the office of DBTCA located at Deutsche Bank Trust
Company Americas, c/o DB Services New Jersey Inc., 5022 Gate Parkway, # 200,
Jacksonville, FL 32256, Attention: Tihana Mesic, or such other offices as
Administrative Agent may notify Borrower and Lenders from time to time in
writing.
“Control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of 51% or more of the voting securities
of such Person, and the terms Controlled, Controlling and Common Control shall
have correlative meanings (it being agreed that Manager does not Control any
Person by virtue of the exercise of its rights under the Management Agreement).

 

-6-



--------------------------------------------------------------------------------



 



“Counterparty” shall mean the counterparty to the Interest Rate Cap Agreement
and any counterparty under a Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement and, if applicable, any credit support
provider identified in the Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement.
“Counterparty Opinion” shall have the meaning set forth in Section 9.3.
“Current Debt Service Reserve Account” shall have the meaning set forth in
Section 3.1.1(D).
“Debt” shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) intentionally
omitted; (e) obligations or liabilities of such Person arising under letters of
credit, credit facilities or other acceptance facilities; (f) obligations of
such Person under any guarantees or other agreement to become secondarily liable
for any obligation of any other Person, endorsements (other than for collection
or deposit in the Ordinary Course of Business) and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
Person or otherwise to assure a creditor against loss; (g) obligations of such
Person secured by any Lien on any property of such Person, whether or not the
obligations have been assumed by such Person (other than Liens relating to Taxes
and mechanics’ and materialmen’s Liens permitted under the Loan Documents); or
(h) obligations of such Person under any interest rate or currency swap
agreements.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Notes.
“Debt Yield Ratio” shall mean, with respect to any applicable period, a ratio in
which:
(a) the numerator is Net Operating Income for such period; and
(b) the denominator is the Principal Amount as of the date of determination.
“Debt Yield Test” shall mean the test with respect to the trailing twelve (12)
calendar month period ending on the last day of the most recent Fiscal Quarter
immediately preceding the Second Extended Maturity Date to determine the Debt
Yield Ratio for such period (based on the financial information delivered by
Borrower pursuant to Section 11.2 hereof with respect to such period).

 

-7-



--------------------------------------------------------------------------------



 



“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall have the meaning set forth in Section 2.2.10.
“Delayed Draw Term Loan Available Amount” shall mean, on any Funding Date, a
principal amount of Delayed Draw Term Loans equal to the positive difference, if
any, between (i) that Principal Amount which, when divided into Net Operating
Income (calculated as provided in Section 2.5(B)(i)), produces a Debt Yield
Ratio of 9.5% or greater and (ii) the Principal Amount outstanding immediately
prior, and without giving effect, to the making of any Delayed Draw Term Loans
on such Funding Date.
“Delayed Draw Term Loan” shall mean any term loan made pursuant to Section
2.1.1(b).
“Delayed Draw Term Loan Availability Period” shall mean the period from the
Closing Date through and including the Business Day immediately preceding the
fifteen month anniversary of the Closing Date.
“Delayed Draw Term Loan Commitment” shall mean, with respect to any Lender, such
Lender’s commitment to make or otherwise fund a Delayed Draw Term Loan pursuant
to Section 2.1.1(b), and “Delayed Draw Term Loan Commitments” shall mean such
commitments of all such Lenders in the aggregate. The amount of each Lender’s
Delayed Draw Term Loan Commitment is set forth on Schedule VII to this Agreement
and/or in any Assignment and Acceptance pursuant to which such Lender assumed
any Delayed Draw Term Loan Commitments, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Delayed
Draw Term Loan Commitments as of the Closing Date is $20,000,000.
“Disqualified Transferee” shall mean any Person or its Close Affiliate that,
(i) has been convicted in a criminal proceeding for a felony or a crime
involving moral turpitude or that is an organized crime figure or is reputed (as
determined by Administrative Agent in its sole discretion) to have substantial
business or other affiliations with an organized crime figure; (ii) has at any
time filed a voluntary petition under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law; (iii) as to which an involuntary petition
(which was not subsequently dismissed) has at any time been filed under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law;
(iv) has at any time filed an answer consenting to or acquiescing in any
involuntary petition filed against it by any other person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law; (v) has at any
time consented to or acquiesced in or joined in an application for the
appointment of a custodian, receiver, trustee or examiner for itself or any of
its property; (vi) has at any time made an assignment for the benefit of
creditors, or has at any time admitted its insolvency or inability to pay its
debts as they become due; or (vii) has been found by a court of competent
jurisdiction or other governmental authority in a comparable proceeding to have
violated any federal or state securities laws or regulations promulgated
thereunder.

 

-8-



--------------------------------------------------------------------------------



 



“Downgrade” shall have the meaning as set forth in Section 9.3(c) hereof.
“DSCR” shall mean, with respect to a particular period, the ratio (expressed in
terms of a percentage) of Net Operating Income for the trailing twelve
(12) calendar month period ending on the last day of the most recent Fiscal
Quarter for which Borrower has delivered financial statements to Administrative
Agent to the aggregate amount of Assumed Interest Expense that is payable in
respect of such period, as computed by Administrative Agent from time to time
pursuant to the terms hereof.
“EBC Unit” shall have the meaning set forth in the Condominium Declaration.
“Eligible Assignee” shall mean any of the following:
(a) A commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000;
(b) A commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having a combined
capital and surplus of at least $100,000,000 (provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD);
(c) A Person that is Controlled by a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
any such country, and having a combined capital and surplus of at least
$100,000,000 (provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD);
(d) A Person that is engaged in the business of commercial banking or an
insurance company that engages in commercial lending and that is: (1) an
Affiliate of a Lender, (2) an Affiliate of a Person of which a Lender is an
Affiliate, or (3) a Person of which a Lender is an Affiliate;
(e) An insurance company, mutual fund or other financial institution organized
under the laws of the United States, any state thereof, any other country which
is a member of the OECD or a political subdivision of any such country, which
invests in bank loans and has a net worth of $500,000,000;
(f) Any fund (other than a mutual fund) which invests in bank loans and whose
assets exceed $100,000,000; and
(g) A Pfandbrief,
provided, however, that no Person shall be an “Eligible Assignee” unless at the
time of the proposed assignment to such Person: (i) such Person is able to make
or maintain, as applicable, its portion of the Loan in U.S. dollars, (ii) such
Person is exempt from withholding of tax on interest and is able to deliver the
documents related thereto pursuant to Section 2.2.9(v) of this Agreement, and
(iii) such Person is not a Transaction Party or an Affiliate of a Transaction
Party.

 

-9-



--------------------------------------------------------------------------------



 



“Eligible Collateral” shall mean U.S. Government Obligations, or Cash and Cash
Equivalents, or any combination thereof.
“Embargoed Person” shall have the meaning set forth in Section 4.1.41(c).
“Environmental Certificate” shall have the meaning set forth in Section 12.2.1.
“Environmental Claim” shall mean any claim, action, cause of action,
investigation or written notice by any Person alleging potential liability
(including potential liability for investigatory costs, cleanup costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based upon or resulting from (a) the presence, threatened presence, release
or threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.
“Environmental Event” shall have the meaning set forth in Section 12.2.1.
“Environmental Indemnity” shall mean the Environmental Indemnity, dated the date
hereof, made by Borrower and Guarantor in favor of Administrative Agent as may
be Modified from time to time.
“Environmental Law” shall have the meaning provided in the Environmental
Indemnity.
“Environmental Reports” shall have the meaning set forth in Section 12.1.
“Equipment” shall have the meaning set forth in the Security Instrument.
“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England are open for domestic and international business.
“Event of Default” shall have the meaning set forth in Section 17.1.
“Evidence of No Withholding” shall have the meaning set forth in
Section 2.2.9(v).
“Excess Cash Flow” shall have the meaning set forth in Section 3.1.5(A)(x).
“Excluded Taxes” shall mean, with respect to Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder or under the other Loan Documents, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by any state, locality or foreign jurisdiction under the
laws of which such recipient is organized or in which it maintains an office or
permanent establishment, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
Borrower is located and (c) in the case of a Foreign Lender, any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure to comply with Section 2.2.9 of this Agreement;
provided, however, Excluded Taxes shall not include any withholding tax
resulting from any inability to comply with Section 2.2.9 of this Agreement
solely by reason of there having occurred a Change in Law.

 

-10-



--------------------------------------------------------------------------------



 



“Exculpated Parties” shall have the meaning set forth in Section 18.1.1.
“Excusable Delay” shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, earthquake, strikes, work stoppages, shortages of labor or
materials or other causes beyond the reasonable control of Borrower, but
Borrower’s lack of funds in and of itself shall not be deemed a cause beyond the
control of Borrower.
“Expansion” shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.
“Extension Interest Rate Cap Agreement” shall mean, following Borrower’s
exercise of its option to extend the Maturity Date pursuant to 2.1.6, an
Interest Rate Cap Agreement or Agreements (together with the confirmations and
schedules relating thereto), each from an Acceptable Counterparty and satisfying
the requirements set forth on Exhibit I hereto; provided that, to the extent any
such interest rate cap agreement does not meet the foregoing requirements, an
“Extension Interest Rate Cap Agreement” shall be such interest rate cap
agreement as may be approved by Administrative Agent in its sole and absolute
discretion.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal Funds brokers of recognized
standing selected by Administrative Agent.
“Fee Letter” shall mean the Fee Letter, dated as of the Closing Date, among,
Borrower, Administrative Agent and Deutsche Bank Securities, Inc., as Lead
Arranger.
“FF&E” shall mean furniture, fixtures and equipment.
“FF&E Reserve Account” shall have the meaning set forth in Section 3.1.1(F).
“Final Completion” shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration, a certificate of the Independent Architect, if applicable.

 

-11-



--------------------------------------------------------------------------------



 



“Final Extended Maturity Date” shall have the meaning given such term in
Section 2.1.6(iii).
“First Extended Maturity Date” shall have the meaning given such term in
Section 2.1.6(i).
“Fiscal Quarter” shall mean each quarter within a Fiscal Year in accordance with
GAAP.
“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Indebtedness is repaid in full, or such other common
fiscal year of Borrower as Borrower may select from time to time with the prior
consent of Administrative Agent, such consent not to be unreasonably withheld.
“Fitch” shall mean Fitch Ratings Inc.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Franchise Agreement” shall mean a document or instrument pursuant to which a
Borrower or Manager is granted the right to operate the Property as a franchise.
“Franchisor” shall mean a franchisor under a Franchise Agreement.
“Funding Date” shall have the meaning set forth in Section 2.1.2(b).
“Funding Notice” shall mean a notice substantially in the form of Exhibit N.
“GAAP” shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination, as appropriately
modified by the Uniform System.
“Government Lists” shall have the meaning set forth in Section 4.1.41(b).
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, and any court, board, agency, commission, office
or other entity or authority of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise) exercising
executive, legislative, judicial, regulatory or administrative functions, in
each case whether now or hereafter in existence.

 

-12-



--------------------------------------------------------------------------------



 



“Ground Lease” shall mean collectively those certain ground leases more
particularly described on Schedule VIII attached hereto and made a part hereof
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.
“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease.
“Ground Rent Reserve Account” shall have the meaning set forth in
Section 3.1.1(G).
“Guarantor” shall mean, Morgans Group LLC, a Delaware limited liability company,
which shall execute and deliver the Recourse Guaranty and the Environmental
Indemnity.
“Hazardous Materials” shall have the meaning given to “Hazardous Substances” in
the Environmental Indemnity.
“Holdco” shall mean Morgans Hotel Group Co., a Delaware corporation.
“Holding Account” shall have the meaning set forth in Section 3.1.1.
“Holding Account Agreement” shall mean the securities account control agreement
to be entered into following the Closing Date in accordance with Section 3.1.1
among Administrative Agent, Borrower and Cash Management Bank relating to the
Holding Account in form and substance satisfactory to Administrative Agent.
“Hotel Operating Account” shall mean an “Operating Account” (as defined in the
Management Agreement) maintained by Manager in the name of Operating Lessee with
respect to Hotel Operating Expenses at the Property and in accordance with the
terms of the Management Agreement.
“Hotel Operating Account Agreement” shall mean the deposit account control
agreement to be entered into following the Closing Date in accordance with
Section 3.1.1 among Administrative Agent, Operating Lessee and Cash Management
Bank relating to the Hotel Operating Account in form and substance satisfactory
to Administrative Agent.
“Hotel Operating Account Bank” shall mean JPMorgan Chase Bank, N.A. or any
successor financial institution approved by Administrative Agent.
“Hotel Operating Expenses” shall mean all expenses of Borrower (or of Manager
for the account of Borrower) in connection with the ownership or operation of
the Property, including costs (including labor) of providing services including
rooms, food and beverage, telecommunications, garage and parking and other
operating departments, as well as Impositions and Other Charges, Ground Rent,
rental expenses, insurance premiums, utilities costs, administrative and general
costs (other than Management Fees and Allocable Chain Expenses under the
Management Agreement), repair and maintenance costs (excluding for purposes of
this clause any amounts payable out of the FF&E Reserve Account and any amounts
that are treated as capital expenditures under GAAP) and marketing and legal
expenses incurred in connection with the operation of the Property.

 

-13-



--------------------------------------------------------------------------------



 



“Hotel Revenue” shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of all or any portion of the Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of every kind, the rental or licensing of
signs, sign space or advertising space, rentals, revenues, receipts, income,
accounts, accounts receivable, cancellation fees, penalties, credit card
receipts and other receivables relating to or arising from rentals, rent
equivalent income, income and profits from guest rooms, meeting rooms,
conference and banquet rooms, food and beverage facilities, health clubs, spas,
vending machines, parking facilities, telecommunication and television systems,
guest laundry, the provision or sale of other goods and services, and any other
items of revenue, receipts or other income as identified in the Uniform System;
plus business interruption insurance Proceeds.
“Impositions” shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other Collateral or any part thereof, or any
Rents or other Hotel Revenue therefrom or any estate, right, title or interest
therein, or (c) any occupancy, operation, use or possession of, or sales from,
or activity conducted on, or in connection with the Property or the leasing or
use of all or any part thereof. Nothing contained in this Agreement shall be
construed to require Borrower to pay any tax, assessment, levy or charge imposed
on (i) any tenant occupying any portion of the Property, (ii) any manager of the
Property, including any Manager, or (iii) servicer, Lenders, Administrative
Agent or any other third party in the nature of a capital levy, estate,
inheritance, succession, income or net revenue tax.
“Improvements” shall have the meaning set forth in the Security Instrument.
“Incremental Payment” shall have the meaning set forth in Section 2.2.8.
“Indebtedness” shall mean, at any given time, the Principal Amount, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lenders pursuant hereto, under the Notes or
in accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lenders hereunder or pursuant to the Notes or the
other Loan Documents.

 

-14-



--------------------------------------------------------------------------------



 



“Indemnified Parties” shall have the meaning set forth in Section 19.14(b).
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower, (ii) is
not connected with Borrower or any Affiliate of Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.
“Independent Architect” shall mean an architect, engineer or construction
consultant selected by Borrower which is licensed to practice in the State and
has at least five (5) years of architectural experience and which is reasonably
acceptable to Administrative Agent and (i) does not have any direct financial
interest or any material indirect financial interest in any Borrower or in any
Affiliate of any Borrower, (ii) is not connected with Borrower or any Affiliate
of Borrower as an officer, employee, partner, member, manager, director, or
Person performing similar functions and (iii) is not a member of the immediate
family of a Person defined in (i) or (ii) above.
“Independent Director, Independent Manager, or Independent Member” shall mean a
natural person selected by Borrower (a) with prior experience as an independent
director, independent manager or independent member, (b) with at least three
(3) years of employment experience, (c) who is provided by a Nationally
Recognized Service Company, (d) who is duly appointed as an Independent
Director, Independent Manager, or Independent Member and is not, will not be
while serving in such capacity, and shall not have been at any time during the
preceding five (5) years, any of the following:
(i) a stockholder, director (other than as an independent director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;
(ii) a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;
(iii) a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person; or
(iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person.

 

-15-



--------------------------------------------------------------------------------



 



A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director, Independent Manager, or Independent Member of Borrower,
provided that the fees that such individual earns from serving as Independent
Director of Affiliates of Borrower in any given year constitute in the aggregate
less than five percent (5%) of such individual’s annual income for that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director of
Borrower if such individual is an independent director, independent manager,
independent member or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers, independent members and special managers and also provides other
corporate services in the ordinary course of its business.
“Initial LIBOR Cap Strike Rate” shall mean 3.00% per annum.
“Initial Maturity Date” shall mean August 12, 2013.
“Insurance Premiums” shall have the meaning set forth in Section 6.1.14(A).
“Insurance Requirements” shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.
“Insurance Reserve Account” shall have the meaning set forth in
Section 3.1.1(b).
“Insurance Reserve Amount” shall have the meaning set forth in Section 16.2.
“Insurance Reserve Trigger” shall mean Borrower’s failure to deliver to
Administrative Agent not less than five Business Days prior to each Payment Date
(unless Borrower has provided to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that Borrower had prepaid such insurance
premiums through a future Payment Date), evidence that all insurance premiums
for the insurance required to be maintained pursuant to the terms of this
Agreement have been paid in full.
“Intellectual Property” shall mean all intellectual property worldwide
including: (a) Trademarks; (b) patents issued by the United States Patent and
Trademark Office or the equivalent thereof in any other country, industrial
designs, and applications for any of the foregoing, including any continuations,
divisionals, continuations in part, renewals, extensions and reissues, and the
inventions disclosed or claimed therein; (c) copyrights in published and
unpublished works of authorship, whether registered or unregistered in the
United States or any other country, whether as author, assignee, or transferee
(including without limitation databases and other compilations of information,
computer software, middleware, user interface, source code, object code, and the
like, and user manuals and other training documentation related thereto), all
derivative works, renewals, extensions, restorations, and reversions thereof;
(d) domain names; (e) trade secrets, proprietary confidential information and
operational systems, including confidential know-how, processes, schematics,
concepts, ideas, inventions, business methods and processes, marketing plans,
research and development, formulae, drawings, prototypes, models, designs,
customer and supplier information and lists, databases and other compilations of
information, historical guest lists, mailing lists, computer software and
systems (including reservations and other hotel systems), middleware, user
interface, source code, object code, algorithms, and the like, and user manuals
and other training documentation related thereto, and other nonpublic,
confidential, or proprietary information; (f) any registrations, applications
for registration or issuance, recordings, reissues, renewals, divisions,
continuations, and extensions relating to any or all of the foregoing;
(g) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements or other
violations thereof relating to any or all of the foregoing; (i) rights to sue
for past, present and future infringements and other violations thereof relating
to any or all of the foregoing; and (j) for all of the foregoing, any of which
is now owned, acquired or developed after the Closing Date.

 

-16-



--------------------------------------------------------------------------------



 



“Interest Determination Date” shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.
“Interest Period” shall mean (i) while the Loan bears interest at the Applicable
LIBO Rate or Default Rate based on Applicable LIBO Rate, a period of one month
commencing on the expiration of the preceding Interest Period (or, in the case
of the first Interest Period, on the Closing Date) and (ii) while the Loan bears
interest at the Applicable Base Rate or the Default Rate based on the Applicable
Base Rate, the period commencing on the date of conversion and ending on the
last day of the calendar month in which the date of conversion occurred, and
each succeeding calendar month thereafter; provided, that (x) while the Loan
bears interest at the Applicable LIBO Rate, if an Interest Period would
otherwise end on a day which is not a Eurodollar Business Day, such Interest
Period shall end on the next succeeding Eurodollar Business Day, provided,
however, that if said next succeeding Eurodollar Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Eurodollar Business Day, and (y) no Interest Period may continue past the
Maturity Date.
“Interest Rate Cap Agreement” shall mean an interest rate cap agreement or
agreements (together with the confirmation and schedules relating thereto), or,
with Administrative Agent’s prior written consent (which shall not be
unreasonably withheld, delayed or conditioned), a swap or other interest rate
hedging instrument, each between a Counterparty and Borrower obtained by
Borrower and collaterally assigned to Administrative Agent pursuant to this
Agreement, and each satisfying the requirements set forth in Exhibit I (and, in
the case of a swap or other interest rate hedging agreement, consented to by
Administrative Agent in its reasonable discretion).
“IP Collateral” shall mean all Borrower’s right, title and interest in, to and
under Intellectual Property and IP Licenses.
“IP Licenses” shall mean all licenses of Intellectual Property with respect to
Intellectual Property (regardless of whether such agreements and covenants are
contained within an agreement that also covers other matters, such as
development, consulting services or distribution of products) and regardless of
whether Borrower is a licensor or licensee under any such agreement, together
with any and all (i) amendments, renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future breaches or
violations thereof, and (iii) the right to sue for past, present and future
breaches or violations thereof.

 

-17-



--------------------------------------------------------------------------------



 



“IP Schedule” shall have the meaning provided in Section 4.1.46.
“IP Security Agreement” shall mean the IP Security Agreement in form and
substance substantially similar to the form attached hereto as Exhibit P.
“Joint Venture Partner” shall mean any Person (other than a Person in which
Holdco owns a direct or indirect ownership interest) that (x) is not a
Disqualified Transferee and (y) acquires either (i) a direct ownership interest
in Borrower or (ii) a direct ownership interest in a Person that holds a direct
or indirect ownership interest in Borrower and in which Guarantor owns a direct
or indirect ownership interest as the result of a Transfer made in compliance
with Section 8.4.
“Land” shall have the meaning set forth in the Security Instrument.
“Late Payment Charge” shall have the meaning set forth in Section 2.2.2.
“Lease” shall mean any lease (including, without limitation, the Operating Lease
and the Bar Lease), sublease or sub sublease, letting, license, concession, or
other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted by Borrower a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property or any facilities at the Property (other than Ordinary Course of
Business (a) short-term occupancy rights of hotel guests, (b) occupancy
agreements or other occupancy rights for groups of hotel guests for transitory
periods of time and (c) agreements for catering, business and similar special
events or functions at the Property), and every Modification or other agreement
relating to such lease, sublease, sub-sublease, or other agreement entered into
in connection with such lease, sublease, sub-sublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.
“Lease Modification” shall have the meaning set forth in Section 8.7.1.
“Leaseco Intercompany Loan” shall mean that certain indebtedness of Owner to
Operating Lessee in the principal amount of $6,500,000 evidenced by a promissory
note dated August 28, 2000.
“Leasehold Units” shall mean the Tenth Floor Unit and the Store Unit leased by
Borrower pursuant to the Ground Lease.
“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws, and
all covenants, restrictions and conditions now or hereafter of record which may
be applicable to Borrower or to the Property and the Improvements and the
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Equipment thereon including, without limitation,
building and zoning codes and ordinances and laws relating to handicapped
accessibility.

 

-18-



--------------------------------------------------------------------------------



 



“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Liabilities” shall mean all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorney’s fees and expenses) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Loan and the termination, resignation or replacement of Administrative Agent
or replacement of any Lender) be imposed on, incurred by or asserted against
Administrative Agent, Lenders, or, as applicable, any other Indemnified Party.
“LIBO Rate” shall mean, with respect to any Interest Period, the average of
interbank offered rates for dollar deposits having a maturity approximately
equal to such Interest Period in the London interbank market as set forth on
Reuters Screen LIBOR01 Page (i.e., the LIBOR page), or any successor page, of
the Reuters System, titled “British Banker Association Interest Settlement
Rates” at approximately 11:00 a.m. (London time) two (2) Eurodollar Business
Days prior to the first day of such Interest Period or if such rate is not then
quoted, the arithmetic average as determined by Administrative Agent of the
rates at which deposits in immediately available U.S. dollars in an amount equal
to the amount of such LIBOR Rate Loan having a maturity approximately equal to
such Interest Period are offered by four (4) major reference banks to be
selected by Administrative Agent in the London interbank market, at
approximately 11:00 a.m. (London time) two (2) Eurodollar Business Days prior to
the first day of such Interest Period.
“LIBO Rate Spread” shall mean four percent (4.00%).
“LIBO Reserve Percentage” shall mean with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional
adjustments) which is actually imposed on a Lender under Regulation D on
eurocurrency liabilities.
“LIBOR Cap Strike Rate” shall mean, (i) with respect to the Interest Rate Cap
Agreement in effect prior to the Initial Maturity Date, the Initial LIBOR Cap
Strike Rate; and (ii) with respect to any Extension Interest Rate Cap Agreement,
a rate equal to that sufficient to maintain a DSCR of 1.10x measured for the
period applicable to the Fiscal Quarter immediately preceding the Initial
Maturity Date, the First Extended Maturity Date or the Second Extended Maturity
Date, as applicable.
“License” shall have the meaning set forth in Section 4.1.23.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

-19-



--------------------------------------------------------------------------------



 



“Loan” shall mean, collectively, (i) the Term Loans made by Lenders to Borrower
on the Closing Date pursuant to this Agreement and (ii) any Delayed Draw Term
Loans made by Lenders to Borrower during the Delayed Draw Term Loan Availability
Period pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Account Agreement, the Post Closing
Agreement, the Fee Letter, the Recourse Guaranty and all other documents
executed and/or delivered by Borrower or any of its Affiliates in connection
with the Loan including any certifications or representations delivered by or on
behalf of Borrower, any Affiliate of Borrower, the Manager, or any Affiliate of
the Manager (including, without limitation, any certificates in connection with
any legal opinions delivered on the date hereof).
“Loan Sale” shall have the meaning set forth in Section 15.7.
“Management Agreement” shall mean the First Amended and Restated Hotel
Management Agreement, dated as of August 12, 2011, by and between Operating
Lessee and Morgans Hotel Group Management LLC, a Delaware limited liability
company, as the same may be Modified from time to time in accordance with the
terms hereof.
“Management Control” shall mean, with respect to any direct or indirect
ownership interest in Borrower or the Property (not including Manager’s interest
under an Acceptable Management Agreement), the power and authority to make and
implement or cause to be made and implemented all material decisions with
respect to the operation, management, financing and disposition of the specified
interest.
“Management Fee” shall mean an amount equal to the monthly property management
fees payable to the Manager pursuant to the terms of the Management Agreement
for management services, incentive management fees and any other fees described
in the Management Agreement, and any allocated franchise fees.
“Manager” shall mean Morgans Hotel Group Management LLC, a Delaware limited
liability company, or any replacement “Manager” appointed in accordance with
Section 5.2.14 hereof.
“Manager Reimbursable Expenses” shall mean the expenses of manager to be
reimbursed under the Management Agreement.
“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the (a) Borrower (considered as a whole) or (b) Guarantor; or
(iv) the ability of Borrower to repay the principal and interest of the Loan as
it becomes due or to satisfy any of Borrower’s obligations under the Loan
Documents.

 

-20-



--------------------------------------------------------------------------------



 



“Material Alteration” shall mean any Alteration the estimated total cost of
which (including, without limitation, construction costs and costs of
architects, engineers and other professionals), as reasonably estimated by an
Independent Architect, exceeds the Threshold Amount; provided, however, that in
no event shall (i) any Required Repairs, (ii) Alterations performed as part of a
Restoration, or (iii) the replacement of fixtures, furnishings and equipment to
the extent being of a routine and recurring nature and performed in the ordinary
course of business, constitute a Material Alteration.
“Material Casualty” shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of the Threshold Amount or (ii) has caused fifteen
percent (15%) or more of the hotel rooms in the Property to be unavailable for
its applicable use for longer than thirty (30) days.
“Material Condemnation” shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of the Threshold Amount or (ii) has
caused fifteen percent (15%) or more of the hotel rooms in the Property to be
unavailable for its applicable use.
“Material Lease” shall mean any Lease (a) demising a premises within the
Property that is more than 5,000 net rentable square feet or (b) that is for a
term equal to or greater than 120 months (inclusive of all extension and renewal
options), provided that the initial term of such Lease is no longer than
60 months.
“Maturity Date” initially shall mean the Initial Maturity Date; provided that
the “Maturity Date” shall mean the First Extended Maturity Date, the Second
Extended Maturity Date or the Final Extended Maturity Date if Borrower extends
the Initial Maturity Date, the First Extended Maturity Date, or the Second
Extended Maturity Date, as applicable, in accordance with the terms and
conditions of Section 2.1.6 of this Agreement. The Maturity Date shall be
subject to acceleration upon an Event of Default as otherwise provided in this
Agreement.
“Maturity Date Payment” shall have the meaning set forth in Section 2.1.5.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify,” “Modified,” or related words
shall have meanings correlative thereto.
“Modified Hotel Unit” shall have the meaning set forth in the Condominium
Declaration.
“Monthly FF&E Reserve Amount” shall mean an amount determined by Administrative
Agent (based upon the most recent monthly operating statements delivered
pursuant hereto) equal to 4% of Operating Revenues unless otherwise determined
by Administrative Agent in its reasonable discretion.

 

-21-



--------------------------------------------------------------------------------



 



“Monthly Ground Rent Reserve Amount” shall have the meaning set forth in
Section 16.6.
“Monthly Insurance Reserve Amount” shall have the meaning set forth in
Section 16.2.
“Monthly Tax Reserve Amount” shall have the meaning set forth in Section 16.1.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company or such other nationally recognized company that provides independent
director, independent manager or independent member services and that is
reasonably satisfactory to Administrative Agent, in each case that is not an
Affiliate of Borrower and that provides professional independent directors and
other corporate services in the ordinary course of its business.
“Net Operating Income” shall mean, for any specified period, the excess of
Operating Revenues over Operating Expenses for the immediately preceding twelve
(12) calendar month period. Notwithstanding the foregoing, for purposes of
calculating Net Operating Income, unless otherwise specified herein, Operating
Expenses shall be calculated assuming that the Allocable Chain Expenses and
Management Fee under the Management Agreement in effect (or, in the case of
Section 5.2.22, as proposed to be increased) at the time of such calculation had
been in effect for such specified period.
“New Lease” shall have the meaning set forth in Section 8.7.1.
“Non-Consenting Lender” shall have the meaning set forth in Section 2.2.7(ii).
“Non-Consolidation Opinion” shall have the meaning provided in Section 2.4.5.
“Non-Disturbance Agreement” shall have the meaning set forth in Section 8.7.9.
“Northstar Guarantee” shall mean that certain Guarantee, dated as of the date
hereof, by Northstar Guarantor in favor of Lenders, as the same may be Modified
from time to time.
“Northstar Guarantor” shall mean NorthStar Partnership, LP, a Delaware limited
partnership.
“Note” shall mean any of the promissory notes in the form of that attached to
the Agreement as Exhibit L issued by Borrower to a Lender, as the same may be
Modified from time to time.

 

-22-



--------------------------------------------------------------------------------



 



“Obligations” shall mean any and all debts, obligations and liabilities of
Borrower or the other Transaction Parties to Administrative Agent and Lenders
(whether now existing or hereafter arising, voluntary or involuntary, whether or
not jointly owed with others, direct or indirect, absolute or contingent,
liquidated or unliquidated, and whether or not from time to time decreased or
extinguished and later increased, created or incurred), arising out of or
related to the Loan Documents.
“Officer’s Certificate” shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer’s Certificate.
“Operating Expense Reserve Account” shall have the meaning set forth in
Section 3.1.1(C).
“Operating Expenses” shall mean, for any specified period, without duplication,
all expenses of Borrower (or of Manager for the account of Borrower) during such
period in connection with the ownership or operation of the Property, including
costs (including labor) of providing services including rooms, food and
beverage, telecommunications, garage and parking and other operating
departments, as well as real estate and other business taxes, rental expenses,
insurance premiums, utilities costs, administrative and general costs, repair
and maintenance costs (excluding for purposes of this clause any amounts payable
out of the FF&E Reserve Account), Third-Party Franchise Fees, Management Fees
under the Management Agreement calculated as the greater of (i) actual
Management Fees or (ii) 3% of Operating Revenues, other costs and expenses
relating to the Property, required FF&E reserves calculated as 4% of Hotel
Revenue, and legal expenses incurred in connection with the operation of the
Property, determined, in each case on an accrual basis in accordance with GAAP.
“Operating Expenses” shall not include (i) depreciation or amortization or other
noncash items, (ii) the principal of and interest on the Notes or on any
Permitted Debt, (iii) income taxes or other taxes in the nature of income taxes,
(iv) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with and allocable to the
issuance of the Notes, (v) Capital Expenditures, (vi) distributions to the
shareholders of Borrower or (vii) any item of expense which would otherwise be
considered within Operating Expenses pursuant to the provisions above but is
paid directly by any Tenant (other than a Borrower). Expenses that are accrued
as Operating Expenses during any period shall not be included in Operating
Expenses when paid during any subsequent period.
“Operating Revenues” shall mean, for any specified period, all revenues received
by Borrower (or by Manager for the account of Borrower) from any Person during
such period in connection with the ownership or operation of the Property,
determined on an accrual basis of accounting in accordance with GAAP, including
the following:
(i) all amounts payable to Borrower (or to Manager for the account of Borrower)
by any Person as Rent and/or Hotel Revenue;
(ii) all amounts payable to Borrower (or to Manager for the account of
Borrower) pursuant to any reciprocal easement and/or operating agreements,
covenants, conditions and restrictions, condominium documents and similar
agreements affecting the Property and binding upon and/or benefiting Borrower
and other third parties;

 

-23-



--------------------------------------------------------------------------------



 



(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;
(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and
(v) all investment income with respect to the Collateral Accounts.
Notwithstanding the foregoing clauses (i) through (v), Operating Revenues shall
not include (A) any Proceeds (other than of the types described in clauses
(iii) and (iv) above), (B) any proceeds resulting from the sale, exchange,
transfer, financing or refinancing of all or any part of the Property (other
than of the types described in clause (i) and (iii) above), (C) any repayments
received from Tenants of principal loaned or advanced to Tenants by Borrower,
(D) any type of income that would otherwise be considered Operating Revenues
pursuant to the provisions above but is paid directly by any Tenant to a Person
other than Borrower or Manager or its agent and (E) any fees or other amounts
payable by a Tenant or another Person to Borrower that are reimbursable by
Borrower or Manager on behalf of Borrower to Tenant or such other Person.
“Operating Lease” shall mean the Lease dated August 28, 2000 by and between
Owner, as landlord, and Operating Lessee, as tenant, with respect to the
Property.
“Operating Lease Subordination” shall mean that certain Operating Lease
Subordination Agreement, dated as the date hereof, by and among Owner, Operating
Lessee and Administrative Agent.
“Operating Lessee” has the meaning set forth in the first paragraph of this
Agreement.
“Opinion of Counsel” shall mean an opinion of counsel of law firm(s) licensed to
practice in New York and Delaware and selected by Borrower and reasonably
acceptable to Administrative Agent.
“Ordinary Course of Business” shall mean with respect to a specific Person, the
ordinary course of such Person’s business, substantially as conducted by such
Person prior to and as of the Closing Date, and (A) undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document, and (B) which shall not in any event interfere with the ongoing
operation of the assets of such Person in a manner consistent with similar
properties and shall not interfere with the day-to-day operations of such assets
as contemplated in the Loan Documents.
“Originating Lender” shall have the meaning set forth in Section 15.4.

 

-24-



--------------------------------------------------------------------------------



 



“Other Charges” shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, condominium
common charges and assessments, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof by any
Governmental Authority, other than those required to be paid by a Tenant
pursuant to its respective Lease.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies of a
Governmental Authority with respect to any payment made under any Loan Document
or from the execution, delivery or enforcement of any Loan Document, excluding
Excluded Taxes.
“Owned Units” shall mean the EBC Unit and the Modified Hotel Unit.
“Owner” has the meaning set forth in the first paragraph of this Agreement.
“Participant” shall have the meaning set forth in Section 15.4.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be Modified from time to time, and corresponding
provisions of future laws.
“Patriot Act Offense” shall have the meaning set forth in Section 4.1.41(b).
“Payment Date” shall mean, commencing on September 1, 2011, the first (1st) day
of each month, or if such day is not a Business Day, the immediately succeeding
Business Day, and the Maturity Date.
“Percentage Share” shall mean for any Lender at any date the percentage set
forth next to such Lender’s name on Schedule VII to this Agreement, as the same
may be Modified from time to time, including, without limitation, to reflect the
addition or withdrawal of a Lender or the assignment of all or a portion of an
existing Lender’s Percentage Share as permitted pursuant to Section 15.1
“Permitted Debt” shall mean collectively, (a) the Notes and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instrument and the other
Loan Documents, (b) trade payables and other liabilities incurred in the
Ordinary Course of Business and payable by or on behalf of Borrower in respect
of the operation of the Property, not secured by Liens on the Property (other
than liens being properly contested in accordance with the provisions of this
Agreement or the Security Instrument), such payables and liabilities (which
shall not include taxes, accrued payroll and benefits, customer, security
deposits and deferred income), not to exceed at any one time outstanding two
percent (2%) of the outstanding Principal Amount, provided that (but subject to
the remaining terms of this definition) each such payable and liability shall be
paid within sixty (60) days following the date of the invoice for such payable
or liability, provided, that such two percent (2.0%) limitation shall not
include normal and customary retainages related to Alterations that are reserved
for by Borrower, (c) purchase money indebtedness and capital lease obligations
incurred in the Ordinary Course of Business, having scheduled annual

 

-25-



--------------------------------------------------------------------------------



 



debt service not to exceed $500,000, (d) contingent obligations to repay
customer and Tenant security deposits held in the Ordinary Course of Business,
(e) obligations incurred in the Ordinary Course of Business for the financing of
any applicable portfolio insurance premiums, (f) indebtedness of Borrower to any
partner or member of Borrower or its Affiliates provided such indebtedness is
evidenced by a promissory note that evidences such indebtedness and provides
that the obligation of the maker thereof to repay such indebtedness is fully
subordinated to Borrower’s obligation to repay in full of all amounts under the
Notes and (g) the Leaseco Intercompany Loan. Subject to Section 7.3, nothing
contained herein shall be deemed to require Borrower to pay any amount, so long
as Borrower is in good faith diligently contesting (including, without
limitation, by instituting appropriate legal proceedings, when necessary) the
validity, amount or application thereof, provided that in each case, at the time
of the commencement of any such action or proceeding, and during the pendency of
such action or proceeding (i) adequate reserves with respect thereto are
maintained on the books of Borrower in accordance with GAAP and (ii) such
contest is maintained and prosecuted continuously and with diligence.
Notwithstanding anything set forth herein, in no event shall Borrower be
permitted under this provision to enter into a note (other than the Notes and
the other Loan Documents) or other instrument for borrowed money other than
permitted purchase money indebtedness as described in this definition or a note
described in clause (f) of this definition.
“Permitted Encumbrances” shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), (d) Liens and security interests on personal property items that are
the subject of clause (c) of the definition of Permitted Debt, (e) non-exclusive
IP Licenses issued in the ordinary course of business and the IP Licenses set
forth on the IP Schedule, (f) any workers’, mechanics’ or other similar Liens on
the Property provided that any such Lien is bonded or discharged within thirty
(30) days after Borrower first receives written notice of such Lien or which is
being contested in good faith in accordance with the requirements of
Section 7.3, (g) pledges or deposits made to secure payment of workers’
compensation insurance (or to participate in any fund in connection with
workers’ compensation insurance), unemployment insurance, pensions or social
security programs, incurred in the Ordinary Course of Business and (h) any
Leases existing or entered into in accordance with the terms hereof and rights
to use the Property granted to hotel guests in the Ordinary Course of Business,
including (i) short term occupancy rights of hotel guests, (ii) occupancy
agreements or other occupancy rights of groups of hotel guests for transitory
periods of time and (iii) agreements for catering, business and similar special
events or functions at the Property.
“Permitted Investments” shall have the meaning set forth in the Account
Agreement.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Pfandbrief” shall mean the trustee, administrator or receiver (or a nominee,
collateral agent or collateral trustee) of, a mortgage pool securing covered
mortgage bonds issued by an eligible German bank (Pfandbriefbanken), by the
bondholders (as a collective whole) thereof, or by any other Person otherwise
permitted to issue covered mortgage bonds (Hypothekenpfandbriefe) under German
bond law (Pfandbriefgesetz 2005, as the same may be amended or modified and in
effect from time to time, and/or any substitute or successor legislation
thereto).

 

-26-



--------------------------------------------------------------------------------



 



“Physical Conditions Report” shall mean, with respect to the Property, a
structural engineering report (prepared by an Independent Architect), which is
(a) addressed to Administrative Agent (b) prepared based on a scope of work
determined by Administrative Agent in Administrative Agent’s reasonable
discretion, and (c) in form and content acceptable to Administrative Agent in
Administrative Agent’s reasonable discretion, together with any amendments or
supplements thereto.
“Plan” shall have the meaning set forth in Section 4.1.10.
“Pledgee” shall have the meaning set forth in Section 15.1.
“Post Closing Agreement” shall mean the Post Closing Agreement, dated the
Closing Date, between Borrower and Administrative Agent.
“Pre-Approved Manager” shall mean any entity set forth on Schedule IV.
“Prepayment Premium” shall mean with respect to any voluntary or involuntary
prepayment of the Principal Amount before the Restricted Prepayment Date, a
non-refundable fee equal to the product of the following: (A) the amount of the
Principal Amount then being prepaid, multiplied by (B) the sum of (i) Reserve
Adjusted LIBO Rate (determined as of the Interest Determination Date immediately
preceding the commencement of the Interest Period in which such prepayment
occurs) and (ii) 3.00%, multiplied by (C) a fraction (expressed as a
percentage) having (x) a numerator equal to the number of days during the period
extending from and including the date such prepayment occurs to but excluding
the Restricted Prepayment Date and (y) a denominator equal to seven-hundred
thirty (730). No Prepayment Premium shall be due on any prepayments made on or
after the Restricted Prepayment Date. The Prepayment Premium shall be payable
simultaneously with Borrower’s prepayment of the Principal Amount.
“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA (or any successor bank designated by Administrative Agent) at its
principal office in New York, New York as its “prime rate”. The Prime Rate is a
rate set by DBTCA as one of its base rates and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto, and is evidenced by the recording thereof after its announcement in
such internal publication or publications as DBTCA may designate. The Prime Rate
is not tied to any external index and does not necessarily represent the lowest
or best rate of interest actually charged to any class or category of customers.
Each change in the Prime Rate will be effective on the day the change is
announced within DBTCA.
“Primarily Liable” shall have the meaning set forth in Section 19.28(g).

 

-27-



--------------------------------------------------------------------------------



 



“Principal Amount” shall mean One Hundred Thirty Five Million and NO/100 U.S.
dollars ($135,000,000) or so much as may be outstanding under the Notes from
time to time.
“Proceeds” shall mean amounts, awards or payments payable to Borrower
(including, without limitation, amounts payable under any title insurance
policies covering Borrower’s ownership interest in the Property) or
Administrative Agent with respect to any insurance required to be maintained
hereunder (after the deduction therefrom and payment to Borrower and
Administrative Agent, respectively, of any and all reasonable expenses incurred
by Borrower and Administrative Agent in the recovery thereof, including all
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to any
claim under such insurance policies).
“Proceeds Reserve Account” shall have the meaning set forth in Section 3.1.1(E).
“Property” shall mean the “Property,” “Mortgaged Property” and other collateral
described in the Security Instrument.
“Rate Cap Collateral” shall have the meaning set forth in Section 9.2.
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch and any other
nationally-recognized statistical rating agency which has been approved by
Administrative Agent.
“Real Property” shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).
“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Administrative
Agent, as the same may be Modified from time to time.
“Redirection Notice” shall have the meaning set forth in Section 15.6.
“Register” shall have the meaning set forth in Section 15.2.
“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower from any and all sources arising
from or attributable to the Property and Proceeds, if any, from business
interruption or other loss of income insurance.
“Replacement Interest Rate Cap Agreement” shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit I hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a “Replacement Interest Cap Agreement” shall be such interest rate
cap agreement approved by Administrative Agent in its sole discretion.

 

-28-



--------------------------------------------------------------------------------



 



“Required Lenders” shall mean, at any date, those Lenders holding in aggregate
greater than 2/3rd of the outstanding principal amount of the Loan; provided,
that (i) such Lenders shall be entitled to their voting, consent and approval
rights, and (ii) at all times when two (2) or more Lenders that are entitled to
their voting, consent and approval rights, the term “Required Lenders” shall in
no event mean less than two (2) Lenders.
“Required Repairs” shall have the meaning set forth in Section 16.4.
“Required Repairs Funds” shall have the meaning set forth in Section 16.4.
“Required Repairs Reserve Account” shall have the meaning set forth in
Section 3.1.1(J).
“Required Terrorism Amount” shall have the meaning set forth in Section 6.1.8.
“Reserve Adjusted LIBO Rate” shall mean the rate per annum calculated as of the
first day of such Interest Period in accordance with the following formula:

         
Reserve Adjusted LIBO Rate =
  LR       1-LRP    

where
LR = LIBO Rate
LRP = LIBO Reserve Percentage; provided that in no event shall the Reserve
Adjusted LIBO Rate be less than one percent (1.00%).
“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Administrative Agent or Cash Management Bank pursuant to Article 16 of this
Agreement.
“Restoration” shall have the meaning provided in Section 6.2.2.
“Restricted Prepayment Date” shall mean August 12, 2013.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Second Extended Maturity Date” shall have the meaning given such term in
Section 2.1.6(ii).
“Security Instrument” shall mean first priority Amended, Restated and
Consolidated Mortgage, Assignment of Leases and Rents, Hotel Revenue and
Security Agreement, dated as of the date hereof, executed and delivered by
Borrower to Administrative Agent and encumbering the Property, as the same may
be Modified from time to time.

 

-29-



--------------------------------------------------------------------------------



 



“Single Purpose Entity” shall have the meaning set forth on Exhibit C attached
hereto.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Debt due from any
affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“SRO Tenancies” shall mean the tenancies describe on Schedule V.
“SRO Unit” shall mean a guestroom or other single-room unit at the Property that
is leased for the use as a primary residence by the occupant(s) thereof.
“State” shall mean the State of New York.
“Sub-Account(s)” shall have the meaning set forth in Section 3.1.1.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Administrative Agent and the company or companies
issuing the Title Policy, and containing a certification of such surveyor
satisfactory to Administrative Agent.
“Taxes” shall mean any and all federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
“Tax Reserve Account” shall have the meaning set forth in Section 3.1.1(A).
“Tax Reserve Amount” shall have the meaning set forth in Section 16.1.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns.
“Tenth Floor Unit” shall have the meaning assigned to it in the Condominium
Declaration.
“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of all Obligations and full performance of each and every
Obligation to be performed by Borrower pursuant to the Loan Documents.

 

-30-



--------------------------------------------------------------------------------



 



“Term Loan” shall mean the term loan in the principal amount of One Hundred
Fifteen Million and No/100 U.S. dollars ($115,000,000.00) made by Lenders to
Borrower pursuant to Section 2.1.1(a).
“Terrorism Insurance” shall have the meaning set forth in Section 6.1.8.
“Third-Party Franchise Fee” shall mean the monthly franchise fee, if any,
payable to the Manager under the Management Agreement or any separate franchise
agreement (provided such Management Agreement or franchise agreement is with a
third-party manager that is not an Affiliate of Borrower and has been approved
by Administrative Agent). As of the Closing Date, no Third-Party Franchise Fee
is payable under the Management Agreement.
“Threshold Amount” shall mean an amount equal to, in the aggregate, $7,500,000.
“Title Company” shall mean, collectively, First American Title Insurance
Company, Stewart Title Insurance Company and Commonwealth Land Title Insurance
Company.
“Title Policy” shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Administrative Agent issued by the Title Company with respect to
the Property and insuring the lien of the Security Instrument.
“Total Insurable Value” shall mean the sum of the full replacement cost of the
Improvements of the Property inclusive of furniture, fixtures and equipment plus
twelve (12) months of business interruption insurance.
“Trademarks” shall mean all trademarks, service marks, certification marks,
collective marks, business names, corporate names, trade names, d/b/a’s, trade
dress, designs, logos, slogans, and all other indicia of origin or quality, and
general intangibles of like nature, whether registered or unregistered, and all
goodwill of any business connected with the use thereof and symbolized thereby.
“Transaction Parties” shall mean each of Borrower, Guarantor and any other
Affiliate of any of the foregoing that is a party to any Loan Document;
provided, however, that (i) an Affiliate shall not include a person executing an
Officer’s Certificate and not otherwise a party to any other Loan Document and
(ii) each of Manager and Northstar Guarantor shall not be a Transaction Party.
“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
lease, exchange or otherwise dispose of any ownership interest or grant any
option or warrant with respect to, or where used as a noun, a direct or indirect
sale, assignment, conveyance, transfer, pledge or other disposition of any
ownership interest, by any means whatsoever whether voluntary, involuntary, by
operation of law or otherwise.
“UCC or Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

-31-



--------------------------------------------------------------------------------



 



“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended or replaced by an updated edition.
“U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States. Any
such obligation must be limited to instruments that have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change. If any
such obligation is rated by S&P, it shall not have an “r” highlighter affixed to
its rating. Interest must be fixed or tied to a single interest rate index plus
a single fixed spread (if any), and move proportionately with said index. U.S.
Government Obligations include, but are not limited to: U.S. Treasury direct or
fully guaranteed obligations, Farmers Home Administration certificates of
beneficial ownership, General Services Administration participation
certificates, U.S. Maritime Administration guaranteed Title XI financing, Small
Business Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.
Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP as modified by the Uniform System. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the definitions given them in this Agreement when used in
any other Loan Document or in any certificate or other document made or
delivered pursuant thereto. All uses of the word “including” shall mean
including, without limitation unless the context shall indicate otherwise.
Unless otherwise specified, the words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
Section 1.3 GAAP. Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP as in
effect from time to time; provided that, all computations and all definitions
(including accounting terms) used in determining DSCR and Debt Yield shall
utilize GAAP and policies in conformity with those used to prepare the audited
financial statements of the Property referred to in Section 2.4.18 for the
fiscal year ended December 31, 2010.

 

-32-



--------------------------------------------------------------------------------



 



ARTICLE II
General Terms
Section 2.1 Loan; Disbursement to Borrower.
2.1.1 Loan. (a) Term Loan. Subject to and upon the terms and conditions set
forth herein, Lenders severally agree that they shall fund their respective
Percentage Shares of the Term Loan, and Borrower hereby agrees to accept the
Term Loan on the Closing Date.
(b) Delayed Draw Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender severally agrees to make to Borrower, and Borrower may
request, once during each calendar month during the Delayed Draw Term Loan
Availability Period, that Delayed Draw Term Loans be made to Borrower in an
aggregate principal amount up to but not exceeding such Lender’s Delayed Draw
Term Loan Commitment; provided that (i) up to ten borrowings of Delayed Draw
Term Loans under the Delayed Draw Term Loan Commitments shall be permitted
hereunder, (ii) all borrowings of Delayed Draw Term Loans under the Delayed Draw
Term Loan Commitments must be made on or prior to the last Business Day of the
Delayed Draw Term Loan Availability Period and (iii) the borrowing of Delayed
Draw Term Loans under the Delayed Draw Term Loan Commitments shall be in
principal amounts not less than $1,000,000 or integral multiples of $100,000 in
excess thereof. Notwithstanding any other provision of this Agreement,
outstanding Delayed Draw Term Loan Commitments shall automatically terminate
upon the earlier of (x) the funding of Delayed Draw Term Loans pursuant to this
Section 2.1.1(b) (in which case, such Delayed Draw Term Loan Commitments shall
terminate in an amount equal to the principal amount of any Delayed Draw Term
Loans so funded) and (y) at 5:00 p.m., New York City time, on the last Business
Day of the Delayed Draw Term Loan Availability Period (in which case, all then
outstanding Delayed Draw Term Loan Commitments shall so terminate).
(c) Loans. Once funded, the Term Loans and the Delayed Draw Term Loans made
pursuant to this Section 2.1.1 shall be treated uniformly as the Loan without
regard to whether the Loan was funded on the Closing Date or pursuant to Delayed
Draw Term Loan Commitments. Any amount borrowed under this Section 2.1.1 and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.3,
all amounts owed hereunder with respect to the Loan shall be paid in full no
later than the Maturity Date.
2.1.2 Disbursement to Borrower. (a) Each Lender shall make its Percentage Share
of the Term Loan available to Administrative Agent, in same-day funds, on the
Closing Date at the Contact Office, ABA 021-001-033 for Administrative Agent’s
Account No. 99-401-268, Ref: Hudson Hotel, Attn: Tihana Mesic, no later than
11:00 a.m. (New York time) on the Closing Date. Borrower may request and receive
only one borrowing hereunder in respect of the Term Loans. Borrower acknowledges
and agrees that the full proceeds of the Term Loans have been disbursed by
Lenders to Borrower on the Closing Date.

 

-33-



--------------------------------------------------------------------------------



 



(b) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than 11:00 a.m. (New York City time) at least ten (10) Business
Days prior to the requested date of funding of any Delayed Draw Term Loan, which
requested date of funding shall be a Business Day (the “Funding Date”). Except
as otherwise provided herein, a Funding Notice for a Delayed Draw Term Loan
shall be irrevocable and Borrower shall be bound to make a borrowing in
accordance therewith. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each applicable Lender of the
proposed borrowing. Each Lender shall make its Delayed Draw Term Loan available
to Administrative Agent not later than 11:00 a.m. (New York City time) on the
Funding Date, by wire transfer of same day funds in dollars, at the Contact
Office, ABA 021-001-033 for Administrative Agent’s Account No. 99-401-268, Ref:
Hudson Hotel, Attn: Tihana Mesic. Upon satisfaction of the applicable conditions
precedent specified in Section 2.5, Administrative Agent shall cause an amount
of same day funds in dollars equal to the proceeds of all such Delayed Draw Term
Loans received by Administrative Agent from Lenders to be credited to the
Borrower’s Account on the Funding Date.
2.1.3 The Notes, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Notes and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents. In connection with the
Loan, the Northstar Guarantor shall enter into the Northstar Guarantee and an
original of the duly executed Northstar Guarantee shall be delivered to
Administrative Agent.
2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan (i) to
(a) pay and discharge any loans relating to the Property existing on the Closing
Date, (b) pay all past-due Taxes, Insurance Premiums and Other Charges, if any,
in respect of the Property, (c) make initial deposits of the Reserve Funds
required to be made on the Closing Date (if any are required under this
Agreement), (d) pay costs and expenses incurred in connection with the closing
of the Loan, and (ii) to the extent any proceeds remain after satisfying clauses
(a) through (d) above, for such lawful purposes as Borrower shall designate.
2.1.5 Repayment of Principal and Interest.
(i) Subject to (i) the mandatory prepayment provisions of Section 2.3.3(i),
(ii) the Loan extension provisions of Section 2.1.6 below, and (iii) any earlier
acceleration of the Loan following an Event of Default, the Principal Amount,
all unpaid accrued interest, all interest that would accrue on the Principal
Amount through and including the Maturity Date, and all other fees and sums then
payable hereunder or under the Loan Documents, including, without limitation the
Prepayment Premium, if applicable (collectively, the “Maturity Date Payment”),
shall be due and payable in full on the Maturity Date. Principal amounts of the
Loan that are repaid or prepaid by Borrower may not be reborrowed.

 

-34-



--------------------------------------------------------------------------------



 



(ii) All amounts advanced by Lenders pursuant to the Loan Documents, other than
the Principal Amount, and other charges provided in the Loan Documents, shall be
due and payable as provided in the Loan Documents. In the event any such advance
or charge is not so repaid by Borrower, Administrative Agent may, at its option,
first apply any payments received under the Notes to repay such advances,
together with any interest thereon, or other charges as provided in the Loan
Documents, together with any interest thereon, and the balance, if any, shall be
applied in payment of any installment of interest or principal then due and
payable.
2.1.6 Loan Extension.
(i) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, to be exercised by giving written
notice to Administrative Agent at least thirty (30) calendar days but not more
than ninety (90) calendar days prior to the Initial Maturity Date, subject to
the terms and conditions set forth in Section 2.1.6(iv), to extend the Initial
Maturity Date for all (and not a portion) of the Loan by twelve (12) months to
August 12, 2014 (the “First Extended Maturity Date”). The request by Borrower
for the extension of the Initial Maturity Date shall constitute a representation
and warranty by Borrower that no Default or Event of Default then exists and a
covenant by Borrower that all of the conditions set forth in Section 2.1.6(iv)
below shall be satisfied on the Initial Maturity Date. Within twenty-five
(25) days after Administrative Agent’s receipt of Borrower’s written election,
Administrative Agent shall provide to Borrower Administrative Agent’s good faith
estimate of the DSCR as of the Initial Maturity Date, and the reduction of
principal, if any, required to satisfy Section 2.1.6(iv)(C)
(ii) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, to be exercised by giving written
notice to Administrative Agent at least thirty (30) calendar days but not more
than ninety (90) calendar days prior to the First Extended Maturity Date,
subject to the terms and conditions set forth in Section 2.1.6(iv), to extend
the First Extended Maturity Date for all (and not a portion) of the Loan by
twelve (12) months to August 12, 2015 (the “Second Extended Maturity Date”). The
request by Borrower for the extension of the Initial Maturity Date shall
constitute a representation and warranty by Borrower that no Default or Event of
Default then exists and a covenant by Borrower that all of the conditions set
forth in Section 2.1.6(iv) below shall be satisfied on the First Extended
Maturity Date. Within twenty-five (25) days after Administrative Agent’s receipt
of Borrower’s written election, Administrative Agent shall provide to Borrower
Administrative Agent’s good faith estimate of the DSCR as of the First Extended
Maturity Date, and the reduction of principal, if any, required to satisfy
Section 2.1.6(iv)(C)
(iii) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, to be exercised by giving written
notice to Administrative Agent at least thirty (30) calendar days but not more
than ninety (90) calendar days prior to the Second Extended Maturity Date,
subject to the terms and conditions set forth in Section 2.1.6(iv), to extend
the Second Extended Maturity Date for all (and not a portion) of the Loan by
twelve (12) months to August 12, 2016 (the “Final Extended Maturity Date”). The
request by Borrower for the extension of the Second Extended Maturity Date shall
constitute a representation and warranty by Borrower that no Default or Event of
Default then exists and a covenant by Borrower that all of the conditions set
forth in Section 2.1.6(iv) below shall be satisfied on the Second Extended
Maturity Date. Within twenty-five (25) days after Administrative Agent’s receipt
of Borrower’s written election, Administrative Agent shall provide to Borrower
Administrative Agent’s good faith estimate of the Debt Yield Ratio and DSCR as
of the Second Extended Maturity Date, and the reduction of principal, if any,
required to satisfy Section 2.1.6(iv)(B) and/or Section 2.1.6(iv)(C).

 

-35-



--------------------------------------------------------------------------------



 



(iv) The obligations of Administrative Agent and Lenders to extend the Initial
Maturity Date as provided in Section 2.1.6(i) or the First Extended Maturity
Date as provided in Section 2.1.6(ii) or the Second Extended Maturity Date as
provided in Section 2.1.6(iii) shall be subject to the prior satisfaction of
each of the following conditions precedent as determined by Administrative
Agent: (A) on the Initial Maturity Date, the First Extended Maturity Date and
the Second Extended Maturity Date, as applicable, there shall exist no Default
or Event of Default; (B) solely in connection with extending the Second Extended
Maturity Date, the Debt Yield Ratio calculated on the Debt Yield Test for the
Property shall be not be less than 13 percent (13%); (C)  on the Initial
Maturity Date, the First Extended Maturity Date and the Second Extended Maturity
Date, as applicable, the DSCR for the immediately preceding twelve (12) calendar
months for the Property shall be not less than 1.00x; (D) Borrower shall have
paid to Administrative Agent on or prior to the Initial Maturity Date, the First
Extended Maturity Date or the Second Extended Maturity Date, as applicable, for
the ratable benefit of Lenders, an extension fee equal to one-quarter of one
percent (0.25%) of the outstanding Principal Amount on the Initial Maturity
Date, the First Extended Maturity Date or the Second Extended Maturity Date, as
applicable (which fee Borrower hereby agrees shall be fully earned and
nonrefundable under any circumstances when paid); (E) Borrower shall have
delivered to Administrative Agent an Extension Interest Rate Cap Agreement with
respect to the extension term duly executed by the appropriate Persons, (F) the
representations and warranties made by the Transaction Parties in the Loan
Documents shall be true and correct in all material respects on the Initial
Maturity Date, the First Extended Maturity Date and the Second Extended Maturity
Date, as applicable (provided, however, that any factual matters disclosed in
the Schedules referenced in Article 4 may be updated in accordance with clause
(G) below); (G)  Borrower shall have delivered updates to Administrative Agent
of all of the Schedules set forth in Article 4 hereof, and such updated
Schedules shall not disclose any materially adverse facts or conditions not
disclosed to Lenders as of the Closing Date which are not permitted by the Loan
Documents, or which were not consented to by Lenders, with respect to the
Collateral or the Transaction Parties; (H) Borrower shall have paid all
reasonable out-of-pocket third party costs and expenses incurred by
Administrative Agent and of which Administrative Agent has notified Borrower
(including reasonable attorneys’ fees and expenses) in connection with such
extension or as otherwise then due under this Agreement; and (I) Guarantor and
each other Transaction Party shall have acknowledged and ratified that its
obligations under the Recourse Guaranty, Environmental Indemnity and other Loan
Documents (as applicable) remain in full force and effect, and continue to
guaranty, evidence or secure (as applicable) the Obligations under the Loan
Documents, as extended.

 

-36-



--------------------------------------------------------------------------------



 



Section 2.2 Interest Rate and Yield-Related Provisions.
2.2.1 Interest Rate.
(a) Prior to the Maturity Date, during the period the Loan is accruing interest
at the Applicable LIBO Rate, interest shall accrue on the Principal Amount
(subject to the provisions of Sections 2.2.3, 2.2.4 and 2.2.10 below) at the
Applicable LIBO Rate as set forth on an interest billing statement delivered by
Administrative Agent to Borrower.
(b) Prior to the Maturity Date, during the period the Loan is accruing interest
at the Applicable Base Rate, interest shall accrue on the Principal Amount at
the Applicable Base Rate as set forth on an interest billing statement delivered
by Administrative Agent to Borrower.
(c) From and after the Maturity Date or, at the request of the Required Lenders,
from and after the occurrence and during the continuance of any Event of
Default, interest shall accrue on the Principal Amount at the Default Rate.
(d) Except as expressly set forth in this Agreement to the contrary, interest
shall accrue on all amounts advanced by Lenders pursuant to the Loan Documents
(other than the Principal Amount, which shall accrue interest in accordance with
clauses (a) above) at the Default Rate.
(e) The provisions of this Section 2.2.1 are subject in all events to the
provisions of Section 2.2.4 of this Agreement.
2.2.2 Payment of Interest. Interest accrued on the Loan shall be paid by
Borrower (i) on the day hereof through August 31, 2011, and (ii) thereafter,
monthly, in arrears, on each Payment Date, as set forth in an interest billing
statement delivered by Administrative Agent to Borrower (which delivery may be
by facsimile or email transmission). All payments made by Borrower hereunder or
under any of the Loan Documents shall be made on or before 11:00 a.m. New York
City time. Any payments received after such time shall be credited to the next
following Business Day. If any interest payment due under the Loan Documents is
not paid by Borrower within three (3) days after the date on which it is due
(or, if such third (3rd) day is not a Business Day, then the Business Day
immediately preceding such day), Borrower shall pay to Administrative Agent upon
demand an amount equal to the lesser of three percent (3%) of such unpaid sum or
the Maximum Legal Rate (the “Late Payment Charge”) in order to defray the
expense incurred by Lenders and Administrative Agent in handling and processing
such delinquent payment and to compensate Lenders for the loss of the use of
such delinquent payment. Any such amount shall be secured by this Agreement, the
Security Instrument and the other Loan Documents to the extent permitted by
applicable law. Borrower acknowledges and agrees that the three day grace period
with respect to the applicability of the Late Payment Charge (i) shall only
apply to Borrower’s first failure to make a monthly interest payment in any
calendar year, (ii) shall not apply to Borrower’s failure to make the Maturity
Date Payment and (iii) shall not constitute a payment grace period and shall in
no way limit Administrative Agent’s rights under Article XVII.

 

-37-



--------------------------------------------------------------------------------



 



2.2.3 Inability to Determine Rate. In the event that Administrative Agent shall
have determined (which determination shall be conclusive and binding upon
Borrower) that by reason of circumstances affecting the interbank market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
any Interest Period that has not already commenced, Administrative Agent shall
forthwith give telephonic notice of such determination to each Lender and to
Borrower. If such notice is given, the outstanding principal balance of the Loan
shall bear interest during each day of any affected Interest Period at the
Applicable Base Rate. Administrative Agent shall withdraw such notice in the
event that the circumstances giving rise thereto no longer pertain and that
adequate and reasonable means exist for ascertaining the LIBO Rate for the
relevant Interest Period, and, following withdrawal of such notice by
Administrative Agent, the outstanding principal balance of the Loan shall bear
interest at the Applicable LIBO Rate pursuant to Section 2.2.1 above.
2.2.4 Illegality. Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive issued by any Governmental Authority or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender to maintain the Loan based on the LIBO Rate as
contemplated by this Agreement, the Loan shall automatically bear interest at
the Applicable Base Rate at the end of then-current Interest Period or within
such earlier period as may be required by law. In the event of a conversion to
interest based on the Base Rate prior to the end of the then-current Interest
Period, Borrower hereby agrees promptly to pay any Lender affected thereby, upon
demand, the amounts required pursuant to Section 2.2.8 below, it being agreed
and understood that such conversion shall constitute a prepayment for all
purposes hereof. The provisions hereof shall survive the termination of this
Agreement and payment of all other Obligations.
2.2.5 Funding. Each Lender shall be entitled to fund all or any portion of its
Percentage Share of the Loan in any manner it may determine in its sole
discretion, including, without limitation, in the Grand Cayman inter-bank
market, the London inter-bank market and within the United States, but all
calculations and transactions hereunder shall be conducted as though all Lenders
actually fund the Loan through the purchase of offshore dollar deposits in the
amount of such Lender’s Percentage Share of the Loan with a maturity
corresponding to the applicable Interest Period.
2.2.6 Requirements of Law; Increased Costs.
(i) In the event that any applicable law, order, regulation, treaty or directive
issued by any central bank or other governmental authority, agency or
instrumentality or in the governmental or judicial interpretation or application
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) issued by any central bank or other governmental
authority, agency or instrumentality, in each case enacted after the date hereof
(or any change enacted after the date hereof):
(A) does or shall subject any Lender to any Taxes of any kind whatsoever with
respect to this Agreement or the Loan, or change the basis of determining the
Taxes imposed on payments to such Lender of principal, fee, interest or any
other amount payable hereunder (except for Excluded Taxes);

 

-38-



--------------------------------------------------------------------------------



 



(B) does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other reserve requirements, in each case to the extent utilized in the
determination of the Applicable LIBO Rate for such Loan) against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of interest
payable on the Obligations; or
(C) does or shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining its Percentage Share of the Loan or to reduce
any amount receivable in respect thereof or the rate of return on the capital of
such Lender or any corporation controlling such Lender, then, in any such case,
Borrower shall, without duplication of amounts payable pursuant to
Section 2.2.9, promptly pay to such Lender, upon its written demand made through
Administrative Agent, any additional amounts necessary to compensate such Lender
for such additional cost or reduced amounts receivable or rate of return as
determined by such Lender with respect to this Agreement or such Lender’s
Percentage Share of the Loan, so long as such Lender requires substantially all
obligors under other commitments of this type made available by such Lender to
similarly so compensate such Lender.
(ii) If a Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.6, it shall promptly notify Borrower of the event by reason of
which it has become so entitled. A certificate as to any additional amounts so
claimed payable containing the calculation thereof in reasonable detail
submitted by a Lender to Borrower, accompanied by a certification that such
Lender has required substantially all obligors under other commitments of this
type made available by such Lender to similarly so compensate such Lender, shall
constitute prima facie evidence thereof.
(iii) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.2.6 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate or reimburse a Lender pursuant to this Article II for any increased
costs or reductions in return in the event such Lender does not notify Borrower
within two hundred and seventy (270) days of such Lender becoming aware of the
circumstances; provided, further that if any of the circumstances giving rise to
such increased costs or reductions in return are retroactive, then the two
hundred and seventy (270) day period referred to in the preceding proviso shall
be extended to include the period of retroactive effect. The provisions of this
Section 2.2.6 shall survive the termination of this Agreement and payment of the
Loan and all other Obligations.

 

-39-



--------------------------------------------------------------------------------



 



2.2.7 Obligation of Lenders to Mitigate; Replacement of Lenders. Each Lender
agrees that:
(i) As promptly as reasonably practicable after the officer of such Lender
responsible for administering such Lender’s Percentage Share of the Loan becomes
aware of any event or condition that would entitle such Lender to receive
payments under Section 2.2.6 above or Section 2.2.9 below or to cease
maintaining the Loan based on the LIBO Rate under Section 2.2.4 above, such
Lender will use reasonable efforts (i) to maintain its Percentage Share of the
Loan through another lending office of such Lender or (ii) take such other
measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.2.6 above or pursuant to Section 2.2.9 below would be
materially reduced or eliminated or the conditions rendering such Lender
incapable of maintaining the Loan based on the LIBO Rate under Section 2.2.4
above no longer would be applicable, and if, as determined by such Lender in its
sole discretion, the maintaining of such Lender’s Percentage Share of the Loan
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise materially adversely affect the Loan or the
interests of such Lender.
(ii) If (A) Borrower receives a notice pursuant to Section 2.2.6 above or
pursuant to Section 2.2.9 below or a notice pursuant to Section 2.2.4 above
stating that a Lender is unable to maintain the Loan based on the LIBO Rate (for
reasons not generally applicable to the Required Lenders) or (B) If any Lender
(a “Non-Consenting Lender”) does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of one hundred percent (100%) of Lenders and that has been approved by Required
Lenders (each Lender delivering a notice pursuant to clause (A) and each
Non-Consenting Lender, an “Affected Lender”), then so long as (i) no Event of
Default shall have occurred and be continuing, (ii) Borrower has obtained a
commitment from another Lender or an Eligible Assignee to purchase at par such
Affected Lender’s Percentage Share of the Loan, Delayed Draw Term Loan
Commitments and accrued interest and fees and to assume all obligations of the
Affected Lender to be replaced under the Loan Documents and (iii) such Affected
Lender to be replaced is unwilling to withdraw the notice delivered to Borrower
or approve the proposed amendment, waiver, consent or release with respect to
such Loan Document, as applicable, upon twenty (20) days’ prior written notice
to such Affected Lender and Administrative Agent, Borrower may require, at
Borrower’s expense, such Affected Lender to assign, without recourse, all of its
Percentage Share of the Loan, Delayed Draw Term Loan Commitments and accrued
interest and fees to such other Lender or Eligible Assignee pursuant to the
provisions of Section 15.1 below. Upon any such assignment, the Affected
Lender’s interest in the Loan and its rights hereunder (but not its liability in
respect thereof or under the Loan Documents to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Affected Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement,
and shall pay to Administrative Agent an assignment fee as provided in
Section 15.1. In the case of an Affected Lender, the sum required to be paid
upon assignment of its Percentage Share of the Loan, Delayed Draw Term Loan
Commitments and accrued interest and fees shall be (i) the purchase price equal
to the outstanding principal of its Percentage Share of the Loan, accrued
interest thereon and all accrued fees owing to such Affected Lender, all of
which shall be paid by the Assignee, and (ii) all other amounts payable by
Borrower to such Affected Lender hereunder (including amounts, if any, payable
under Section 2.2.6 or Section 2.2.9), all of which shall be paid by Borrower.

 

-40-



--------------------------------------------------------------------------------



 



2.2.8 Funding Indemnification. In addition to all other payment obligations
hereunder, in the event the Loan is accruing interest at the Applicable LIBO
Rate and is prepaid in full or in part prior to the last day of the applicable
Interest Period, whether following a voluntary prepayment, a mandatory
prepayment (other than a mandatory prepayment arising under Section 2.3.3(i)
below when no Event of Default has occurred and is continuing) or otherwise,
then Borrower shall promptly, and in any event within five (5) days of the
request of any lender, pay to such Lender, through Administrative Agent, an
additional sum compensating such Lender for losses, costs and expenses incurred
by such Lender in connection with such prepayment. The loss to any Lender
attributable to any such prepayment shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would have accrued on the principal amount so
prepaid (the “Incremental Payment”) from the date of such payment to the last
day of the then-current Interest Period if the interest rate payable on such
deposit were equal to the Reserve Adjusted LIBO Rate for such Interest Period,
over (ii) the amount of interest that such Lender would earn for such period on
an amount equal to the Incremental Payment if such Lender were to invest such
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for dollar deposits from other banks in the
eurodollar market at the commencement of such period. A determination of any
Lender as to the amounts payable pursuant to this Section 2.2.8 shall be
conclusive absent manifest error.
2.2.9 Taxes.
(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.2.9) Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

-41-



--------------------------------------------------------------------------------



 



(ii) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(iii) Borrower shall indemnify Administrative Agent and each Lender, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.2.9) paid by Administrative Agent or such Lender, as the case may be,
and any penalties, interest (except to the extent such penalties and/or interest
arise as a result of a Lender’s unreasonable delay in dealing with any such
Indemnified Tax or Other Taxes) and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
(iv) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
(v) Each Foreign Lender shall deliver to Borrower (with copies to Administrative
Agent) on or before the date hereof (or in the case of a Foreign Lender who
became a Lender by way of an assignment, on or before the date of the
assignment) or at least five (5) Business Days prior to the first date for any
payment herewith to such Lender, and from time to time as required for renewal
under applicable law, such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including,
without limitation, Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, and any other certificate or statement of exemption required by
Section 871(h) or Section 881(c) of the Code or any subsequent version thereof,
properly completed and duly executed by such Lender establishing that payments
to such Lender hereunder are not subject to withholding or are subject to a
reduced rate of withholding under the Code or applicable tax treaty (“Evidence
of No Withholding”). Each Foreign Lender shall promptly notify Borrower and
Administrative Agent of any change in its applicable lending office and upon
written request of Borrower or Administrative Agent shall, prior to the
immediately following due date of any payment by Borrower hereunder or under any
other Loan Document, deliver Evidence of No Withholding to Borrower and
Administrative Agent. Borrower shall be entitled to rely on such forms in their
possession until receipt of any revised or successor form pursuant to this
Section 2.2.9(v). If a Lender fails to provide Evidence of No Withholding as
required pursuant to this Section 2.2.9(v), then (i) Borrower (or Administrative
Agent) shall be entitled to deduct or withhold from payments to Administrative
Agent or such Lender as a result of such failure, as required by law, and
(ii) Borrower shall not be required to make payments of additional amounts with
respect to such withheld Taxes pursuant to Section 2.2.9(i) to the extent such
withholding is required solely by reason of the failure of such Lender to
provide the necessary Evidence of No Withholding. Without limiting Borrower’s
rights under the immediately preceding sentence, a Foreign Lender shall not be
required to deliver any form or statement pursuant to Section 2.2.9(v) that such
foreign Lender is not legally able to deliver.

 

-42-



--------------------------------------------------------------------------------



 



(vi) If Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including additional amounts paid by Borrower pursuant
to this Section), it shall pay to the applicable indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable indemnifying party, upon
the request of Administrative Agent or such Lender, agrees promptly to repay the
amount paid over pursuant to this Section (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (vi), in no event will Administrative Agent or
such Lender be required to pay any amount to an indemnifying party pursuant to
this paragraph (vi) the payment of which would place Administrative Agent or
such Lender in a less favorable net after-tax position than Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require Administrative Agent or such Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to Borrower or any other Person. Neither Administrative Agent nor
any Lender shall be required to pay any amounts pursuant to this paragraph
(vi) at any time that an Event of Default exists, provided that such amounts
shall become due and payable at the time such Event of Default ceases to exist
and no other Event of Default exists.
2.2.10 Post-Default/Maturity Date Interest. From and after the Maturity Date if
the entire Principal Amount is not repaid on the Maturity Date, and at the
request of the Required Lenders at any time after the occurrence and during the
continuance of an Event of Default, interest on the outstanding principal
balance of the Loan and, to the extent permitted by law, overdue interest and
other amounts due in respect of the Loan shall bear interest at a per annum rate
equal to three percent (3.0%) above the Applicable Base Rate or the Applicable
LIBO Rate, whichever mode is in effect at such time (the “Default Rate”).
Interest at the Default Rate shall be computed from the date of imposition of
such interest at the Default Rate until no Event of Default exists or the actual
receipt and collection of the Indebtedness (or that portion thereof that is then
due). To the extent permitted by applicable law, interest at the Default Rate
shall be added to the Indebtedness, shall itself accrue interest at the same
rate as the Loan and shall be secured by the Security Instrument. This paragraph
shall not be construed as an agreement or privilege to extend the date of the
payment of the Indebtedness, nor as a waiver of any other right or remedy
accruing to Administrative Agent or Lenders by reason of the occurrence of any
Event of Default, and Administrative Agent and each Lender retains its rights
under the Notes to accelerate and to continue to demand payment of the
Indebtedness upon the happening of any Event of Default.

 

-43-



--------------------------------------------------------------------------------



 



2.2.11 Computations. All computations of interest and fees payable hereunder
shall be based upon a year of 360 days for the actual number of days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year); provided, however, that interest accruing at the Applicable Base
Rate shall be computed on the basis of a year of 365 or 366 days, as applicable,
and the actual number of days elapsed.
2.2.12 Usury Savings. This Agreement and the Notes are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the Principal Amount of the Loan at a rate which could subject
Lenders to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Principal Amount due under the Notes at a rate in excess of the Maximum Legal
Rate, then the Applicable LIBO Rate, the Applicable Base Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due under the Notes. All sums paid or agreed to be paid
to Lenders for the use, forbearance, or detention of the sums due under the
Loan, shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
2.2.13 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.2 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.
Section 2.3 Payments.
2.3.1 Evidence of Indebtedness. The obligation of Borrower to repay the Loan
shall be evidenced by notations on the books and records of Lenders. Such books
and records shall constitute prima facie evidence thereof. Any failure to record
the interest rate applicable thereto or any other information regarding the
Obligations, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrower with respect to any of the Obligations. Borrower shall
promptly execute and deliver to each Lender a Note evidencing such Lender’s
Percentage Share of the Loan provided that at all times all Notes issued by
Borrower shall be in the aggregate amount of the Principal Amount, as reduced by
prior prepayment.

 

-44-



--------------------------------------------------------------------------------



 



2.3.2 Nature and Place of Payments. All payments made on account of the
Obligations shall be made by Borrower, without setoff or counterclaim, in lawful
money of the United States of America in immediately available same day funds,
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, fees or other charges of any nature whatsoever imposed by any taxing
authority and must be received by Administrative Agent by 2:00 p.m. (New York
time) on the day of payment, it being expressly agreed and understood that if a
payment is received after 2:00 p.m. (New York time) by Administrative Agent,
such payment will be considered to have been made by Borrower on the next
succeeding Business Day and interest thereon shall be payable by Borrower at the
rate otherwise applicable thereto during such extension. All payments on account
of the Obligations shall be made to Administrative Agent through the Contact
Office. If any payment required to be made by Borrower hereunder becomes due and
payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at then applicable rate during such extension.
2.3.3 Prepayments.
(i) Borrower shall remit to Administrative Agent as a mandatory prepayment for
application against the outstanding Principal Amount:
(a) The Proceeds of a Casualty or Condemnation of the Property, to the extent
required to be applied to the prepayment of the Loan under Section 6.2.2.
(b) During any Cash Sweep Period, all sums required to be deposited in the Cash
Sweep Reserve Account shall be applied as provided in Section 3.1.5.
(ii) If prior to the Restricted Prepayment Date, the Obligations in respect of
the principal balance of the Loan are accelerated by reason of an Event of
Default, then Lenders shall be entitled to receive, in addition to the unpaid
principal and accrued interest and other sums due under the Loan Documents, an
amount equal to the Prepayment Premium applicable to such principal so
accelerated or paid.
(iii) Upon not less than five (5) Business Days’ prior written notice to
Administrative Agent (which shall promptly provide telephonic notice of the
receipt thereof to each of Lenders), Borrower may voluntarily prepay the
principal amount outstanding under the Loan in whole or in part (without any
release of collateral securing the Loan) subject to the following conditions:
(A) any such prepayment of principal shall be accompanied by the payments
required to be made under Section 2.3.3(iv) below; and (B) voluntary prepayments
shall be in the minimum amount of $1,000,000 and integral multiples of $100,000
in excess thereof. Voluntary prepayments of principal pursuant to this
Section 2.3.3(iii), shall not relieve Borrower from the obligation to make
mandatory prepayments pursuant to Section 2.3.3(i).

 

-45-



--------------------------------------------------------------------------------



 



(iv) Borrower acknowledges that (a) Lenders are making the Loan in consideration
of the receipt by Lenders of all interest and other benefits intended to be
conferred by the Loan Documents and (b) if payments of principal are made to
Lenders prior to the Restricted Prepayment Date voluntarily or involuntarily as
a result of the acceleration of the Loan after an Event of Default, Lenders will
not receive all such interest and other benefits and may, in addition, incur
costs. For these reasons, and to induce Lenders to make the Loan, Borrower
agrees that all payments made voluntarily or involuntarily (other than due to a
casualty or condemnation and other than by application of amounts on deposit in
the Cash Sweep Reserve Account to the outstanding Principal Amount) or after the
acceleration of the principal amount of the Loan on or prior to the Restricted
Prepayment Date will be accompanied by the Prepayment Premium. Such Prepayment
Premium shall be required whether payment is made by Borrower, by a Person on
behalf of Borrower, or by the purchaser at any foreclosure sale, and may be
included in any bid by Lenders at such sale. Borrower further acknowledges that
(A) it is a knowledgeable real estate developer and/or investor; (B) it fully
understands the effect of the provisions of this Section 2.3.3(iv), as well as
the other provisions of the Loan Documents; (C) the making of the Loan by
Lenders at the interest rate provided and other terms set forth in the Loan
Documents are sufficient consideration for Borrower’s obligation to pay a
Prepayment Premium (if required); and (D) Lenders would not make the Loan on the
terms set forth herein without the inclusion of such provisions. Borrower also
acknowledges that the provisions of this Agreement limiting the right of
prepayment and providing for the payment of the Prepayment Premium and other
charges specified herein were independently negotiated and bargained for, and
constitute a specific material part of the consideration given by Borrower to
Lenders for the making of the Loan.
(v) Borrower shall pay in connection with any prepayment hereunder, whether
voluntary or mandatory, (a) all interest accrued but unpaid on that portion of
the Loan to which such prepayment is applied (which interest, if such prepayment
is made on a date other than a Payment Date, shall be deemed to have accrued on
such portion of the Loan through the end of the Interest Period in which such
prepayment occurs), (b) with respect to voluntary or involuntary prepayments
prior to the Restricted Prepayment Date (other than due to a casualty or
condemnation and other than by application of amounts on deposit in the Cash
Sweep Reserve Account to the outstanding Principal Amount), the Prepayment
Premium, (c) all amounts payable pursuant to Section 2.2.8 above, and (d) all
costs and expenses of Administrative Agent and Lenders incurred in connection
with the prepayment (including without limitation, any costs and expenses
associated with a release of any Liens as well as reasonable attorneys’ fees and
expenses), in each case concurrently with payment of any principal amounts.
2.3.4 Allocation of Payments Received.
(i) Prior to the occurrence of an Event of Default and acceleration of the
Obligations, and unless otherwise expressly provided herein, all amounts
received by Administrative Agent on account of the Obligations shall be
disbursed by Administrative Agent to Lenders pro rata in accordance with their
respective Percentage Shares, by wire transfer of like funds received on the
date of receipt if received by Administrative Agent before 2:00 p.m. (New York
time) or if received later, by 2:00 p.m. (New York time) on the next succeeding
Business Day, without further interest payable by Administrative Agent.

 

-46-



--------------------------------------------------------------------------------



 



(ii) Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by Administrative Agent on account of the
Obligations, shall be promptly disbursed by Administrative Agent as follows:
(A) First, to the payment of out-of-pocket third party expenses and fees
incurred by Administrative Agent in the performance of its duties and the
enforcement of the rights of Lenders under the Loan Documents, including,
without limitation, all costs and expenses of collection, “workout”, reasonable
attorneys’ fees, court costs and other amounts payable as provided in
Section 14.7 below;
(B) Then, to Lenders, pro rata in accordance with their respective Percentage
Shares, until interest accrued on the Loan has been paid in full;
(C) Then, to Lenders, pro rata in accordance with their respective Percentage
Shares, until principal under the Loan has been paid in full;
(D) Then, to Lenders, pro rata to each Lender in accordance with the amount
expressed in a percentage, which the amount of remaining Obligations owed to
such Lender bears to all remaining Obligations held by all Lenders, until all
other Obligations have been paid in full.
(iii) The order of priority set forth in Section 2.3.4(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of Administrative Agent and the other Lenders as among themselves.
The order of priority set forth in clauses (B) through (D) of Section 2.3.4(ii)
may at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by Borrower or any other
Person. The order of priority set forth in clause (A) of Section 2.3.4(ii) may
be changed only with the prior written consent of Administrative Agent.
2.3.5 Prepayments After Event of Default. If, following an Event of Default,
Administrative Agent shall accelerate the Indebtedness and Borrower thereafter
tenders payment of all or any part of the Indebtedness, or if all or any portion
of the Indebtedness is recovered by Lenders after such Event of Default,
(a) such payment may be made only on the next occurring Payment Date together
with all unpaid interest thereon as calculated through the end of the Interest
Period during which such Payment Date occurs (even if such period extends beyond
such Payment Date and calculated as if such payment had not been made on such
Payment Date), and all other fees and sums payable hereunder or under the Loan
Documents, including without limitation, interest that has accrued at the
Default Rate, any Late Payment Charges, and the payment of any Prepayment
Premium, if any), and (b) such payment shall be deemed a voluntary prepayment by
Borrower.

 

-47-



--------------------------------------------------------------------------------



 



2.3.6 Release of Property. Administrative Agent shall, at the expense of
Borrower, upon payment in full of the Principal Amount and interest on the Loan
and all other amounts due and payable under the Loan Documents in accordance
with the terms and provisions of this Agreement and the other Loan Documents,
release the Lien of (i) this Agreement upon the Account Collateral and the Rate
Cap Collateral and (ii) the Security Instrument on the Property or assign it, in
whole or in part, to a new lender without recourse, representation or warranty
of any kind. In such event, Borrower shall submit to Administrative Agent, on a
date prior to the date of such release or assignment sufficient to provide a
reasonable period for review thereof, a release of lien or assignment of lien,
as applicable, for such property for execution by Administrative Agent. Such
release or assignment, as applicable, shall be in a form appropriate in each
jurisdiction in which the Property is located and satisfactory to Administrative
Agent in its reasonable discretion. In addition, Borrower shall provide all
other documentation Administrative Agent reasonably requires to be delivered by
Borrower in connection with such release or assignment, as applicable. Borrower
shall not be entitled to any release of the Lien on any Collateral as a result
of any partial prepayment of the Loan.
2.3.7 Voluntary Commitment Reductions. Notwithstanding anything else contained
in this Agreement, Borrower may reduce the Delayed Draw Term Loan Commitments,
in whole or in part, at any time.
Section 2.4 Conditions Precedent to Closing. The obligation of Lenders to make
the Term Loans to be funded on the Closing Date hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Administrative Agent of
the following conditions precedent no later than the Closing Date; provided,
however, that unless a condition precedent shall expressly survive the Closing
Date pursuant to a separate agreement, by funding the Loan, Administrative Agent
shall be deemed to have waived any such conditions not theretofore fulfilled or
satisfied solely in connection with the funding of the Term Loans on the Closing
Date:
2.4.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if made on and as of such date, and no
Default or Event of Default shall have occurred and be continuing; and Borrower
shall be in compliance with all terms and conditions set forth in this Agreement
and in each other Loan Document on its part to be observed or performed.
2.4.2 Delivery of Loan Documents; Title Policy; Reports; Leases.
(A) Loan Documents. Administrative Agent shall have received an original of each
of this Agreement, the Notes and all of the other Loan Documents, in each case,
duly executed (and to the extent required, acknowledged) and delivered on behalf
of Borrower and any other parties thereto.

 

-48-



--------------------------------------------------------------------------------



 



(B) Security Instrument, Assignment of Leases. Administrative Agent shall have
received evidence that original counterparts of the Security Instrument and
Assignment of Leases, in proper form for recordation, have been delivered to the
Title Company for recording, so as effectively to create, in the reasonable
judgment of Administrative Agent, upon such recording valid and enforceable
first priority Liens upon the Property, in favor of Administrative Agent (or
such other trustee as may be required or desired under local law), subject only
to Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents.
(C) UCC Financing Statements. Administrative Agent shall have received evidence
that the UCC financing statements relating to the Security Instrument and this
Agreement have been delivered to the Title Company for filing in the applicable
jurisdictions.
(D) Title Insurance. Administrative Agent shall have received a pro forma Title
Policy or a Title Policy issued by the Title Company and dated as of the Closing
Date, with reinsurance and direct access agreements acceptable to Administrative
Agent. Such Title Policy shall (i) provide coverage in the amount of the Loan,
(ii) insure Administrative Agent that the Security Instrument creates a valid,
first priority Lien on the Property, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements),
(iii) contain the endorsements and affirmative coverages set forth on Exhibit A
(or such other endorsements and affirmative coverages approved by Administrative
Agent) and such additional endorsements and affirmative coverages as
Administrative Agent may reasonably request, and (iv) name Administrative Agent
as the insured. The Title Policy shall be assignable. Administrative Agent also
shall have received evidence that all premiums in respect of such Title Policy
have been paid.
(E) Survey. Administrative Agent shall have received a current or recertified
Survey for the Property, containing the survey certification substantially in
the form attached hereto as Exhibit B or such other form as approved by
Administrative Agent. Such Survey shall reflect the same legal description
contained in the Title Policy referred to in clause (d) above. The surveyor’s
seal shall be affixed to the Survey and the surveyor shall provide a
certification for such Survey in form and substance acceptable to Administrative
Agent.
(F) Insurance. Administrative Agent shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Administrative Agent in its reasonable discretion, and evidence of the payment
of all insurance premiums currently due and payable for the existing policy
period.
(G) Environmental Reports. Administrative Agent shall have received an
Environmental Report in respect of the Property satisfactory to Administrative
Agent.
(H) Zoning. Administrative Agent shall have received a PZR Report.
(I) Certificate of Occupancy. Administrative Agent shall have received a copy of
the valid certificates of occupancy for the Property or evidence acceptable to
Administrative Agent that a certificate of occupancy is not required by
applicable law.
(J) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Administrative Agent has a valid and perfected first
Lien as of the Closing Date on the Property, subject only to Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents, and Administrative Agent shall have received satisfactory evidence
thereof.

 

-49-



--------------------------------------------------------------------------------



 



2.4.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and
Administrative Agent shall have received and approved certified copies thereof.
2.4.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Administrative Agent copies
certified by an Officer’s Certificate, of all organizational documentation
related to Borrower, each other Transaction Party and Manager and certain of its
Affiliates as have been requested by Administrative Agent and/or the formation,
structure, existence, good standing and/or qualification to do business of
Borrower, each other Transaction Party, Manager and such Affiliates, as
Administrative Agent may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Administrative Agent. Each of
the organizational documents of Borrower shall contain provisions having a
substantive effect materially similar to that of the language set forth in
Exhibit C or such other language as approved by Administrative Agent.
Administrative Agent hereby approves the organizational documents of Borrower
delivered to Administrative Agent on the date hereof.
2.4.5 Opinions of Borrower’s Counsel.
(A) Administrative Agent shall have received a Non-Consolidation Opinion
substantially in compliance with the requirements set forth in Exhibit E or in
such other form approved by Administrative Agent (the “Non-Consolidation
Opinion”).
(B) Administrative Agent shall have received the Opinions of Counsel in such
form as is approved by Administrative Agent.
(C) Administrative Agent shall have received from Counterparty the Counterparty
Opinion substantially in compliance with the requirements set forth in Exhibit F
or in such other form approved by Administrative Agent.
2.4.6 Budget. Borrower shall have delivered the Budget for the current Fiscal
Year, which Budget shall be certified by an Officer’s Certificate and approved
by Administrative Agent.
2.4.7 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Administrative Agent, and Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

-50-



--------------------------------------------------------------------------------



 



2.4.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Notes and the other Loan
Documents on or before the Closing Date shall have been paid.
2.4.9 Interest Rate Cap Agreement. Administrative Agent shall have received an
original Interest Rate Cap Agreement which shall be in form and substance
satisfactory to Administrative Agent and an original counterpart of the
Acknowledgment executed and delivered by the Counterparty.
2.4.10 Collection Account Agreement. Administrative Agent shall have received an
executed copy of the Collection Account Agreement executed by each of Collection
Bank and Operating Lessee.
2.4.11 Independent Director Certificate. Administrative Agent shall have
received executed Independent Director certificates substantially in the form
attached as Exhibit O.
2.4.12 Transaction Costs. Borrower shall have paid or reimbursed Administrative
Agent for all title insurance premiums, recording and filing fees, costs of
Environmental Reports, Physical Conditions Reports, appraisals and other
reports, the reasonable fees and costs of Administrative Agent’s counsel and all
other third party out-of-pocket expenses incurred by Administrative Agent in
connection with the origination of the Loan.
2.4.13 Material Adverse Effect. No event or condition shall have occurred since
the date of Borrower’s most recent financial statements previously delivered to
Administrative Agent which has or could reasonably be expected to have a
Material Adverse Effect. The Operating Revenues and Operating Expenses of the
Property and all other features of the transaction shall be as represented to
Administrative Agent without material adverse change. Neither Borrower nor any
of its constituent Persons shall be the subject of any bankruptcy,
reorganization, or insolvency proceeding.
2.4.14 Leases and Rent Roll. Administrative Agent shall have received copies of
all Leases, certified as requested by Administrative Agent. Administrative Agent
shall have received a certified rent roll of the Property dated within thirty
(30) days prior to the Closing Date.

 

-51-



--------------------------------------------------------------------------------



 



2.4.15 Tax Lot. Administrative Agent shall have received evidence that the
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Administrative Agent.
2.4.16 Physical Conditions Report. Administrative Agent shall have received a
Physical Conditions Report (or re-certified Physical Conditions Report) with
respect to the Property, which report shall be satisfactory in form and
substance to Administrative Agent.
2.4.17 Appraisal. Administrative Agent shall have received an Appraisal.
2.4.18 Financial Statements. Administrative Agent shall have received certified
copies of financial statements with respect to the Property for the three most
recent Fiscal Years, each in form and substance satisfactory to Administrative
Agent.
2.4.19 Additional Deliveries. In addition, Administrative Agent shall receive,
the following documents:
(A) Certified copies of the Operating Lease, the Bar Lease and the Condominium
Declaration, each in form and substance to Administrative Agent.
(B) A certified copy of the Management Agreement which shall be satisfactory in
form and substance to Administrative Agent.
2.4.20 Further Documents. Administrative Agent or its counsel shall have
received such other and further approvals, opinions, documents and information
as Administrative Agent or its counsel may have requested including the Loan
Documents in form and substance satisfactory to Administrative Agent and its
counsel.

 

-52-



--------------------------------------------------------------------------------



 



Section 2.5 Delayed Draw Term Loan Conditions Precedent. The obligation of
Lenders to make any Delayed Draw Term Loans during the Delayed Draw Term Loans
Availability Period is subject to the satisfaction by or on behalf of Borrower
of the following conditions precedent no later than the applicable Funding Date:
(A) there shall exist no Default or Event of Default on such Funding Date or
immediately after giving effect to the making of the Delayed Draw Term Loans on
such Funding Date; (B) Borrower shall have delivered a Funding Notice no later
than ten (10) Business Days prior to such Funding Date which shall set forth
(i) a calculation of Net Operating Income for the immediately preceding 12
calendar months (which calculation shall be made by assuming Allocable Chain
Expenses equal to 1.00% of Hotel Revenues for such period and a Management Fee
equal to 3.00% of Hotel Revenues for such period), (ii) Borrower’s calculation
of the then Delayed Draw Term Loan Available Amount, (iii) the principal amount
of Delayed Draw Term Loans requested pursuant to such Funding Notice (which
principal amount shall not exceed the Delayed Draw Term Loan Available Amount
(it being agreed that the calculation of such Delayed Draw Term Loan Available
Amount must be satisfactory to and approved by Administrative Agent)) and
(iv) that the conditions precedent set forth in subclauses (C), (D) and (E) of
this Section 2.5 have been satisfied; (C) the conditions precedent set forth in
Section 2.4 shall be and remain satisfied; (D) the representations and
warranties made by the Transaction Parties in the Loan Documents shall be true
and correct in all material respects on such Funding Date (provided, however,
that any factual matters disclosed in the Schedules referenced in Article 4 may
be updated in accordance with clause (E) below); (E) Borrower shall have
delivered updates to Administrative Agent of all of the Schedules set forth in
Article 4 hereof, and such updated Schedules shall not disclose any materially
adverse facts or conditions not disclosed to Lenders as of the Closing Date
which are not permitted by the Loan Documents, or which were not consented to by
Lenders, with respect to the Collateral or the Transaction Parties; (F) Borrower
shall have paid all reasonable out-of-pocket third party costs and expenses
incurred by Administrative Agent and of which Administrative Agent has notified
Borrower (including reasonable attorneys’ fees and expenses) in connection with
such Delayed Draw Term Loan or as otherwise then due under this Agreement;
(G) Guarantor and each other Transaction Party shall have acknowledged and
ratified that its obligations under the Recourse Guaranty, Environmental
Indemnity and other Loan Documents (as applicable) remain in full force and
effect, and continue to guaranty, evidence or secure (as applicable) the
Obligations under the Loan Documents; (H) Sections 2.4.2(D) (with such Title
Policy dated as of the Funding Date), 2.4.2(I), 2.4.2(J), 2.4.12 and 2.4.13
shall have been satisfied with respect to such Delayed Draw Term Loan; and
(I) Administrative Agent or its counsel shall have received such other and
further approvals, opinions, documents and information as Administrative Agent
or its counsel may have requested including, without limitation, Modifications
to the Loan Documents, new notes, a new mortgage and estoppel certificates, each
in form and substance satisfactory to Administrative Agent and its counsel.

 

-53-



--------------------------------------------------------------------------------



 



ARTICLE III
Cash Management
Section 3.1 Cash Management.
3.1.1 Establishment of Accounts. Borrower hereby confirms that pursuant to the
Collection Account Agreement, Borrower has established with Collection Bank, in
the name of Operating Lessee for the benefit of Administrative Agent, as secured
party, a collection account (the “Collection Account”), which has been
established as an interest-bearing deposit account. Following the Closing Date,
Borrower will establish (i) in the name of Operating Lessee for the benefit of
Administrative Agent, as secured party, the Hotel Operating Account, which will
be an interest-bearing deposit account and (ii) in the name of Borrower for the
benefit of Administrative Agent, as secured party, a holding account (the
“Holding Account”), which will be a securities account. Each of the Collection
Account, the Hotel Operating Account and the Holding Account and each
sub-account of the Holding Account and the funds deposited therein and the
securities and other assets credited thereto shall serve as security for the
Obligations. Pursuant to the Collection Account Agreement, Borrower shall
irrevocably instruct and authorize Collection Bank to disregard any and all
orders for withdrawal from the Collection Account made by, or at the direction
of, Borrower other than to transfer all amounts on deposit in the Collection
Account on a daily basis to the Hotel Operating Account. Pursuant to the Hotel
Operating Account Agreement, Hotel Operating Account Bank shall comply with
instructions of Manager or Operating Lessee with respect to funds held in the
Hotel Operating Account until such time as Hotel Operating Account Bank receives
an instruction from Administrative Agent, in accordance with the Hotel Operating
Account Agreement, directing the Hotel Operating Account Bank to cease to comply
with the instructions of Manager or Operating Lessee with respect to such funds.
Pursuant to the Holding Account Agreement, Borrower shall irrevocably instruct
and authorize Cash Management Bank to disregard any and all orders for
withdrawal from the Holding Account made by, or at the direction of, Borrower.
Borrower agrees that, prior to the payment in full of the Obligations, the terms
and conditions of the Hotel Operating Account Agreement, the Collection Account
Agreement and the Holding Account Agreement shall not be amended or modified
without the prior written consent of Administrative Agent (which consent
Administrative Agent may grant or withhold in its sole discretion). In
recognition of Administrative Agent’s security interest in the funds deposited
into and the securities and other assets credited to the Collection Account, the
Hotel Operating Account and the Holding Account, Borrower shall identify each of
the Collection Account, the Hotel Operating Account and the Holding Account with
the name of Administrative Agent, as secured party. The Collection Account shall
be named as follows: “Hudson Hotel, New York, NY f/b/o Deutsche Bank Trust
Company Americas, as Administrative Agent Collection Account”. The Hotel
Operating Account shall be named as follows: “Hudson Hotel, New York, NY f/b/o
Deutsche Bank Trust Company Americas, as Administrative Agent Hotel Operating
Account”. The Holding Account shall be named as follows: “Hudson Hotel, New
York, NY f/b/o Deutsche Bank Trust Company Americas, as Administrative Agent
Holding Account”. The following sub-accounts shall be established in the Holding
Account (each, a “Sub-Account” and, collectively, the “Sub-Accounts” and
together with the Holding Account and the Collection Account, the “Collateral
Accounts”), which (i) may be ledger or book entry sub-accounts and need not be
actual sub-accounts, (ii) shall each be linked to the Holding Account,
(iii) shall each be a “Securities Account” pursuant to Article 8 of the UCC and
(iv) shall each be an account to which certain funds shall be allocated and from
which disbursements shall be made pursuant to the terms of this Agreement:
(A) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property (the “Tax Reserve Account”);

 

-54-



--------------------------------------------------------------------------------



 



(B) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property (the “Insurance Reserve Account”);
(C) a sub-account for the retention of Account Collateral in respect of Approved
Operating Expenses after the occurrence and during the continuance of a Cash
Sweep Period (the “Operating Expense Reserve Account”);
(D) a sub-account for the retention of Account Collateral in respect of current
Debt Service on the Loan (the “Current Debt Service Reserve Account”);
(E) a sub-account for the retention of Account Collateral in respect of certain
Proceeds as more fully set forth in Section 6.2 (the “Proceeds Reserve
Account”);
(F) a sub-account for the retention of Account Collateral in respect of FF&E
(the “FF&E Reserve Account”);
(G) a sub-account for the retention of Account Collateral in respect of reserves
for the payment of Ground Rent (the “Ground Rent Reserve Account”);
(H) a sub-account for the retention of Account Collateral in respect of reserves
relating to a Cash Sweep Period (the “Cash Sweep Reserve Account”); and
(I) a sub-account in respect of Required Repairs (the “Required Repairs Reserve
Account”).
3.1.2 Pledge of Account Collateral. To secure the full and punctual payment and
performance of the Obligations, Borrower hereby collaterally assigns, grants a
security interest in and pledges to Administrative Agent, to the extent not
prohibited by applicable law (and shall cause the other Transaction Parties to
execute the Accommodation Security Documents with respect thereto), a first
priority continuing security interest in and to the following property of
Borrower whether now owned or existing or hereafter acquired or arising and
regardless of where located (all of the same, collectively, the “Account
Collateral”):
(A) the Collateral Accounts and the Hotel Operating Account and all cash,
checks, drafts, securities entitlements, certificates, instruments and other
property, including, without limitation, all deposits and/or wire transfers from
time to time deposited or held in, credited to or made to the Collateral
Accounts and the Hotel Operating Account;
(B) any and all amounts invested in Permitted Investments;
(C) all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts and the Hotel Operating Account; and

 

-55-



--------------------------------------------------------------------------------



 



(D) to the extent not covered by clauses (A), (B) or (C) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.
In addition to the rights and remedies herein set forth, Administrative Agent
shall have all of the rights and remedies with respect to the Account Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.
This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.
3.1.3 Maintenance of Collateral Accounts.
(A) Borrower agrees that each of the Collection Account and the Hotel Operating
Account is and shall be maintained (i) as a “deposit account” (as such term is
defined in Section 9-102(a) of the UCC), (ii) in such a manner that
Administrative Agent shall have control (within the meaning of
Section 9-104(a) of the UCC) over the Collection Account and the Hotel Operating
Account and (iii) such that neither Borrower nor Manager shall have any right of
withdrawal from the Collection Account and, except as provided herein, no
Account Collateral shall be released to Borrower or Manager from the Collection
Account or the Hotel Operating Account. Without limiting Borrower’s obligations
under the immediately preceding sentence, Borrower shall only establish and
maintain the Collection Account with a financial institution that has executed
an agreement substantially in the form of the Collection Account Agreement or in
such other form acceptable to Administrative Agent in its sole discretion.
(B) Borrower agrees that each of the Holding Account and the Sub-Accounts is and
shall be maintained (i) as a “securities account” (as such term is defined in
Section 8-501(a) of the UCC), (ii) in such a manner that Administrative Agent
shall have control (within the meaning of Section 8-106(d)(2) of the UCC) over
the Holding Account and any Sub-Account, (iii) such that neither Borrower nor
Manager shall have any right of withdrawal from the Holding Account or the
Sub-Accounts and, except as provided herein, no Account Collateral shall be
released to Borrower from the Holding Account or the Sub-Accounts, (iv) in such
a manner that the Cash Management Bank shall agree to treat all property
credited to the Holding Account or the Sub-Accounts as “financial assets” and
(v) such that all securities or other property underlying any financial assets
credited to the Collateral Accounts shall be registered in the name of Cash
Management Bank, indorsed to Cash Management Bank or in blank or credited to
another securities account maintained in the name of Cash Management Bank and in
no case will any financial asset credited to any of the Collateral Accounts be
registered in the name of Borrower or Manager, payable to the order of Borrower
or Manager or specially indorsed to Borrower or Manager except to the extent the
foregoing have been specially indorsed to Cash Management Bank or in blank.

 

-56-



--------------------------------------------------------------------------------



 



(C) The Collateral Accounts and the Hotel Operating Account shall be subject to
such applicable laws, and such applicable regulations of the Board of Governors
of the Federal Reserve System and of any other banking or governmental
authority, as may now or hereafter be in effect. Income and interest accruing on
the Collateral Accounts and the Hotel Operating Account or any investments held
in such accounts shall be periodically added to the principal amount of such
accounts and shall be held, disbursed and applied in accordance with the
provisions of this Agreement, the Holding Account Agreement, the Collection
Account Agreement and the Hotel Operating Account Agreement. Borrower shall be
the beneficial owner of the Collateral Accounts and the Hotel Operating Account
for federal income tax purposes and shall report all income on the Collateral
Accounts and the Hotel Operating Account.
3.1.4 Deposits into Sub-Accounts.
(a) On the date hereof, Borrower has deposited the following amounts into the
Sub-Accounts:
(i) $0 into the Tax Reserve Account;
(ii) $0 into the Insurance Reserve Account;
(iii) $0 into the Operating Expense Reserve Account;
(iv) $0 into the Current Debt Service Reserve Account;
(v) $0 into the FF&E Reserve Account;
(vi) $0 into the Proceeds Reserve Account;
(vii) $0 into the Required Repairs Reserve Account;
(viii) $0 into the Ground Rent Reserve Account; and
(ix) $0 into the Cash Sweep Reserve Account.
3.1.5 Monthly Funding of Sub-Accounts.
(A) Borrower hereby irrevocably authorizes Administrative Agent to transfer
(and, pursuant to the Holding Account Agreement shall irrevocably authorize Cash
Management Bank to execute any corresponding instructions of Administrative
Agent), and Administrative Agent shall transfer or make ledger or book entries
(or cause Cash Management Bank to make the applicable transfer or ledger or book
entries pursuant to disbursement instructions from Administrative Agent), from
the Holding Account on the same Business Day on which Holding Account Bank
receives any such instructions, or as soon thereafter as sufficient funds are in
the Holding Account to make the applicable transfers or ledger or book entries,
funds in the following amounts and in the following order of priority:
(i) at any such time that Manager does not reserve for or otherwise set aside
and pay Impositions and Other Charges directly, funds in an amount equal to the
Monthly Tax Reserve Amount and any other amounts required pursuant to
Section 16.1 for the month in which the Payment Date immediately following the
date of the transfer from the Holding Account occurs and transfer the same to
the Tax Reserve Account;

 

-57-



--------------------------------------------------------------------------------



 



(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable or at
any time that Manager does not reserve for or otherwise set aside and pay, in no
more than four (4) installments per year, premiums with respect to the Insurance
Requirements, funds in an amount equal to the Monthly Insurance Reserve Amount
for the month in which the Payment Date immediately following the date of the
transfer from the Holding Account occurs and transfer the same to the Insurance
Reserve Account, or following an Insurance Reserve Trigger, funds sufficient
(calculated on a monthly basis from the Insurance Reserve Trigger until the
month in which the premium is due) to permit Administrative Agent to pay
insurance premiums for the insurance required to be maintained pursuant to the
terms of this Agreement and the Security Instrument on the respective due dates
therefor (up to a maximum amount equal to the aggregate annual insurance premium
required hereunder), and Administrative Agent shall so pay such funds to the
insurance company having the right to receive such funds;
(iii) at any such time that Manager does not reserve for or otherwise set aside
and pay Ground Rent, funds in an amount equal to the Monthly Ground Rent Reserve
Amount and any other amounts required pursuant to Section 16.6 for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Ground Rent Reserve Account;
(iv) during the continuance of a Cash Sweep Period, funds in an amount equal to
the Approved Operating Expenses for the month in which the Payment Date
immediately following the date of the transfer from the Holding Account occurs,
and transfer the same to the Operating Expense Reserve Account; provided,
however, that to the extent that the Officer’s Certificate delivered to
Administrative Agent on a monthly or quarterly basis by Borrower pursuant to
Article XI certifies that actual Operating Expenses for such calendar month or
quarter were either less than or greater than Approved Operating Expenses, and
Administrative Agent receives such other evidence thereof reasonably
satisfactory to Administrative Agent, then Administrative Agent may direct Cash
Management Bank to increase or decrease the amount of the Approved Operating
Expense transfer to be made for the month following the month in which such
Officer’s Certificate was delivered, such adjustment to be in an amount
determined by Administrative Agent to appropriately reflect such difference
between actual Operating Expenses and Approved Operating Expenses;
(v) funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the
Current Debt Service Reserve Account;

 

-58-



--------------------------------------------------------------------------------



 



(vi) provided no Event of Default has occurred and is then continuing, during a
Cash Sweep Period, funds in an amount set forth in a written notice from
Borrower to Administrative Agent equal to the amount of the Management Fees and
the Allocable Chain Expenses due to the Manager for the month in which the
transfer from the Holding Account occurs and transfer the same to the Borrower’s
Account;
(vii) funds in an amount equal to the amount of any sums previously withdrawn
from the Cash Sweep Reserve Account and deposited into the Current Debt Service
Reserve Account due to a shortfall therein, and transfer the same to the Cash
Sweep Reserve Account, until such Cash Sweep Reserve Account has been
replenished;
(viii) at any such time that Manager does not reserve or otherwise set aside for
FF&E in accordance with the terms of the Management Agreement, funds in an
amount equal to the Monthly FF&E Reserve Amount for the month in which the
Payment Date immediately following the date of the transfer from the Holding
Account occurs and transfer the same to the FF&E Reserve Account;
(ix) during any Cash Sweep Period, all remaining funds shall be transferred to
the Cash Sweep Reserve Account (subject to Section 16.3);
(x) provided no Event of Default has occurred and is then continuing and subject
to the provisions of Section 3.1.5(B), funds from the Cash Sweep Reserve Account
sufficient to pay any shortfalls in the Current Debt Service Reserve Account for
Debt Service due with respect to the Loan on each Payment Date, and
Administrative Agent, on each Payment Date, shall apply such funds to the
payment of the Debt Service shortfall payable on such Payment Date; and
(xi) provided no Cash Sweep Period or Event of Default has occurred and is then
continuing and subject to the provisions of Section 3.1.5(B), funds in an amount
equal to the balance (if any) remaining or deposited in the Holding Account
after the foregoing deposits (such remainder being hereinafter referred to as
“Excess Cash Flow”) and transfer the same to Borrower’s Account, free of any
Lien or continuing security interest.
(B) If Administrative Agent shall determine in good faith that there will be
insufficient amounts in the Holding Account to make any of the transfers
pursuant to Section 3.1.5(A) on the date required hereunder, Administrative
Agent shall provide notice to Borrower of such insufficiency (except that in no
event shall Administrative Agent be required to notify Borrower of any
deficiency in the Current Debt Service Reserve Account, such deficiency on any
Payment Date being an Event of Default) and, within five (5) Business Days after
receipt of said notice Borrower shall deposit into the Holding Account an amount
equal to the shortfall of available funds in the Holding Account taking into
account any funds which accumulate in the Holding Account during such five
(5) day Business Day period. Upon the occurrence of an Event of Default due to a
deficiency in the Current Debt Service Reserve Account on any Payment Date,
Administrative Agent shall notify Borrower of said Event of Default within five
(5) Business Days thereafter; provided, however, Administrative Agent’s failure
to notify Borrower shall not be deemed a waiver of said Event of Default.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, Borrower shall not be deemed to be in Default hereunder
(and no Default Rate or Late Payment Charge shall be applicable) in the event
(i) no other Default or Event of Default is then continuing; (ii) funds
sufficient for a required transfer are held in an appropriate Sub-Account;
(iii) Borrower is not contesting the application of such funds as determined by
Administrative Agent; and (iv) Administrative Agent or Cash Management Bank
fails to timely make any transfer from such Sub-Account as contemplated by this
Agreement.

 

-59-



--------------------------------------------------------------------------------



 



(C) Notwithstanding anything to the contrary contained herein or in the Security
Instrument, but subject to Section 7.3, to the extent that Borrower shall fail
to pay any mortgage recording tax, costs, expenses or other amounts pursuant to
Section 19.14 of this Agreement within the time period set forth therein,
Administrative Agent shall have the right, at any time, upon five (5) Business
Days’ notice to Borrower, to withdraw from the Holding Account, an amount equal
to such unpaid taxes, costs, expenses and/or other amounts and pay such amounts
to the Person(s) entitled thereto.
3.1.6 Payments from Sub-Accounts. Borrower irrevocably authorizes Administrative
Agent to make and, provided no Event of Default shall have occurred and be
continuing, Administrative Agent hereby agrees to make, the following payments
from the Sub- Accounts to the extent of the monies on deposit therefor:
(i) if notified (timely) by Borrower or otherwise determined by Administrative
Agent that Manager will not pay Impositions or Other Charges, funds from the Tax
Reserve Account to Administrative Agent sufficient to permit Administrative
Agent to pay (or otherwise to Borrower to reimburse Borrower for its payment
of) (A) Impositions and (B) Other Charges, on the respective due dates therefor,
and Administrative Agent shall so pay such funds to the Governmental Authority
or such other Person having the right to receive such funds (or shall reimburse
Borrower upon confirmation of payment);
(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable or at
any time that Manager does not reserve for or otherwise set aside and pay, in no
more than four (4) installments per year, premiums with respect to the Insurance
Requirements and otherwise following an Insurance Reserve Trigger, funds from
the Insurance Reserve Account to Administrative Agent sufficient to permit
Administrative Agent to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument,
on the respective due dates therefor, and Administrative Agent shall so pay such
funds to the insurance company having the right to receive such funds;
(iii) during the continuance of a Cash Sweep Period, and no more frequently than
twice a month, funds from the Operating Expense Reserve Account in an amount
equal to the Approved Operating Expenses for the month in which the transfer is
made (subject to monthly or quarterly adjustment in accordance with
Section 3.1.5), and transfer the same to Borrower’s Account and Borrower shall
then pay such Approved Operating Expenses;

 

-60-



--------------------------------------------------------------------------------



 



(iv) funds from the Current Debt Service Reserve Account to Administrative Agent
sufficient to pay Debt Service on each Payment Date, and Administrative Agent,
on each Payment Date, shall apply such funds to the payment of the Debt Service
payable on such Payment Date;
(v) if notified (timely) by Borrower or otherwise determined by Administrative
Agent that Manager will not reserve for FF&E as required under the Management
Agreement, no more frequently than once in any calendar month, and provided
Borrower shall have complied with the procedures set forth in Section 16.5,
funds from the FF&E Reserve Account to Borrower’s Account to pay for FF&E and
Borrower shall then pay such FF&E;
(vi) no more frequently than once in any calendar month, and provided Borrower
shall have complied with the procedures set forth in Section 16.4, funds from
the Required Repairs Reserve Account to Borrower’s Account to pay for Required
Repairs and Borrower shall then pay such Required Repairs;
(vii) if notified (timely) by Borrower or otherwise determined by Administrative
Agent that Manager will not pay Ground Rent, no more frequently than once in any
calendar month, and provided Borrower shall have complied with the procedures
set forth in Section 16.6, funds from the Ground Rent Reserve Account to
Borrower’s Account to pay for ground rent and Borrower shall then pay such
ground rent; and
(viii) in the event a Cash Sweep Period is then in effect, but no other Event of
Default is continuing, funds in the Cash Sweep Reserve Account on each Payment
Date shall be paid to Administrative Agent and shall be applied to the
amortization of the Principal Amount outstanding on such Payment Date.
3.1.7 Cash Management Bank.
(A) Administrative Agent shall, at Borrower’s sole cost and expense, have the
right to replace the Cash Management Bank with a financial institution
reasonably satisfactory to Borrower (so long as no Event of Default has occurred
and is continuing) in the event that (i) the Cash Management Bank fails, in any
material respect, to comply with the Holding Account Agreement or (ii) the Cash
Management Bank named herein is no longer the Cash Management Bank. Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent shall have the right at Borrower’s sole cost and expense to replace Cash
Management Bank at any time, without notice to Borrower. Borrower shall
cooperate with Administrative Agent in connection with the appointment of any
replacement Cash Management Bank and the execution by the Cash Management Bank
and Borrower of an Account Agreement and delivery of same to Administrative
Agent.

 

-61-



--------------------------------------------------------------------------------



 



(B) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is approved by Administrative
Agent, provided that such financial institution and Borrower shall execute and
deliver to Administrative Agent an Account Agreement substantially similar to
the Account Agreement executed as of the Closing Date.
3.1.8 Borrower’s Account Representations, Warranties and Covenants. Borrower
represents, warrants and covenants that (i) as of the date hereof, Borrower has
directed all Tenants under the Leases to mail all checks and wire all funds with
respect to any payments due under such Leases directly to Manager, (ii) Borrower
shall cause Manager to deposit all amounts collected by Manager pursuant to the
Management Agreement directly into the Collection Account, (iii) Borrower shall
pay or cause to be paid all Rents, Cash and Cash Equivalents or other items of
Operating Revenues not otherwise collected by Manager within two Business Days
after receipt thereof by Borrower or its Affiliates directly into the Collection
Account and, until so deposited, any such amounts held by Borrower, Manager or
their Affiliates shall be deemed to be Account Collateral and shall be held in
trust by it for the benefit, and as the property, of Administrative Agent and
shall not be commingled with any other funds or property of Borrower, Manager or
their Affiliates, (iv) Borrower shall, and shall cause Manager to, deposit all
amounts payable to Borrower pursuant to the Management Agreement or the
Operating Lease directly into the Collection Account, (v) other than the Hotel
Operating Account, there are no accounts other than the Collateral Accounts
maintained by Borrower, Manager or their Affiliates with respect to the Property
or the collection of Rents and credit card company receivables with respect to
the Property and (vi) so long as the Obligations shall be outstanding, neither
Borrower, Manager, nor any other Person shall open any other operating accounts
with respect to the Property or the collection of Rents or credit card company
receivables with respect to the Property, except for the Collateral Accounts and
the Hotel Operating Account; provided that, Borrower and Manager shall not be
prohibited from utilizing one or more separate accounts for the disbursement or
retention of funds that have been transferred to Borrower’s Account pursuant to
Section 3.1.5.
3.1.9 Hotel Operating Account. So long as no Cash Sweep Period or Event of
Default has occurred and is continuing, all amounts in the Collection Account
shall be transferred to the Hotel Operating Account on a daily basis and
Borrower shall, and shall cause Manager to, pay Hotel Operating Expenses,
Management Fees and Allocable Chain Expenses from funds on deposit in the Hotel
Operating Account. Notwithstanding the foregoing, commencing September 2011, on
the Business Day closest to the 25th day of each month, Borrower shall, and
shall cause Manager to, transfer from the Hotel Operating Account funds in
excess of the amount of funds set forth in a written notice from Borrower to
Administrative Agent which are sufficient to cover all outstanding checks drawn
against the Hotel Operating Account that have not yet cleared to the Holding
Account. In no event shall funds be transferred directly from the Hotel
Operating Account to the Borrower’s Account or any other account of the Borrower
or its Affiliates. During the continuance of a Cash Sweep Period or Event of
Default, all funds in the Collection Account at the direction of Administrative
Agent will be transferred to the Holding Account.

 

-62-



--------------------------------------------------------------------------------



 



3.1.10 Account Collateral and Remedies.
(A) Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Administrative Agent to Borrower,
(i) Administrative Agent may, in addition to and not in limitation of
Administrative Agent’s other rights, make any and all withdrawals from, and
transfers between and among, the Collateral Accounts and the Hotel Operating
Account as Administrative Agent shall determine in its sole and absolute
discretion to pay any Obligations; (ii) all Excess Cash Flow shall be retained
in the Holding Account or applicable Sub-Accounts pending further transfer and
application in accordance with this Section 3.1.10, and (iii) Administrative
Agent may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Administrative Agent may determine in
its sole and absolute discretion is necessary to perfect or protect any security
interest granted or purported to be granted hereby or to enable Administrative
Agent to exercise and enforce Administrative Agent’s rights and remedies
hereunder with respect to any Account Collateral or to preserve the value of the
Account Collateral.
(B) Borrower hereby irrevocably constitutes and appoints Administrative Agent as
Borrower’s true and lawful attorney-in-fact, with full power of substitution, to
do the following upon the occurrence and during the continuance of an Event of
Default: execute, acknowledge and deliver any instruments and exercise and
enforce every right, power, remedy, option and privilege of Borrower with
respect to the Account Collateral, and do in the name, place and stead of
Borrower, all such acts, things and deeds for and on behalf of and in the name
of Borrower, which Borrower could or might do or which Administrative Agent may
deem necessary or desirable to more fully vest in Administrative Agent the
rights and remedies provided for herein and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest. Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may perform or cause performance of any such agreement, and
any reasonable expenses of Administrative Agent incurred in connection therewith
shall be paid by Borrower as provided in Section 5.1.16.
(C) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind (except as expressly
required under the Loan Documents) in connection with this Agreement or the
Account Collateral. Borrower acknowledges and agrees that ten (10) Business
Days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.
3.1.11 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral except as may be expressly
permitted under the Loan Documents, or (ii) create or permit to exist any Lien
upon or with respect to all or any of the Account Collateral, except for the
Lien granted to Administrative Agent under this Agreement.

 

-63-



--------------------------------------------------------------------------------



 



3.1.12 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Administrative Agent shall have no duty as to any Account Collateral in
its possession or control as agent therefor or bailee thereof or any income
thereon or the preservation of rights against any person or otherwise with
respect thereto. Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Account Collateral in its
possession if the Account Collateral is accorded treatment substantially equal
to that which Administrative Agent accords its own property, it being understood
that Administrative Agent shall not be liable or responsible for any loss or
damage to any of the Account Collateral, or for any diminution in value thereof,
by reason of the act or omission of Administrative Agent, its Affiliates,
agents, employees or bailees, except to the extent that such loss or damage
results from Administrative Agent’s gross negligence or willful misconduct. In
no event shall Administrative Agent be liable either directly or indirectly for
losses or delays resulting from any event which may be the basis of an Excusable
Delay, computer malfunctions, interruption of communication facilities, labor
difficulties or other causes beyond Administrative Agent’s reasonable control or
for indirect, special or consequential damages except to the extent of
Administrative Agent’s gross negligence or willful misconduct. Notwithstanding
the foregoing, Borrower acknowledges and agrees that (i) Administrative Agent
does not have custody of the Account Collateral, (ii) Cash Management Bank has
custody of the Account Collateral, (iii) the initial Cash Management Bank was
chosen by Borrower and (iv) Administrative Agent has no obligation or duty to
supervise Cash Management Bank or to see to the safe custody of the Account
Collateral.
3.1.13 Administrative Agent’s Liability.
(A) Administrative Agent shall be responsible for the performance only of such
duties with respect to the Account Collateral as are specifically set forth in
this Section 3.1 or elsewhere in the Loan Documents, and no other duty shall be
implied from any provision hereof. Administrative Agent shall not be under any
obligation or duty to perform any act with respect to the Account Collateral
which would cause it to incur any expense or liability or to institute or defend
any suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Administrative Agent, its employees and officers harmless
from and against any loss, cost or damage (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Administrative Agent
in connection with the transactions contemplated hereby with respect to the
Account Collateral (excluding losses on Permitted Investments) except as such
may be caused by the gross negligence or willful misconduct of Administrative
Agent, its employees, officers or agents.
(B) Administrative Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by it in good faith to be genuine, and, in
so acting, it may be assumed that any person purporting to give any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Administrative Agent may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder and in good faith in accordance
therewith.

 

-64-



--------------------------------------------------------------------------------



 



3.1.14 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness; provided, however, such
security interest shall automatically terminate with respect to funds which were
duly deposited into Borrower’s Account in accordance with the terms hereof. Upon
payment in full of the Indebtedness, this security interest shall automatically
terminate without further notice from any party and Borrower shall be entitled
to the return, upon its request, of such of the Account Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof and
Administrative Agent shall execute such instruments and documents as may be
reasonably requested by Borrower to evidence such termination and the release of
the Account Collateral.
ARTICLE IV
Representations and Warranties
Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:
4.1.1 Organization. Each of Borrower (other than Operating Lessee) and Guarantor
is a Delaware limited liability company, and each has been duly organized and is
validly existing and in good standing pursuant to the laws of the State of
Delaware with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Operating Lessee is a New
York limited liability company, and has been duly organized and is validly
existing and in good standing pursuant to the laws of the State of New York with
requisite power and authority to own its properties and to transact the
businesses in which it is now engaged. Each of Borrower and Guarantor has duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Each Transaction Party possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the use and ownership of the Property. The
organizational structure of Borrower upon the closing is accurately depicted by
the schematic diagram attached hereto as Exhibit H. Borrower shall not change
its name, identity, corporate structure or jurisdiction of organization unless
it shall have given Administrative Agent thirty (30) days prior written notice
of any such change and shall have taken all steps reasonably requested by
Administrative Agent to grant, perfect, protect and/or preserve the security
interests granted hereunder and under the other Loan Documents to Administrative
Agent.
4.1.2 Proceedings. Each of Borrower and each other Transaction Party, has full
power to and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents. This Agreement
and the other Loan Documents have been duly executed and delivered by, or on
behalf of, each of Borrower and each other Transaction Party, as applicable, and
constitute legal, valid and binding obligations of Borrower and such Transaction
Party, as applicable, enforceable against Borrower and such Transaction Party,
as applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

-65-



--------------------------------------------------------------------------------



 



4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and each other Transaction Party, as
applicable, will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower or such Transaction
Party, pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement or other agreement or instrument to which
Borrower or such Transaction Party, is a party or by which any of Borrower’s or
such Transaction Party’s, property or assets is subject, nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower and
such Transaction Party, of this Agreement or any other Loan Documents has been
obtained and is in full force and effect.
4.1.4 Litigation. There are no lawsuits, administrative proceedings, arbitration
proceedings, or other such legal proceedings that have been filed and served
upon Borrower (or with respect to which Borrower has otherwise received proper
notice) or, to the Best of Borrower’s Knowledge, otherwise pending or threatened
against or affecting Borrower, Manager, or the Property whose outcome, if
determined against Borrower, Manager or the Property, would have a Material
Adverse Effect. To the Best of Borrower’s Knowledge, Schedule I includes each
pending action against Borrower or otherwise affecting the Property that
involves a claim or claims for (a) monetary damages exceeding $250,000, or
(b) injunctive relief; or (c) or other equitable remedy that could have a
Material Adverse Effect, excluding: (i) actions for monetary damages only that
have been tendered to, and accepted without reservation of rights by, the
liability insurance carrier for the Property, (ii) worker’s compensation claims,
and (iii) any proceedings by employees working at the Property where the amount
claimed in such proceeding is less than $250,000; to the Best of Borrower’s
Knowledge, the aggregate amount of such claims described in subclause (iii) of
this sentence is less than $1,000,000.
4.1.5 Agreements. Neither Borrower nor Manager is a party to any agreement or
instrument or subject to any restriction which is reasonably likely to have a
Material Adverse Effect. Neither Borrower nor Manager is in default in any
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound, which default is
reasonably likely to have a Material Adverse Effect. Borrower has no financial
obligation (contingent or otherwise) under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which Borrower is a
party or by which Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the
Property, (b) obligations under the Loan Documents, and (c) obligations
disclosed in the financial statements delivered to Administrative Agent prior to
the Closing Date.

 

-66-



--------------------------------------------------------------------------------



 



4.1.6 Title(a). Borrower has (i) good, marketable and insurable (a) fee simple
to the Owned Units and has an undivided interest in the Common Elements
appurtenant thereto and (b) leasehold title to the Leasehold Units and to the
undivided interest in the Common Elements appurtenant thereto and (ii) good and
marketable title to the balance of the Property (not comprising real property)
owned by it, in each case, free and clear of all Liens whatsoever except
Permitted Encumbrances. The Security Instrument, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, first priority, perfected Lien on Borrower’s interest in the Property,
subject only to Permitted Encumbrances, and (ii) perfected security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Permitted Encumbrances and in each case to the extent a Lien can be
perfected by such recording and filings. There are no mechanics’, materialman’s
or other similar Liens or claims which have been filed for work, labor or
materials affecting the Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Security Instrument. None of the Permitted
Encumbrances, individually or in the aggregate, (a) materially interfere with
the benefits of the security intended to be provided by the Security Instrument
and this Agreement, (b) materially and adversely affect the value of the
Property, (c) impair the use or operations of the Property (as currently used),
or (d) impair Borrower’s ability to pay its Obligations in a timely manner.
4.1.7 No Bankruptcy Filing. None of Borrower or any Transaction Party, is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such entity’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower or any
Transaction Party.
4.1.8 Full and Accurate Disclosure. To the Best of Borrower’s Knowledge, no
statement of fact made by Borrower in this Agreement and, no statement of fact
made by any other Transaction Party in any of the other Loan Documents, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained herein or therein not misleading.
There is no fact presently known to Borrower which has not been disclosed which
has a Material Adverse Effect, or to the Best of Borrower’s Knowledge, could
reasonably be expected to have a Material Adverse Effect.
4.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower or
(ii) used in the operation of the business located on the Property, other than
items owned by Manager or any Tenants (excluding items owned by Operating
Lessee).

 

-67-



--------------------------------------------------------------------------------



 



4.1.10 ERISA.
(A) Borrower does not maintain or contribute to and is not required to
contribute to, an “employee benefit plan” as defined by Section 3(3) of ERISA,
which is subject to Title IV of ERISA (other than a “multiemployer plan” as
defined by Section 3(37) of ERISA), and Borrower (i) has no knowledge of any
material liability which has been incurred or is expected to be incurred by
Borrower which is reasonably likely to result in a Material Adverse Effect and
is or remains unsatisfied for any taxes or penalties or unfunded contributions
with respect to any “employee benefit plan” or any “plan,” within the meaning of
Section 4975(e)(1) of the Internal Revenue Code or any other benefit plan (other
than a “multiemployer plan”) maintained, contributed to, or required to be
contributed to by Borrower or by any entity that is under common control with
Borrower within the meaning Section 4001(a)(14) of ERISA (each, an “ERISA
Affiliate”) (each, a “Plan”) or any plan that would be a Plan but for the fact
that it is a multiemployer plan within the meaning of ERISA Section 3(37); and
(ii) has made and shall continue to make when due all required contributions to
all such Plans (other than Plans relating to ERISA Affiliates), if any, where
the failure to so contribute is reasonably likely to result in a Material
Adverse Effect. Each such Plan (other than Plans relating to ERISA Affiliates),
if any, has been and will be administered in material compliance with its terms
and the applicable provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state law; and no action shall be taken or fail to be
taken that would result in the disqualification or loss of tax-exempt status of
any such Plan intended to be qualified and/or tax exempt; and
(B) With respect to any “multiemployer plan,” (i) Borrower has not, since
September 26, 1980, made or suffered a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Borrower has made and shall continue to make when due all required
contributions to all such “multiemployer plans” and (iii) no ERISA Affiliate
has, since September 26, 1980, made or suffered a “complete withdrawal” or a
“partial withdrawal,” as such terms are respectively defined in Sections 4203
and 4205 of ERISA which withdrawal is reasonably expected to have a Material
Adverse Effect.
(C) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, none of the assets of
Borrower constitutes or will constitute plan assets of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101 and transactions by or with
Borrower are not subject to similar laws regulating investment of, and fiduciary
obligations with respect to, plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect (“Similar Laws”), which
prohibit or otherwise restrict the transactions contemplated by this Agreement.

 

-68-



--------------------------------------------------------------------------------



 



4.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes except where the failure to
so comply could not reasonably be expected to result in a Material Adverse
Effect. To the Best of Borrower’s Knowledge, Borrower is not in default or in
violation in any material respect of any order, writ, injunction, decree or
demand of any Governmental Authority. There has not been committed by Borrower
or Manager any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents.
4.1.12 Financial Information. All financial data including, without limitation,
the statements of profit and loss and balance sheet, that have been delivered by
or on behalf of Borrower to Administrative Agent in respect of the Property
(i) are true, complete and correct in all material respects, (ii) fairly
represent the financial condition of the Property as of the date of such reports
in all material respects, and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. Borrower does not
have any material contingent liabilities, liabilities for delinquent taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and could reasonably
be expected to have a Material Adverse Effect, except as referred to or
reflected in said financial statements and operating statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower from that set forth in
said financial statements.
4.1.13 Condemnation. No Condemnation has been commenced or, to the Best of
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Property.
4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Debt which was originally incurred to purchase or carry “margin
stock” or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of Regulation U or Regulation X. Borrower
does not own any “margin stock.”
4.1.15 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. To the Best of
Borrower’s Knowledge, all utilities necessary to the existing use of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property. All roads necessary for
the use of the Property for its current purposes have been completed and, if
necessary, dedicated to public use.

 

-69-



--------------------------------------------------------------------------------



 



4.1.16 Not a Foreign Person. Borrower is not a foreign person within the meaning
of § 1445(f)(3) of the Code.
4.1.17 Separate Lots. The Property is comprised of one (1) or more contiguous
parcels which constitute a separate tax lot or lots and does not constitute or
include a portion of any other tax lot not a part of the Property.
4.1.18 Assessments. To the Best of Borrower’s Knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
4.1.19 Enforceability. The Loan Documents are not subject to any existing right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
4.1.20 No Prior Assignment. There are no prior sales, transfers or assignments
of the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding following the funding of the Loan, other
than those being terminated or assigned to Administrative Agent concurrently
herewith.
4.1.21 Insurance. Borrower has obtained and has delivered to Administrative
Agent certified copies or certificates of all insurance policies required under
this Agreement, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Borrower has not, and to the Best of
Borrower’s Knowledge no Person has, done by act or omission anything which would
impair the coverage of any such policy.
4.1.22 Use of Property. The Property is used exclusively for hotel purposes and
other appurtenant and related uses and for the SRO Tenancies.

 

-70-



--------------------------------------------------------------------------------



 



4.1.23 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses (including, without limitation, a license to serve alcohol on the
Property) and approvals, including without limitation, certificates of
completion and occupancy permits required of Borrower for the legal use,
occupancy and operation of the Property for hotel purposes (collectively, the
“Licenses”), have been obtained and are in full force and effect. Borrower shall
keep and maintain all Licenses necessary for the operation of the Property for
hotel purposes. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.
4.1.24 Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards.
4.1.25 Physical Condition. To the Best of Borrower’s Knowledge, except as
expressly disclosed in the Physical Conditions Report, the Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the Best of Borrower’s
Knowledge there exists no structural or other material defects or damages in or
to the Property, whether latent or otherwise, and Borrower has not received any
written notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
4.1.26 Boundaries. All of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, and no improvements on
adjoining properties encroach upon the Real Property, and no easements or other
encumbrances upon the Real Property encroach upon any of the Improvements, so as
to have a material adverse effect on the value or marketability of the Real
Property except those which are insured against by the Title Policy.

 

-71-



--------------------------------------------------------------------------------



 



4.1.27 Leases(a). The Property is not subject to any Leases other than the
Leases described in the certified rent roll delivered in connection with the
origination of the Loan. Such certified rent roll is true, complete and correct
in all material respects as of the date set forth therein. No Person has any
possessory interest in the Property or right to occupy the same (other than
typical short-term occupancy rights of hotel guests, occupancy agreements or
other occupancy rights for groups of hotel guests for transitory periods of time
and agreements for catering, business and similar special events or functions at
the Property) except under and pursuant to the provisions of the Leases and the
SRO Agreements. The current Leases are in full force and effect there are no
material defaults thereunder by Borrower, and to the Best of Borrower’s
Knowledge, there are no material defaults thereunder by any other either party
(other than as expressly disclosed on the certified rent roll delivered to
Administrative Agent or the Tenant estoppel certificates delivered to
Administrative Agent in connection with the closing of the Loan) and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder. No Rent has been paid more than
one (1) month in advance of its due date. There has been no prior sale, transfer
or assignment, hypothecation or pledge by Borrower of any Lease or of the Rents
received therein, which will be outstanding following the funding of the Loan,
other than those being assigned to Administrative Agent concurrently herewith.
No Tenant under any Lease has a right or option pursuant to such Lease or
otherwise to purchase all or any part of the property of which the leased
premises are a part. Attached hereto as Schedule V is a list of all SRO Units
and the current rent payable with respect to each SRO Unit. There are no written
agreements with respect to leasing any of the SRO Units and Borrower shall not
enter into any written agreements with respect to leasing any SRO Unit other
than any such written agreement that is (i) required by Legal Requirements,
(ii) in respect of a termination of such SRO Unit in accordance with Legal
Requirements or (iii) consented to by Administrative Agent, provided that in no
event shall Borrower increase the number of SRO Units beyond those set forth in
the list attached as Schedule V. Borrower and the Property are in compliance in
all material respects with all Legal Requirements applicable to the SRO Units.
Borrower will not enter into any additional agreements with respect to SRO
Units. Borrower will promptly notify Administrative Agent of any vacancy of an
SRO Unit. Upon request of Administrative Agent from time to time, Borrower shall
provide Administrative Agent with a report relating to the SRO Units listing the
occupancy status, current rent, copies of any material filings with the New York
City Department of Housing Preservation and Development as respects each such
unit, and evidence that Borrower is in compliance in all material respects with
all Legal Requirements pertaining thereto. Prior to commencing any material
alterations of any such SRO Units, Borrower shall make all required filings and
take all actions required under applicable Legal Requirements and shall furnish
Administrative Agent with evidence of such compliance.
4.1.28 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid and the granting
and recording of the Accommodation Security Documents required to be filed in
connection with the Loan. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid, and, under current Legal Requirements, the Security Instrument is
enforceable against Borrower in accordance with its terms by Administrative
Agent (or any subsequent holder thereof) subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and subject
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

-72-



--------------------------------------------------------------------------------



 



4.1.29 Single Purpose Entity/Separateness.
(A) Borrower hereby represents, warrants and covenants that each Borrower is and
has been since the date of its respective formation, a Single Purpose Entity.
(B) All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto and any certificates delivered by
Borrower or any other Transaction Party in connection with the issuance of the
Non-Consolidation Opinion, are true and correct in all material respects and any
assumptions made in any subsequent non-consolidation opinion delivered in
connection with the Loan Documents (an “Additional Non-Consolidation Opinion”),
including, but not limited to, any exhibits attached thereto, which shall be
certified by Borrower or any other Transaction Party, as applicable, will be
true and correct in all material respects on the date that any Additional
Non-Consolidation Opinion is delivered. Each Transaction Party has complied with
all of the assumptions made with respect to it in the Non-Consolidation Opinion.
To the Best of Borrower’s Knowledge, each entity other than a Transaction Party
with respect to which an assumption shall be made in any Additional
Non-Consolidation Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Non-Consolidation Opinion.
4.1.30 Management Agreement. As of the Closing Date, the Management Agreement is
in full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder. The Manager is an Affiliate of
Borrower.
4.1.31 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
4.1.32 Tax Filings. Borrower has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower.
4.1.33 Solvency/Fraudulent Conveyance. Each Borrower and Guarantor (a) has not
entered into the transaction contemplated by this Agreement or any Loan Document
with the actual intent to hinder, delay, or defraud any creditor and (b) has
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. Immediately after giving effect to the Loan, each Borrower and
Guarantor is Solvent.

 

-73-



--------------------------------------------------------------------------------



 



4.1.34 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.
4.1.35 Interest Rate Cap Agreement. The Interest Rate Cap Agreement is in full
force and effect and enforceable against Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditors’ rights and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
4.1.36 Labor. Except as described on Schedule II, no work stoppage, labor
strike, slowdown or lockout is pending or threatened by employees and other
laborers at the Property. Except as described on Schedule II, neither Borrower
nor Manager (i) is involved in or, to the Best of Borrower’s Knowledge,
threatened with any material labor dispute, material grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints, (ii) has engaged with
respect to the Property, in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act, or (iii) is a party to,
or bound by, any existing collective bargaining agreement or union contract with
respect to employees and other laborers at the Property.
4.1.37 Brokers. Borrower has not dealt with any broker or finder with respect to
the loan transactions contemplated by the Loan Documents and Borrower has not
done any acts, had any negotiations or conversations, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by either party of any brokerage fee, charge,
commission or other compensation to any Person with respect to the transactions
contemplated by the Loan Documents. Borrower covenants and agrees that it shall
pay as and when due any and all brokerage fees, charges, commissions or other
compensation or reimbursement due to any broker of Borrower with respect to the
transactions contemplated by the Loan Documents. Borrower shall indemnify and
hold harmless Administrative Agent, Lenders, and each other Indemnified Party
from and against any loss, liability, cost or expense, including any judgments,
attorneys’ fees, or costs of appeal, incurred by them and arising out of or
relating to any claim for brokerage commissions or finder’s fees alleged to be
due as a result of the agreements or actions of any Transaction Party. The
provisions of this Section 4.1.38 shall survive the expiration and termination
of this Agreement and the payment of the Indebtedness.

 

-74-



--------------------------------------------------------------------------------



 



4.1.38 No Other Debt. Borrower has not borrowed or received debt financing that
has not been heretofore repaid in full, other than the Permitted Debt.
4.1.39 Taxpayer Identification Number. Owner’s taxpayer identification number is
13-4035148. Bar Lessee’s taxpayer identification number is 03-0373311. Operating
Lessee’s taxpayer identification number is 13-4130496.
4.1.40 Compliance with Anti-Terrorism, Embargo and Anti- Money Laundering Laws.
(a) Neither Borrower nor any owner of a direct or indirect ownership interest in
Borrower (i) is listed on any Government Lists, (ii) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Administrative Agent notified Borrower in
writing is now included in “Government Lists”, or (3) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America that
Administrative Agent notified Borrower in writing is now included in “Government
Lists”.
(b) At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower shall to the Best Knowledge of Borrower constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in Borrower (whether directly or indirectly), would be prohibited by
law (each, an “Embargoed Person”), or the Loan made by Lenders would be in
violation of law, (b) no Embargoed Person shall have any interest of any nature
whatsoever in Borrower with the result that the investment in Borrower (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law, and (c) none of the funds of Borrower shall be derived from
any unlawful activity with the result that the investment in Borrower (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.

 

-75-



--------------------------------------------------------------------------------



 



4.1.41 Knowledge Qualifications. Borrower represents that Richard Szymanski and
Daniel Flannery are in a position to have meaningful knowledge with respect to
the matters set forth in the Loan Documents which have been qualified to the
knowledge of such Persons.
4.1.42 Leases. Borrower represents that it has heretofore delivered to
Administrative Agent true and complete copies of all Leases and any and all
amendments or modifications thereof.
4.1.43 Intentionally Omitted.
4.1.44 Intellectual Property. All the Intellectual Property used in, held for
use in, or necessary for the use, ownership, management, leasing, renovation,
financing, development, operation and maintenance of the Property by Borrower or
Manager (including, without limitation the trademark “Hudson Hotel” and the
reservations system at the Property) is owned or licensed by Manager or
Affiliates of Manager and is used in connection with the use, ownership,
management, leasing, renovation, financing, development, operation and
maintenance of the Property by Borrower and Manager with the consent of the
owners thereof consistent with past practices. As of the Closing Date, no Person
other than Manager owns any Intellectual Property that is necessary for or used
in the current use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property consistent with past
practices except as may be licensed to Borrower or the Manager under the IP
Licenses. Borrower is duly qualified under applicable law in each jurisdiction
in which it is required to be qualified pursuant to applicable Legal
Requirements in order to act as a licensor of the Intellectual Property and
sublicensor to the extent they are permitted to do so under the IP License
Agreements. Attached hereto as Schedule IX is a complete and accurate list of
all of the registered and pending applications for registration, anywhere in the
world, for all Intellectual Property owned by Borrower and all IP Licenses to
which Borrower is a party (the “IP Schedule”). Except as set forth on
Schedule I, there is no action or proceeding pending, or to the Best of
Borrower’s Knowledge, threatened by or against Borrower or any Affiliate
thereof: (x) alleging the infringement, dilution, misappropriation, or other
violation of any Intellectual Property or (y) seeking to limit, cancel, or
question the validity or enforceability of any IP Collateral (including, without
limitation, the right to proceeds therefrom and the right to bring an action at
law or in equity for any infringement, dilution, or violation of such
Intellectual Property and to collect all damages, settlements, and proceeds
relating to such Intellectual Property), or Borrower’s rights or interests
therein, or use thereof. To the Best of Borrower’s Knowledge, no Person has
interfered with, infringed upon, diluted, misappropriated, or otherwise come
into conflict with any Intellectual Property of Borrower. Neither the
Intellectual Property owned by Borrower nor Borrower’s use of the Intellectual
Property is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge. Borrower, in its reasonable discretion, has made all filings
and recordations in the United States and in all foreign jurisdictions, as
applicable, necessary to adequately effect, reflect, and protect its ownership
in, right to use, or its license of Intellectual Property used or held for the
use, ownership, management, leasing, renovation, financing, development,
operation and maintenance of the Property by Borrower or Manager. All
Intellectual Property set forth on the IP Schedule, is subsisting, unexpired,
has not been abandoned in any applicable jurisdiction, and is valid and
enforceable and, to Borrower’s knowledge, the use of the IP Collateral in the
manner in which it is currently used or planned to be used does not infringe,
dilute, misappropriate, or otherwise violate the rights of any Person.

 

-76-



--------------------------------------------------------------------------------



 



4.1.45 Ground Lease(a).
(a) Recording; Modification. A memorandum of each Ground Lease has been duly
recorded. The Ground Lease permits the interest of Borrower to be encumbered by
a mortgage. Except as set forth on Schedule VIII, there have not been amendments
or modifications to the terms of the Ground Lease since its recordation, with
the exception of written instruments which have been recorded. The Ground Lease
may not be canceled, terminated, surrendered or amended without the prior
written consent of Administrative Agent.
(b) No Liens. Except for the Permitted Encumbrances, Borrower’s interest in the
Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the Security Instrument other than the ground lessor’s
related fee interest. Such Ground Lease is, and shall remain, prior to any
mortgage or Lien upon the ground lessor’s related fee interest.
(c) Ground Lease Assignable. Borrower’s interest in the Ground Lease is
assignable to Administrative Agent upon notice to, but without the consent of,
the ground lessor (or, if any such consent is required, it has been obtained
prior to the Closing Date). The Ground Lease is further assignable by
Administrative Agent, its successors and assigns without the consent of the
ground lessor.
(d) Default. As of the date hereof, the Ground Lease is in full force and effect
and no default has occurred under the Ground Lease and, to the Best of
Borrower’s Knowledge, there is no existing condition which, but for the passage
of time and/or the giving of notice, could result in a default under the terms
of the Ground Lease. All rents, additional rents and other sums due and payable
under the Ground Lease have been paid in full. Neither Borrower nor the ground
lessor under the Ground Lease has commenced any action or given or received any
notice for the purpose of terminating the Ground Lease.

 

-77-



--------------------------------------------------------------------------------



 



(e) Notice. The Ground Lease requires the ground lessor to give notice of any
default by Borrower to Administrative Agent. The Ground Lease, or estoppel
letters received by Administrative Agent from the ground lessor, further
provides that notice of termination given under the Ground Lease is not
effective against Administrative Agent unless a copy of the notice has been
delivered to Administrative Agent in the manner described in the Ground Lease.
(f) Cure. Administrative Agent is permitted the opportunity (including, where
necessary, sufficient time to gain possession of the interest of Borrower under
the Ground Lease) to cure any default under the Ground Lease, after the receipt
of notice of the default, before the ground lessor thereunder may terminate the
Ground Lease.
(g) Term. The Ground Lease has a term which extends not less than twenty
(20) years beyond the Final Extended Maturity Date.
(h) New Lease. The Ground Lease requires the ground lessor to enter into a new
lease with Administrative Agent upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a bankruptcy proceeding.
(i) Insurance Proceeds. Under the terms of the Ground Lease and the Security
Instrument, taken together, any related insurance and condemnation proceeds will
be applied either to the repair or restoration of all or part of the Property,
with Administrative Agent having the right to hold and disburse the proceeds as
the repair or restoration progresses, or to the payment of the Principal Amount
together with any accrued interest thereon.
(j) Subleasing. The Ground Lease does not impose commercially unreasonable
restrictions on subleasing.
4.1.46 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lenders under this Agreement or any of the other
Loan Documents by Borrower or any Transaction Party unless a longer survival
period is expressly stated in a Loan Document with respect to a specific
representation or warranty, in which case, for such longer period. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Administrative Agent and Lenders notwithstanding any investigation heretofore
or hereafter made by Administrative Agent or Lenders or on each of their behalf.

 

-78-



--------------------------------------------------------------------------------



 



ARTICLE V
Borrower Covenants
Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all Obligations or the earlier release of the Lien of
this Agreement and the other Accommodation Security Documents in accordance with
the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Administrative Agent to comply with and to cause
Manager to comply with, the following covenants:
5.1.1 Performance by Borrower. Borrower shall observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, Borrower, in accordance with the provisions of
each Loan Document.
5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall comply and
cause the Property to be in compliance in all material respects with all Legal
Requirements applicable to Borrower and the Property and the uses permitted upon
the Property. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises necessary to comply in all material respects
with all Legal Requirements applicable to it and the Property. There shall never
be committed by Borrower, and Borrower shall not knowingly permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit, any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit,
knowingly permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
material franchises and trade names and preserve all the remainder of its
property used in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto. Borrower shall keep the Property insured at all times to
such extent and against such risks, and maintain liability and such other
insurance, as set forth in this Agreement.
5.1.3 Litigation. Borrower shall give prompt written notice to Administrative
Agent of any litigation or governmental proceedings pending or threatened in
writing against Borrower which, if determined adversely to Borrower, could
reasonably be expected to have a Material Adverse Effect.
5.1.4 Single Purpose Entity.
(A) Each Borrower is and shall remain a Single Purpose Entity.

 

-79-



--------------------------------------------------------------------------------



 



(B) Each Borrower shall continue to maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions. None of the funds of any Borrower will be commingled with the
funds of any other Affiliate.
(C) To the extent that any Borrower shares the same officers or other employees
as any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.
(D) To the extent that any Borrower jointly contracts with any of its Affiliates
to do business with vendors or service providers or to share overhead expenses,
the costs incurred in so doing shall be allocated fairly among such entities,
and each such entity shall bear its fair share of such costs. To the extent that
any Borrower contracts or does business with vendors or service providers where
the goods and services provided are partially for the benefit of any other
Person, the costs incurred in so doing shall be fairly allocated to or among
such entities for whose benefit the goods and services are provided, and each
such entity shall bear its fair share of such costs. All material transactions
between (or among) Borrower and any of their Affiliates shall be conducted on
substantially the same terms (or on more favorable terms for Borrower) as would
be conducted with third parties.
(E) To the extent that any Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.
(F) Each Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to, obtaining any and all consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, without limitation, payroll and
intercompany transaction accounts.
(G) In addition, each Borrower shall: (i) maintain books and records separate
from those of any other Person; (ii) maintain its assets in such a manner that
it is not costly or difficult to segregate, identify or ascertain such assets;
(iii)  observe all corporate, partnership or limited liability company, as the
case may be, formalities; (iv) hold itself out to creditors and the public as a
legal entity separate and distinct from any other entity; (v) except to the
extent such entity is treated as a “disregarded entity” for tax purposes and not
required to file tax returns under applicable law or to the extent that it is
required by Legal Requirements to file consolidated federal or unitary state tax
returns (or any analogous combined state tax returns), prepare separate tax
returns and financial statements, provided that each Borrower may be included in
a consolidated financial statement of its Affiliates provided that appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of each Borrower and such Affiliates and to indicate that such
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliates or any other Person; (vi) except as permitted by
the Loan Documents, transact all business with its Affiliates on an arm’s-length
basis; (vii) conduct business in its name and, to the extent reasonably
necessary for the operation of its business, use separate stationery, invoices
and checks; (viii) not commingle its assets or funds with those of any other
Person, other than as permitted by the Loan Documents; and (ix) not assume,
guarantee or pay the debts or obligations of any other Person, other than as
permitted by the Loan Documents.

 

-80-



--------------------------------------------------------------------------------



 



5.1.5 Consents. If Borrower is a corporation, the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in Borrower’s
organizational documents). If Borrower is a limited liability company, (a) if
such Person is managed by a board of managers, the board of managers of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of managers unless all of the managers, including
the Independent Managers, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in Borrower’s
organizational documents), (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such vote
if such vote relates to a Material Action (as such term is defined in Borrower’s
organizational documents). An affirmative vote of 100% of the directors, board
of managers or members, as applicable, including without limitation the
Independent Directors or Independent Members, as applicable, of Borrower shall
be required to (i) file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings or to authorize Borrower to do so or (ii) file
an involuntary bankruptcy petition against any Transaction Party, Manager, or
any of their Affiliates. Furthermore, Borrower’s formation documents shall
expressly state that for so long as the Loan is outstanding, Borrower shall not
be permitted to (i) dissolve, liquidate, consolidate, merge or sell all or
substantially all of Borrower’s assets other than in connection with the
repayment of the Loan or as expressly permitted in Article VIII hereof or
(ii) engage in any other business activity other than as permitted pursuant to
Section 5.2.3 hereof and such restrictions shall not be modified or violated for
so long as the Obligations are outstanding.
5.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Administrative Agent and each Lender to inspect the Property or any
part thereof during normal business hours on Business Days upon reasonable
advance notice, subject to the rights of tenants and guests at the Property.
5.1.7 Notice of Default. Borrower shall promptly advise Administrative Agent
(a) of any event or condition that has or is likely to have a Material Adverse
Effect and (b) of the occurrence of any Default or Event of Default of which
Borrower has knowledge.
5.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Administrative Agent with respect to any proceedings before any court, board or
other Governmental Authority which would reasonably be expected to affect in any
material adverse way the rights of Administrative Agent or Lenders hereunder or
under any of the other Loan Documents and, in connection therewith, permit
Administrative Agent, at its election, to participate in any such proceedings
which could reasonably be expected to have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------



 



5.1.9 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.
5.1.10 Insurance.
(A) Borrower shall cooperate with Administrative Agent in obtaining for Lenders
the benefits of any Proceeds lawfully or equitably payable in connection with
the Property, and Administrative Agent shall be reimbursed for any expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements) out of such Proceeds.
(B) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.
5.1.11 Further Assurances; Substitute Notes.
(A) Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Administrative Agent all documents, and take all
actions, reasonably required by Administrative Agent from time to time to
confirm the rights created or now or hereafter intended to be created under this
Agreement and the other Loan Documents and any security interest created or
purported to be created hereunder or thereunder, to protect and further the
validity, priority and enforceability of this Agreement and the other Loan
Documents, to subject to the Loan Documents any property of Borrower intended by
the terms of any one or more of the Loan Documents to be encumbered by the Loan
Documents, or otherwise to carry out the purposes of the Loan Documents and the
transactions contemplated thereunder. Borrower agrees that it shall, upon
request, reasonably cooperate with Administrative Agent in connection with any
request by Administrative Agent to reallocate the LIBO Rate Spread among one or
more Notes or to sever one or more Notes into two (2) or more separate
substitute or component notes in an aggregate principal amount equal to the
Principal Amount and to reapportion the Loan among such separate substitute
notes, including, without limitation, by executing and delivering to
Administrative Agent new substitute or component notes to replace the subject
Notes, amendments to or replacements of existing Loan Documents to reflect such
severance and/or Opinions of Counsel with respect to such substitute or
component notes, amendments and/or replacements, provided that Borrower shall
bear no costs or expenses in connection therewith (other than administrative
costs and expenses of Borrower and legal fees of counsel to Borrower and each
Transaction Party). Any such substitute or component notes may have varying
principal amounts and economic terms, provided, however, that (i) the maturity
date of any such substitute or component notes shall be the same as the
scheduled Maturity Date of the Notes immediately prior to the issuance of such
substitute notes, (ii) the substitute notes shall provide for amortization of
the Principal Amount on a weighted average basis over a period not less than the
amortization period provided under the Notes, if any, immediately prior to the
issuance of the substitute notes, (iii) the weighted average LIBO Rate Spread
for the term of the substitute notes shall not exceed the LIBO Rate Spread under
the Notes immediately prior to the issuance of such substitute notes, (iv) the
economics of the Loan, taken as a whole, shall not change in a manner which is
adverse to Borrower and (v) Borrower shall not have (except to a de minimis
extent) any more restrictive covenants than currently set forth in the Loan
Documents. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent may apply payment of all sums due under such
substitute notes in such order and priority as Administrative Agent shall elect
in its sole and absolute discretion.

 

-82-



--------------------------------------------------------------------------------



 



(B) In addition, Borrower shall, at Borrower’s sole cost and expense:
(i) furnish to Administrative Agent, to the extent not otherwise already
furnished to Administrative Agent and reasonably acceptable to Administrative
Agent, all instruments, documents, boundary surveys, footing or foundation
surveys, certificates, plans and specifications, appraisals, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents;
(ii) execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Administrative Agent to confirm the Lien
of the Security Instrument;
(iii) execute and deliver to Administrative Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations, as Administrative Agent may reasonably
require; and
(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the carrying out of the terms and conditions of this
Agreement and the other Loan Documents, as Administrative Agent shall reasonably
require from time to time.
5.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Administrative Agent or Lenders.

 

-83-



--------------------------------------------------------------------------------



 



5.1.13 Operation. Borrower shall, and shall cause Manager to, (i) promptly
perform and/or observe all of the covenants and agreements required to be
performed and observed by it under the Management Agreement and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Administrative Agent of any “event of default” under the
Management Agreement of which it is aware; and (iii) enforce in a commercially
reasonable manner the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the Manager under the
Management Agreement.
5.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the use, ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which the Property is located and as and to the extent
required for the ownership, maintenance, management and operation of the
Property.
5.1.15 Title to the Property. Borrower shall warrant and defend (a) its title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the
Liens of the Loan Documents, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Administrative Agent and Lenders
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and court costs) incurred by Administrative Agent and Lenders if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.
5.1.16 Costs of Enforcement. In the event (a) that this Agreement or any other
Loan Document is foreclosed upon in whole or in part or that this Agreement or
any other Loan Document is put into the hands of an attorney for collection,
suit, action or foreclosure, (b) of the foreclosure of any security agreement
prior to or subsequent to this Agreement in which proceeding Administrative
Agent and/or Lenders are made a party, or a mortgage prior to or subsequent to
the Security Instrument in which proceeding Administrative Agent and/or Lenders
are made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Administrative Agent, Lenders or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

-84-



--------------------------------------------------------------------------------



 



5.1.17 Estoppel Certificates.
(A) From time to time but not more than four (4) times in any calendar year,
upon thirty (30) days’ prior written request from Administrative Agent, Borrower
shall execute, acknowledge and deliver to Administrative Agent, an Officer’s
Certificate, stating that this Agreement and the other Loan Documents are
unmodified and in full force and effect (or, if there have been modifications,
that this Agreement and the other Loan Documents are in full force and effect as
modified and setting forth such modifications), stating the amount of accrued
and unpaid interest and the outstanding principal amount of the Notes and
containing such other information, qualified to the Best of Borrower’s
Knowledge, with respect to Borrower, the Property and the Loan as Administrative
Agent shall reasonably request. The estoppel certificate shall also state either
that no Default or Event of Default exists hereunder or, if any Default or Event
of Default shall exist hereunder, specify such Default or Event of Default and
the steps being taken to cure such Default or Event of Default. Notwithstanding
the foregoing to the contrary, upon the occurrence and during the continuance of
an Event of Default, Borrower shall from time to time upon thirty (30) days’
prior written request from Administrative Agent, execute, acknowledge and
deliver to Administrative Agent, the foregoing Officer’s Certificate.
(B) Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent, within thirty (30) days of Administrative Agent’s request,
tenant estoppel certificates from each Tenant under Material Leases in
substantially the form and substance of the estoppel certificate set forth in
Exhibit G; provided that Borrower shall not be required to deliver such
certificates more frequently than one time in any calendar year; provided,
however, that there shall be no limit on the number of times Borrower may be
required to obtain such certificates if a Default or an Event of Default
hereunder or under any of the Loan Documents has occurred and is continuing.
(C) Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent, within thirty (30) days of Administrative Agent’s request,
an estoppel certificate from the ground lessor under a Ground Lease, in form and
substance reasonably satisfactory to Administrative Agent; provided, that
Borrower shall not be required to deliver such certificates more than three
(3) times during the Term and not more frequently than once per calendar year
with respect to each Ground Lease; provided, however, that there shall be no
limit on the number of times Borrower may be required to obtain such
certificates if a Default or an Event of Default hereunder or under any of the
Loan Documents has occurred and is continuing.
(D) Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent, within thirty (30) days of Administrative Agent’s request,
an estoppel certificate from the Condominium Board, in form and substance
reasonably satisfactory to Administrative Agent; provided, that Borrower shall
not be required to deliver such certificates more frequently than once per
calendar year; provided, however, that there shall be no limit on the number of
times Borrower may be required to obtain such certificates if a Default or an
Event of Default hereunder or under any of the Loan Documents has occurred and
is continuing.
5.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan only for the
purposes set forth in Section 2.1.4.

 

-85-



--------------------------------------------------------------------------------



 



5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
5.1.20 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances and (b) Liens permitted pursuant to the Loan Documents.
5.1.21 Leases. Borrower shall promptly after receipt thereof deliver to
Administrative Agent a copy of any notice received with respect to the Leases
claiming that Borrower is in default in the performance or observance of any of
the material terms, covenants or conditions of any of the Leases, if such
default is reasonably likely to have a Material Adverse Effect.
5.1.22 Intentionally Omitted.
5.1.23 Intentionally Omitted.
5.1.24 FF&E. Borrower shall cause Manager to reserve for FF&E on a monthly basis
in accordance with the Management Agreement not less than an amount equal to
four percent (4%) of gross revenues with respect to the Property, provided
however, this Section 5.1.24 shall not affect Borrower’s obligations hereunder
to set aside reserves for FF&E.
5.1.25 IP Activities.
(a) Borrower agrees that it will not do any act, or omit to do any act (and will
exercise commercially reasonable efforts to prevent its licensees from doing any
act or omitting to do any act), whereby any IP Collateral may become
invalidated, abandoned or dedicated to the public.

 

-86-



--------------------------------------------------------------------------------



 



(b) Borrower (either through itself or its licensees or sublicensees) will, as
to each Trademark included in the IP Collateral, reasonably maintain the quality
of the products and services offered under such Trademark.
(c) If Borrower shall, at any time after the date hereof, obtain any additional
Intellectual Property or IP Licenses, then the provisions of this Agreement
shall automatically apply thereto and any such Intellectual Property and/or IP
Licenses shall automatically constitute IP Collateral and shall be subject to
the lien and security interest created by this Agreement or any other Loan
Document without further action by any party.
(d) Borrower shall promptly notify Administrative Agent if it knows or has
reason to know that any IP Collateral that is material to the use, ownership,
management, leasing, renovation, financing, development, operation and
maintenance of the Property may become abandoned or dedicated to the public, or
of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office, or any court or
similar office of any other country) regarding Borrower’s ownership of such IP
Collateral or, its right to register or maintain the same.
(e) If Borrower knows that any IP Collateral, has been or is being
misappropriated, diluted, infringed, or otherwise violated by a third party,
then Borrower shall promptly notify Administrative Agent and shall use
commercially reasonable efforts to protect its rights in such IP Collateral
including, and, if consistent with its reasonable business judgment, to promptly
sue for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation or dilution.
(f) Upon the occurrence and during the continuance of any Event of Default,
Borrower shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each IP License to effect the
assignment of the relevant Borrower’s right, title, and interest thereunder to
Administrative Agent.
(g) There shall be no Liens with respect to, or upon, or no restrictions on the
transferability of the IP Collateral, other than the Permitted Encumbrances and
as set forth in the IP Licenses.
5.1.26 Ground Lease.
(a) Borrower shall:
(i) pay all rents, additional rents and other sums required to be paid by
Borrower, as tenant under and pursuant to the provisions of the Ground Lease, as
and when such rent, additional rents and other sums are payable;

 

-87-



--------------------------------------------------------------------------------



 



(ii) diligently perform and observe all of the other terms, covenants and
conditions of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed and observed, at least three (3) days prior to the expiration of
any applicable grace period therein provided; and
(iii) promptly notify Administrative Agent of the receipt by Borrower of any
written notice by the lessor under the Ground Lease to Borrower of any default
by Borrower in the performance or observance of any of the material terms,
covenants or conditions of the Ground Lease on the part of Borrower, as tenant
thereunder, to be performed or observed, and deliver to Administrative Agent a
true copy of each such notice.
(b) Borrower shall not, without the prior consent of Administrative Agent,
surrender the leasehold estate created by the Ground Lease or terminate or
cancel the Ground Lease or modify, change, supplement, alter or amend the Ground
Lease, in any material respect, either orally or in writing, and Borrower hereby
assigns to Administrative Agent, as further security for the payment and
performance of the Obligations, all of the rights, privileges and prerogatives
of Borrower, as tenant under the Ground Lease, to surrender the leasehold estate
created by the Ground Lease or to terminate, cancel, modify, change, supplement,
alter or amend the Ground Lease in any material respect, and any such surrender
of the leasehold estate created by the Ground Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Ground Lease in any material respect without the prior consent of Administrative
Agent shall be void and of no force and effect.
(c) If Borrower shall default in the performance or observance of any material
term, covenant or condition of the Ground Lease on the part of Borrower, as
tenant thereunder, to be performed or observed, then, without limiting the
generality of the other provisions of the Security Instrument, this Agreement
and the other Loan Documents, and without waiving or releasing Borrower from any
of its Obligations, Administrative Agent shall have the right, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be appropriate to cause all of the material terms, covenants and
conditions of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed or observed or to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under the Ground
Lease shall be kept unimpaired as a result thereof and free from default, even
though the existence of such event of default or the nature thereof be
questioned or denied by Borrower or by any party on behalf of Borrower. If
Administrative Agent shall make any payment or perform any act or take action in
accordance with the preceding sentence, Administrative Agent will notify
Borrower of the making of any such payment, the performance of any such act or
the taking of any such action. In any such event, subject to the rights of
Tenants, subtenants and other occupants under the Leases or of parties to any
reciprocal easement agreement, Administrative Agent and any Person designated as
Administrative Agent’s agent by Administrative Agent shall have, and are hereby
granted, the right to enter upon the Property at any reasonable time, on
reasonable notice (which may be given verbally) and from time to time for the
purpose of taking any such action. Administrative Agent may pay and expend such
sums of money as Administrative Agent reasonably deems necessary for any such
purpose and upon so doing shall be subrogated to any and all rights of the
landlord under the Ground Lease. Borrower hereby agrees to pay to Administrative
Agent within five (5) days after demand, all such sums so paid and expended by
Administrative Agent, together with interest thereon from the day of such
payment at the Default Rate. All sums so paid and expended by Administrative
Agent and the interest thereon shall be secured by the Security Instrument and
the other Loan Documents.

 

-88-



--------------------------------------------------------------------------------



 



(d) If the lessor under the Ground Lease shall deliver to Administrative Agent a
copy of any notice of default sent by said lessor to Borrower, as tenant under
the Ground Lease, such notice shall constitute full protection to Administrative
Agent for any action taken or omitted to be taken by Administrative Agent, in
good faith, in reliance thereon. Borrower shall exercise each individual option,
if any, to extend or renew the term of the Ground Lease upon demand by
Administrative Agent made at any time within one (1) year prior to the last day
upon which any such option may be exercised, and if Borrower shall fail to do
so, Borrower hereby expressly authorizes and appoints Administrative Agent its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest. Borrower will not subordinate or consent to the
subordination of the Ground Lease to any mortgage, security deed, lease or other
interest on or in the landlord’s interest in all or any part of the Property,
unless, in each such case, the written consent of Administrative Agent shall
have been first had and obtained.
5.1.27 Condominium Declaration.
(a) Borrower shall comply with all material terms, conditions and covenants of
the Condominium Declaration and all by-laws, rules and regulations promulgated
or otherwise existing with respect to the Condominium Regime (collectively, the
“Condominium Rules”) as those are in force and effect.
(b) Borrower shall not, without Administrative Agent’s prior written consent
(not to be unreasonably withheld), modify, amend, supplement or in any other
manner change the terms, conditions and covenants of the Condominium Declaration
or the Condominium Rules in any material respect, nor waive or consent to the
waiver of any enforcement of the provisions thereof with respect to another unit
owner.
(c) Borrower shall promptly deliver to Administrative Agent a true and full copy
of each and every written notice of default or notice requiring the performance
of any act by Borrower received by Borrower with respect to any obligation of
Borrower under the provisions of the Condominium Declaration or the Condominium
Rules.
(d) Borrower shall not, except with the prior written consent of Administrative
Agent, (i) institute any action or proceeding for partition of the Condominium
Regime; (ii) vote for or consent to any modification of, amendment to or
relaxation in the enforcement of any provision of the Condominium Declaration or
the Condominium Rules; (iii) in the event of damage to or destruction of the
Property, vote in opposition to a motion to repair, restore, or rebuild; or (iv)
notwithstanding anything contained in the Declaration or Condominium Rules to
the contrary, subdivide any of the Condominium Units.

 

-89-



--------------------------------------------------------------------------------



 



(e) In each and every case in which, under the provisions of the Condominium
Declaration or the Condominium Rules, the consent or the vote of the owners of
Condominium Units is required, Borrower shall not vote or give such consent so
as to impair the lien of the Security Instrument or the security therefor
without, in each and every case, the prior written consent of Administrative
Agent.
(f) Borrower shall promptly pay, as the same become due and payable, all common
charges or other payments for maintenance and reserve funds and all assessments
as required by the Condominium Declaration or the Condominium Rules or any
resolutions adopted pursuant thereto, and shall promptly upon demand deliver to
Administrative Agent receipts for all such payments. In the event that Borrower
fails to make such payments as the same become due and payable, Administrative
Agent may from time to time at its option, but without any obligation to do so
and only after five (5) Business Days’ written notice to Borrower of its intent
to do so, make such payments, and the same shall be added to the debt secured by
the Loan Documents, and shall bear interest until repaid at the Default Rate;
provided, however, that the failure of Borrower to make any such payment or to
exhibit such receipts shall, at the election of Administrative Agent constitute
an Event of Default.
(g) In the event of the failure of Borrower to perform any of its obligations
relating to the Property under the Condominium Declaration or Condominium Rules
within a period of five (5) Business Days (unless the Condominium Board requires
sooner performance) after notice from the Condominium Board or from
Administrative Agent of such failure, or in the case of any such default which
cannot with due diligence be cured or remedied within such period, if Borrower
fails to proceed promptly after such notice to cure or remedy the same with due
diligence, then in any such case, Administrative Agent may from time to time at
its option, but without any obligation so to do, cure or remedy any such default
of Borrower (Borrower hereby authorizing Administrative Agent to enter upon the
Property as may be necessary for such purposes), and all sums expended by
Administrative Agent for such purposes, including reasonable counsel fees, shall
be added to the debt secured by the Loan Documents, shall become due and payable
on demand and shall bear interest until repaid at the Default Rate and shall be
added to the indebtedness secured by the Loan Documents; provided, however, that
the failure of Borrower to cure or remedy such default within such five
(5) Business Day period, or, in the case in which such cannot be kept or
performed within such five (5) Business Day period, provided Borrower has
commenced to cure such default and is diligently pursuing same to completion,
such additional time as is needed to so complete, shall, at the election of
Administrative Agent, not constitute an Event of Default.
(h) Subject to all Legal Requirements, the terms of the Condominium Declaration
and the Condominium Rules, from and after the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right to
require that any members (or representatives) of the Condominium Board or any
other condominium or owners association created under the Condominium Regime and
any officers thereof, that are in each case elected (or appointed) by Borrower
tender their written resignation and Administrative Agent shall have the right
to replace such members or representatives with persons elected or appointed by
Administrative Agent. Further, Borrower shall cooperate with Administrative
Agent in all respects to replace said members and officers elected or appointed
by Borrower with members and officers of Administrative Agent’s choosing.

 

-90-



--------------------------------------------------------------------------------



 



(i) Borrower shall, at the option of Administrative Agent exercisable at any
time during the existence of an Event of Default hereunder, pay to
Administrative Agent at the time of each payment of an installment of interest
under the Notes, an additional amount sufficient to discharge the obligations
under clause (f) when they become due. The determination of the amount so
payable and of the fractional part thereof to be deposited with Administrative
Agent, so that the aggregate of such deposits shall be sufficient for this
purpose, shall be made by Administrative Agent in its sole discretion. Such
amounts shall be held by Administrative Agent without interest and applied to
the payment of the obligations in respect of which such amounts were deposited
or, at Administrative Agent’s option, to the payment of said obligations in such
order or priority as Administrative Agent shall determine, on or before the
respective dates on which the same or any of them would become delinquent. If
one month prior to the due date of any of the aforementioned obligations the
amounts then on deposit therefor shall be insufficient for the payment of such
obligation in full, Borrower shall, within five (5) Business Days after demand,
deposit the amount of the deficiency with Administrative Agent. Nothing herein
contained shall be deemed to affect any right or remedy of Administrative Agent
under any provisions of this Agreement or any of the Loan Documents or of any
statute or rule of law to pay any such amount and to add the amount so paid,
together with interest at the Default Rate, to the Obligations secured by the
Loan Documents.
5.1.28 Franchise Agreements.
As of the date hereof, no Franchise Agreement exists. Borrower shall not enter
into any Franchise Agreement without first obtaining Administrative Agent’s
prior written approval of such Franchise Agreement and the applicable
Franchisor. As a condition to Administrative Agent’s approval of any proposed
Franchise Agreement, the applicable Franchisor shall execute and deliver to
Administrative Agent a franchisor “comfort letter” and estoppel in form and
substance acceptable to Administrative Agent. In the event that a Franchise
Agreement is entered into after the date hereof, Borrower shall, and shall cause
Franchisor to, (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under the Franchise
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Administrative Agent of any
“default” under the Franchise Agreement of which it is aware; (iii) promptly
deliver to Administrative Agent a copy of each financial statement, business
plan, capital expenditures plan, property improvement plan and any other notice,
report and estimate received by it under the Franchise Agreement; and
(iv) promptly enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the Franchisor under the
Franchise Agreement.
5.1.29 Compliance with Patriot Act. Borrower will use its good faith and
commercially reasonable efforts to comply with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower and/or the Property, including those relating to money laundering and
terrorism. Administrative Agent shall have the right to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. In the event that Borrower
fails to comply with the Patriot Act or any such requirements of Governmental
Authorities, then Administrative Agent may, at its option, cause Borrower to
comply therewith and any and all costs and expenses incurred by Administrative
Agent in connection therewith shall be secured by the Security Instrument and
the other Loan Documents and shall be immediately due and payable.

 

-91-



--------------------------------------------------------------------------------



 



5.1.30 Remediation. Within thirty (30) days after the Closing Date, Borrower
shall undertake an engineering survey of the basement of the Property to
identify any remediation necessary with respect to the water damage therein.
Upon completion of such engineering survey, Borrower shall promptly (i) deliver
such engineering survey to Administrative Agent and (ii) perform, or cause to be
performed, any remediation required in connection with such water damage;
provided, that Administrative Agent, in its sole discretion, may require that
Borrower deposit an amount equal to the funds required to remediate such water
damage into the Required Repairs Reserve Account prior to commencing any such
remediation.
Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations or the earlier release of the Lien of
this Agreement or the Accommodation Security Documents in accordance with the
terms of this Agreement and the other Loan Documents, Borrower hereby covenants
and agrees with Administrative Agent that it will not do, or permit to be done,
directly or indirectly, any of the following:
5.2.1 Incur Debt; Transfer Property. Incur, create or assume any Debt other than
Permitted Debt or Transfer all or any part of the Property or any interest
therein, except as permitted in the Loan Documents.
5.2.2 Encumbrances. Incur, create or assume or permit the incurrence, creation
or assumption of any Debt secured by an interest in Borrower and shall not
Transfer or permit the Transfer of any interest in Borrower except as permitted
pursuant to Article VIII.
5.2.3 Engage in Different Business. Engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower is a party and the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property and activities related thereto.
5.2.4 Make Advances. Make advances or make loans to any Person, or hold any
investments, except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document.
5.2.5 Partition. Partition or permit the partition of the Property, except as
permitted hereunder.

 

-92-



--------------------------------------------------------------------------------



 



5.2.6 Commingle. Commingle its assets with the assets of any of Borrower’s
Affiliates.
5.2.7 Guarantee Obligations. Guarantee any obligations of any Person.
5.2.8 Transfer Assets. Transfer any asset other than in the Ordinary Course of
Business or Transfer any interest in the Property except as may be permitted
hereby or in the other Loan Documents.
5.2.9 Amend Organizational Documents. Modify any of its organizational documents
without Administrative Agent’s consent, other than in connection with any
Transfer permitted pursuant to Article VIII or to reflect any change in capital
accounts, contributions, distributions, allocations or other provisions that do
not and could not reasonably be expected to have a Material Adverse Effect and
provided that each such Person remain a Single Purpose Entity.
5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except following or simultaneously with a
repayment of the Obligations in full.
5.2.11 Bankruptcy. (i) File a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings, (ii) dissolve, liquidate, consolidate, merge
or sell all or substantially all of Borrower’s assets other than in connection
with the repayment of the Obligations or (iii) file or solicit the filing of an
involuntary bankruptcy petition against Borrower, Manager, any Transaction Party
or any Affiliate of any such Person without obtaining the prior consent of all
of the directors, managers, or members of Borrower, as applicable, including,
without limitation, the Independent Directors, Independent Managers, or
Independent Members, as applicable.
5.2.12 ERISA. Engage in any activity that would subject it to regulation under
ERISA or qualify it as an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) to which ERISA applies or permit any of Borrower’s assets
to constitute plan assets within the meaning of 29 C.F.R. Section 2510.3-101.
5.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make any distributions to or for the benefit of any of
Borrower’s shareholders, partners or members, as the case may be, or its or
their Affiliates (provided, without limiting any of the terms of the Assignment
of Management Agreement, Administrative Agent hereby agrees that payment of any
Management Fees or Manager Reimbursable Expenses is not deemed a
“distribution”).

 

-93-



--------------------------------------------------------------------------------



 



5.2.14 Manager.
(A) Borrower covenants that the Property shall at all times be managed by an
Acceptable Manager pursuant to an Acceptable Management Agreement. As of the
date hereof, Manager is the sole manager of the Property.
(B) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, Borrower shall not Modify or waive any right under the
Management Agreement (or permit any such action) without the prior written
consent of Administrative Agent in its sole discretion, except as provided in
the next sentence. Administrative Agent shall not unreasonably withhold, delay
or condition its consent to non-material Modifications to the Management
Agreement (and its review shall be solely limited to determine whether such
Modification is material) provided that such Modification shall not affect the
cash management procedures set forth in the Management Agreement, decrease the
cash flow of the Property, adversely affect the marketability of the Property,
change the definitions of “default” or “event of default,” change the
definitions of “operating expense” or words of similar meaning, change the
definitions of “owner’s distribution” or “owner’s equity” or “debt service
amount” or words of similar meaning so as to reduce the payments due Borrower
thereunder, change the timing of remittances to Borrower thereunder, increase or
decrease reserve requirements, change the term of the Management Agreement or
increase any management fees payable under the Management Agreement.
(C) Borrower may enter into a new Management Agreement with an Acceptable
Manager upon delivery of an acceptable Non-Consolidation Opinion covering such
replacement manager if such Person (i) is not covered by the Non-Consolidation
Opinion or an Additional Non-Consolidation Opinion, and (ii) is an Affiliate of
Borrower.
(D) Borrower hereby agrees that, subject to the terms of the Management
Agreement and any non-disturbance provisions of the Assignment of Management
Agreement, Administrative Agent shall have the right to terminate the Manager
subsequent to (i) the occurrence of an Event of Default and the acceleration of
the Loan, (ii) a monetary default or any other material default by Manager under
the Management Agreement beyond any applicable notice and cure period,
(iii) Manager becoming insolvent or a debtor in any bankruptcy or insolvency
proceeding, or (iv) Manager engaging in gross negligence, fraud, willful
misconduct or misappropriation of funds.
5.2.15 Franchise Fee and Management Fee. Borrower shall not, without the prior
written consent of Administrative Agent (which may be withheld in its sole and
absolute discretion) take or permit to be taken any action that would increase
the percentage amount of the Management Fee, or add a new type of fee payable to
Manager relating to the Property, including, without limitation, a Third Party
Franchise Fee.

 

-94-



--------------------------------------------------------------------------------



 



5.2.16 Operating Lease. Without the prior written consent of Administrative
Agent, Borrower shall not surrender, terminate or Modify the Operating Lease.
5.2.17 Modify Account Agreement. Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, Borrower shall not execute any modification to the Account
Agreement.
5.2.18 Zoning Reclassification. Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, Borrower shall not (a) initiate or consent to any zoning
reclassification of any portion of the Property, (b) seek any variance under any
existing zoning ordinance that would result in the use of the Property becoming
a non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, or (c) allow any portion of the Property to be used in
any manner that could result in the use of the Property becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation;
5.2.19 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the Ordinary Course of Business and except for termination of a Lease as
permitted by Section 8.7;
5.2.20 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Collection Accounts or Holding Account, as applicable, as required by
Section 3.1, misappropriate any security deposit or portion thereof or apply the
proceeds of the Loan in violation of Section 2.1.4; or
5.2.21 Single-Purpose Entity. Fail to be a Single-Purpose Entity or take or
suffer any action or inaction the result of which would be to cause such Person
to cease to be a Single-Purpose Entity.

 

-95-



--------------------------------------------------------------------------------



 



5.2.22 Allocable Chain Expenses and Management Fees. Borrower’s obligation to
pay (i) Allocable Chain Expenses and (ii) Management Fees under the Management
Agreement shall not be increased above 0% and 3%, respectively, of Hotel
Revenues for any calendar year unless Borrower delivers to Administrative Agent
an Officer’s Certificate which sets forth a Debt Yield Ratio of 11.00% or more.
Notwithstanding the foregoing, in no event shall the Allocable Chain Expenses
payable by Borrower exceed 2.50% of Hotel Revenues for any calendar year.
ARTICLE VI
Insurance; Casualty; Condemnation; Restoration
Section 6.1 Insurance Coverage Requirements. Borrower shall, at its sole cost
and expense, keep in full force and effect insurance coverage of the types and
minimum limits as follows during the term of this Agreement for the mutual
benefit of Borrower and Administrative Agent:
6.1.1 Property Insurance. Insurance insuring against loss or damage by standard
perils included within the classification “All Risks (or special form) of
Physical Loss”. Except as otherwise provided in Section 6.1.11, such insurance
(i) shall be Replacement Cost Coverage in an amount equal to the full
replacement cost of the Property or such lesser amounts approved by
Administrative Agent in its reasonable discretion, and (ii) shall have
deductibles no greater than $250,000 for insurance required hereunder. The
policies of insurance carried in accordance with this paragraph shall be paid
annually in advance, unless financed, and shall contain an “Agreed Amount
Endorsement”;
6.1.2 Liability Insurance. Commercial general liability insurance, including
broad form property damage, blanket contractual and personal injuries (including
death resulting therefrom) coverages and containing minimum limits per
occurrence of $1,000,000 with a $2,000,000 general aggregate for any policy year
and including liquor liability coverage. In addition, at least $50,000,000
excess and/or umbrella liability insurance shall be obtained and maintained for
claims, including legal liability imposed upon Borrower and all related court
costs and attorneys’ fees and disbursements;
6.1.3 Workers’ Compensation Insurance. Worker’s compensation insurance with
respect to all employees of Borrower as and to the extent required by any
Governmental Authority or Legal Requirement and employer’s liability coverage of
at least $1,000,000 which is scheduled to the excess and/or umbrella liability
insurance as referenced in Section 6.1.2 above;

 

-96-



--------------------------------------------------------------------------------



 



6.1.4 Business Interruption Insurance. Business interruption insurance in an
amount sufficient to avoid any co-insurance penalty and equal to the greater of
(A) the estimated gross revenues (minus estimated variable costs which will no
longer be incurred due to the business interruption) from the operation of the
Property (including (x) the total payable under the Leases and all Rents and
(y) the total of all other amounts to be received by Borrower or third parties
that are the legal obligation of the Tenants), net of non-recurring expenses,
for a period of up to the next succeeding eighteen (18) months (subject to
adjustment for each such 18 month period) plus a twelve (12) month extended
period of indemnity (if available at commercially reasonable rates), or (B) the
projected Operating Expenses (including Debt Service) for the maintenance and
operation of the Property for a period of up to the next succeeding eighteen
(18) months plus a twelve (12) month extended period of indemnity as the same
may be reduced or increased from time to time due to changes in such Operating
Expenses. The amount of such insurance shall be (a) increased from time to time
as and when the Rents increase or the estimates of (or the actual) gross revenue
(minus estimated (or actual) variable costs which will no longer be incurred due
to the business interruption) increases or (b) decreased from time to time to
the extent Rents or the estimates of such gross revenue or variable costs
decreases;
6.1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “all risk” insurance in amounts equal to not less than the full
insurable value of the applicable Improvements and insuring against such risks
(including fire and extended coverage and collapse of the Improvements to agreed
limits) as Administrative Agent may request, in form and substance acceptable to
Administrative Agent;
6.1.6 Boiler and Machinery Insurance. Insurance against loss or damage from
explosion of steam boilers, air conditioning equipment, high pressure piping,
machinery and equipment, pressure vessels or similar apparatus now or hereafter
installed in any of the Improvements and insurance against loss of occupancy or
use arising from any breakdown, in such amounts as are generally available at
reasonable premiums and are generally required by institutional lenders for
properties comparable to the Property;
6.1.7 Flood Insurance. Flood insurance if any part of any structure or
improvement comprising the Property is located in an area identified by the
Federal Emergency Management Agency as an area federally designated a “100 year
flood plain” and (a) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (b) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available;

 

-97-



--------------------------------------------------------------------------------



 



6.1.8 Terrorism Insurance. Provided that insurance coverage (“Terrorism
Insurance”) relating to the acts of terrorism is either (i) commercially
available, or (ii) commonly obtained by owners of commercial properties in the
same geographic area as the Property and which are similar to the Property,
Borrower shall be required to carry Terrorism Insurance throughout the term of
the Loan (including any extension terms) on a per occurrence basis in an amount
equal to the Total Insurable Value (the “Required Terrorism Amount”), with a
maximum deductible of two percent (2%) of the Required Terrorism Amount, unless
a greater deductible is approved by Administrative Agent in writing in its
reasonable discretion); provided, however; if Borrower maintains a Terrorism
Insurance deductible of less than two percent (2%) of the Required Terrorism
Amount, the Required Terrorism Amount may be reduced by the difference between
(i) two percent (2%) of the Required Terrorism Amount and (ii) the actual amount
of the Terrorism Insurance deductible. Notwithstanding the foregoing, Borrower
shall at all times maintain Terrorism Insurance in an amount not less than that
which can be purchased for a sum equal to $500,000, provided that Borrower shall
not be obligated to purchase more than the Required Terrorism Amount.
Administrative Agent agrees that Terrorism Insurance coverage may be provided
under a blanket policy that is acceptable to Administrative Agent and that such
coverage may cover foreign acts of terrorism and domestic acts of terrorism for
the Required Terrorism Amount.
6.1.9 Demolition and Increased Construction Costs. Coverage to compensate for
the undamaged portion of the full replacement cost of the Property plus coverage
to compensate for the cost of demolition and increased cost of construction in
an amount no less than $25,000,000;
6.1.10 Law and Ordinance Insurance. Law and ordinance insurance coverage in an
amount no less than $25,000,000; and
6.1.11 Other Insurance. If the Property is in an area prone to hurricanes and
windstorms, as reasonably determined by Administrative Agent, Borrower shall
provide windstorm insurance (including coverage for wind driven water),
including business interruption coverage for at least eighteen (18) months.
Within thirty (30) days after the date hereof, Borrower shall cause Manager to
procure a Fidelity Bond in an amount equal to not less than $2,000,000 with a
maximum deductible of $250,000.
6.1.12 Ratings of Insurers. Borrower shall maintain insurance coverage with one
or more domestic primary insurers reasonably acceptable to Administrative Agent,
having claims-paying-ability and financial strength ratings by S&P of not less
than “A-” (and its equivalent by the other Rating Agencies); provided, however,
such rating requirements will deemed to be satisfied if (A) the required
insurance is provided by a syndicate of five (5) or more insurers with (i) at
least sixty percent (60%) of the total coverage under such policies provided by
carriers having claims-paying-ability and financial strength ratings by S&P of
not less than “A-” (and its equivalent by the other Rating Agencies), (ii) at
least thirty percent (30%) of the total coverage under such policies provided by
carriers having claims-paying-ability and financial strength ratings by S&P of
not less than “BBB+” (and its equivalent by the other Rating Agencies) (without
duplication with the carriers having ratings by S&P of not less than “A-” (and
its equivalent by

 

-98-



--------------------------------------------------------------------------------



 



the other Rating Agencies)), and (iii) the remaining ten percent (10%) of the
total coverage under policies provided by carriers having an AM Best Rating of
at least “A-VIII” (without duplication with the carriers having ratings by S&P
of not less than “A-” or “BBB+” (and their equivalents by the other Rating
Agencies)); or (B) the required insurance is provided by a syndicate of four
(4) or fewer insurers with (i) at least seventy-five percent (75%) of the total
coverage under such policies provided by carriers having claims-paying-ability
and financial strength ratings by S&P of not less than “A-” (and its equivalent
by the other Rating Agencies), (ii) at least fifteen percent (15%) of the total
coverage under such policies provided by carriers having claims-paying-ability
and financial strength ratings by S&P of not less than “BBB+” (and its
equivalent by the other Rating Agencies) (without duplication with the carriers
having ratings by S&P of not less than “A-” (and its equivalent by the other
Rating Agencies)), and (iii) the remaining ten percent (10%)of the total
coverage under policies under such policies provided by carriers having an AM
Best Rating of at least “A-VIII (without duplication with the carriers having
ratings by S&P of not less than “A-” or “BBB+” (and their equivalents by the
other Rating Agencies)). All insurers providing insurance required by this
Agreement shall be authorized to issue insurance in the applicable State,
however, non-admitted issuers may be utilized if they meet or exceed the rating
requirements of this clause.
6.1.13 Form of Insurance Policies; Endorsements. The insurance policies
(i) shall name Administrative Agent and its successors and/or assigns as their
interest may appear as an additional insured or as a loss payee (except that in
the case of general liability insurance, Administrative Agent shall be named an
additional insured and not a loss payee); (ii) shall contain a Non-Contributory
Standard Lender Clause and, except with respect to general liability insurance
and workers’ compensation insurance, a Lender’s Loss Payable Endorsement, or
their equivalents; (iii) shall include effective waivers by the insurer of all
claims for insurance premiums against all loss payees, additional insureds and
named insureds (other than Borrower) and all rights of subrogation against any
loss payee, additional insured or named insured; (iv) except as otherwise
provided above, shall be subject to a deductible, if any, not greater in any
material respect than the deductible for such coverage on the date hereof;
(v) shall contain such provisions as Administrative Agent deems reasonably
necessary or desirable to protect its interest, including endorsements providing
that neither Borrower, Administrative Agent nor any other party shall be a
Contributor-insurer (except deductibles) under said Policies and that no
material modification, reduction, cancellation or termination in amount of, or
material change (other than an increase) in, coverage of any of the Policies
shall be effective until at least thirty (30) days after receipt by each named
insured, additional insured and loss payee of written notice thereof or ten
(10) days after receipt of such notice with respect to nonpayment of premium;
(vi) shall permit Administrative Agent to pay the premiums and continue any
insurance upon failure of Borrower to pay premiums within a period of time that
could result in policy cancellation, upon the insolvency of Borrower or through
foreclosure or other transfer of title to the Property (it being understood that
Borrower’s rights to coverage under such policies may not be assignable without
the consent of the insurer); and (vii) shall provide that the insurance shall
not be impaired or invalidated by virtue of (A) any act, failure to act,
negligence of, or violation of declarations, warranties or conditions contained
in such policy by Borrower, Administrative Agent or any other named insured,
additional insured or loss payee, except for the willful misconduct of
Administrative Agent knowingly in violation of the conditions of such policy,
(B) the occupation, use, operation or maintenance of the Property for purposes
more hazardous than permitted by the terms of the Policy, (C) any foreclosure or
other proceeding or notice of sale relating to the Property, or (D) any change
in the possession of the Property without a change in the identity of the holder
of actual title to the Property (provided that with respect to items (C) and
(D), any notice requirements of the applicable Policies are satisfied).
Notwithstanding the foregoing, for purposes hereof, Administrative Agent hereby
approves the existing insurance policies as of the Closing Date and any renewals
thereof with the same insurance ratings and terms.

 

-99-



--------------------------------------------------------------------------------



 



6.1.14 Premiums; Certificates; Renewals.
(A) Borrower shall pay or cause to be paid the premiums for such Policies (the
“Insurance Premiums”) as the same become due and payable and shall furnish to
Administrative Agent upon request the receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to
Administrative Agent (provided, however, that Borrower is not required to
furnish such evidence of payment to Administrative Agent if such Insurance
Premiums are to be paid by Administrative Agent pursuant to the terms of this
Agreement). Within thirty (30) days after request by Administrative Agent,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested in writing by Administrative Agent
(except with respect to the Terrorism Insurance required hereunder), taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like for hotels similar to the Property. In the event
Borrower satisfies the requirements under this Section 6.1.14 through the use of
a Policy covering properties in addition to the Property, then (unless such
policy is provided in substantially the same manner as it is as of the date
hereof), Borrower shall provide evidence satisfactory to Administrative Agent
that the Insurance Premiums for the Property are separately allocated under such
Policy to the Property and that payment of such allocated amount (A) shall
maintain the effectiveness of such Policy as to the Property and (B) shall
otherwise provide the same protection as would a separate policy that complies
with the terms of this Agreement as to the Property, notwithstanding the failure
of payment of any other portion of the insurance premiums. If no such allocation
is available, Administrative Agent shall have the right to increase the amount
required to be deposited into the Insurance Reserve Account in an amount
sufficient to purchase a nonblanket Policy covering the Property from insurance
companies which qualify under this Agreement.
(B) Borrower shall deliver to Administrative Agent on or prior to the Closing
Date certificates setting forth in reasonable detail the material terms
(including any applicable notice requirements) of all Policies from the
respective insurance companies (or their authorized agents) that issued the
Policies, including that such Policies may not be cancelled or modified in any
material respect without thirty (30) days’ prior notice to Administrative Agent,
or ten (10) days’ notice with respect to nonpayment of premium. Borrower shall
deliver to Administrative Agent, concurrently with each change in any Policy, a
certificate with respect to such changed Policy certified by the insurance
company issuing that Policy, in substantially the same form and containing
substantially the same information as the certificates required to be delivered
by Borrower pursuant to the first sentence of this clause (i) and stating that
all premiums then due thereon have been paid to the applicable insurers and that
the same are in full force and effect (or if such certificate and/or other
information described in this clause (ii) shall not be obtainable by Borrower,
Borrower may deliver an Officer’s Certificate to such effect in lieu thereof).

 

-100-



--------------------------------------------------------------------------------



 



(C) Within one (1) Business Day prior to the expiration, termination or
cancellation of any Policy, Borrower shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Administrative Agent a certificate in respect of such policy or
policies (A) containing the same information as the certificates required to be
delivered by Borrower pursuant to clause (b) above, or a copy of the binding
commitment for such policy or policies and (B) confirming that such policy
complies with all requirements hereof.
(D) If Borrower does not furnish to Administrative Agent the certificates as
required under clause (C) above, upon five (5) Business Days prior notice to the
risk management contact for Borrower, Administrative Agent may procure, but
shall not be obligated to procure, such replacement policy or policies and pay
the Insurance Premiums therefor, and Borrower agrees to reimburse Administrative
Agent for the cost of such Insurance Premiums promptly on demand.
Notwithstanding the above, Administrative Agent, in its sole discretion and at
its own expense, for the five (5) day specified cure period, may obtain such
replacement policy or policies if Borrower does not timely furnish to
Administrative Agent the certificates of insurance as required under clause (C)
above.
(E) Concurrently, and upon request from the Administrative Agent, with the
delivery of each replacement policy or a binding commitment for the same,
Borrower shall deliver to Administrative Agent a report or attestation from a
duly licensed or authorized insurance broker or from the insurer, setting forth
the particulars as to all insurance obtained by Borrower pursuant to this
Section 6.1 and then in effect and stating that all Insurance Premiums that are
currently due have been paid to the applicable insurers, that such insurance
policies are in full force and effect and that, in the opinion of such insurance
broker or insurer, such insurance otherwise complies with the requirements of
this Section 6.1 (or if such report shall not be available after Borrower shall
have used reasonable efforts to provide the same, Borrower will deliver to
Administrative Agent an Officer’s Certificate containing the information to be
provided in such report).
6.1.15 Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.

 

-101-



--------------------------------------------------------------------------------



 



6.1.16 Blanket Policies. The insurance coverage required under this Section 6.1
may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property; provided
that any such blanket policy shall specify, except in the case of public
liability insurance, the portion of the total coverage of such policy that is
allocated to the Property, and any sublimits in such blanket policy applicable
to the Property, which amounts shall not be less than the amounts required
pursuant to this Section 6.1 and which shall in any case comply in all other
respects with the requirements of this Section 6.1. Upon Administrative Agent’s
request, Borrower shall deliver to Administrative Agent an Officer’s Certificate
setting forth (i) the number of properties covered by such policy, (ii) the
location by city (if available, otherwise, county) and state of the properties,
(iii) the average square footage of the properties (or the aggregate square
footage), (iv) a brief description of the typical construction type included in
the blanket policy and (v) such other information as Administrative Agent may
reasonably request.
Section 6.2 Condemnation and Insurance Proceeds.
6.2.1 Right to Adjust.
(A) If the Property is damaged or destroyed, in whole or in part, by a Casualty,
Borrower shall give prompt written notice thereof to Administrative Agent,
generally describing the nature and extent of such Casualty. Following the
occurrence of a Casualty, Borrower, regardless of whether proceeds are
available, shall in a reasonably prompt manner proceed to restore, repair,
replace or rebuild the Property to the extent practicable to be of at least
equal value and of substantially the same character as prior to the Casualty,
all in accordance with the terms hereof applicable to Alterations.
(B) Subject to clause (E) below, in the event of a Casualty where the loss does
not exceed the Threshold Amount, Borrower may settle and adjust such claim;
provided that such adjustment is carried out in a competent and timely manner.
In such case, Borrower is hereby authorized to collect and receive for
Administrative Agent any Proceeds.
(C) Subject to clause (E) below, in the event of a Casualty where the loss
exceeds the Threshold Amount, Borrower may settle and adjust such claim only
with the consent of Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and Administrative Agent shall
have the opportunity to participate, at Borrower’s cost, in any such
adjustments.
(D) Except as provided in clause (B) and (E) hereof, the proceeds of any Policy
shall be due and payable solely to Administrative Agent and held and applied in
accordance with the terms hereof (or, if mistakenly paid to Borrower, shall be
held in trust by Borrower for the benefit of Administrative Agent and shall be
paid over to Administrative Agent by Borrower within two (2) Business Days of
receipt).
(E) Notwithstanding any other provisions in this Section 6.2.1 or otherwise in
this Agreement or the Loan Documents, Administrative Agent shall have the sole
authority to adjust any claim with respect to a Casualty and to collect all
Proceeds if an Event of Default shall have occurred and is continuing.

 

-102-



--------------------------------------------------------------------------------



 



6.2.2 Right of Borrower to Apply to Restoration. In the event of (a) a Casualty
that does not constitute a Material Casualty, or (b) a Condemnation that does
not constitute a Material Condemnation, Administrative Agent shall permit the
application of the Proceeds (after reimbursement of any expenses incurred by
Administrative Agent) to reimburse or pay Borrower for the cost of restoring,
repairing, replacing or rebuilding or otherwise curing title defects at the
Property (the “Restoration”), in the manner required hereby, provided and on the
condition that (1) no Event of Default shall have occurred and be continuing and
(2) in the reasonable good faith judgment of Administrative Agent:
(i) the Property can, with diligent restoration, be returned to a condition at
least equal to the condition that existed prior to the Casualty or Condemnation,
(ii) the Property, after such Restoration and stabilization, will adequately
secure the Obligations,
(iii) the Restoration can be completed by the earliest to occur of:
(A) the 120th day prior to the Maturity Date, and
(B) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and
(iv) after receiving evidence satisfactory to Administrative Agent, during the
period of the Restoration, the sum of (A) income derived from the Property, plus
(B) projected proceeds of rental loss insurance or business interruption
insurance, if any, payable together with such other monies as Borrower may
irrevocably make available for the Restoration, will equal or exceed 100% of the
sum of (x) Operating Expenses for such period and (y) the Debt Service for such
period.
Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.2 is not satisfied within 90 days
of such Casualty or Condemnation, whichever the case may be, then, unless
Administrative Agent shall otherwise elect, at its sole option, the Proceeds
shall be applied in the following order of priority: (A) first, to prepay the
principal of the Loan without the payment of any Prepayment Premium; (B) second,
to pay the amount of (1) all accrued and unpaid interest in respect of the
Principal Amount of the Indebtedness so prepaid through the date which is the
final day of the Interest Period in which such prepayment is made (including, if
an Event of Default has occurred and is then continuing, interest owed at the
Default Rate), and (2) all other sums (excluding any Prepayment Premium) then
due and owing under the Loan Documents and (C) third, to reimburse
Administrative Agent and Lenders for any fees and expenses of Administrative
Agent and Lenders incurred in connection therewith (it being agreed that, upon
satisfaction in full of the entitlements under clauses (A), (B) and (C) of this
sentence, Borrower shall be entitled to receive a release of the Lien of the
Security Instrument and the other Loan Documents with respect to the Property in
accordance with and subject to the terms of Section 2.3.3 hereof and any surplus
Proceeds shall be paid over to Borrower). Notwithstanding the foregoing, or
anything else to the contrary contained herein, all Proceeds with respect to the
insurance determined pursuant to Section 6.1.4 shall be deposited directly into
the Collection Account and shall be disbursed in accordance with Article III.

 

-103-



--------------------------------------------------------------------------------



 



6.2.3 Material Casualty or Condemnation and Administrative Agent’s Right to
Apply Proceeds. In the event of a Material Casualty or a Material Condemnation,
Administrative Agent shall permit the application of the Proceeds (after
reimbursement of any expenses incurred by Administrative Agent) to reimburse or
pay Borrower for the cost of the Restoration, in the manner required hereby,
provided and on the condition that (1) no Event of Default shall have occurred
and be continuing and (2) in the reasonable good faith judgment of
Administrative Agent:
(i) the Property can, with diligent restoration, be returned to a condition at
least equal to the condition that existed prior to the Material Casualty or the
Material Condemnation,
(ii) the Property, after such Restoration and stabilization, will adequately
secure the Obligations,
(iii) the Restoration can be completed by the earliest to occur of:
(A) the 60th day prior to the Maturity Date, and
(B) with respect to a Material Casualty, the expiration of the payment period on
the rental loss or business interruption insurance coverage in respect of such
Material Casualty;
(iv) (1) with respect to a Material Casualty, less than twenty-five percent
(25%) of the total floor area of the Improvements on the Property has been
damaged, destroyed or rendered unusable as a result of such Material Casualty or
(2) with respect to a Material Condemnation, less than ten percent (10%) of the
land constituting the Property is taken, and such land is located along the
perimeter or periphery of the Property, and no portion of the Improvements is
located on such land;
(v) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Material Casualty or
Material Condemnation, whichever the case may be, occurs) and shall diligently
pursue the same to satisfactory completion;
(vi) any operating deficits, including all scheduled payments of principal and
interest under the Loan, which will be incurred with respect to the Property as
a result of the occurrence of any such Material Casualty or Material
Condemnation, whichever the case may be, will be covered out of (1) the
Proceeds, (2) the insurance coverage referred to in Section 6.2.3(iii)(B), if
applicable, or (3) by other funds of Borrower;
(vii) the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

 

-104-



--------------------------------------------------------------------------------



 



(viii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(ix) such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the related Improvements;
(x) such Casualty or Condemnation, as applicable, is for a loss in an aggregate
amount equal to or less than $100,000,000;
(xi) pursuant to an Appraisal of the Property after such Material Casualty or
Material Condemnation, whichever the case may be, the “as completed” appraised
value of the Property following Restoration pursuant to such Appraisal shall be
at least equal to or greater than two times the Principal Amount at such time;
(xii) Borrower shall deliver, or cause to be delivered, to Administrative Agent
a signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Administrative Agent;
(xiii) the Proceeds together with any cash or cash equivalent deposited by
Borrower with Administrative Agent are sufficient in Administrative Agent’s
discretion to cover the cost of the Restoration; and
(xiv) after receiving evidence satisfactory to Administrative Agent, during the
period of the Restoration, the sum of (A) income derived from the Property, plus
(B) projected proceeds of rental loss insurance or business interruption
insurance, if any, payable together with such other monies as Borrower may
irrevocably make available for the Restoration, will equal or exceed 100% of the
sum of (x) Operating Expenses for such period and (y) the Debt Service for such
period.
Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.3 is not satisfied within 90 days
of such Material Casualty or Material Condemnation, whichever the case may be,
then, unless Administrative Agent shall otherwise elect, at its sole option, the
Proceeds shall be applied in the following order of priority: (A) first, to
prepay the principal of the Loan without the payment of any Prepayment Premium;
(B) second, to pay the amount of (1) all accrued and unpaid interest in respect
of the Principal Amount of the Indebtedness so prepaid through the date which is
the final day of the Interest Period in which such prepayment is made
(including, if an Event of Default has occurred and is then continuing, interest
owed at the Default Rate), and (2) all other sums (excluding any Prepayment
Premium) then due and owing under the Loan Documents and (C) third, to reimburse
Administrative Agent and Lenders for any fees and expenses of Administrative
Agent and Lenders incurred in connection therewith (it being agreed that, upon
satisfaction in full of the entitlements under clauses (A), (B) and (C) of this
sentence, Borrower shall be entitled to receive a release of the Lien of the
Security Instrument and the other Loan Documents with respect to the Property in
accordance with and subject to the terms of Section 2.3.3 hereof and any surplus
Proceeds

 

-105-



--------------------------------------------------------------------------------



 



shall be paid over to Borrower). Notwithstanding anything to the contrary
contained herein, in the event of a Material Casualty or a Material
Condemnation, where Borrower cannot restore, repair, replace or rebuild the
Property to be of at least substantially equal value and of substantially the
same character as prior to the Material Casualty or Material Condemnation or
title defect because the Property is a legally non-conforming use or as a result
of any other Legal Requirement, Borrower hereby agrees that Administrative Agent
may apply the Proceeds payable in connection therewith in accordance with
clauses (A), (B) and (C).
6.2.4 Manner of Restoration and Reimbursement. If Borrower is entitled pursuant
to Sections 6.2.2 or 6.2.3 above to reimbursement out of Proceeds (and the
conditions specified therein shall have been satisfied), such Proceeds shall be
disbursed on a monthly basis upon Administrative Agent being furnished with
(i) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of cost, payment and performance as Administrative Agent may
reasonably require and approve, and (ii) all plans and specifications for such
Restoration, such plans and specifications to be approved by Administrative
Agent prior to commencement of any work (such approval not to be unreasonably
withheld, delayed or conditioned). In addition, no payment made prior to the
Final Completion of the Restoration (excluding punch-list items) shall exceed
ninety percent (90%) of the aggregate value of the work performed from time to
time; funds other than Proceeds shall be disbursed prior to disbursement of such
Proceeds; and at all times, the undisbursed balance of such Proceeds remaining
in the hands of Administrative Agent, together with funds deposited for that
purpose or irrevocably committed to the satisfaction of Administrative Agent by
or on behalf of Borrower for that purpose, shall be at least sufficient in the
reasonable judgment of Administrative Agent to pay for the cost of completion of
the Restoration, free and clear of all Liens or claims for Lien. Prior to any
disbursement, Administrative Agent shall have received evidence satisfactory to
Administrative Agent in its good faith judgment of the estimated cost of
completion of the Restoration (such estimate to be made by Borrower’s architect
or contractor and approved by Administrative Agent), and Borrower shall have
deposited with Administrative Agent Eligible Collateral in an amount equal to
the excess (if any) of such estimated cost of completion over the net Proceeds.
6.2.5 Condemnation.
(A) Borrower shall promptly give Administrative Agent written notice of the
actual commencement or written threat of commencement of any Condemnation and
shall deliver to Administrative Agent copies of any and all papers served in
connection with such Condemnation. Following the occurrence of a Condemnation,
Borrower, regardless of whether Proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the same to the extent practicable to be
of at least equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with the terms hereof applicable
to Alterations.

 

-106-



--------------------------------------------------------------------------------



 



(B) Administrative Agent is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any Proceeds in respect of a Condemnation and to make any
compromise or settlement in connection with such Condemnation, subject to the
provisions of this Section. Provided no Event of Default has occurred and is
continuing, (x) in the event of a Condemnation where the loss does not exceed
the Threshold Amount, Borrower may settle and compromise such Proceeds; provided
that the same is effected in a competent and timely manner, and (y) in the event
of a Condemnation, where the loss exceeds the Threshold Amount, Borrower may
settle and compromise the Proceeds only with the consent of Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned) and
Administrative Agent shall have the opportunity to participate, at Borrower’s
sole cost and expense, in any litigation and settlement discussions in respect
thereof. Notwithstanding any Condemnation by any public or quasi-public
authority (including any transfer made in lieu of or in anticipation of such a
Condemnation), Borrower shall continue to pay the Indebtedness at the time and
in the manner provided for in the Notes, this Agreement and the other Loan
Documents, and the Indebtedness shall not be reduced unless and until any
Proceeds shall have been actually received and applied by Administrative Agent
to discharge the Indebtedness, pay required interest and pay any other required
amounts, in each case, pursuant to the terms of Sections 6.2.2 or 6.2.3 above.
Administrative Agent shall not be limited to the interest paid on the Proceeds
by the condemning authority but shall be entitled to receive out of the Proceeds
interest at the rate or rates provided in the Notes and this Agreement. Borrower
shall cause any Proceeds that are payable to Borrower to be paid directly to
Administrative Agent to be held and applied in accordance with the terms hereof.
ARTICLE VII
Impositions, Other Charges, Liens and Other Items
Section 7.1 Impositions and Other Charges. To the extent Manager does not
reserve for or otherwise set aside and pay Impositions and Other Charges
directly, and subject to the third sentence of this Section 7.1, Borrower shall
pay all Impositions now or hereafter levied or assessed or imposed against the
Property or any part thereof prior to the imposition of any interest, charges or
expenses for the non-payment thereof and shall pay all Other Charges on or
before the date they are due. Subject to Borrower’s right of contest set forth
in Section 7.3, as set forth in the next two sentences and provided that there
are sufficient funds available in the Tax Reserve Account, Administrative Agent,
on behalf of Borrower, shall pay all Impositions and Other Charges, prior to the
date such Impositions or Other Charges shall become delinquent or late charges
may be imposed thereon, directly to the applicable taxing authority with respect
thereto. Administrative Agent shall, or Administrative Agent shall direct the
Cash Management Bank to, pay to the taxing authority such amounts to the extent
funds in the Tax Reserve Account are sufficient to pay such Impositions. Nothing
contained in this Agreement or the Security Instrument shall be construed to
require Borrower to pay any tax, assessment, levy or charge imposed on
Administrative Agent in the nature of a franchise, capital levy, estate,
inheritance, succession, income or net revenue tax.

 

-107-



--------------------------------------------------------------------------------



 



Section 7.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower shall at all times keep, or cause to be kept, the Property free from
all Liens (other than Permitted Encumbrances) and shall pay when due and payable
(or bond over) all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Administrative Agent, the lien holder or any other
Person) thereof. Borrower shall do or cause to be done, at the sole cost of
Borrower, everything reasonably necessary to fully preserve the first priority
of the Lien of the Security Instrument against the Property, subject to
Permitted Encumbrances. Upon the occurrence and during the continuance of an
Event of Default, with respect to Borrower’s Obligations as set forth in this
Article VII, Administrative Agent may (but shall not be obligated to) make such
payment or discharge such Lien, and Borrower shall reimburse Administrative
Agent within three (3) Business Days following demand for all such advances
pursuant to Section 19.14 (together with interest thereon at the Default Rate).
Section 7.3 Contest. Nothing contained herein shall be deemed to require
Borrower to pay, or cause to be paid, any Imposition or to satisfy any Lien, or
to comply with any Legal Requirement or Insurance Requirement, so long as
Borrower is in good faith diligently contesting (including, without limitation,
by instituting appropriate legal proceedings, when necessary) the validity,
amount or application thereof, provided that in each case, at the time of the
commencement of any such action or contest, and during the pendency of such
action or contest (i) Borrower shall keep Administrative Agent informed of the
status of such contest at reasonable intervals, (ii) if Borrower is not
providing security as provided in clause (iii) below, adequate reserves with
respect thereto are maintained on Borrower’s books in accordance with GAAP or in
the Tax Reserve Account or Insurance Reserve Account, as applicable, (iii) such
contest is maintained and prosecuted continuously and with diligence or the
Imposition or Lien is fully bonded to the satisfaction of Administrative Agent,
(iv) in the case of any Insurance Requirement, the failure of Borrower to comply
therewith shall not impair the validity of any insurance required to be
maintained by Borrower under Section 6.1 or the right to full payment of any
claims thereunder, and (v) in the case of Impositions and Liens which are not
bonded in excess of $500,000 individually, or in the aggregate, during such
contest, Borrower, shall deposit with or deliver to Administrative Agent Cash
and Cash Equivalents in an amount equal to 125% of (A) the amount of Borrower’s
obligations being contested plus (B) any additional interest, charge, or penalty
arising from such contest, or, if the obligations being contested are less than
$500,000, may, in lieu of delivering such Cash or Cash Equivalents, deliver a
guaranty of the payment of such amounts from the Guarantor in a form reasonably
satisfactory to Administrative Agent. Notwithstanding the foregoing, the
creation of any such reserves or the furnishing of any bond or other security,
Borrower promptly shall comply with any contested Legal Requirement or Insurance
Requirement or shall pay any contested Imposition or Lien, and compliance
therewith or payment thereof shall not be deferred, if, at any time the Property
or any portion thereof shall be, in Administrative Agent’s reasonable judgment,
in imminent danger of being forfeited or lost or Administrative Agent is likely
to be subject to civil or criminal damages as a result thereof. If such action
or proceeding is terminated or discontinued adversely to Borrower, Borrower
shall promptly deliver to Administrative Agent reasonable evidence of Borrower’s
compliance with such contested Imposition, Lien, Legal Requirements or Insurance
Requirements, as the case may be.

 

-108-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Transfers and Leases
Section 8.1 Restrictions on Transfers. Unless such action is permitted by the
subsequent provisions of this Article VIII, Borrower shall not and shall not
permit any Person to, without Administrative Agent’s prior written consent, in
its absolute and sole discretion, to the Transfer or other matter in question,
(i) Transfer any direct or indirect ownership interest in the Property, Borrower
or Guarantor, (ii) permit or suffer any owner of a direct or indirect ownership
interest in the Property, Borrower or Guarantor, to Transfer any such ownership
interest, whether by transfer of stock or other ownership interest in any entity
or otherwise or (iii) mortgage, hypothecate or otherwise encumber or grant a
security interest in all or any part of the Property or any direct or indirect
ownership interests in all or any part of the Property, Borrower or Guarantor.
Notwithstanding any provision in this Article VIII to the contrary, nothing
contained in this Article VIII shall be deemed to restrict or otherwise
interfere with (i) the ability of the holders of direct or indirect ownership
interests in Guarantor to Transfer such interests, whether in connection with an
initial public offering of shares in Guarantor or any Person owning direct or
indirect ownership interests therein, Transfers by direct or indirect investors
in Guarantor or otherwise or (ii) the issuance, conversion, exchange, redemption
or other Transfer of direct or indirect ownership interests in (x) Guarantor or
(y) a Joint Venture Partner or any Person owning direct or indirect ownership
interests therein.
Section 8.2 Sale of Equipment. Borrower may Transfer or dispose of Equipment
which is being replaced or which is no longer necessary in connection with the
operation of the Property free from the Lien of the Security Instrument;
provided that such Transfer or disposal is in the Ordinary Course of Business,
will not have a Material Adverse Effect on the value of the Property taken as a
whole, will not materially impair the utility of the Property, and will not
result in a reduction or abatement of, or right of offset against, the Rents
payable under any Lease, in either case as a result thereof, and provided
further that any new Equipment acquired by Borrower (and not so disposed of)
shall be subject to the Lien of the Security Instrument. Administrative Agent
shall, from time to time, upon receipt of an Officer’s Certificate requesting
the same and confirming satisfaction of the conditions set forth above, execute
a written instrument in form reasonably satisfactory to Administrative Agent to
confirm that such Equipment which is to be, or has been, sold or disposed of is
free from the Lien of the Security Instrument.

 

-109-



--------------------------------------------------------------------------------



 



Section 8.3 Immaterial Transfers and Easements, etc.
(a) Borrower may, without the consent of Administrative Agent, (i) make
immaterial Transfers of portions of the Property to Governmental Authorities for
dedication or public use (subject to the provisions of Section 6.2), and
(ii) grant easements, restrictions, covenants, reservations and rights of way in
the Ordinary Course of Business for access, water and sewer lines, telephone and
telegraph lines, electric lines or other utilities or for other similar
purposes, provided that no such Transfer, conveyance or encumbrance set forth in
the foregoing clauses (i) and (ii) shall materially impair the utility and
operation of the Property or materially reduce the value of the Property or
otherwise result in a Material Adverse Effect. In connection with any Transfer
permitted pursuant to this Section 8.3, Administrative Agent shall execute and
deliver any instrument reasonably necessary or appropriate, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Condemnation or such Transfer from the Lien of the
Security Instrument or, in the case of clause (ii) above, to subordinate the
Lien of the Security Instrument to such easements, restrictions, covenants,
reservations and rights of way or other similar grants upon receipt by
Administrative Agent of:
(A) thirty (30) days prior written notice thereof;
(B) a copy of the instrument or instruments of Transfer;
(C) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and
(D) reimbursement of all of Administrative Agent’s reasonable costs and expenses
incurred in connection with such Transfer.
(b) Notwithstanding anything to the contrary contained in the Loan Documents,
the following Transfers shall be permitted hereunder:
(i) a Lease, or any other Transfer of the Property or any portion thereof,
entered into in accordance with the Loan Documents; and
(ii) Transfers in connection with a Permitted Encumbrance.
Section 8.4 Transfers of Interests in Borrower. Each holder of any direct or
indirect ownership interest in Borrower shall have the right to transfer (but
not pledge, hypothecate or encumber) its direct or indirect ownership interest
in Borrower to any Person who is not a Disqualified Transferee without
Administrative Agent’s consent if Section 8.6 is complied with and, after giving
effect to such transfer:
(a) the Property will be directly owned by a Single Purpose Entity in compliance
with the representations, warranties and covenants in Section 4.1.29 hereof (as
if Borrower shall have remade all of such representations, warranties and
covenants as of, and after giving effect to, the Transfer), and which shall have
executed and delivered to Administrative Agent an assumption agreement in form
and substance acceptable to Administrative Agent, evidencing the continuing
agreement of Borrower to abide and be bound by all the terms, covenants and
conditions set forth in this Agreement, the Notes, the Security Instrument and
the other Loan Documents and all other outstanding obligations under the Loan,
together with such legal opinions and title insurance endorsements as may be
reasonably requested by Administrative Agent;

 

-110-



--------------------------------------------------------------------------------



 



(b) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the Management Agreement or an Acceptable Management Agreement; and
(c) Guarantor shall continue to own directly or indirectly at least fifty
percent (50%) of the ownership interests in Borrower; provided that, (i) after
giving effect to any such transfer, in no event shall any Person other than
Guarantor or a Close Affiliate of Guarantor which is Controlled by Guarantor be
the Manager of the Property and (ii) so long as Guarantor or a Close Affiliate
of Guarantor which is Controlled by Guarantor has equal or greater voting and
approval rights with respect to Management Control, Management Control may be
exercisable jointly by Guarantor or a Close Affiliate of Guarantor together with
one or more other Persons.
Section 8.5 Loan Assumption. Borrower shall not have the right to sell, assign,
convey or otherwise transfer (i) legal or equitable title to any part of the
Property or (ii) their respective interests in, to and under the Loan and the
Loan Documents.
Section 8.6 Notice Required; Legal Opinions. Not less than five (5) Business
Days prior to the closing of any transaction permitted under the provisions of
Section 8.4 (other than a Transfer permitted under the last sentence of
Section 8.1), Borrower shall deliver or cause to be delivered to Administrative
Agent (A) an Officer’s Certificate describing the proposed transaction and
stating that such transaction is permitted hereunder and under the other Loan
Documents, together with any documents upon which such Officer’s Certificate is
based, and (B) upon the reasonable request of Administrative Agent, legal
opinion(s) of counsel to Borrower or the transferee selected by either of them
(to the extent approved by Administrative Agent), in form and substance
reasonably acceptable to Administrative Agent, confirming, among other things,
that the assets of Borrower, and of its managing general partner or managing
member, as applicable, will not be substantively consolidated with the assets of
such owners or Controlling Persons of Borrower as Administrative Agent may
specify, in the event of a bankruptcy or similar proceeding involving such
owners or Controlling Persons.
Section 8.7 Leases.
8.7.1 New Leases and Lease Modifications. Except as otherwise provided in this
Section 8.7, Borrower shall not (i) enter into any Lease other than on “market”
terms and with “market” rental rates (in Borrower’s good faith judgment), or
(ii) enter into any Material Lease (a “New Lease”), or (iii) consent to the
assignment of any Material Lease (unless required to do so by the terms of such
Material Lease) that releases the original Tenant from its obligations under the
Material Lease, or (iv) Modify or terminate

 

-111-



--------------------------------------------------------------------------------



 



any Material Lease (including, without limitation, accept a surrender of any
portion of the Property subject to a Material Lease (unless otherwise permitted
or required by law), allow a reduction in the term of any Material Lease or a
reduction in the Rent payable under any Material Lease, change any renewal
provisions of any Material Lease, materially increase the obligations of the
landlord or materially decrease the obligations of any Tenant) or terminate any
Material Lease) (any such action referred to in clauses (iii) and (iv) being
referred to herein as a “Lease Modification”) without the prior written consent
of Administrative Agent which consent, so long as no Event of Default is then
continuing, shall not be unreasonably withheld, delayed or conditioned. Any New
Lease or Lease Modification that requires Administrative Agent’s consent shall
be delivered to Administrative Agent for approval not less than ten
(10) Business Days prior to the effective date of such New Lease or Lease
Modification.
8.7.2 Leasing Conditions. Subject to terms of this Section 8.7, provided no
Event of Default shall have occurred and be continuing, Borrower may enter into
a New Lease or Lease Modification, without Administrative Agent’s prior written
consent, that satisfies each of the following conditions (as evidenced by an
Officer’s Certificate delivered to Administrative Agent prior to entry into such
New Lease or Lease Modification):
(A) with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 5,000 net rentable square feet of the Property;
(B) the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months (inclusive of all extension and renewal options), provided
that the initial term of such New Lease or Lease Modification is no longer than
60 months;
(C) the New Lease or Lease Modification provides for “market” rental rates and
other terms and does not contain any terms which would adversely affect
Administrative Agent’s rights under the Loan Documents or that would have a
Material Adverse Effect;
(D) the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;
(E) the New Lease or Lease Modification, as applicable, is not for the spaces at
the Property known as: Hudson Bar, Hudson Library, Hudson Hall, Private Park or
Sky Terrace.
(F) the Tenant under such New Lease or Lease Modification, as applicable, is not
an Affiliate of Borrower;

 

-112-



--------------------------------------------------------------------------------



 



(G) the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Administrative Agent in accordance
with the terms hereof and does not entitle any Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Condemnation of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish; and
(H) the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.
8.7.3 Delivery of New Lease or Lease Modification. Upon the execution of any New
Lease or Lease Modification, as applicable, Borrower shall deliver to
Administrative Agent an executed copy of the Lease.
8.7.4 Lease Amendments. Borrower agrees that it shall not have the right or
power, as against Administrative Agent without its consent, to cancel, abridge,
or otherwise Modify any Lease unless such modification complies with this
Section 8.7.
8.7.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and shall, if required by law or the
applicable Lease not be commingled with any other funds of Borrower, and such
deposits shall be deposited, upon receipt of the same by Borrower in a separate
trust account maintained by Borrower expressly for such purpose. Within ten
(10) Business Days after written request by Administrative Agent, Borrower shall
furnish to Administrative Agent reasonably satisfactory evidence of compliance
with this Section 8.7.5, together with a statement of all lease securities
deposited with Borrower by the Tenants and the location and account number of
the account in which such security deposits are held.
8.7.6 No Default Under Leases. Borrower shall (i) promptly perform and observe
all of the material terms, covenants and conditions required to be performed and
observed by Borrower under the Leases; (ii) exercise, within ten (10) Business
Days after a written request by Administrative Agent, any right to request from
the Tenant under any Lease a certificate with respect to the status thereof and
(iii) not collect any of the Rents, more than one (1) month in advance (except
that Borrower may collect such security deposits and last month’s Rents as are
permitted by Legal Requirements and are commercially reasonable in the
prevailing market and collect other charges in accordance with the terms of each
Lease).
8.7.7 Subordination. All Lease Modifications and New Leases entered into by
Borrower after the date hereof shall by their express terms be subject and
subordinate to this Agreement and the Security Instrument (through a
subordination provision contained in such Lease or otherwise) and shall provide
that the Person holding any rights thereunder shall attorn to Administrative
Agent or any other Person succeeding to the interests of Administrative Agent
upon the exercise of its remedies hereunder or any transfer in lieu thereof on
the terms set forth in this Section 8.7.

 

-113-



--------------------------------------------------------------------------------



 



8.7.8 Attornment. Each Lease Modification and New Lease entered into from and
after the date hereof shall provide that in the event of the enforcement by
Administrative Agent of any remedy under this Agreement or the Security
Instrument, the Tenant under such Lease shall, at the option of Administrative
Agent or of any other Person succeeding to the interest of Administrative Agent
as a result of such enforcement, attorn to Administrative Agent or to such
Person and shall recognize Administrative Agent or such successor in the
interest as lessor under such Lease without change in the provisions thereof;
provided, however, Administrative Agent or such successor in interest shall not
be liable for or bound by (i) any payment of an installment of rent or
additional rent made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Borrower under any such
Lease (but Administrative Agent, or such successor, shall be subject to the
continuing obligations of the landlord to the extent arising from and after such
succession to the extent of Administrative Agent’s, or such successor’s,
interest in the Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower, (iv) any obligation on Borrower’s part,
pursuant to such Lease, to perform any tenant improvement work or (v) any
obligation on Borrower’s part, pursuant to such Lease, to pay any sum of money
to any Tenant. Each such New Lease shall also provide that, upon the reasonable
request by Administrative Agent or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming such attornment.
8.7.9 Non-Disturbance Agreements. Administrative Agent shall enter into, and, if
required by applicable law to provide constructive notice or requested by a
Tenant, record in the county where the subject Property is located, a
subordination, attornment and non-disturbance agreement, in form and substance
substantially similar to the form attached hereto as Exhibit K (a
“Non-Disturbance Agreement”), with any Tenant (other than an Affiliate of
Borrower) entering into a New Lease permitted hereunder or otherwise consented
to by Administrative Agent within ten (10) Business Days after written request
therefor by Borrower, provided that, such request is accompanied by an Officer’s
Certificate stating that such Lease complies in all material respects with this
Section 8.7. All reasonable third party costs and expenses incurred by
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of any Non-Disturbance Agreement, including, without limitation,
reasonable attorneys’ fees and disbursements, shall be paid by Borrower (in
advance, if requested by Administrative Agent).

 

-114-



--------------------------------------------------------------------------------



 



ARTICLE IX
Interest Rate Cap Agreement
Section 9.1 Interest Rate Cap Agreement. Borrower shall maintain the Interest
Rate Cap Agreement with an Acceptable Counterparty in effect and having a term
extending through the last day of the accrual period in which the applicable
Maturity Date occurs, and an initial notional amount equal to the Principal
Amount. The Interest Rate Cap Agreement shall have a strike rate equal to the
LIBOR Cap Strike Rate. The notional amount of the Interest Rate Cap Agreement
may be reduced from time to time in amounts equal to any prepayment of the
principal of the Loan made in accordance with the Loan Documents, provided that
the strike rate shall be equal to the LIBOR Cap Strike Rate.
Section 9.2 Pledge and Collateral Assignment. Borrower hereby pledges, assigns,
transfers, delivers and grants a continuing first priority lien to
Administrative Agent, as security for the payment and the performance of all
Obligations, in, to and under all of Borrower’s right, title and interest
whether now owned or hereafter acquired and whether now existing or hereafter
arising (collectively, the “Rate Cap Collateral”): (i) in the Interest Rate Cap
Agreement (as soon as such agreement is effective or when and if any replacement
agreement becomes effective, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement); (ii) to receive any and all payments
under the Interest Rate Cap Agreement (or, when and if any such agreement
becomes effective, any Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement), whether as contractual obligations, damages or
otherwise; and (iii) to all claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under or arising out of
the Interest Rate Cap Agreement (as soon as such agreement is effective or when
and if any such agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement), in each case including all
accessions and additions to, substitutions for and replacements, products and
proceeds of any of the foregoing. Borrower shall deliver to Administrative Agent
an executed counterpart of such Interest Rate Cap Agreement, Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement (which
shall, by its terms, authorize the assignment to Administrative Agent and
require that payments be made directly to Administrative Agent) and notify the
Counterparty of such assignment (either in such Interest Rate Cap Agreement,
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement
or by separate instrument). Borrower shall not, without obtaining the prior
written consent of Administrative Agent, further pledge, transfer, deliver,
assign or grant any security interest in the Interest Rate Cap Agreement (or,
when and if any such agreement becomes effective, any Replacement Interest Rate
Cap Agreement or Extension Interest Rate Cap Agreement), or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements or any other notice or instrument as may be required under
the UCC, as appropriate, except those naming Administrative Agent as the secured
party, to be filed with respect thereto.

 

-115-



--------------------------------------------------------------------------------



 



Section 9.3 Covenants.
(A) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Administrative
Agent shall be deposited immediately into the Holding Account pursuant to
Section 3.1. Borrower shall take all actions reasonably requested by
Administrative Agent to enforce Borrower’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty thereunder and shall not
waive or Modify any of its rights thereunder.
(B) Borrower shall defend Administrative Agent’s right, title and interest in
and to the Rate Cap Collateral pledged by Borrower pursuant hereto or in which
it has granted a security interest pursuant hereto against the claims and
demands of all other Persons.
(C) In the event of (x) any downgrade, withdrawal or qualification (each, a
“Downgrade”) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in Exhibit I upon such
occurrence, Borrower shall either (i) replace the Interest Rate Cap Agreement
with a Replacement Interest Cap Agreement, (x) having a term extending through
the end of the then current Interest Period in which the Maturity Date occurs,
(y) in a notional amount at least equal to the Principal Amount of the Loan then
outstanding, and (z) having a strike rate equal to the LIBOR Cap Strike Rate, or
(ii) cause the Counterparty to deliver collateral or other credit enhancement to
secure Borrower’s exposure under the Interest Rate Cap Agreement in such amount
and pursuant to such terms as are acceptable to Administrative Agent, in its
sole discretion; provided that Borrower acknowledges that a Downgrade of the
Counterparty to A- or lower (or its equivalent by Moody’s and, if the
counterparty is rated by Fitch, by Fitch), shall not be susceptible to a cure by
the posting of collateral or other credit enhancement.
(D) In the event that Borrower fails to purchase and deliver to Administrative
Agent the Interest Rate Cap Agreement as and when required hereunder,
Administrative Agent may purchase the Interest Rate Cap Agreement and the cost
incurred by Administrative Agent in purchasing the Interest Rate Cap Agreement
shall be paid by Borrower to Administrative Agent with interest thereon at the
Default Rate from the date such cost was incurred by Administrative Agent until
such cost is paid by Borrower to Administrative Agent.
(E) Borrower shall not (i) without the prior written consent of Administrative
Agent, Modify the terms of the Interest Rate Cap Agreement, (ii) without the
prior written consent of Administrative Agent, except in accordance with the
terms of the Interest Rate Cap Agreement, cause the termination of the Interest
Rate Cap Agreement prior to its stated maturity date, (iii) without the prior
written consent of Administrative Agent, except as aforesaid, waive or release
any obligation of the Counterparty (or any successor or substitute party to the
Interest Rate Cap Agreement) under the Interest Rate Cap Agreement, (iv) without
the prior written consent of Administrative Agent, consent or agree to any act
or omission to act on the part of the Counterparty (or any successor or
substitute party to the Interest Rate Cap Agreement) which, without such consent
or agreement, would constitute a default under the Interest Rate Cap Agreement,
(v) fail to exercise promptly and diligently each and every material right which
it may have under the Interest Rate Cap Agreement, (vi) take or intentionally
omit to take any action or intentionally suffer or permit any action to be
omitted or taken, the taking or omission of which would result in any right of
offset against sums payable under the Interest Rate Cap Agreement or any defense
by the Counterparty (or any successor or substitute party to the Interest Rate
Cap Agreement) to payment or (vii) fail to give prompt notice to Administrative
Agent of any notice of default given by or to Borrower under or with respect to
the Interest Rate Cap Agreement, together with a complete copy of such notice.

 

-116-



--------------------------------------------------------------------------------



 



In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Administrative Agent an Opinion of Counsel from counsel (which
counsel may be in-house counsel for the Counterparty) for the Counterparty upon
which Administrative Agent and its successors and assigns may rely (the
“Counterparty Opinion”), under New York law and, if the Counterparty is a
non-U.S. entity, the applicable foreign law, substantially in compliance with
the requirements set forth in Exhibit F or in such other form approved by
Administrative Agent.
Section 9.4 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Administrative Agent as follows:
(A) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(B) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.
(C) The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.
(D) Giving effect to the aforesaid grant and assignment to Administrative Agent,
Administrative Agent has, as of the date of this Agreement, and as to Rate Cap
Collateral acquired from time to time after such date, shall have, a valid, and
upon proper filing, perfected and continuing first priority lien upon and
security interest in the Rate Cap Collateral; provided that no representation or
warranty is made with respect to the perfected status of the security interest
of Administrative Agent in the proceeds of Rate Cap Collateral consisting of
“cash proceeds” or “non-cash proceeds” as defined in the UCC except if, and to
the extent, the provisions of Section 9-306 of the UCC shall be complied with.
(E) Except for financing statements filed or to be filed in favor of
Administrative Agent as secured party, there are no financing statements under
the UCC covering any or all of the Rate Cap Collateral and Borrower shall not,
without the prior written consent of Administrative Agent, until payment in full
of all of the Obligations, execute and file in any public office, any
enforceable financing statement or statements covering any or all of the Rate
Cap Collateral, except financing statements filed or to be filed in favor of
Administrative Agent as secured party.

 

-117-



--------------------------------------------------------------------------------



 



Section 9.5 Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrower, be deposited by Counterparty into
the Holding Account.
Section 9.6 Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and be continuing:
(A) Administrative Agent, without obligation to resort to any other security,
right or remedy granted under any other agreement or instrument, shall have the
right to, in addition to all rights, powers and remedies of a secured party
pursuant to the UCC, at any time and from time to time, sell, resell, assign and
deliver, in its sole discretion, any or all of the Rate Cap Collateral (in one
or more parcels and at the same or different times) and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private sale, for cash, upon credit or for future delivery, and in connection
therewith Administrative Agent may grant options and may impose reasonable
conditions such as requiring any purchaser to represent that any “securities”
constituting any part of the Rate Cap Collateral are being purchased for
investment only, Borrower hereby waiving and releasing any and all equity or
right of redemption to the fullest extent permitted by the UCC or applicable
law. If all or any of the Rate Cap Collateral is sold by Administrative Agent
upon credit or for future delivery, Administrative Agent shall not be liable for
the failure of the purchaser to purchase or pay for the same and, in the event
of any such failure, Administrative Agent may resell such Rate Cap Collateral.
It is expressly agreed that Administrative Agent may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Administrative Agent’s right to exercise its rights with respect to all or any
other portion of the Rate Cap Collateral at a later time or times.
(B) Administrative Agent may exercise, either by itself or by its nominee or
designee, in the name of Borrower, all of Administrative Agent’s rights, powers
and remedies in respect of the Rate Cap Collateral, hereunder and under law.
(C) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Administrative Agent and assigns and transfers unto
Administrative Agent, and constitutes and appoints Administrative Agent its true
and lawful attorney-in-fact, and as its agent, irrevocably, with full power of
substitution for Borrower and in the name of Borrower, upon the occurrence and
during the continuance of an Event of Default, (i) to exercise and enforce every
right, power, remedy, authority,

 

-118-



--------------------------------------------------------------------------------



 



option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or Modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Administrative Agent the
rights and remedies provided for herein, to exercise all of the rights, remedies
and powers granted to Administrative Agent in this Agreement, and Borrower
further authorizes and empowers Administrative Agent, as Borrower’s
attorney-in-fact, and as its agent, irrevocably, with full power of substitution
for Borrower and in the name of Borrower, upon the occurrence and during the
continuance of an Event of Default, to give any authorization, to furnish any
information, to make any demands, to execute any instruments and to take any and
all other action on behalf of and in the name of Borrower which in the opinion
of Administrative Agent may be necessary or appropriate to be given, furnished,
made, exercised or taken under the Interest Rate Cap Agreement, in order to
comply therewith, to perform the conditions thereof or to prevent or remedy any
default by Borrower thereunder or to enforce any of the rights of Borrower
thereunder. These powers-of-attorney are irrevocable and coupled with an
interest, and any similar or dissimilar powers heretofore given by Borrower in
respect of the Rate Cap Collateral to any other Person are hereby revoked.
(D) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, without notice to, or assent by, Borrower or any other
Person (to the extent permitted by law), but without affecting any of the
Obligations, in the name of Borrower or in the name of Administrative Agent,
notify the Counterparty, or if applicable, any other counterparty to the
Interest Rate Cap Agreement, to make payment and performance directly to
Administrative Agent; extend the time of payment and performance of, compromise
or settle for cash, credit or otherwise, and upon any terms and conditions, any
obligations owing to Borrower, or claims of Borrower, under the Interest Rate
Cap Agreement; file any claims, commence, maintain or discontinue any actions,
suits or other proceedings deemed by Administrative Agent necessary or advisable
for the purpose of collecting upon or enforcing the Interest Rate Cap Agreement;
and execute any instrument and do all other things deemed necessary and proper
by Administrative Agent to protect and preserve and realize upon the Rate Cap
Collateral and the other rights contemplated hereby.
(E) Pursuant to the powers-of-attorney provided for above, Administrative Agent
may take any action and exercise and execute any instrument which it may deem
necessary or advisable to accomplish the purposes hereof; provided, however,
that Administrative Agent shall not be permitted to take any action pursuant to
said power-of-attorney that would conflict with any limitation on Administrative
Agent’s rights with respect to the Rate Cap Collateral. Without limiting the
generality of the foregoing, Administrative Agent, after the occurrence of an
Event of Default, shall have the right and power to receive, endorse and collect
all checks and other orders for the payment of money made payable to Borrower
representing: (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or
(iii) any other payment or distribution payable in respect of the Rate Cap
Collateral or any part thereof, and for and in the name, place and stead of
Borrower, to execute endorsements, assignments or other instruments of
conveyance or transfer in respect of any property which is or may become a part
of the Rate Cap Collateral hereunder.

 

-119-



--------------------------------------------------------------------------------



 



(F) Administrative Agent may exercise all of the rights and remedies of a
secured party under the UCC.
(G) Without limiting any other provision of this Agreement or any of Borrower’s
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Administrative Agent shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrower to be promptly performed or
observed on behalf of Borrower. All amounts advanced by, or on behalf of,
Administrative Agent in exercising its rights under this Section 9.7(g)
(including, but not limited to, reasonable legal expenses and disbursements
incurred in connection therewith), together with interest thereon at the Default
Rate from the date of each such advance, shall be payable by Borrower to
Administrative Agent upon demand and shall be secured by this Agreement.
Section 9.7 Sales of Rate Cap Collateral. No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by Borrower, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that
Administrative Agent shall give Borrower at least thirty (30) Business Days’
prior written notice of the time and place of any public sale or of the time
when and the place where any private sale or other disposition is to be made,
which notice Borrower hereby agrees is reasonable, all other demands,
advertisements and notices being hereby waived. To the extent permitted by law,
Administrative Agent shall not be obligated to make any sale of the Rate Cap
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given, and Administrative Agent may without notice
or publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Administrative
Agent (or its nominee or designee) may purchase any or all of the Rate Cap
Collateral being sold, free and discharged from any trusts, claims, equity or
right of redemption of Borrower, all of which are hereby waived and released to
the extent permitted by law, and may make payment therefor by credit against any
of the Obligations in lieu of cash or any other obligations. In the case of all
sales of the Rate Cap Collateral, public or private, Borrower shall pay all
reasonable costs and expenses of every kind for sale or delivery, including
brokers’ and attorneys’ fees and disbursements and any tax imposed thereon.
However, the proceeds of sale of Rate Cap Collateral shall be available to cover
such costs and expenses, and, after deducting such costs and expenses from the
proceeds of sale, Administrative Agent shall apply any residue to the payment of
the Obligations in the order of priority as set forth in Section 11 of the
Security Instrument.

 

-120-



--------------------------------------------------------------------------------



 



Section 9.8 Public Sales Not Possible. Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.
Section 9.9 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral
by Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt by
Administrative Agent or the officer making the sale or the proceeds of such sale
shall be a sufficient discharge to the purchaser or purchasers of the Rate Cap
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to
Administrative Agent or such officer or be answerable in any way for the
misapplication or non- application thereof.
Section 9.10 Extension Interest Rate Cap Agreement. If Borrower exercises any of
its options to extend the Maturity Date pursuant to Section 2.1.6, then, on or
prior to the Maturity Date being extended, Borrower shall obtain or have in
place an Extension Interest Rate Cap Agreement (i) having a term through the end
of the Interest Period in which the extended Maturity Date occurs, (ii) in a
notional amount at least equal to the Principal Amount of the Loan as of the
Maturity Date being extended, and (iii) having a strike rate equal to an amount
such that the maximum interest rate paid by Borrower after giving effect to
payments made under such Extension Interest Rate Cap Agreement shall equal no
more than the applicable LIBOR Cap Strike Rate.
Section 9.11 Filing of Financing Statements Authorized. Borrower hereby
authorizes the filing of a form UCC-1 financing statement naming Borrower as
debtors and Administrative Agent as secured party in any office (including the
office of the Secretary of State of the State of Delaware) covering all property
of Borrower (including, but not limited to, the Account Collateral and the Rate
Cap Collateral, but excluding Excess Cash Flow).
ARTICLE X
Maintenance of Property; Alterations
Section 10.1 Maintenance of Property. Borrower shall keep and maintain, or cause
to be kept and maintained, the Property and every part thereof in good condition
and repair, subject to ordinary wear and tear, Excusable Delays, and the
provisions of this Agreement with respect to damage or destruction caused by a
Casualty or Condemnation, shall not permit or commit any waste, impairment, or
deterioration of any portion of the Property in any material respect. Borrower
further covenants to do all other acts which from the character or use of the
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general. Borrower shall not
demolish any Improvement on the Property except as the same may be necessary in
connection with an Alteration or a restoration in connection with a Condemnation
or Casualty, or as otherwise permitted herein, in each case in accordance with
the terms and conditions hereof.

 

-121-



--------------------------------------------------------------------------------



 



Section 10.2 Alterations and Expansions. Borrower shall not perform or undertake
or consent to or permit any other Person to perform or undertake any Alteration
or Expansion, except in accordance with the following terms and conditions:
(A) The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Agreement, the other Loan Documents, the Leases
and all Legal Requirements.
(B) No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.
(C) A Material Alteration, to the extent architects are customarily used for
alterations or expansions of those types, but including any structural change to
any of the Property or the Improvements, shall be conducted under the
supervision of an Independent Architect and shall not be undertaken until ten
(10) Business Days after there shall have been filed with Administrative Agent,
for information purposes only and not for approval by Administrative Agent,
detailed plans and specifications and cost estimates therefor, prepared and
approved in writing by such Independent Architect. Such plans and specifications
may be revised at any time and from time to time, provided that revisions of
such plans and specifications shall be filed with Administrative Agent, for
information purposes only.
(D) The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to the Property or, if a Cash Sweep Period
then exists, adversely affect the annual Net Operating Income by more than
$500,000, taking into account the required escrows (or completion bond) provided
under clause (h)(i) below; provided that if, as reasonably determined by
Borrower in good faith, such Alteration or Expansion would reduce annual Net
Operating Income by $500,000 or more and a Cash Sweep Period then exists, then
in order to proceed with the Alteration or Expansion Borrower shall deliver to
Administrative Agent Eligible Collateral in the amount that the projected
reduction in Net Operating Income resulting from the Alteration or Expansion
exceeds $500,000 as additional security for the Indebtedness, which Eligible
Collateral shall be returned to Borrower after evidence of completion of the
applicable Alteration or Expansion and no Event of Default has occurred and is
continuing.

 

-122-



--------------------------------------------------------------------------------



 



(E) All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
Property as of the date hereof (or, if greater, the then-current customary
quality in the sub-market in which the Property is located) and all work shall
be performed and all materials used in accordance with all applicable Legal
Requirements and Insurance Requirements.
(F) The cost of any Alteration or Expansion shall be promptly and fully paid for
by Borrower, subject to the next succeeding sentence. No payment made prior to
the Final Completion (excluding punch-list items) of an Alteration or Expansion
or Restoration to any contractor, subcontractor, materialman, supplier,
engineer, architect, project manager or other Person who renders services or
furnishes materials in connection with such Alteration shall exceed ninety
percent (90%) of the aggregate value of the work performed by such Person from
time to time and materials furnished and incorporated into the Improvements.
(G) Intentionally Omitted.
(H) With respect to any Material Alteration:
(i) Borrower shall have delivered to Administrative Agent Eligible Collateral in
an amount equal to at least the total estimated remaining unpaid costs of such
Material Alteration which is in excess of the Threshold Amount, which Eligible
Collateral shall be held by Administrative Agent as security for the
Indebtedness and released to Borrower as such work progresses in accordance with
Section 10.2(H)(iii); provided, however, in the event that any Material
Alteration shall be made in conjunction with any Restoration with respect to
which Borrower shall be entitled to withdraw Proceeds pursuant to Section 6.2
hereof (including any Proceeds remaining after completion of such Restoration),
the amount of the Eligible Collateral to be furnished pursuant hereto need not
exceed the aggregate cost of such Restoration and such Material Alteration (in
either case, as estimated by the Independent Architect) less the sum of the
amount of any Proceeds which Borrower is entitled to withdraw pursuant to
Section 6.2 hereof and the Threshold Amount;
(ii) Prior to commencement of construction of such Material Alteration, Borrower
shall deliver to Administrative Agent a schedule (with the concurrence of the
Independent Architect) setting forth the projected stages of completion of such
Alteration or Expansion and the corresponding amounts expected to be due and
payable by or on behalf of Borrower in connection with such completion, such
schedule to be updated quarterly by Borrower (and with the concurrence of the
Independent Architect) during the performance of such Alteration or Expansion.

 

-123-



--------------------------------------------------------------------------------



 



(iii) Any Eligible Collateral that a Borrower delivers to Administrative Agent
pursuant hereto (and the proceeds of any such Eligible Collateral) shall be
invested (to the extent such Eligible Collateral can be invested) by
Administrative Agent in Permitted Investments for a period of time consistent
with the date on which Borrower notifies Administrative Agent that Borrower
expects to request a release of such Eligible Collateral in accordance with the
next succeeding sentence. From time to time as the Material Alteration
progresses, the amount of any Eligible Collateral so furnished may, upon the
written request of Borrower to Administrative Agent, be withdrawn by Borrower
and paid or otherwise applied by or returned to Borrower in an amount equal to
the amount Borrower would be entitled to so withdraw if Section 6.2.4 were
applicable, subject to the satisfaction of the conditions precedent to
withdrawal of funds set forth in Section 6.2.4 hereof. In connection with the
above-described quarterly update of the projected stages of completion of the
Material Alteration (as concurred with by an Independent Architect), Borrower
shall increase (or be permitted to decrease, as applicable) the Eligible
Collateral then deposited with Administrative Agent as necessary to comply with
Section 10.2(H)(i) hereof.
(iv) At any time after Final Completion of such Material Alterations, the whole
balance of any Cash deposited with Administrative Agent pursuant to Section
10.2(H) hereof then remaining on deposit may be withdrawn by Borrower and shall
be paid by Administrative Agent to Borrower, and any Eligible Collateral so
deposited shall, to the extent it has not been called upon, reduced or
theretofore released, be released by Administrative Agent to Borrower, within
ten (10) days after receipt by Administrative Agent of an application for such
withdrawal and/or release and satisfaction of each of the following conditions,
as certified by an Officer’s Certificate that such statements are true, and as
to the following clauses (A) and (B) of this clause also a certificate of the
Independent Architect:
(A) such Material Alteration(s) shall have been completed in all material
respects in accordance with any plans and specifications therefor previously
filed with Administrative Agent under Section 10.2(C) hereof;
(B) that to the Best of Borrower’s Knowledge (x) such Material Alteration(s) has
been completed in compliance with all Legal Requirements, and (y) to the extent
required for the legal use or occupancy of the portion of the Property affected
by such Alteration(s) or Expansion(s), the applicable Borrower has obtained a
temporary or permanent certificate of occupancy (or similar certificate) or, if
no such certificate is required, a statement to that effect;
(C) that to the Best of Borrower’s Knowledge, all amounts that a Borrower is or
may become liable to pay in respect of such Material Alteration(s) through the
date of the certification have been paid in full or adequately provided for and,
to the extent that such are customary and reasonably obtainable by prudent
property owners in the area where the applicable Property is located, that Lien
waivers have been obtained from the general contractor and subcontractors
performing such Alteration(s) or Expansion(s) or at its sole cost and expense,
at the request of

 

-124-



--------------------------------------------------------------------------------



 



Administrative Agent Borrower shall cause a nationally recognized title
insurance company to deliver to Administrative Agent an endorsement to the Title
Policy, updating such policy and insuring over such Liens without further
exceptions to such policy other than Permitted Encumbrances, or shall, at its
sole cost and expense, cause a reputable title insurance company to deliver a
lender’s title insurance policy, in such form, in such amounts and with such
endorsements as the Title Policy, which policy shall be dated the date of
completion of the Material Alteration (or later) and shall contain no exceptions
other than Permitted Encumbrances; provided, however, that if, for any reason,
Borrower are unable to deliver the certification required by this clause
(C) with respect to any costs or expenses relating to the Alteration(s) or
Expansion(s), then, assuming Borrower are able to satisfy each of the other
requirements set forth in clauses (A) and (B) above, Borrower shall be entitled
to the release of the difference between the whole balance of such Eligible
Collateral and the total of all costs and expenses to which Borrower are unable
to certify; and
(D) that to the Best of Borrower’s Knowledge, no Event of Default has occurred
and is continuing.
ARTICLE XI
Books and Records, Financial Statements, Reports and Other Information
Section 11.1 Books and Records. Borrower shall keep and maintain on a fiscal
year basis proper books and records separate from any other Person, in which
accurate and complete entries shall be made of all dealings or transactions of
or in relation to the Notes, the Property and the business and affairs of
Borrower relating to the Property which shall reflect all items of income and
expense in connection with the operation on an individual basis of the Property
and in connection with any services, equipment or furnishings provided in
connection with the operation of the Property, in accordance with GAAP.
Administrative Agent and its authorized representatives shall have the right at
reasonable times and upon reasonable notice to examine the books and records of
Borrower relating to the operation of the Property and to make such copies or
extracts thereof as Administrative Agent may reasonably require.
Section 11.2 Financial Statements.
11.2.1 Monthly Reports. Borrower shall furnish to Administrative Agent, within
thirty (30) days after the end of each calendar month, unaudited operating
statements, aged accounts receivable reports, rent rolls, STAR Reports, PACE
Reports and occupancy and ADR reports for the Property, in each case accompanied
by an Officer’s Certificate certifying (i) with respect to the operating
statements, that such statements are true, correct, accurate and complete and
fairly present the results of the operations of

 

-125-



--------------------------------------------------------------------------------



 



Borrower and the Property, (ii) with respect to the aged accounts receivable
reports, rent rolls, occupancy and ADR reports, that such items are true,
correct, accurate and complete and fairly present the results of the operations
of Borrower and the Property, (iii) a calculation of the Debt Yield Ratio for
the immediately preceding month and (iv) a cash flow statement and summary
accounting of activity in the Hotel Operating Account for the immediately
preceding month. Borrower will also provide Administrative Agent copies of all
flash reports as to monthly revenues upon request.
11.2.2 Quarterly Reports. Borrower will furnish, or cause to be furnished, to
Administrative Agent on or before the forty-fifth (45th) day after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter), the following items,
accompanied by an Officer’s Certificate, certifying that to the Best of
Borrower’s Knowledge and the best of such officer’s knowledge, such items are
true, correct, accurate and complete and fairly present the financial condition
and results of the operations of Borrower and the Property in a manner
consistent with GAAP to the extent applicable:
(A) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to Borrower, including a balance sheet and operating
statement for such quarter for Borrower for such quarter;
(B) during a Cash Sweep Period, a comparison of the budgeted income and expenses
and the actual income and expenses for such quarter for the Property, together
with a detailed explanation of any variances of five percent (5%) or more
between budgeted and actual amounts in the aggregate and on a line-item basis
for such period and year to date; provided, however, that Borrower shall not be
obligated to provide such detailed explanation for line items the actual amounts
for such quarter of which are less than $100,000;
(C) occupancy levels at the Property for such period, including average daily
room rates and the average revenue per available room;
(D) concurrently with the provision of such reports, Borrower shall also furnish
a report of Operating Revenues and Operating Expenses (as well as a calculation
of Net Operating Income based thereon) with respect to Borrower and the Property
for the most recently completed quarter;
(E) a STAR Report and to the extent provided by Manager a PACE Report for the
most recently completed quarter;
(F) a calculation of DSCR for the trailing four (4) Fiscal Quarters; and
(G) to the extent prepared by or on behalf of Borrower or provided by Manager, a
report of aged accounts receivable relating to the Property as of the most
recently completed quarter and a list of Security Deposits and the aggregate
amount of all Security Deposits.

 

-126-



--------------------------------------------------------------------------------



 



11.2.3 Annual Reports. Borrower shall furnish to Administrative Agent within
ninety (90) days following the end of each Fiscal Year a complete copy of the
annual financial statements of Borrower, audited by BDO USA LLP, a “Big Four”
accounting firm or another independent certified public accounting firm
acceptable to Administrative Agent in accordance with GAAP for such Fiscal Year
and containing a balance sheet, a statement of operations and a statement of
cash flows. The annual financial statements of Borrower shall be accompanied by
(i) an Officer’s Certificate certifying that each such annual financial
statement presents fairly, in all material respects, the financial condition and
results of operation of the Property and has been prepared in accordance with
GAAP and (ii) a management report, in form and substance reasonably satisfactory
to Administrative Agent, discussing the reconciliation between the financial
statements for such Fiscal Year and the most recent Budget. Together with
Borrower’s annual financial statements, Borrower shall furnish to Administrative
Agent (A) an Officer’s Certificate certifying as of the date thereof whether
there exists a Default or Event of Default, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same; and (B) an annual report, for the
most recently completed fiscal year, containing:
(1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Property, including separate
line items with respect to any project costing in excess of $250,000;
(2) occupancy levels for the Property for such period; and
(3) average daily room rates at the Property for such period.
11.2.4 Leasing Reports. During any period when any Leases other than the Bar
Lease and Operating Lease are in effect, not later than forty-five (45) days
after the end of each fiscal quarter of Borrower’s operations, Borrower shall
deliver to Administrative Agent a true and complete rent roll for the Property
showing the percentage of gross leasable area of the Property, if any, leased as
of the last day of the preceding calendar quarter, the current annual rent for
the Property, the expiration date of each Lease, whether to Borrower’s knowledge
any portion of the Property has been sublet, and if it has, the name of the
subtenant, and such rent roll shall be accompanied by an Officer’s Certificate
certifying that such rent roll is true, correct, accurate and complete in all
material respects as of its date and stating whether Borrower, within the past
three (3) months, has issued a notice of default with respect to any Lease which
has not been cured and the nature of such default.
11.2.5 Manager Reports. Borrower shall deliver to Administrative Agent, within
ten (10) Business Days of the receipt thereof by Borrower, a copy of all reports
prepared by or on behalf of Manager, including, without limitation, pursuant to
Sections 9(a) and 9(d) of the Management Agreement (including, without
limitation, the annual Budget and profit-loss statements and any inspection
reports).

 

-127-



--------------------------------------------------------------------------------



 



11.2.6 Budget.
(A) Not later than November 1st of each Fiscal Year hereafter, Borrower shall
prepare or cause to be prepared and deliver to Administrative Agent, for
informational purposes only, a Budget in respect of the Property for the
succeeding Fiscal Year, or if no such approved Budget then exists, the most up
to date draft Budget. In all events, Borrower shall deliver to Administrative
Agent, for informational purposes only, a Budget that has been approved under
the Management Agreement in respect of the Property for the Fiscal Year by
December 1st of such Fiscal Year.
(B) If Borrower subsequently amends the Budget, Borrower shall promptly deliver
the amended Budget to Administrative Agent.
(C) Notwithstanding the foregoing, any Budget in effect or submitted during a
Cash Sweep Period, and in each case any material amendment thereto, shall be
subject to Administrative Agent’s prior written approval, which approval shall
not be unreasonably withheld, delayed or conditioned so long as no Event of
Default is continuing. Until a proposed Budget is approved, the current Budget
shall remain in effect. Borrower shall consult with Administrative Agent and
shall afford Administrative Agent a reasonable opportunity to meet and confer
with Borrower to discuss in reasonable detail such proposed revised Budget and
general hotel operations, and Borrower shall obtain Manager’s approval of the
resulting budget revisions as requested by Administrative Agent in its
reasonable discretion.
11.2.7 IP Collateral. Borrower shall provide to Administrative Agent written
notice of any Intellectual Property acquired for the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property after the date hereof, which is the subject of a registration or
application (including IP Collateral which was theretofore unregistered and
becomes the subject of a registration or application) or any material or
exclusive IP Licenses, and deliver to Administrative Agent an IP Security
Agreement and/or such other instrument in form and substance reasonably
acceptable to Administrative Agent. Borrower shall provide such notice to
Administrative Agent promptly upon the acquisition of such Intellectual Property
or IP License. Borrower shall execute and deliver to Administrative Agent all
filings necessary to protect and evidence Administrative Agent’s security
interest in such Intellectual Property and IP Licenses. Further, Borrower
authorizes Administrative Agent to modify this Agreement by amending the IP
Schedule to include any applications or registration for IP Collateral (but the
failure to do so modify such IP Schedule shall not be deemed to affect
Administrative Agent’s security interest in or lien upon such IP Collateral).
11.2.8 Intentionally Omitted.

 

-128-



--------------------------------------------------------------------------------



 



11.2.9 Other Information. Borrower shall, promptly after written request by
Administrative Agent, furnish or cause to be furnished to Administrative Agent,
in such manner and in such detail as may be reasonably requested by
Administrative Agent, such additional information as may be reasonably requested
by Administrative Agent with respect to the Property. The information required
to be furnished by Borrower to Administrative Agent under this Section 11.2
shall be provided in both hard copy format and electronic format; provided that
Borrower shall only be required to provide the information required under this
Section 11.2.8 in electronic format if such information is so available in the
ordinary course of the operations of Borrower and Manager and without
significant expense.
ARTICLE XII
Environmental Matters
Section 12.1 Representations. Borrower hereby represents and warrants that
except as set forth in the environmental reports and studies delivered to
Administrative Agent (the “Environmental Reports”), (i) Borrower has not engaged
in or knowingly permitted any operations or activities upon, or any use or
occupancy of the Property, or any portion thereof, for the purpose of or in any
way involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under, in or about the Property, or transported any Hazardous Materials to, from
or across the Property, except in all cases in material compliance with
Environmental Laws and only in the Ordinary Course of Business at the Property;
(ii) to the Best of Borrower’s Knowledge, no tenant, occupant or user of the
Property, or any other Person, has engaged in or permitted any operations or
activities upon, or any use or occupancy of the Property, or any portion
thereof, for the purpose of or in any material way involving the handling,
manufacture, treatment, storage, use, generation, release, discharge, refining,
dumping or disposal of any Hazardous Materials on, in or about the Property, or
transported any Hazardous Materials to, from or across the Property, except in
all cases in material compliance with Environmental Laws and only in the course
of the Ordinary Course of Business at the Property; (iii) to the Best of
Borrower’s Knowledge, no Hazardous Materials are presently constructed,
deposited, stored, or otherwise located on, under, in or about the Property
except in material compliance with Environmental Laws; (iv) to the Best of
Borrower’s Knowledge, no Hazardous Materials have migrated from the Property
upon or beneath other properties which would reasonably be expected to result in
material liability for Borrower or the Property; and (v) to the Best of
Borrower’s Knowledge, no Hazardous Materials have migrated or threaten to
migrate from other properties upon, about or beneath the Property which would
reasonably be expected to result in material liability for Borrower or the
Property.
Section 12.2 Covenant; Compliance with Environmental Laws. Subject to Borrower’s
right to contest under Section 7.3, Borrower covenants and agrees with
Administrative Agent that it shall comply with all Environmental Laws. If at any
time during the continuance of the Lien of the Security Instrument, a
Governmental Authority having jurisdiction over the Property requires remedial
action to correct the presence of Hazardous Materials in, around, or under the
Property (an “Environmental Event”), Borrower shall

 

-129-



--------------------------------------------------------------------------------



 



deliver prompt notice of the occurrence of such Environmental Event to
Administrative Agent. Within thirty (30) days after Borrower has knowledge of
the occurrence of an Environmental Event, Borrower shall deliver to
Administrative Agent an Officer’s Certificate (an “Environmental Certificate”)
explaining the Environmental Event in reasonable detail and setting forth the
proposed remedial action. Borrower shall promptly provide Administrative Agent
with copies of all notices from any Governmental Authority which allege or
identify any actual or potential violation or noncompliance received by or
prepared by or for Borrower in connection with any Environmental Law. For
purposes of this paragraph, the term “notice” shall mean any summons, citation,
directive, order, claim, pleading, letter, application, filing, report,
findings, declarations or other materials provided by any Governmental Authority
pertinent to compliance of the Property and Borrower with such Environmental
Laws.
Section 12.3 Environmental Reports. Upon the occurrence and during the
continuance of an Environmental Event with respect to the Property or an Event
of Default, Administrative Agent shall have the right to direct Borrower to
obtain consultants reasonably approved by Administrative Agent to perform a
comprehensive environmental audit of the Property. Such audit shall be conducted
by an environmental consultant chosen by Administrative Agent and may include a
visual survey, a record review, an area reconnaissance assessing the presence of
hazardous or toxic waste or substances, PCBs or storage tanks at the Property,
an asbestos survey of the Property, which may include random sampling of the
Improvements and air quality testing, and such further site assessments as
Administrative Agent may reasonably require due to the results obtained from the
foregoing. Borrower grants Administrative Agent, its agents, consultants and
contractors the right to enter the Property as reasonable or appropriate for the
circumstances for the purposes of performing such studies and the reasonable
cost of such studies shall be due and payable by Borrower to Administrative
Agent upon demand and shall be secured by the Lien of the Security Instrument.
Administrative Agent shall not unreasonably interfere with, and Administrative
Agent shall direct the environmental consultant to use its commercially
reasonable efforts not to hinder, Borrower’s or any Tenant’s, other occupant’s
or Manager’s operations upon the Property when conducting such audit, sampling
or inspections. By undertaking any of the measures identified in and pursuant to
this Section 12.3, Administrative Agent shall not be deemed to be exercising any
control over the operations of Borrower or the handling of any environmental
matter or hazardous wastes or substances of Borrower for purposes of incurring
or being subject to liability therefor.
Section 12.4 Environmental Indemnification.
(A) Borrower shall protect, indemnify, save, defend, and hold harmless the
Indemnified Parties from and against any and all Liabilities which any
Indemnified Party may suffer, as a result of or with respect to: (a) any
Environmental Claim relating to or arising from the Property; (b) the violation
of any Environmental Law in connection with the Property; (c) any release,
spill, or the presence of any Hazardous Materials affecting the Property; and
(d) the presence at, in, on or under, or the release, escape, seepage, leakage,
discharge or migration at or from, the Property of any Hazardous Materials,
whether or not such condition was known or unknown to Borrower.

 

-130-



--------------------------------------------------------------------------------



 



(B) Notwithstanding Section 12.4(A) above, or any other provision of this
Agreement, Borrower shall not be liable for any Hazardous Materials first placed
on or under the Property (or any portion thereof) after ownership and control of
the Property has been transferred to a third party following foreclosure or
conveyance in lieu of foreclosure (“Transfer of Ownership”); provided, however,
that (i) the existence of any Hazardous Materials placed in, under, over, from
or affecting the Property (or such portion thereof), which materials were
present prior to Transfer of Ownership, shall remain subject to Borrower’s
indemnification obligations; and (ii) Borrower shall have the burden of proving
that such environmental condition occurred subsequent to Transfer of Ownership.
(C) If any such action or other proceeding shall be brought against
Administrative Agent, upon written notice from Borrower to Administrative Agent
(given reasonably promptly following Administrative Agent’s notice to Borrower
of such action or proceeding), Borrower shall be entitled to assume the defense
thereof, at Borrower’s expense, with counsel reasonably acceptable to
Administrative Agent; provided, however, Administrative Agent may, at its own
expense, retain separate counsel to participate in such defense, but such
participation shall not be deemed to give Administrative Agent a right to
control such defense, which right Borrower expressly retains. Notwithstanding
the foregoing, each Indemnified Party shall have the right to employ separate
counsel at Borrower’s expense if, in the reasonable opinion of legal counsel, a
conflict or potential conflict exists between the Indemnified Party and Borrower
that would make such separate representation advisable. Borrower shall have no
obligation to indemnify an Indemnified Party for damage or loss resulting from
such Indemnified Party’s gross negligence or willful misconduct.
Section 12.5 Recourse Nature of Certain Indemnifications. Notwithstanding
anything to the contrary provided in this Agreement or in any other Loan
Document, the indemnification provided in Section 12.4 shall be fully recourse
to Borrower (but not its constituent members, except as provided in the
Environmental Indemnity) and shall be independent of, and shall survive, the
discharge of the Indebtedness, the release of the Lien created by the Security
Instrument, and/or the conveyance of title to the Property to Administrative
Agent or any purchaser or designee in connection with a foreclosure of the
Security Instrument or conveyance in lieu of foreclosure.

 

-131-



--------------------------------------------------------------------------------



 



ARTICLE XIII
Reserved

ARTICLE XIV
Administrative Agent
Section 14.1 Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under the Loan Documents and
each such Lender hereby irrevocably authorizes Administrative Agent, as the
agent for such Lender, to take such action on its behalf under the provisions of
the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to Administrative Agent by the terms of the Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in the Loan Documents,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against Administrative Agent.
Section 14.2 Delegation of Duties. Administrative Agent may execute any of its
duties under the Loan Documents by or through agents (“Agents”) or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
Section 14.3 Exculpatory Provisions. None of Administrative Agent, the other
Agents, nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (1) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
the Loan Documents (except for its or such Person’s own gross negligence or
willful misconduct), or (2) responsible in any manner to any of Lenders for any
recitals, statements, representations or warranties made by the Transaction
Parties or any officer thereof contained in the Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with the Loan
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Loan Documents or for any failure of the Transaction
Parties to perform their obligations hereunder or thereunder. Administrative
Agent and the other Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, the Loan Documents or to inspect the
properties, books or records of the Transaction Parties.
Section 14.4 Reliance by the Agents. Each of Administrative Agent and the Agents
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to Borrower), independent accountants and other experts selected by such
Agent. As to Lenders: (1) Administrative Agent shall be fully justified in
failing or refusing to take any action under the Loan Documents unless it

 

-132-



--------------------------------------------------------------------------------



 



shall first receive such advice or concurrence of one hundred percent (100%) of
Lenders (or, if a provision of this Agreement expressly provides that a lesser
number of Lenders may direct the action of Administrative Agent, such lesser
number of Lenders) or it shall first be indemnified to its satisfaction by
Lenders ratably in accordance with their respective Percentage Shares against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any action (except for liabilities and expenses
resulting from Administrative Agent’s gross negligence or willful misconduct),
and (2) Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under the Loan Documents in accordance with a request
of one hundred percent (100%) of Lenders (or, if a provision of this Agreement
expressly provides that Administrative Agent shall be required to act or refrain
from acting at the request of a lesser number of Lenders, such lesser number of
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders.
Section 14.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received notice from a Lender or
Borrower referring to the Loan Documents, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
Administrative Agent receives such a notice and a Default has occurred,
Administrative Agent shall promptly give notice thereof to Lenders.
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that, unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of Lenders
(except to the extent that this Agreement or the Recourse Guaranty expressly
requires that such action be taken or not taken by Administrative Agent with the
consent or upon the authorization of the Required Lenders or such other group of
Lenders, in which case such action will be taken or not taken as directed by the
Required Lenders or such other group of Lenders or Lenders).
Section 14.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of Administrative Agent, the other Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
Administrative Agent or the other Agents hereinafter taken, including any review
of the affairs of the Transaction Parties, shall be deemed to constitute any
representation or warranty by Administrative Agent or the other Agents to any
Lender. Each Lender represents to Administrative Agent and the other Agents that
it has, independently and without reliance upon Administrative Agent, the other
Agents or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Transaction Parties and made its own decision to make
its loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon Administrative Agent, the
other Agents or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own

 

-133-



--------------------------------------------------------------------------------



 



credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Transaction Parties. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Administrative
Agent hereunder, Administrative Agent and the other Agents shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Transaction Parties which may come into the
possession of Administrative Agent or any other Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates.
Section 14.7 Indemnification; Reimbursement of Protective Advances.
14.7.1 Indemnification. Lenders agree to indemnify Administrative Agent and the
other Agents in their respective capacity as such (to the extent not reimbursed
by Borrower and without limiting the obligation of Borrower to do so), ratably
according to the respective amounts of their Percentage Shares, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Obligations) be imposed on, incurred by or asserted against
Administrative Agent or the other Agents in any way relating to or arising out
of the Loan Documents or any documents contemplated by or referred to herein or
the transactions contemplated hereby or any action taken or omitted by
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s or any other Agent’s gross negligence or willful misconduct,
respectively. The provisions of this Section 14.7 shall survive the payment of
the Obligations and the termination of this Agreement.
14.7.2 Reimbursement of Protective Advances. If Administrative Agent incurs any
reasonable costs or expenses (including, without limitation, those for legal
services) after the date of this Agreement and with respect to any actual or
proposed Modification or waiver of any term of the Loan Documents or
restructuring or refinancing thereof or with any effort to enforce or protect
Lenders’ rights or interests with respect thereto (including any protective
advances made in accordance with Section 8 of the Security Instrument), or
otherwise with respect to the performance of its role as administrative agent
under this Agreement, each in accordance with the terms of this Agreement, then,
if such costs are not reimbursed by or on behalf of Borrower, Lenders shall
reimburse Administrative Agent for their Percentage Share of such costs promptly
after request therefor. If Administrative Agent recovers any amounts for which
Administrative Agent has previously been reimbursed by Lenders hereunder,
Administrative Agent shall promptly distribute to Lenders their Percentage Share
thereof.

 

-134-



--------------------------------------------------------------------------------



 



14.7.3 Lender Failure to Indemnify. In the event a Lender fails to reimburse
Administrative Agent for its Percentage Share of costs pursuant to this
Section 14.7 and such failure continues for a period of three (3) Business Days
after notice from Administrative Agent, such Lender shall cease to be entitled
to any voting, consent or approval rights hereunder or under any other Loan
Document, until such time such Lender reimburses Administrative Agent for its
Percentage Share of such costs.
Section 14.8 Agents in Their Individual Capacity. Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Transaction Parties or
any of their respective Subsidiaries and Affiliates as though Administrative
Agent and the other Agents were not, respectively, Administrative Agent, or an
Agent hereunder. With respect to such loans made or renewed by them and any Note
issued to them, Administrative Agent and the other Agents shall have the same
rights and powers under the Loan Documents as any Lender and may exercise the
same as though it were not Administrative Agent or an Agent, respectively, and
the terms “Lender” and “Lenders” shall include Administrative Agent and each
other Agent in its individual capacity.
Section 14.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent under the Loan Documents upon thirty (30) days’ notice to
Lenders and Borrower. If Administrative Agent shall resign, then Lenders shall
appoint a successor agent or, if Lenders are unable to agree on the appointment
of a successor agent, Administrative Agent shall appoint a successor agent for
Lenders whereupon such successor agent shall succeed to the rights, powers and
duties of Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any of
the Loan Documents or successors thereto; provided, however, that so long as no
Event of Default has occurred and is continuing, the appointment of a successor
Administrative Agent shall be subject to the consent of Borrower (such consent
not to be unreasonably withheld, conditioned or delayed). After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of the Loan Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under the
Loan Documents.
Section 14.10 Limitations on Agents Liability. No Agent other than
Administrative Agent shall, each in its capacity as an Agent, have any right,
power, obligation, liability, responsibility or duty under this Agreement or the
other Loan Documents.

 

-135-



--------------------------------------------------------------------------------



 



Section 14.11 Approvals of Lenders. All communications from Administrative Agent
to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
and (b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved.
Unless a Lender shall give written notice to Administrative Agent that it
specifically objects to the recommendation or determination of Administrative
Agent (together with a reasonable written explanation of the reasons behind such
objection) within ten (10) Business Days (or such lesser or greater period as
may be specifically required under the express terms of the Loan Documents) of
receipt of such communication, such Lender shall be deemed to have conclusively
approved of or consented to such recommendation or determination.
ARTICLE XV
Assignments and Participations
Section 15.1 Assignments, Delegations and Pledges. With the prior written
consent of Administrative Agent, such consent not to be unreasonably withheld or
delayed, any Lender may at any time assign, delegate and pledge to one or more
Eligible Assignees (provided that no written consent of Administrative Agent
shall be required in connection with any assignment, delegation and pledge by a
Lender to an Affiliate of such Lender or to another Lender or its Affiliate)
(each such assignee, an “Assignee”, and each such pledgee, a “Pledgee”) all or
any part of such Lender’s Percentage Share of the Loan, the Delayed Draw Term
Loan Commitments and the other Obligations held by such Lender hereunder, in a
minimum amount of $3,000,000, which minimum amount may be an aggregated amount
in the event of simultaneous assignments to or by two or more funds under common
management (or if such Lender’s Percentage Share of the Loan is less than
$3,000,000, one hundred percent (100%) thereof); provided, however, that the
Transaction Parties, Borrower and Administrative Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to Borrower and Administrative Agent by such
Lender and the Assignee; (ii) such Lender and its Assignee shall have delivered
to Borrower and Administrative Agent an Assignment and Acceptance Agreement,
(iii) the assignment shall have been recorded in the Register, and (iv) the
parties to each assignment shall execute and deliver to Administrative Agent an
Assignment Agreement via an electronic settlement system acceptable to
Administrative Agent (or, if previously agreed with Administrative Agent,
manually), and shall pay to Administrative Agent a processing and recordation
fee of $3,500.
Section 15.2 Register; Effect of Assignment and Acceptance. Administrative Agent
shall, on behalf of Borrower, maintain a copy of each Assignment and Acceptance
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of Lenders and the principal amount of the Loan owing to
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and Borrower, each Lender and Administrative
Agent shall treat each person whose name is recorded in the Register as the
owner of the Loans for all purposes of this Agreement. From and after the date
that

 

-136-



--------------------------------------------------------------------------------



 



Administrative Agent notifies the assignor Lender and Borrower that it has
received an executed Assignment and Acceptance Agreement and payment of the
above-referenced processing fee, and the assignment has been recorded in the
Register: (i) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned to it pursuant to such Assignment and Acceptance Agreement, shall
have the rights and obligations of a Lender under the Loan Documents, (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish its rights and be released from
its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Percentage
Shares resulting therefrom.
Section 15.3 Substitute Notes. After its receipt of notice by Administrative
Agent that it has received an executed Assignment and Acceptance Agreement and
payment of the processing fee (which notice shall also be sent by Administrative
Agent to each Lender), Borrower shall, if requested in writing by the Assignee,
execute and deliver within five (5) Business Days of receipt of such request to
Administrative Agent, a new Note evidencing such Assignee’s Percentage Share of
the Loan; provided that the obligation to deliver such Note shall be subject to
receipt by Borrower of the existing Note which such new Note replaces (or, if
not available, receipt of a lost note affidavit and indemnity from beneficiary
of such existing Note in customary form reasonably satisfactory to Borrower).
Section 15.4 Participations. Any Lender may at any time sell to one or more
commercial banks, insurance companies or other Persons not Affiliates of
Borrower (a “Participant”) participating interests in the Loan and the other
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
and (iii) Borrower and Administrative Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which an Originating Lender sells such a
participation shall provide that such Originating Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver of any provision of any Loan Document
described in clauses (1), (2), (3), (4) or (5) of Section 19.5. In the case of
any such participation, the Participant shall be entitled to the benefit of
Sections 2.2.5, 2.2.6, 2.2.8 and 2.2.9 (and subject to the burdens of
Sections 2.2.7, 2.2.9(v) and this Article XV) as though it were also a Lender
thereunder; provided, however, that (i) in no event shall

 

-137-



--------------------------------------------------------------------------------



 



any such participation result in Borrower making payments in excess of those
that would be owing to Originating Lender if no participation had taken place
unless Borrower is notified of such participation and such participation is made
with Borrower’s prior written consent, and (ii) if amounts outstanding under
this Agreement are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, and Section 19.19 of this Agreement shall apply to
such Participant as if it were a Lender party hereto.
Section 15.5 Security Interest in Favor of Federal Reserve Bank. Notwithstanding
any other provision contained in this Agreement or any other Loan Document to
the contrary, any Lender may assign all or any portion of its Percentage Share
of the Loan held by it to any Federal Reserve Lender or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Lender, provided that any payment in respect of such
assigned Percentage Share of the Loan made by Borrower to or for the account of
the assigning and/or pledging Lender in accordance with the terms of this
Agreement shall satisfy Borrower’s obligations hereunder in respect to such
assigned Percentage Share of the Loan to the extent of such payment. No such
assignment shall release the assigning Lender from its obligations hereunder.
Section 15.6 Redirection Notice. Upon Administrative Agent’s receipt of written
notice (a “Redirection Notice”) by a Pledgee that the pledging Lender is in
default, beyond applicable cure periods, under pledging Lender’s obligations to
Pledgee pursuant to the applicable credit agreement between pledging Lender and
Pledgee (which notice need not be joined in or confirmed by pledging Lender),
and until such Redirection Notice is withdrawn or rescinded by Pledgee,
Administrative Agent shall remit to Pledgee and not to pledging Lender, any
payments that Administrative Agent would otherwise be obligated to pay to
pledging Lender from time to time pursuant to this Agreement or any Loan
Document. Each pledging Lender hereby unconditionally and absolutely releases
Administrative Agent from any liability to pledging Lender on account of
Administrative Agent’s compliance with any Redirection Notice believed by
Administrative Agent to have been delivered by Pledgee.
Section 15.7 Syndication. Subject to Section 15.1 above, DBTCA or its affiliates
may syndicate, securitize, sell, assign and/or participate the Loan and the
other Obligations held by Lenders hereunder, in whole or in part (any such
transaction, a “Loan Sale”), before or after the Closing Date, without any
consent from Borrower or any other Transaction Party, and DBTCA (or its
affiliates) shall manage all aspects of such Loan Sale, including the number and
identity of the potential Lenders participating in the Loan Sale and the Loan
amounts and compensation offered in connection therewith. Borrower agrees to
take all actions as DBTCA (or its affiliates) may reasonably request to assist
in any such Loan Sale, including: (i) making its senior management and
representatives available to participate in informational meetings with
potential Lenders, investors and/or Rating Agencies at such times and places as
DBTCA (or its affiliates) may reasonably request; (ii) using its reasonable
efforts to ensure that the Loan Sale efforts benefit from Borrower’s lending
relationships; and (iii) providing DBTCA (or its affiliates) with all
information reasonably deemed necessary by DBTCA to successfully complete the
Loan Sale.

 

-138-



--------------------------------------------------------------------------------



 



Section 15.8 Pfandbrief Appraisal. In connection with any assignment, pledge or
transfer of a Lender’s interest in the Loan to a Pfandbrief, such Lender, at its
own expense, may order an Appraisal, and Administrative Agent will reasonably
cooperate, at such Lender’s expense, in coordinating the same with Borrower to
the extent necessary to obtain such Appraisal.
ARTICLE XVI
Reserve Accounts
Section 16.1 Tax Reserve Account. In accordance with the time periods set forth
in Section 3.1, and during any period when the Manager is not reserving for
Impositions and Other Charges, Borrower shall deposit into the Tax Reserve
Account an amount equal to (a) one-twelfth of the annual Impositions that
Administrative Agent reasonably estimates, based on the most recent tax bill for
the Property, will be payable during the next ensuing twelve (12) months in
order to accumulate with Administrative Agent sufficient funds to pay all such
Impositions at least twenty (20) days prior to the imposition of any interest,
charges or expenses for the non-payment thereof and (b) one-twelfth of the
annual Other Charges that Administrative Agent reasonably estimates will be
payable during the next ensuing twelve (12) months (said monthly amounts in
(a) and (b) above hereinafter called the “Monthly Tax Reserve Amount”, and the
aggregate amount of funds held in the Tax Reserve Account being the “Tax Reserve
Amount”). If applicable, the Monthly Tax Reserve Amount shall be paid by
Borrower to Administrative Agent on each Payment Date. Administrative Agent will
apply the Monthly Tax Reserve Amount to payments of Impositions and Other
Charges required to be made by Borrower pursuant to Article V and Article VII
and under the Security Instrument, subject to Borrower’s right to contest
Impositions in accordance with Section 7.3. In making any payment relating to
the Tax Reserve Account, Administrative Agent may do so according to any bill,
statement or estimate procured from the appropriate public office, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of funds in the Tax Reserve Account shall exceed the
amounts due for Impositions and Other Charges pursuant to Article V and
Article VII, Administrative Agent shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Administrative
Agent reasonably determines that the Tax Reserve Amount is not or will not be
sufficient to pay Impositions and Other Charges by the dates set forth above,
Administrative Agent shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Administrative Agent by the amount that
Administrative Agent reasonably estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the imposition of any interest,
charges or expenses for the non-payment of the Impositions and Other Charges.
Upon payment of the Impositions and Other Charges, Administrative Agent shall
reassess the amount necessary to be deposited in the Tax Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Tax Reserve Account.

 

-139-



--------------------------------------------------------------------------------



 



Section 16.2 Insurance Reserve Account. At any time when the insurance required
to be maintained pursuant to this Agreement is provided under a blanket policy
in accordance with Article VI hereof and the premiums in respect of such blanket
policy are not paid or caused to be paid at least 3 months before such premiums
become due and payable or at any time that Manager does not reserve for or
otherwise set aside and pay, in no more than four (4) installments per year,
premiums with respect to the Insurance Requirements or following an Insurance
Reserve Trigger, Borrower will immediately pay to Administrative Agent for
transfer by Administrative Agent to the Holding Account (or if Borrower fails to
so pay Administrative Agent, Administrative Agent will transfer from the Holding
Account) an amount (the “Insurance Reserve Amount”) equal to payments of
insurance premiums required to be made by Borrower to pay (or to reimburse
Borrower for) the insurance required pursuant to Article VI and under the
Security Instrument. In addition, at any time when the insurance required to be
maintained pursuant to this Agreement is provided under a blanket policy in
accordance with Article VI hereof and the premiums in respect of such blanket
policy are not paid or caused to be paid at least 3 months before such premiums
become due and payable or at any time that Manager does not reserve for or
otherwise set aside and pay, in no more than four (4) installments per year,
premiums with respect to the Insurance Requirements, and otherwise following an
Insurance Reserve Trigger, in accordance with the time periods set forth in
Section 3.1, Borrower shall deposit into the Insurance Reserve Account an amount
equal to one-twelfth of the insurance premiums that Administrative Agent
reasonably estimates based on the most recent bill, will be payable for the
renewal of the coverage afforded by the insurance policies upon the expiration
thereof in order to accumulate with Administrative Agent sufficient funds to pay
all such insurance premiums at least twenty (20) days prior to the expiration of
the policies required to be maintained by Borrower pursuant to the terms hereof
(said monthly amounts hereinafter called the “Monthly Insurance Reserve
Amount”); provided, however, that immediately following an Insurance Reserve
Trigger, Borrower will pay to Administrative Agent for transfer by
Administrative Agent to the Insurance Reserve Account (or if Borrower fails to
so pay Administrative Agent, Administrative Agent will transfer from the Holding
Account) an amount equal to payments of insurance premiums required to be made
by Borrower to pay (or to reimburse Borrower) for the insurance required
pursuant to Article VI and under the Security Instrument. The Monthly Insurance
Reserve Amount, if same is payable pursuant to this Section 16.2, shall be paid
by Borrower to Administrative Agent on each Payment Date. Administrative Agent
will apply the Monthly Insurance Reserve Amount to payments of insurance
premiums required to be made by Borrower to pay for the insurance required
pursuant to Article VI and under the Security Instrument. In making any payment
relating to the Insurance Reserve Account, Administrative Agent may do so
according to any bill, statement or estimate procured from the insurer or agent,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity thereof. If at any time Administrative Agent reasonably determines
that the Insurance Reserve Amount is not or will not be sufficient to pay
insurance premiums (up to a maximum amount equal to the aggregate annual
insurance premium required hereunder), Administrative Agent shall notify
Borrower of such determination and Borrower shall increase the Insurance Reserve
Amount by the amount that Administrative Agent reasonably estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the applicable insurance policies. Upon payment of such insurance
premiums, Administrative Agent shall reassess the amount necessary to be
deposited in the Insurance Reserve Account for the succeeding period, which
calculation shall take into account any excess amounts remaining in the
Insurance Reserve Account.

 

-140-



--------------------------------------------------------------------------------



 



Section 16.3 Cash Sweep Reserve Account. During any Cash Sweep Period, certain
monies shall be transferred in accordance with Section 3.1.1 hereof from the
Holding Account into the Cash Sweep Reserve Account and retained by
Administrative Agent as additional security for the Indebtedness and shall be
applied or disbursed as provided in Section 3.1.5 and below. From and after the
occurrence and continuation of an Event of Default, Administrative Agent shall
have the right to apply any amounts then remaining in the Cash Sweep Reserve
Accounts to repay the Indebtedness or any other amounts due hereunder or under
the other Loan Documents in such order, manner and amount as Administrative
Agent shall determine in its sole discretion. Provided no Default or Event of
Default shall have occurred and be continuing, Administrative Agent shall
instruct the Cash Management Bank to transfer to Borrower’s Account free and
clear of all Liens, any amounts remaining in the Cash Sweep Reserve Account
within ten (10) Business Days after Borrower provides Administrative Agent with
evidence satisfactory to Administrative Agent indicating that the Cash Sweep
Period has ended.
Section 16.4 Required Repairs Reserve Account. (a) Borrower shall perform the
repairs and other work at the Property as set forth on Schedule VI (such repairs
and other work hereinafter referred to as “Required Repairs”) and shall complete
each of the Required Repairs on or before the respective deadline for each
repair as set forth on Schedule VI. On the Closing Date, Borrower shall deposit
with or on behalf of Administrative Agent the amount set forth on such
Schedule VI as the estimated cost to complete the Required Repairs multiplied by
125% (the “Required Repairs Funds”), which Required Repairs Funds shall be
transferred by the Cash Management Bank into the Required Repairs Reserve
Account.
(b) Release of Required Repairs Funds. Provided no Event of Default is
continuing, Administrative Agent shall direct the Cash Management Bank to
disburse Required Repairs Funds to Borrower out of the Required Repairs Reserve
Account, within twenty (20) days after the delivery by Borrower to
Administrative Agent of a request therefor (but not more often than once per
month), in increments of at least $10,000 (or a lesser amount if the total
amount in the Required Repairs Reserve Account is less than $10,000, in which
case only one disbursement of the amount remaining in the account shall be
made), accompanied by the following items (which items shall be in form and
substance satisfactory to Administrative Agent): (i) an Officer’s Certificate
(A) stating that the Required Repairs (or relevant portion thereof) to be funded
by the requested disbursement have been completed in a good and workmanlike
manner and in accordance with all applicable Legal Requirements, (B) identifying
each Person that supplied materials or labor in connection with the Required
Repairs to be funded by the requested disbursement, (C) stating that each such
Person has been paid in full or will be paid in full upon such disbursement, or
if such payment is a progress payment, that such payment represents full

 

-141-



--------------------------------------------------------------------------------



 



payment to such Person, less any applicable retention amount, for work completed
through the date of the relevant invoice from such Person, (D) stating that the
Required Repairs (or relevant portion thereof) to be funded have not been the
subject of a previous disbursement, (E) stating that all previous disbursements
of Required Repairs Funds have been used to pay the previously identified
Required Repairs, and (F) stating that all outstanding trade payables (other
than those to be paid from the requested disbursement or those constituting
Permitted Indebtedness) have been paid in full other than any applicable
retention amount, (ii) as to any completed Required Repair a copy of any
license, permit or other approval by any Governmental Authority required, if
any, in connection with the Required Repairs and not previously delivered to
Administrative Agent, (iii) copies of appropriate lien waivers (or conditional
lien waivers) or other evidence of payment satisfactory to Administrative Agent,
(iv) at Administrative Agent’s option, for Required Repairs in excess of $25,000
a title search for the Property indicating that the Property is free from all
Liens, claims and other encumbrances not previously approved by Administrative
Agent, and (v) such other evidence as Administrative Agent shall reasonably
request to demonstrate that the Required Repairs to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
payment) and are paid for or will be paid upon such disbursement to Borrower.
Upon Borrower’s completion of all Required Repairs in accordance with this
Section 16.4, Administrative Agent shall direct the Cash Management Bank to
release any remaining Required Repairs Funds, if any, in the Required Repairs
Reserve Account to Borrower.
Section 16.5 FF&E Reserve Account. In accordance with Section 3.1, and during
any period when Manager is not reserving for FF&E or FF&E is not otherwise
reserved pursuant to the terms of the Management Agreement, upon the request of
Borrower, Administrative Agent will, within ten (10) Business Days (or such
shorter time as may be appropriate in Administrative Agent’s reasonable
discretion during emergency situations identified to Administrative Agent by
Borrower in writing) after the receipt of such request and the satisfaction of
the other conditions set forth in this Section, cause disbursements to Borrower
from the FF&E Reserve Account to pay or to reimburse Borrower or Manager for
actual costs incurred in connection with capital expenditures relating to FF&E
at the Property of the type customarily utilized in hotel properties in New York
similar to the Property (to the extent such expenditures are permitted
hereunder), provided that (A) Administrative Agent has received invoices
evidencing that the costs for which such disbursements are requested are due and
payable and are in respect of capital expenditures relating to FF&E at the
property, (B) Borrower has applied any amounts previously received by it in
accordance with this Section for the expenses to which specific draws made
hereunder relate and received any Lien waivers or other releases which would
customarily be obtained with respect to the work in question and
(C) Administrative Agent has received an Officer’s Certificate confirming that
the conditions in the foregoing clauses (A) and (B) have been satisfied and that
the copies of invoices and evidence of Lien waivers (to the extent required
above) attached to such Officer’s Certificate are true, complete and correct.
Subject to the terms of the Assignment of Management Agreement, in no event
shall Administrative Agent be obligated to disburse funds from the FF&E Reserve
Account if a monetary Default or an Event of Default exists.

 

-142-



--------------------------------------------------------------------------------



 



Section 16.6 Ground Rent Reserve Account. (a) During any period when the Manager
is not reserving for Ground Rent, Borrower shall deposit with or on behalf of
Administrative Agent, on each Monthly Payment Date, an amount equal to the
Ground Rent that will be payable under the Ground Lease for the month
immediately following the month in which such Payment Date occurs (said monthly
amounts hereinafter called the “Monthly Ground Rent Reserve Amount”), which
amounts shall be transferred into the Ground Rent Account. Such deposit may be
increased from time to time by Administrative Agent in such amount as
Administrative Agent shall deem to be necessary in its reasonable discretion to
reflect any increases in the Ground Rent. Amounts deposited from time to time
into the Ground Rent Account pursuant to this Section 16.6 are referred to
herein as the “Ground Rent Funds”.
(b) Provided no Event of Default has occurred and is continuing, Administrative
Agent shall direct the Cash Management Bank to apply Ground Rent Funds on
deposit in the Ground Rent Account to payments of Ground Rent. Borrower shall
furnish Administrative Agent with all bills, invoices and statements for the
Ground Rent at least thirty (30) days prior to the date on which such Ground
Rent first becomes payable. In making any payment relating to Ground Rent,
Administrative Agent may do so according to any bill or statement given by or on
behalf of the ground lessor without inquiry into the accuracy of such bill or
statement or into the validity of any rent, additional rent or other charge
thereof. If the amount of the Ground Rent Funds shall exceed the amounts due for
Ground Rent, Administrative Agent shall credit such excess against future
payments to be made to the Ground Rent Funds. Any Ground Rent Funds remaining
after the Obligations have been paid in full shall be returned to Borrower.
ARTICLE XVII
Defaults
Section 17.1 Event of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):
(i) if (A) the Indebtedness is not paid in full on the Maturity Date (subject to
the last sentence of Section 3.1.5(B)), (B) any Debt Service is not paid in full
on the applicable Payment Date (subject to the last sentence of
Section 3.1.5(B)), (C) any prepayment of principal due under this Agreement or
the Notes is not paid when due, (D) the Prepayment Premium is not paid when due,
(E) any deposit to the Holding Account or any of the other Collateral Accounts
required to be made by or on behalf of Borrower or any of its Affiliates is not
made on the required deposit date therefor; or (F) except as to any amount
included in (A), (B), (C), (D), and/or (E) of this clause (i), any other amount
payable pursuant to this Agreement, the Notes or any other Loan Document is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure as described in subclauses (C), (D),
(E) and (F) continuing for five (5) Business Days after Administrative Agent
delivers written notice thereof to Borrower;

 

-143-



--------------------------------------------------------------------------------



 



(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof;
(iii) in the event Administrative Agent is not responsible for paying for
insurance with the funds held in the Insurance Reserve Account, if the insurance
policies required by Section 6.1 are not kept in full force and effect, or if
certificates for any of such insurance policies are not delivered to
Administrative Agent within ten (10) Business Days following Administrative
Agent’s request therefor;
(iv) if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect ownership interest in all or any portion of the Property,
(b) any Transfer of any direct or indirect ownership interest in Borrower, any
Transaction Party or other Person restricted by the terms of Article VIII,
(c) any Lien or encumbrance on all or any portion of the Property or (d) any
pledge, hypothecation, creation of a security interest in or other encumbrance
of any direct or indirect ownership interests in Borrower, any Transaction
Party, or other Person restricted by the terms of Article VIII;
(v) if any representation or warranty made by Borrower herein, any Transaction
Party, or any Affiliate of Borrower in any Loan Document, or in any report,
certificate (including, but not limited to, any certificate by Borrower
delivered in connection with the issuance of the Non-Consolidation Opinion),
financial statement or other instrument, agreement or document furnished to
Administrative Agent shall have been false or misleading in any material respect
as of the date the representation or warranty was made; provided, however, that
if such representation or warranty which was false or misleading in any material
respect is, by its nature, curable and is not reasonably likely to have a
Material Adverse Effect, and such representation or warranty was not, to the
Best of Borrower’s Knowledge, false or misleading in any material respect when
made, then same shall not constitute an Event of Default unless Borrower has not
cured same within ten (10) Business Days after receipt by Borrower of notice
from Administrative Agent in writing of such breach;
(vi) if Borrower, Guarantor or any Transaction Party shall make an assignment
for the benefit of creditors;
(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Guarantor or any Transaction Party or if Borrower, Guarantor or any Transaction
Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Guarantor or any Transaction Party, or if any
proceeding for the dissolution or liquidation of Borrower, Guarantor or any
Transaction Party shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Guarantor or any Transaction Party upon the same not being discharged,
stayed or dismissed within ninety (90) days;

 

-144-



--------------------------------------------------------------------------------



 



(viii) if Borrower, Guarantor or any Transaction Party, as applicable, Transfers
its rights under this Agreement or any of the other Loan Documents or any
interest herein or therein in contravention of the Loan Documents;
(ix) with respect to any term, covenant or provision set forth in any Loan
Document (other than the other subsections of this Section 17.1) which
specifically contains a notice requirement or grace period, if Borrower,
Guarantor or any Transaction Party shall be in default under such term, covenant
or condition after the giving of such notice or the expiration of such grace
period;
(x) if Borrower, having notified Administrative Agent of its election to extend
the Maturity Date as set forth in Section 2.1.6, fails to deliver the Extension
Interest Rate Cap Agreement to Administrative Agent prior to the first day of
the extended term of the Loan and Borrower has not repaid the Loan pursuant to
the terms of the Notes prior to such first day of the extended term;
(xi) if Borrower shall fail to comply with (a) any covenants set forth in
Section 5.2 or (b) any covenants set forth in Section 5.1 or Article XI and in
the case of this clause (b) only, such failure shall continue unremedied for a
period of 10 days after Administrative Agent delivers written notice thereof to
Borrower;
(xii) if Borrower or any of its Affiliates shall fail to deposit any sums
required to be deposited in the Holding Account or any Sub-Accounts thereof
pursuant to the requirements herein when due;
(xiii) if this Agreement or any other Loan Document or any Lien granted
hereunder or thereunder, in whole or in part, shall terminate or shall cease to
be effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or any Transaction Party, or any Lien securing the
Indebtedness shall, in whole or in part, cease to be a perfected first priority
Lien, subject to the Permitted Encumbrances (except in any of the foregoing
cases in accordance with the terms hereof or under any other Loan Document or by
reason of any affirmative act or omission of Administrative Agent);
(xiv) if the Management Agreement is terminated and an Acceptable Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;
(xv) if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects the
Property, the default of which shall have a Material Adverse Effect;
(xvi) if there exists any fact or circumstance that reasonably could be expected
to result in the (a) imposition of a Lien or security interest under Section
412(n) of the Code or under ERISA or (b) the complete or partial withdrawal by
Borrower or any ERISA Affiliate from any “multiemployer plan” that is reasonably
expected to result in any material liability to Borrower; provided, however that
the existence of such fact or circumstance under clause (xvii)(b) shall not
constitute an Event of Default if such material withdrawal liability (x) in the
case of a withdrawal by an ERISA Affiliate that is reasonably expected to cause
a Material Adverse Effect or any withdrawal by Borrower, is paid within thirty
(30) days after the date incurred or is contested in accordance with Section 7.3
hereof or (y) in the case of a withdrawal by an ERISA Affiliate that is not
reasonably expected to cause a Material Adverse Effect, is paid within the
period required under applicable ERISA statutes or is contested in accordance
with Section 7.3 hereof;

 

-145-



--------------------------------------------------------------------------------



 



(xvii) if Guarantor breaches any of the Financial Covenants (as defined in the
Recourse Guaranty);
(xviii) if Borrower fails to apply any funds received by Borrower pursuant to
Section 3.1.6 for the purpose such funds were transferred to Borrower; and
(xix) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement or of any Loan Document not specified
in subsections (i) to (xviii) above, for thirty (30) days after written notice
from Administrative Agent; provided, however, that if such Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.
Section 17.2 Remedies.
(A) Unless waived in writing by Administrative Agent (with the consent of the
Required Lenders or Lenders as otherwise provided in this Agreement), upon the
occurrence and during the continuance of an Event of Default (other than an
Event of Default described in clauses (a)(vi) or (vii) above) Administrative
Agent may (and at the request of the Required Lenders shall), from time to time
without notice or demand, exercise, on behalf of Lenders, all rights and
remedies available to it under this Agreement and the other Loan Documents or at
law or in equity, take such action that Administrative Agent deems advisable to
protect and enforce its and Lenders rights against Borrower, the other
Transaction Parties and the Property, including, without limitation, (i)
declaring immediately due and payable the entire Principal Amount together with
interest thereon and all other sums due by Borrower and the other Transaction
Parties under the Loan Documents, (ii) collecting interest on the Principal
Amount at the Default Rate whether or not the Loan has been accelerated, and
(iii) enforcing or availing itself of any or all rights or remedies set forth in
the Loan Documents against Borrower, the other Transaction Parties and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above, the Indebtedness and all other obligations of Borrower and the
other Transaction Parties hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
The foregoing provisions shall not be construed as a waiver by Administrative
Agent of its right to pursue any other remedies available to it under this
Agreement, the Security Instrument or any other Loan Document. Any payment
hereunder may be enforced and recovered in whole or in part at such time by one
or more of the remedies provided to Administrative Agent in the Loan Documents.

 

-146-



--------------------------------------------------------------------------------



 



(B) Unless waived in writing by Administrative Agent, upon the occurrence and
during the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Administrative Agent
and Lenders against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Administrative Agent and Lenders at any time and from
time to time, whether or not all or any of the Indebtedness shall be declared
due and payable, and whether or not Administrative Agent shall have commenced
any foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any
enforcement or remedial actions taken by Administrative Agent shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as
Administrative Agent may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Administrative Agent permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Administrative Agent shall not be subject to any one action or election of
remedies law or rule and (ii) all liens and other rights, remedies or privileges
provided to Administrative Agent shall remain in full force and effect until
Administrative Agent has exhausted all of its remedies against the Property and
the Security Instrument has been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Indebtedness or the Indebtedness has been paid in full.
(C) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, Administrative Agent may:
(i) without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Account Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;
(ii) in Administrative Agent’s sole discretion, at any time and from time to
time, exercise any and all rights and remedies available to it under this
Agreement and/or as a secured party under the UCC;
(iii) demand, collect, take possession of or receipt for, settle, compromise,
adjust, sue for, foreclose or realize upon the Account Collateral (or any
portion thereof) as Administrative Agent may determine in its sole discretion;
and
(iv) take all other actions provided in, or contemplated by, this Agreement.

 

-147-



--------------------------------------------------------------------------------



 



(D) With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Administrative Agent to resort to the Property for the
satisfaction of any of the Indebtedness, and Administrative Agent may seek
satisfaction out of the Property or any part thereof, in its absolute discretion
in respect of the Indebtedness. In addition, Administrative Agent shall have the
right from time to time to partially foreclose the Security Instrument in any
manner and for any amounts secured by this Agreement or the Security Instrument
then due and payable as determined by Administrative Agent in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal or interest, Administrative Agent
may foreclose this Agreement and the Security Instrument to recover such
delinquent payments, or (ii) in the event Administrative Agent elects to
accelerate less than the entire outstanding principal balance of the Loan,
Administrative Agent may foreclose this Agreement and the Security Instrument to
recover so much of the principal balance of the Loan as Administrative Agent may
accelerate and such other sums secured by this Agreement or the Security
Instrument as Administrative Agent may elect. Notwithstanding one or more
partial foreclosures, the Property shall remain subject to this Agreement and
the Security Instrument to secure payment of sums secured by this Agreement and
the Security Instrument and not previously recovered.
Section 17.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Administrative Agent under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any other right, power or remedy which
Administrative Agent may have against Borrower or any other Person pursuant to
this Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Administrative Agent’s rights, powers and remedies may be pursued
singly, concurrently or otherwise, at such time and in such order as
Administrative Agent may determine in Administrative Agent’s sole discretion. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower, Guarantor or any Transaction Party
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower, Guarantor or any Transaction Party or to impair any remedy,
right or power consequent thereon.
Section 17.4 Costs of Collection. In the event that after an Event of Default:
(i) the Notes or any of the other Loan Documents are placed in the hands of an
attorney for collection or enforcement or are collected or enforced through any
legal proceeding; (ii) an attorney is retained to represent Administrative Agent
and/or Lenders in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under the Notes or
any of the Loan Documents; or (iii) an attorney is retained to protect or
enforce the lien or any of the terms of this Agreement, the Security Instrument
or any of the other Loan Documents; then Borrower shall pay to Administrative
Agent upon demand all reasonable attorney’s fees, costs and expenses actually
incurred in connection therewith, including costs of appeal, together with
interest on any judgment obtained by Administrative Agent at the Default Rate.

 

-148-



--------------------------------------------------------------------------------



 



ARTICLE XVIII
Special Provisions
Section 18.1 Exculpation.
18.1.1 Exculpated Parties. The Loan (as it may be severed, resized, bifurcated
or otherwise modified) and the Obligations shall be fully recourse to Borrower.
Except as set forth in this Section 18.1, the Recourse Guaranty, and the
Environmental Indemnity, no personal liability shall be asserted, sought or
obtained by Administrative Agent or any of Lenders or enforceable against
(i) any Affiliate of Borrower, (ii) any Person owning, directly or indirectly,
any legal or beneficial interest in Borrower or any Affiliate of Borrower or
(iii) any direct or indirect partner, member, principal, officer, Controlling
Person, beneficiary, trustee, advisor, shareholder, employee, agent, manager,
Affiliate or director of any Persons described in clauses (i) and (ii) above
(collectively, the “Exculpated Parties”) and none of the Exculpated Parties
shall have any personal liability (whether by suit deficiency judgment or
otherwise) in respect of the Obligations, this Agreement, the Security
Instrument, the Notes, the Property or any other Loan Document, or the making,
issuance or transfer thereof, all such liability, if any, being expressly waived
by Administrative Agent and Lenders. The foregoing limitation shall not in any
way limit or affect Administrative Agent’s and Lenders’ right to any of the
following and neither Administrative Agent nor any Lender shall be deemed to
have waived any of the following:
(A) foreclosure of the lien of this Agreement and the Security Instrument and
the other Loan Documents in accordance with the terms and provisions set forth
herein and in the other Loan Documents;
(B) action against any other security at any time given to secure the payment of
the Notes and the other Obligations;
(C) exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;
(D) any right which Administrative Agent may have under Sections 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Indebtedness secured by this Agreement, the Security
Instrument and the other Loan Documents or to require that all collateral shall
continue to secure all of the Indebtedness owing to Lenders in accordance with
the Loan Documents; or
(E) the liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).

 

-149-



--------------------------------------------------------------------------------



 



18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the foregoing or
anything in this Agreement or any of the Loan Documents to the contrary, there
shall at no time be any limitation on any Guarantor’s liability for, and
Guarantor and Borrower shall be jointly and severally liable for, the payment,
in accordance with the terms of this Agreement, the Notes, the Security
Instrument and the other Loan Documents, to Administrative Agent and Lenders of
the following (“Recourse Liabilities”):
(A) any Liabilities actually incurred by or on behalf of Administrative Agent or
any Lender by reason of (i) the fraudulent acts of or intentional
misrepresentations by Borrower or any Affiliate of Borrower (including, without
limitation, transfers from the Hotel Operating Account made in violation of
Section 3.1.9) or (ii) the failure of Borrower to have a valid and subsisting
certificate of occupancy(s) for all or any portion of the Property if and to the
extent such certificate of occupancy(s) is required to comply with all Legal
Requirements;
(B) Proceeds which Borrower or any Affiliate of Borrower has actually received
and to which Administrative Agent is entitled pursuant to the terms of this
Agreement or any of the Loan Documents to the extent the same have not been
applied toward payment of the Indebtedness, or used for the repair or
replacement of the Property in accordance with the provisions of this Agreement;
(C) any security deposits and advance deposits which are not delivered to
Administrative Agent upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such deposits were applied or refunded in
accordance with the terms and conditions of any of the Leases, as applicable,
prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;
(D) any Liabilities actually incurred by or on behalf of Administrative Agent or
any Lender by reason of all or any part of the Property, the Account Collateral,
the IP Collateral or the Rate Cap Collateral being voluntarily encumbered by a
Lien (other than (i) pursuant to this Agreement and the Security Instrument or
(ii) any Lien resulting by reason of the insufficiency of Net Operating Income
to pay trade payables or Impositions or to discharge worker’s, mechanics’,
materialmen’s or similar Liens, except where such insufficiency of Net Operating
Income is due to a breach of the Loan Documents by any of the Transaction
Parties) in violation of the Loan Documents;
(E) after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Borrower or any Affiliate of
Borrower (other than Rents and credit card receivables sent to the applicable
Deposit Account or paid directly to Administrative Agent pursuant to any notice
of direction delivered to tenants of the Property or credit card companies)
which are not applied to payment of the Obligations or used to pay normal and
verifiable Operating Expenses of the Property or otherwise applied in a manner
permitted under the Loan Documents, in each case, as a result of the acts of
Borrower or any Affiliate of Borrower;

 

-150-



--------------------------------------------------------------------------------



 



(F) any Liabilities actually incurred by or on behalf of Administrative Agent or
any Lender by reason of physical damage to the Property from intentional waste
or willful destruction (other than in connection with a permitted alteration)
committed by Borrower or any Affiliate of Borrower;
(G) any actual loss, damage, cost or expense actually incurred by Administrative
Agent or Lenders as a result of the removal or disposal of any collateral for
the Loan during the continuation of an Event of Default other than in the
Ordinary Course of Business;
(H) any actual loss, damage, cost or expense actually incurred by Administrative
Agent or Lenders as a result of a violation of the provisions of Section 5.2.1
hereof, other than (i) de minimis violations of such provisions as a result of
incurrence of trade payables or purchase money indebtedness in excess of the
limitations thereon set forth in clauses (c) and (d) of the definition of
Permitted Debt and (ii) any encumbrance resulting by reason of the insufficiency
of Net Operating Income to pay trade payables or Impositions or to discharge
worker’s, mechanics’, materialmen’s or similar Liens, except where such
insufficiency of Net Operating Income is due to a breach of the Loan Documents
by any of the Transaction Parties;
(I) any actual loss, damage, cost or expense actually incurred by or on behalf
of Administrative Agent or any Lender as a result of any distribution in
violation of the provisions of Section 5.2.13 hereof;
(J) any Liabilities incurred by or on behalf of Administrative Agent or any
Lender by reason of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Security
Instrument concerning environmental laws, hazardous substances and asbestos and
any indemnification of Administrative Agent or any of Lenders with respect
thereto in either document;
(K) any Liabilities incurred by or on behalf of Administrative Agent or any
Lender by reason of the failure of Borrower to comply with any of the provisions
of Article XV;
(L) any Liabilities incurred by or on behalf of Administrative Agent or any
Lender by reason of Borrower’s failure to obtain Administrative Agent’s prior
written consent to any Transfer (other than a Transfer set forth in clause
(N)(ii) below), as required by the Loan Agreement or the Security Instrument or
any other violation of section 8.1 (other than any involuntary Transfer due to
an encumbrance resulting by reason of the insufficiency of Net Operating Income
to pay trade payables or Impositions or to discharge worker’s, mechanics’,
materialmen’s or similar Liens, except where such insufficiency of Net Operating
Income is due to a breach of the Loan Documents by any of the Transaction
Parties);

 

-151-



--------------------------------------------------------------------------------



 



(M) any Liabilities incurred by or on behalf of Administrative Agent or any of
Lenders by reason of Borrower’s failure to perform any of its obligations with
respect to the Condominium Board, the Condominium Declaration, the Condominium
Rules or Condominium Regime as set forth in Section 5.1.27 or if for any reason
the Property or the land subject to the Condominium Declaration is withdrawn
from condominium ownership; or if by reason of damage or destruction of all or
any portion of the Improvements the Condominium Board or the owners of the
Condominium Units do not duly and promptly resolve to proceed with the repair or
restoration of the Improvements; or if by reason of the failure of Borrower to
perform any act, as for example notification to the Condominium Board under the
Condominium Declaration or the Condominium Rules, Administrative Agent shall not
be entitled to the protective provisions under the Condominium Declaration or
the Condominium Rules.
(N) all of the Indebtedness and the Obligations in the event of: (i) Borrower
fails to obtain Administrative Agent’s prior consent to any subordinate
financing secured by the Property or other voluntary Lien encumbering the
Property; (ii) Borrower fails to obtain Administrative Agent’s prior consent to
any Transfer of the Property or any interest therein or any Transfer of any
direct or indirect ownership interest in Borrower, in either case as required by
the Security Instrument or this Agreement (other than any involuntary Transfer
due to an encumbrance resulting by reason of the insufficiency of Net Operating
Income to pay trade payables or Impositions or to discharge worker’s,
mechanics’, materialmen’s or similar Liens, except where such insufficiency of
Net Operating Income is due to a breach of the Loan Documents by any of the
Transaction Parties); (iii) Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(iv) Borrower is substantively consolidated with any other Person (other than
any other Borrower or any subsidiary of any Borrower); unless such consolidation
was involuntary and not consented to by Borrower or Guarantor; (v) the filing of
an involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which
Borrower colludes with or otherwise assists such Person, and/or Borrower
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower by any Person; (vi) Borrower files an answer
consenting to, or otherwise acquiescing in, or joining in, any involuntary
petition filed against it by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (vii) Borrower or any
Affiliate, officer, director or representative controlled by Guarantor which
controls Borrower consents to, or acquiesces in, or joins in, an application for
the appointment of a custodian, receiver, trustee or examiner for Borrower or
any portion of the Property; (viii) Borrower makes an assignment for the benefit
of creditors or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; or (ix) if Guarantor (or any
Person comprising Guarantor), Borrower or any Affiliate of any of the foregoing,
in connection with any enforcement action or exercise or assertion of any right
or remedy by or on behalf of Administrative Agent under or in connection with
the Recourse Guaranty, the Notes, the Security Instrument or any other Loan
Document, seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind, or asserts in a pleading filed in connection with
a judicial proceeding any defense against Administrative Agent or any right in
connection with any security for the Loan (except for a defense raised, or
judicial intervention or injunctive or other equitable relief sought, by
Borrower, Guarantor or any Affiliate of any of the foregoing in good faith on
the grounds that the Event of Default giving rise to such enforcement action or
exercise or assertion of a right or remedy by Administrative Agent has not
occurred or that Administrative Agent’s exercise of remedies is not in
accordance with applicable law or the Loan Documents);

 

-152-



--------------------------------------------------------------------------------



 



(O) any Liabilities which may at any time be imposed upon, incurred by or
awarded against Administrative Agent or any Lender in the event (and arising out
of such circumstances) that Borrower should raise any defense, counterclaim or
allegation in any foreclosure action by Administrative Agent relative to the
Property, the Account Collateral, the IP Collateral or the Rate Cap Collateral
or any part thereof law (except for a defense raised, or judicial intervention
or injunctive or other equitable relief sought, or a counterclaim or allegation
asserted, by Borrower, Guarantor or any Affiliate of any of the foregoing in
good faith on the grounds that the Event of Default giving rise to such
foreclosure action has not occurred or that Administrative Agent’s exercise of
remedies is not in accordance with Legal Requirements or the Loan Documents);
(P) any Liabilities incurred by or on behalf of Administrative Agent or any
Lender by reason of Borrower or their respective general partners failing to be
and have been since the date of its respective formation, a Single Purpose
Entity (other than as a result of (i) Borrower’s failure to maintain adequate
capital or be or remain solvent, (ii) Borrower’s failure to pay any liability or
indebtedness as it becomes due, provided such liability or indebtedness is not
prohibited pursuant to the terms of the Loan Documents or (iii) involuntary
liabilities incurred by Borrower);
(Q) during the continuance of a Cash Sweep Period, any Liabilities incurred by
or on behalf of Administrative Agent or any Lender by reason of Borrower’s
failure to apply funds received by Borrower pursuant to Section 3.1.6(iii) for
the purpose such funds were transferred to Borrower; and
(R) reasonable attorney’s fees and expenses incurred by Administrative Agent or
any Lender in connection with any successful suit filed on account of any of the
foregoing clauses (A) through (Q).
ARTICLE XIX
Miscellaneous
Section 19.1 Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Administrative Agent of
the Loan and the execution and delivery to Administrative Agent of the Notes,
and shall continue in full force and effect so long as all or any of the
Indebtedness is outstanding and unpaid unless a longer period is expressly set
forth herein or in the other Loan Documents. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
successors and assigns of Administrative Agent. If Borrower consists of more
than one person, the obligations and liabilities of each such person hereunder
and under the other Loan Documents shall be joint and several.

 

-153-



--------------------------------------------------------------------------------



 



Section 19.2 Administrative Agent’s Discretion. Whenever pursuant to this
Agreement, Administrative Agent exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Administrative
Agent, the decision of Administrative Agent to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Administrative Agent and shall be final and conclusive.
Section 19.3 Governing Law.
(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(B) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT OR ANY LOAN DOCUMENT, EACH TRANSACTION
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY

 

-154-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE TRANSACTION PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH THIS AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
TRANSACTION PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
ADMINISTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY TRANSACTION PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY ACCOMMODATION SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.
(C) BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, NEW
YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

-155-



--------------------------------------------------------------------------------



 



Section 19.4 No Assignment by Borrower. Except as otherwise expressly provided
in Section 8.5 of this Agreement, none of the Transaction Parties may assign its
rights or obligations under this Agreement or the other Loan Documents without
the prior written consent of Administrative Agent and the Required Lenders.
Subject to the foregoing, all provisions contained in this Agreement and the
other Loan Documents and in any document or agreement referred to herein or
therein or relating hereto or thereto shall inure to the benefit of
Administrative Agent and each Lender, their respective successors and assigns,
and shall be binding upon each of the Transaction Parties and such Person’s
successors and assigns.
Section 19.5 Modification. Neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by Administrative Agent, the applicable Transaction Parties, Borrower
and, except for the Modifications and waivers requiring consent of one hundred
percent (100%) of Lenders, in each case as provided below, the Required Lenders.
No such Modification or waiver shall, without the prior written consent of one
hundred percent (100%) of Lenders: (1) reduce the principal of, or rate of
interest on (other than a waiver of default interest), the Loan or fees payable
hereunder, (2) except as expressly contemplated by Article XV, modify the
Percentage Share of any Lender, (3) Modify the definition of “Required Lenders”,
(4) extend or waive any scheduled payment date for any principal, interest or
fees, (5) release Guarantor from its obligations under the Recourse Guaranty,
release Borrower from its obligation to repay the Loan, or release the Property
from the lien of the Security Instrument (in each case except for such releases
as may be specifically authorized by or otherwise approved in accordance with
this Agreement or the other Loan Documents), (6) Modify this Section 19.5, or
(7) Modify any provision of the Loan Documents which by its terms requires the
consent or approval of one hundred percent (100%) of Lenders. It is expressly
agreed and understood that the election by the Required Lenders to accelerate
amounts outstanding hereunder shall not constitute a Modification or waiver of
any term or provision of this Agreement or any other Loan Document. No
Modification of any provision of the Loan Documents relating to Administrative
Agent shall be effective without the written consent of Administrative Agent.
Section 19.6 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Notes, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.
Section 19.7 Delay Not a Waiver. Neither any failure nor any delay on the part
of Administrative Agent in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under the Notes or under any other Loan Document, or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Notes or any
other Loan Document, Administrative Agent shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
this Agreement, the Notes or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount.

 

-156-



--------------------------------------------------------------------------------



 



Section 19.8 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
If to Administrative Agent:
c/o Deutsche Bank Securities, Inc.
200 Crescent Court, Suite 550
Dallas, Texas 75201
Attn: Justin Shull
Telephone: (214) 740-7906
Telecopy: (214) 740-7910
with a copy to it at:
60 Wall Street
New York, New York 10005
Attn: George Reynolds
Telephone: (212) 250-2362
Telecopy: (212) 797-4496
If to Borrower:
475 Tenth Avenue
New York, New York 10018
Attn: Richard Szymanski
Telephone: (212) 277-4188
Telecopy: (212) 277-4270
With a copy to:
Hogan Lovells US LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention: Bruce Gilchrist, Esq.
Telephone: (202) 637-5686
Telecopy: (202) 637-5910

 

-157-



--------------------------------------------------------------------------------



 



All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, or (iii) on the day sent if sent by facsimile with confirmation on or
before 5:00 p.m. New York time on any Business Day or on the next Business Day
if so delivered after 5:00 p.m. New York time or on any day other than a
Business Day. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, election, request, or demand sent.
Section 19.9 TRIAL BY JURY. EACH OF BORROWER, ADMINISTRATIVE AGENT, EACH LENDER
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER ANY OF THEM, HEREBY EXPRESSLY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT
IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.
Section 19.10 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

-158-



--------------------------------------------------------------------------------



 



Section 19.11 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 19.12 Preferences. To the extent Borrower makes a payment or payments to
Administrative Agent, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Administrative Agent.
Section 19.13 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Administrative Agent except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Administrative Agent to Borrower and except
with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Administrative Agent with respect to
any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Administrative
Agent to Borrower.
Section 19.14 Expenses; Indemnity; No Consequential Damages.
(A) Except as may be otherwise expressly set forth in the Loan Documents,
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Administrative Agent (and, where applicable, each Lender) for all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) (i) incurred by Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby and thereby; (ii) incurred by Administrative Agent in connection with
Administrative Agent’s ongoing performance of and compliance with all agreements
and conditions contained in this Agreement and the other Loan Documents on its
to be performed or complied with after the Closing Date; (iii) incurred by
Administrative Agent in connection with the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters as required herein or under the other Loan Documents;
(iv) incurred by Administrative Agent in connection with securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(v) incurred by Administrative Agent or any Lender in connection with the filing

 

-159-



--------------------------------------------------------------------------------



 



and recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Administrative Agent
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Lien in favor of Administrative Agent for the benefit of Lenders
pursuant to this Agreement and the other Loan Documents; (vi) incurred by
Administrative Agent or any Lender in connection with enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property, or
any other security given for the Loan; (vii) incurred by Administrative Agent or
any Lender in connection with enforcing any obligations of or collecting any
payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a work-out or of any insolvency or bankruptcy proceedings and
(viii) incurred by Administrative Agent in connection with procuring insurance
policies pursuant to Section 6.1.11; provided, however, that Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Administrative Agent; provided, further, that, the obligation to
reimburse Lenders and Administrative Agent for the matters described in clause
(vii) above shall be limited to (x) one law firm for Administrative Agent and
(y) one other law firm retained by the Required Lenders, together with (in the
case of (x) and (y), as applicable) one additional counsel in each applicable
jurisdiction. Any cost and expenses due and payable to Administrative Agent or
any Lender may be paid from any amounts in the Collateral Accounts or the Hotel
Operating Account if same are not paid by Borrower within ten (10) Business Days
after receipt of written notice from Administrative Agent.
(B) Borrower shall defend (subject to Administrative Agent’s, and in the case of
any conflict of interest, the applicable Indemnified Party’s selection of
counsel) indemnify and save harmless Administrative Agent, Lenders, and all of
their respective officers, directors, stockholders, members, partners,
employees, agents, successors and assigns thereof (collectively, the
“Indemnified Parties”) from and against all Liabilities imposed upon or incurred
by or asserted against the Indemnified Parties or the Property or any part of
its interest therein as a result of a claim brought by any Person, including,
without limitation, any Governmental Authority, other than Borrower and its
Affiliates, by reason of the occurrence or existence of any of the following (to
the extent Proceeds payable on account of the following shall be inadequate; it
being understood that in no event will the Indemnified Parties be required to
actually pay or incur any costs or expenses as a condition to the effectiveness
of the foregoing indemnity: (1) ownership of Borrower’s interest in the
Property, or any interest therein, or receipt of any Rents or other sum
therefrom, (2) any accident, injury to or death of any persons or loss of or
damage to property occurring on or about the Property or any Appurtenances (as
defined in the Security Instrument) thereto, (3) any design, construction,
operation, repair, maintenance, use, non-use or condition of the Property or any
Appurtenances (as defined in the Security Instrument) thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Administrative Agent, any claim the insurance as to which
is inadequate, (4) any Default under this Agreement or any of the other Loan
Documents or any failure on the part of Borrower to perform or comply with any
of the terms of any Lease within the applicable notice or grace periods, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of

 

-160-



--------------------------------------------------------------------------------



 



the Property or any part thereof, (6) any negligence or tortious act or omission
on the part of Borrower or any of their respective agents, contractors,
servants, employees, sublessees, licensees or invitees, (7) any contest referred
to in Section 7.3 hereof, or (8) any obligation or undertaking relating to the
performance or discharge of any of the terms, covenants and conditions of the
landlord contained in the Leases. Any amounts the Indemnified Parties are
legally entitled to receive under this Section which are not paid within fifteen
(15) Business Days after written demand therefor by the Indemnified Parties or
Administrative Agent, shall bear interest from the date of demand at the Default
Rate, and shall, together with such interest, be part of the Indebtedness and
secured by the Security Instrument. In case any action, suit or proceeding is
brought against the Indemnified Parties by reason of any such occurrence,
Borrower shall, at Borrower’s expense resist and defend such action, suit or
proceeding or will cause the same to be resisted and defended by counsel at
Borrower’s reasonable expense for the insurer of the liability or by counsel
designated by Borrower (unless reasonably disapproved by Administrative Agent
promptly after Administrative Agent has been notified of such counsel);
provided, however, that nothing herein shall compromise the right of
Administrative Agent (or any Indemnified Party) to appoint its own counsel at
Borrower’s expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between
Administrative Agent (or any Indemnified Party) and Borrower that would make
such separate representation advisable; provided further that if Administrative
Agent (or any Indemnified Party) shall have appointed separate counsel pursuant
to the foregoing, Borrower shall not be responsible for the expense of
additional separate counsel of any Indemnified Party unless in the reasonable
opinion of Administrative Agent (or such Indemnified Party) a conflict or
potential conflict exists between such Indemnified Party and Administrative
Agent (in which case the obligation of Borrower for such separate counsel shall
be limited to one counsel representing all Lenders affected by such conflict or
potential conflict). So long as Borrower is resisting and defending such action,
suit or proceeding as provided above in a prudent and commercially reasonable
manner, Administrative Agent and the Indemnified Parties shall not be entitled
to settle such action, suit or proceeding without Borrower’s consent which shall
not be unreasonably withheld, delayed or conditioned, and claim the benefit of
this Section with respect to such action, suit or proceeding and Administrative
Agent agrees that it will not settle any such action, suit or proceeding without
the consent of Borrower; provided, however, that if Borrower is not diligently
defending such action, suit or proceeding in a prudent and commercially
reasonable manner as provided above, and Administrative Agent (or applicable
Indemnified Party) has provided Borrower with thirty (30) days’ prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Administrative Agent (or applicable
Indemnified Party) may settle such action, suit or proceeding and claim the
benefit of this Section 19.14 with respect to settlement of such action, suit or
proceeding. Any Indemnified Party will give Borrower prompt notice after such
Indemnified Party obtains actual knowledge of any potential claim by such
Indemnified Party for indemnification hereunder. The Indemnified Parties shall
not settle or compromise any action, proceeding or claim as to which it is
indemnified hereunder without notice to Borrower. Notwithstanding anything
herein to the contrary, an indemnity for Environmental Claims or other
environmental matters shall be governed solely by Section 12.4 hereof and the
Environmental Indemnity and not by this Section 19.14.

 

-161-



--------------------------------------------------------------------------------



 



(C) To the extent permitted by applicable law, no Transaction Party shall
assert, and Borrower hereby waives, any claim against Administrative Agent, each
Lender, each Agent, and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon and
shall cause each Transaction Party to waive, release and agree not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
Section 19.15 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 19.16 Offsets, Counterclaims and Defenses. Any assignee of a Lender’s
interest in and to this Agreement, the Notes and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim (other than a
counterclaim which can only be asserted in the suit, action or proceeding
brought by such assignee on this Agreement, the Notes, the Security Instrument
or any Loan Document and cannot be maintained in a separate action) or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower.
Section 19.17 Liability of Assignees of Lenders. No assignee of a Lender shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any other Loan Document or any amendment or amendments hereto
made at any time or times, heretofore or hereafter, any different than the
liability of Lenders hereunder. In addition, no assignee shall have at any time
or times hereafter any personal liability, directly or indirectly, under or in
connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject any different than the liability of Lenders hereunder.
The limitation of liability provided in this Section 19.17 is (i) in addition
to, and not in limitation of, any limitation of liability applicable to the
assignee provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.

 

-162-



--------------------------------------------------------------------------------



 



Section 19.18 Sharing of Payments. If any Lender shall receive and retain any
payment, whether by setoff, application of deposit balance or security, or
otherwise, in respect of the Obligations in excess of such Lender’s Percentage
Share thereof, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such excess payment to be shared
ratably as aforesaid with each of them; provided, that if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender is hereby authorized by Borrower to exercise any
and all rights of setoff, counterclaim or bankers’ lien against the full amount
of the Obligations, whether or not held by such Lender. Each Lender hereby
agrees to exercise any such rights first against the Obligations and only then
to any other Indebtedness of Borrower to such Lender.
Section 19.19 Set-off. In addition to any rights and remedies of Lenders
provided by law, if an Event of Default exists, each Lender is authorized at any
time and from time to time, without prior notice to Borrower, any such notice
being waived by Borrower to the fullest extent permitted by law, to set off and
apply in favor of Lenders any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing to, such Lender to or for the credit or the account of Borrower
against any and all Obligations owing to Lenders, now or hereafter existing,
irrespective of whether or not Administrative Agent or such Lender shall have
made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured. Each Lender agrees promptly to
(i) notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application and
(ii) pay such amounts that are set-off to Administrative Agent for the ratable
benefit of Lenders.
Section 19.20 No Joint Venture or Partnership; No Third Party Beneficiaries.
(A) Borrower and Administrative Agent intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lenders. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lenders or Administrative Agent nor to grant Administrative Agent any
interest in the Property other than that of mortgagee or beneficiary on behalf
of Lenders.
(B) This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent, Lenders and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent, Lenders and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lenders to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lenders and no
other Person (other than Administrative Agent on behalf of Lenders) shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lenders will refuse to make the Loan in the
absence of strict compliance with any or all thereof and no other Person (other
than Administrative Agent on behalf of Lenders) shall under any circumstances be
deemed to be a beneficiary of such conditions, any or all of which may be freely
waived in whole or in part by Administrative Agent if, in Administrative Agent’s
sole discretion, Administrative Agent deems it advisable or desirable to do so.

 

-163-



--------------------------------------------------------------------------------



 



Section 19.21 Confidentiality. Administrative Agent and each Lender shall assure
that information about the Transaction Parties and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to Administrative Agent or any Lender pursuant to the provisions of this
Agreement or any other Loan Document, is used only for the purposes of this
Agreement and the other Loan Documents and shall not be divulged to any Person
other than Administrative Agent, Lenders, and their respective agents who are
actively and directly participating in the evaluation, administration or
enforcement of the Loan Documents and other transactions between Administrative
Agent or such Lender, as applicable, and the Transaction Parties, as applicable,
but in any event Administrative Agent and Lenders may make disclosure: (a) to
any of their respective affiliates (provided they shall agree to keep such
information confidential in accordance with the terms of this Section 19.21);
(b) as reasonably requested by any potential or actual Assignee, Participant or
other transferee in connection with the contemplated transfer of any Loan,
commitments or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Legal Requirements; (d) to
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) following the occurrence and during the
continuance of a Default or an Event of Default, to any other Person in
connection with the exercise by Administrative Agent or the Lenders of remedies
hereunder or under any of the other Loan Documents; (f) upon the prior consent
(which consent shall not be unreasonably withheld) of Borrower to any
contractual counter-parties to any swap or similar hedging agreement or to any
rating agency; and (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to Administrative Agent
or any Lender on a nonconfidential basis from a source other than the
Transaction Parties or any affiliate thereof. Notwithstanding the foregoing,
Administrative Agent and each Lender may disclose any such confidential
information, without notice to Borrower or any other Transaction Party, to
Governmental Authorities in connection with any regulatory examination of
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of Administrative Agent or such Lender.
Section 19.22 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s shareholders and others
with interests in Borrower and of the Property, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Administrative Agent under the Loan Documents to a sale of the Property
for the collection of the Indebtedness without any prior or different resort for
collection or of the right of Administrative Agent to the payment of the
Indebtedness out of the net proceeds of the Property in preference to every
other claimant whatsoever.

 

-164-



--------------------------------------------------------------------------------



 



Section 19.23 Waiver of Counterclaim and other Actions. Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Administrative Agent on this Agreement, the Notes, the
Security Instrument or any Loan Document, any and every right it may have to
(i) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Administrative Agent on
this Agreement, the Notes, the Security Instrument or any Loan Document and
cannot be maintained in a separate action) and (ii) have any such suit, action
or proceeding consolidated with any other or separate suit, action or
proceeding.
Section 19.24 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Administrative Agent or Lenders or any
parent, subsidiary or Affiliate of Administrative Agent or Lenders.
Administrative Agent shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Administrative
Agent or any Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Administrative Agent’s
exercise of any such rights or remedies. Borrower acknowledges that Lenders
engage in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 19.25 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

 

-165-



--------------------------------------------------------------------------------



 



Section 19.26 Reinstatement. This Agreement and the security interests created
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment and performance of the Obligations hereunder, or any part
thereof, is, pursuant to bankruptcy, insolvency or other applicable laws,
rescinded or reduced in amount, or must otherwise be restored or returned by
Administrative Agent or any Lender. In the event that any payment or any part
thereof is so rescinded, reduced, restored or returned, such Obligations and the
security interests created herein shall continue to be effective or be
reinstated (except to the extent the related collateral has been sold to a bona
fide purchaser for value) and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
Section 19.27 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
Section 19.28 Nature of Borrower Obligations. Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that:
(a) all Obligations to repay principal of, interest on, and all other amounts
with respect to, the Loan and all other Obligations pursuant to this Agreement
and each other Loan Document (including, without limitation, all fees,
indemnities, Taxes and other Obligations in connection therewith) shall
constitute the joint and several obligations of each Borrower;
(b) The obligations of each Borrower with respect to its respective Obligations
are independent of the obligations of each other Borrower, and a separate action
or actions may be brought and prosecuted against each Borrower, whether or not
any other Borrower or any Guarantor is joined in any such action or actions.
Each Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall, to the fullest extent
permitted by law, operate to toll the statute of limitations as to each
Borrower. (c) Each Borrower authorizes Administrative Agent and Lenders without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:
(i) exercise or refrain from exercising any rights against any other Borrower or
any other Transaction Party or others or otherwise act or refrain from acting;
(ii) release or substitute any other Borrower, endorsers, Guarantors or other
obligors;

 

-166-



--------------------------------------------------------------------------------



 



(iii) settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Borrower to
its creditors other than Lenders;
(iv) apply any sums paid by any other Borrower or any other Transaction Party,
howsoever realized to any liability or liabilities of such other Borrower or
other Person regardless of what liability or liabilities of such other Borrower
or other Transaction Party remain unpaid; and/or
(v) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Transaction Party.
(d) It is not necessary for Administrative Agent or any Lender to inquire into
the capacity or powers of any Borrower or any of its Affiliates or the officers,
directors, members, partners or agents acting or purporting to act on its
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall constitute the joint and several obligations of
the respective Borrower hereunder.
(e) No Borrower shall have any rights of contribution or subrogation with
respect to any other Borrower as a result of payments made by it hereunder, in
each case unless and until all of the Obligations have been paid in full in
cash.
(f) Each Borrower waives any right to require Administrative Agent or Lenders to
(i) proceed against any other Borrower or any other Person, (ii) proceed against
or exhaust any security held from any Borrower or any other Person or
(iii) pursue any other remedy in Administrative Agent’s or Lenders’ power
whatsoever. Each Borrower waives any defense based on or arising out of
suretyship or any impairment of security held from any Borrower or any other
party or on or arising out of any defense of any other Borrower or any other
party other than payment in full in cash of the its Obligations, including,
without limitation, any defense based on or arising out of the disability of any
other Borrower or any other party, or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any other Borrower, in each case other than as a result of the
payment in full in cash of the Obligations.
(g) Notwithstanding anything herein or in any other Loan Document to the
contrary, each Borrower’s joint and several liability for the Obligations shall
be limited to the greater of (i) the amount for which it is Primarily Liable and
(ii) such Borrower’s Allocable Amount (as defined in Section 13.17(h)).
“Primarily Liable” for any Borrower, means liability in amount equal to the
proceeds of the Loans which were made available to such Borrower. The “Allocable
Amount” for any Borrower at any time shall be the maximum amount that could be
recovered from such Borrower at such time under the Loan Documents without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

-167-



--------------------------------------------------------------------------------



 



(h) If any Borrower makes a payment of any Obligations greater than that for
which it is Primarily Liable, it shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower in
an amount equal to the lesser of (i) the payment in excess of the amount for
which it is Primarily Liable and (ii) the Allocable Amount which after giving
effect to any Obligations of each other Borrower would not result in such
contribution claim being a fraudulent transfer.
(i) If any Borrower makes a payment of any Obligations (other than amounts for
which such Borrower is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments previously or concurrently made by any
other Borrower, exceeds the amount that such Borrower would otherwise have paid
if each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payments in the same proportion that such Borrower’s Allocable Amount bore to
the total Allocable Amounts of all Borrowers, then such Borrower shall be
entitled to receive contribution and indemnification payments from, and to be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. The “Allocable Amount” for any Borrower shall be the maximum
amount that could then be recovered from such Borrower without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(j) Nothing contained in this Section 19.28 shall limit the liability of any
Borrower to pay the Loan and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.
(k) Each Borrower has requested that Administrative Agent and Lenders make this
credit facility available to Borrower on a combined basis, in order to finance
Borrower’s business most efficiently and economically. Borrower’s business is a
mutual and collective enterprise, and Borrower believes that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
the administration of their relationship with Administrative Agent and Lenders,
all to the mutual advantage of Borrower. Each Borrower acknowledges and agrees
that Administrative Agent’s and Lender’s willingness to extend credit to
Borrower and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrower at its request.
(l) Each Borrower (including, without limitation, Operating Lessee in connection
with the Leaseco Intercompany Loan) hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Borrower, howsoever arising, to full and final payment in
full, in cash, of all Obligations.
(m) Each Borrower hereby restates and makes the waivers made by Guarantor in the
Recourse Guaranty. Such waivers are hereby incorporated by reference as if fully
set forth herein (and as if applicable to each Borrower) and shall be effective
for all purposes under the Loan Documents (including, without limitation, in the
event that any Borrower is deemed to be a surety or guarantor of the Obligations
(by virtue of Borrower being co-obligors and jointly and severally liable
hereunder, by virtue of each Borrower encumbering its interest in the Collateral
for the benefit or debts of the other Borrower in connection herewith or
otherwise)).
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-168-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

                      BORROWER:    
 
                    HENRY HUDSON HOLDINGS LLC,             a Delaware limited
liability company,    
 
                    By:   Henry Hudson Senior Mezz LLC,             its managing
member    
 
                    By:   Morgans Group LLC,             its managing member    
 
                    By:   Morgans Hotel Group Co.,             its managing
member    
 
                    By:   /s/ Richard Szymanski                  
 
      Name:   Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    
 
                    HUDSON LEASECO LLC,             a New York limited liability
company    
 
                    By:   Hudson Managing Member LLC,             its managing
member    
 
                    By:   Henry Hudson Holdings LLC,             its managing
member    
 
                    By:   Henry Hudson Senior Mezz LLC,             its managing
member    
 
                    By:   Morgans Group LLC,             its managing member    
 
                    By:   Morgans Hotel Group Co.,             its managing
member    
 
                    By:   /s/ Richard Szymanski                  
 
      Name:   Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    

Signature Page — Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



                      58th STREET BAR COMPANY LLC,             a Delaware
limited liability company    
 
                    By:   Hudson Pledgor LLC,             its managing member  
 
 
                    By:   Henry Hudson Holdings LLC             its managing
member    
 
                    By:   Henry Hudson Senior Mezz LLC,             its managing
member    
 
                    By:   Morgans Group LLC,             its managing member    
 
                    By:   Morgans Hotel Group Co.,             its managing
member    
 
                    By:   /s/ Richard Szymanski                  
 
      Name:   Richard Szymanski    
 
      Title:   Chief Financial Officer and Secretary    

Signature Page — Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



                      ADMINISTRATIVE AGENT:    
 
                    DEUTSCHE BANK TRUST COMPANY AMERICAS, as        
Administrative Agent    
 
                    By:   /s/ George R. Reynolds                  
 
      Name:   George R. Reynolds    
 
      Title:   Director    
 
                    By:   /s/ Alexander B. V. Johnson                  
 
      Name:   Alexander B. V. Johnson    
 
      Title:   Managing Director    

Signature Page — Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



                      LENDERS:    
 
                    DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender    
 
                    By:   /s/ George R. Reynolds                  
 
      Name:   George R. Reynolds    
 
      Title:   Director    
 
                    By:   /s/ Alexander B. V. Johnson                  
 
      Name:   Alexander B. V. Johnson    
 
      Title:   Managing Director    

Signature Page — Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



 
EXHIBITS

         
Exhibit A
  —   Title Insurance Requirements
Exhibit B
  —   Survey Requirements
Exhibit C
  —   Single Purpose Entity Provisions
Exhibit D
  —   Intentionally Omitted
Exhibit E
  —   Non-Consolidation Opinion Requirements
Exhibit F
  —   Counterparty Opinion Requirements
Exhibit G
  —   Form of Tenant Estoppel Letter
Exhibit H
  —   Borrower Organizational Structure
Exhibit I
  —   Interest Rate Cap Agreement Requirements
Exhibit J
  —   Form of Assignment and Acceptance Agreement
Exhibit K
  —   Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit L
  —   Form of Note
Exhibit M
  —   Counterparty Acknowledgment
Exhibit N
  —   Form of Funding Notice
Exhibit O
  —   Form of Independent Director Certificate
Exhibit P
  —   Form of IP Security Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS
AND AFFIRMATIVE COVERAGES
1. General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Administrative Agent requires a lender’s title
insurance policy insuring “Deutsche Bank Trust Company Americas, as
Administrative Agent. The approved title underwriters, type and amount of
insurance and required endorsements are described below. The list of
endorsements is subject to review by Administrative Agent’s counsel, local
counsel and additional specific coverages may be required after review of the
related title commitment.
2. Title Insurer. The Title Company or Title Companies must be approved by
Administrative Agent and licensed to do business in the jurisdiction in which
the Property is located.
3. Primary Title Insurance Requirements.
(a) Amount of Coverage: $115,000,000.00.
(b) Effective Date: The later of the date of recording of the Security
Instrument or the date of funding of the Loan. Borrower shall be required to
provide a customary “gap” indemnity in order to enable the Title Company to
provide “gap” coverage.
(c) Insured: “Deutsche Bank Trust Company Americas, as Administrative Agent on
behalf of the Lenders (party to that certain Loan and Security Agreement, dated
as of August  _____, 2011, as may be amended or otherwise modified from time to
time) and its successors and assigns”.
(d) Legal Description: Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Property. A lot and block
description shall be acceptable in place of a metes and bounds description in
exceptional cases.
(e) Policy Form: An ALTA (or equivalent) lender’s policy of title insurance in
form and substance acceptable to Administrative Agent. Without limiting
Administrative Agent’s right to require specific coverages, endorsements or
other title work, the Title Policy shall (i) be in the 1970 ALTA (as amended 84)
form or, if not available, ALTA 1992 form (deleting arbitration and creditor
rights exclusions) or, if not available, the form commonly used in the state
where the Property is located, (ii) to the extent available, include the
“extended coverage” provisions described in paragraph 5 below, (iii) include all
applicable endorsements described in paragraph 6 below, and (iv) include
Schedule B exceptions in a form and to the extent acceptable to Administrative
Agent’s counsel.
5. Extended Coverage Requirements. The Title Policy shall:
(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Page 2
(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Property;
(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Property and attached to the Title
Policy; and
(d) not contain any general exception as to matters that an accurate Survey of
the Property would disclose, but may contain specific exceptions to matters
disclosed on the Survey to be delivered on the Closing Date, subject to review
by Administrative Agent’s counsel.
6. Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Property is located:

  •  
Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

  •  
(If not available, the Title Policy must insure by way of affirmative coverage
statements that there are no encroachments by any of the improvements onto
easements, rights of way or other exceptions to streets or adjacent property, or
insure against loss or damage resulting therefrom.)

  •  
Environmental Protection Lien Endorsement.

  •  
(The Title Policy may make an exception only for specific state statutes that
provide for potential subsequent liens that could take priority over the lien
securing the Loan.)

  •  
Direct Access to Public Road Endorsement.

  •  
Usury Endorsement.

  •  
Land Same As Survey/Legal Description Endorsement.

  •  
Subdivision Endorsement.

  •  
Doing Business Endorsement.

  •  
Deletion of Arbitration Endorsement.

  •  
Separate Tax Lot Endorsement.

  •  
Street Address Endorsement.

  •  
Contiguity Endorsement.

  •  
Variable Rate Endorsement.

  •  
Mortgage Tax Endorsement.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Page 3

  •  
Mortgage Recording Tax Endorsement.

  •  
Mortgage Assignment Endorsement.

  •  
Any of the following endorsements customary in the state in which the Property
is located or as required by the nature of the transaction:

First Loss / Last Dollar Endorsement
Non-Imputation Endorsement
Blanket Un-located Easements Endorsement
Closure Endorsement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE
AGENT FOR THE LENDERS
SURVEY REQUIREMENTS
The survey shall contain the following:
• The legal description of the Property;
• The courses and measured distances of the exterior boundary lines of the
Property and the identification of owners of abutting parcels;
• The total acreage of the Property to the nearest tenth of an acre;
• The location of any existing improvements, the dimensions thereof at the
ground surface level and their relationship to the facing exterior property
lines, streets and set-back lines of the Property;
• The location, lines and widths of adjoining publicly dedicated and accepted
streets showing the number and location of existing curb cuts, driveways, and
fences;
• The location and dimensions of encroachments, if any, upon the Property;
• The location of all set-back lines, restrictions of record, other restrictions
established by zoning or building code ordinance, utilities, easements,
rights-of-way and other matters affecting title to the Property which are to be
shown in Schedule B-2 of the Title Policy identifying each by reference to its
recording data, where applicable;
• Evidence that adequate means of ingress and egress to and from the Property
exist and that the Property does not serve any adjoining property for ingress,
egress or any other purpose;
• If the Property is described as being on a recorded map or plat, a legend
relating the survey to such map or plat;
• The street address of the Property;
• Parking areas at the Property and, if striped, the striping and type (e.g.,
handicapped, motorcycle, regular, etc.) and number of parking spaces at the
Property;
• A statement as to whether the Property is located in a special flood or
mudslide hazard area as determined by a review of a stated and identified Flood
Hazard Boundary Map published by the Federal Insurance Administration of the
U.S. Department of Housing and Urban Development;
• A vicinity map showing the property in reference to nearby highways or major
street intersections;

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2
• The exterior dimensions of all buildings at ground level and the square
footage of the exterior footprint of all buildings, or gross floor area of all
buildings, at ground level;
• The location of utilities serving or existing on the property as evidenced by
on-site observation or as determined by records provided by client, utility
companies and other appropriate sources (with reference as to the source of
information) (for example)

  •  
railroad tracks and sidings;
    •  
manholes, catch basins, valve vaults or other surface indications of
subterranean uses;
    •  
wire and cables (including their function) crossing the surveyed premises, all
poles on or within ten feet of the surveyed premises, and the dimensions of all
crosswires or overhangs affecting the surveyed premises; and
    •  
utility company installations on the surveyed premises.

• A certification to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent, [NAME OF BORROWING ENTITY] and [INSERT NAME OF TITLE COMPANY], and each
of their respective successors and assigns.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SPECIAL PURPOSE ENTITY PROVISIONS
Each of Owner, Bar Lessee and Operating Lessee hereby represents and warrants
to, and covenants with, the Lenders and Administrative Agent that at all times
on and after the date hereof and until such time as the Obligations shall be
paid and performed in full:
(a) (i) Owner’s sole purpose will be to (i) acquire, own, hold, maintain,
manage, operate, improve, develop, finance, refinance, pledge, encumber,
mortgage, sell, exchange, lease, dispose of and otherwise deal with the Property
together with such other lawful activities as may be incident, necessary or
advisable in connection with the ownership of the Property, (ii) own, hold and
maintain 100% of the limited liability company interests in each of Hudson
Pledgor LLC and Hudson Managing Member LLC together with such other activities
as may be incident, necessary or advisable in connection with the ownership of
such interests, (iii) own, hold and maintain all of the issued and outstanding
stock of Hudson Residual Interests Inc., a Delaware corporation (“Hudson
Residual”) together with such other activities as may be incident, necessary or
advisable in connection with the ownership of such stock, (iv) borrow funds in
the amount of the Loan from the Lenders, (v) give security for the Loan or for
any other indebtedness to the extent not expressly prohibited by the Loan
Agreement; and (vi) engage in any lawful act or activity and to exercise any
powers permitted to limited liability companies organized under the laws of the
State of Delaware that are related or incidental to or necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.
(ii) 58th Street Bar Operating Agreement provides that its sole purpose is to
(i) acquire, own, hold, maintain, manage, operate, improve, develop, finance,
refinance, pledge, encumber, mortgage, sell, exchange, lease, dispose of and
otherwise deal with the leasehold interest in the restaurant and bar space at
the Property known as “The Hudson Hall”, “The Hudson Bar”, the “Library Bar” and
“Park Terrace” to be used for a first class bar/lounge, with waiter and/or
waitress service, for banquets and for operation to support said uses (the
“Hotel Restaurant and Bar”), together with such other lawful activities as may
be incident, necessary or advisable in connection with the foregoing,
(ii) borrow funds in the amount of the Loan from the Lenders, (iii) give
security for the Loan or for any other indebtedness to the extent not expressly
prohibited by the Loan Agreement; and (iv) engage in any lawful act or activity
and to exercise any powers permitted to limited liability companies organized
under the laws of the State of Delaware that are related or incidental to or
necessary, convenient or advisable for the accomplishment of the above-mentioned
purposes.
(iii) Operating Lessee’s sole purpose will be to (i) acquire, own, hold,
maintain, manage, operate, improve, develop, finance, refinance, pledge,
encumber, mortgage, sell, exchange, lease, dispose of and otherwise deal with
the Property, together with such other lawful activities as may be incident,
necessary or advisable in connection with the ownership of the Property,
(ii) borrow funds in the amount of the Loan from the Lenders, (iii) give
security for the Loan or for any other indebtedness to the extent not expressly
prohibited by the Loan Agreement; and (iv) engage in any lawful act or activity
and to exercise any powers permitted to limited liability companies organized
under the laws of the State of New York that are related or incidental to or
necessary, convenient or advisable for the accomplishment of the above-mentioned
purposes.

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 2
(b) (i) (A) Owner will not own any asset or property other than the Property and
incidental personal property necessary for the ownership of the Property, 100%
of the limited liability company interests in each of Hudson Pledgor and Hudson
Managing Member and all of the issued and outstanding stock of Hudson Residual;
(B) Operating Lessee will not own any asset or property other than the leasehold
interest in the Property and incidental personal property necessary for the
ownership of the leasehold interest in the Property; and (C) 58th Street Bar
will not own any asset or property other than the leasehold interest in the
Hotel Restaurant and Bar and incidental personal property necessary for the
ownership of the leasehold interest in the Restaurant and Bar.
(ii) (A) Owner will not engage in any business other than the ownership of the
Property, ownership of 100% of the limited liability company interests in each
of Hudson Pledgor and Hudson Managing Member and ownership of all of the issued
and outstanding stock of Hudson Residual; (B) Operating Lessee will not engage
in any business other than the ownership of a leasehold interest in and
operation and management of the Property; and (C) 58th Street Bar will not
engage in any business other than the ownership of a leasehold interest in and
operation and management of the Hotel Restaurant and Bar;
(c) Each Borrower has not and will not enter into any contract or agreement with
any Affiliate of Borrower, except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
would be available on an arms-length basis with third parties other than any
such party.
(d) Each Borrower will not incur any Debt other than Permitted Debt.
(e) Each Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates other than
co-Borrower or Managing Member.
(f) Each Borrower has been, is, and intends to remain solvent and each Borrower
has paid and will pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets except pursuant to the
Loan Documents; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of any Borrower to make any additional
capital contributions to such Borrower.
(g) Each Borrower has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
each Borrower has not, will not (i) terminate or fail to comply with the
provisions of its organizational documents, or (ii) unless Administrative Agent
has consented, amend, modify or otherwise change its operating agreement or
other organizational documents, except as provided under this Agreement or under
its organizational documents.

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 3
(h) Except to the extent that any Borrower is (i) required to file consolidated
tax returns by law; or (ii) treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable law, (1) each Borrower
has maintained and will maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates and any other Person;
(2) each Borrower’s assets will not be listed as assets on the financial
statement of any other Person; it being understood that each Borrower’s assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Borrower and such Affiliates and
to indicate that such Borrower’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliates or any other Person, and
(ii) such assets shall be listed on such Borrower’s own separate balance sheet;
and (3) such Borrower will file its own tax returns (to the extent such Borrower
is required to file any tax returns) and will not file a consolidated federal
income tax return with any other Person. Each Borrower shall maintain its books,
records, resolutions and agreements in accordance with this Agreement.
(i) Each Borrower has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of such Borrower or any constituent party of
such Borrower (recognizing that each Borrower (other than Operating Lessee) may
be treated as a “disregarded entity” for tax purposes and is not required to
file tax returns for tax purposes under applicable law)), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall, to the extent
reasonably necessary for the operation of its business, maintain and utilize
separate stationery, invoices and checks bearing its own name.
(j) Each Borrower has maintained and intends to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of any Borrower to make any additional capital contributions to any
Borrower.
(k) To the fullest extent permitted by applicable law, neither any Borrower nor
any constituent party of any Borrower has sought or will seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in
part, of such Borrower.
(l) Each Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person
other than a co-Borrower, and has held and will hold all of its assets in its
own name.
(m) Each Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person
except pursuant to the Loan Agreement.
(n) Except as permitted or contemplated under the Loan Documents, each Borrower
will not assume or guarantee or become obligated for the debts of any other
Person and does not and will not hold itself out to be responsible for or have
its credit available to satisfy the debts or obligations of any other Person .

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 4
(o) (i) The organizational documents of each of Owner, Bar Lessee and Managing
Member (as hereinafter defined) (each an “SPC Party”) shall provide that the
business and affairs of such SPC Party shall be (A) managed by or under the
direction of a board of one or more directors designated by such SPC Party’s
sole member (a “Sole Member”) or (B) a committee of managers designated by such
Sole Member (a “Committee”) or (C) by such Sole Member, and at all times there
shall be at least two (2) duly appointed Independent Directors or Independent
Managers. The organizational documents of Operating Lessee shall provide that
the business and affairs of Operating Lessee shall be managed solely by its
managing member , Hudson Managing Member LLC, a Delaware limited liability
company (“Managing Member”).
(p) The organizational documents of each Borrower shall also provide an express
acknowledgment that Administrative Agent and Lenders are intended third-party
beneficiaries of the “special purpose” provisions of such organizational
documents.
(q) The organizational documents of each SPC Party shall provide that the board
of directors, the Committee or Sole Member (as applicable) of such SPC Party
shall not take any action which, under the terms of any certificate of
formation, limited liability company operating agreement or any voting trust
agreement, requires an unanimous vote of the board of directors (or the
Committee as applicable) of such SPC Party unless at the time of such action
there shall be (A) at least two (2) members of the board of directors (or the
Committee as applicable) who are Independent Directors or Independent Managers,
as applicable (and such Independent Directors or Independent Managers, as
applicable, have participated in such vote) or (B) if there is no board of
directors or Committee, then such Independent Managers shall have participated
in such vote. The organizational documents of the each such SPC Party shall
provide that such SPC Party will not and each such SPC Party agrees that it will
not, without the unanimous written consent of its board of directors, its
Committee or its Sole Member (as applicable), including, or together with, the
Independent Directors or Independent Managers (as applicable) (i) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (ii) seek or consent to the appointment of a receiver,
liquidator or any similar official of such SPC Party or a substantial part of
its business, (iii) take any action that might cause such entity to become
insolvent, (iv) make an assignment for the benefit of creditors, (v) admit in
writing its inability to pay debts generally as they become due, or (vi) take
any action in furtherance of the foregoing. Each SPC Party shall not take any of
the foregoing actions without the unanimous written consent of its board of
directors, its Committee or its Sole Member, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
In addition, the organizational documents of each such SPC Party shall provide
that, when voting with respect to any matters set forth in the immediately
preceding sentence of this clause (q), the Independent Directors or Independent
Managers (as applicable) shall consider only the interests of such SPC Party,
including its creditors. Without limiting the generality of the foregoing, such
documents shall expressly provide that, to the greatest extent permitted by law,
except for duties to such SPC Party (including duties to SPC Party’s creditors
as set forth in the immediately preceding sentence), such Independent Directors
or Independent Managers (as applicable) shall not owe any fiduciary duties to,
and shall not consider, in acting or otherwise voting on any matter for which
their approval is required, the interests of (i) the members of such Borrower,
(ii) Affiliates of such SPC Party, or (iii) any group of Affiliates of which
such SPC Party is a part); provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing.

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 5
(r) The organizational documents of each of SPC Party shall provide that upon
the occurrence of any event that causes a Sole Member to cease to be a member of
such SPC Party (other than (i) upon an assignment by a Sole Member of all of its
limited liability company interest in such SPC Party and the admission of the
transferee, if permitted pursuant to the organizational documents of such SPC
Party and the Loan Documents, or (ii) the resignation of a Sole Member and the
admission of an additional member of such SPC Party, if permitted pursuant to
the organizational documents of such SPC Party and the Loan Documents), each of
the persons acting as an Independent Director or Independent Manager (as
applicable) of such SPC Party shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of such SPC Party,
automatically be admitted as members of such SPC Party (in each case,
individually, a “Special Member” and collectively, the “Special Members”) and
shall preserve and continue the existence of such SPC Party without dissolution.
The organizational documents of each such SPC Party shall further provide that
for so long as any portion of the Obligations is outstanding, no Special Member
may resign or transfer its rights as Special Member unless (i) a successor
Special Member has been admitted to such SPC Party as a Special Member, and
(ii) such successor Special Member has also accepted its appointment as an
Independent Director or Independent Manager (as applicable).
(s) The organizational documents of each of SPC Party shall provide that, as
long as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement the Sole Member may not
resign, except as provided under the Basic Documents. The organizational
documents of Operating Lessee shall provide that, as long as any portion of the
Obligations remains outstanding, except as expressly permitted pursuant to the
terms of this Agreement Managing Member may not resign, except as provided under
the Loan Documents.
(t) (i) The organizational documents of each Borrower and Managing Member shall
provide that,: (i) each such Borrower and Managing Member shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) subject to last subject sentence of this Section (t), the
termination of the legal existence of the last remaining member of such Borrower
or Managing Member or the occurrence of any other event which terminates the
continued membership of the last remaining member of such Borrower or Managing
Member in such Borrower or Managing Member, as applicable, unless the business
of such Borrower or Managing Member, as applicable, is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) the bankruptcy of a Sole Member or a Special
Member shall not cause such Sole Member or Special Member, respectively, to
cease to be a member of the applicable SPC Party and upon the occurrence of such
an event, the business of such SPC Party shall continue without dissolution;
(iii) in the event of the dissolution of such Borrower or Managing Member, such
Borrower or Managing Member shall conduct only such activities as are necessary
to wind up its affairs (including the sale of the assets of such Borrower or
Managing Member in an orderly manner), and the assets of such Borrower or
Managing Member shall be applied in the manner, and in the order of priority,
set forth in Section 18-804 of the Act; and (iv) to the fullest extent permitted
by law, each of each Sole Member, and the Special Members and Managing Member,
as applicable shall irrevocably waive any right or power that they might have to
cause the applicable Borrower or Managing Member or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 6
the assets of such Borrower or Managing Member to compel any sale of all or any
portion of the assets of such Borrower or Managing Member pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
such Borrower or Managing Member . Upon the occurrence of any event that causes
the last remaining member of a Borrower or Managing Member to cease to be a
member of such Borrower or Managing Member or that causes a Sole Member to cease
to be a member of the applicable SPC CParty (other than (A) upon an assignment
by a Sole Member of all of its limited liability company interest in such SPC
Party and the admission of the transferee, if permitted pursuant to the
organizational documents of such SPC Party and the Loan Documents, or (B) the
resignation of a Sole Member and the admission of an additional member of such
Borrower, if permitted pursuant to the organizational documents of such SPC
Party and the Loan Documents), to the fullest extent permitted by law, the
personal representative (as defined in the Act) of such last remaining member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in an SPC
Party, agree in writing (I) to continue the existence of such SPC Party, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of such SPC Party, effective as of
the occurrence of the event that terminated the continued membership of such
member in such SPC Party.
(u) Each Borrower shall conduct its business so that the assumptions made with
respect to such Borrower in the Insolvency Opinion shall be true and correct in
all respects. In connection with the foregoing, each Borrower hereby covenants
and agrees that it will comply with or cause the compliance with, (i) all of the
facts and assumptions (whether regarding such Borrower or any other Person) set
forth in the Insolvency Opinion, (ii) all of the representations, warranties and
covenants on this Exhibit C, and (iii) all of the organizational documents of
such Borrower.
(v) Each Borrower has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts except for Manager.
(w) Each Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require direct or indirect any member, partner or shareholder of any Borrower to
make any additional capital contributions to such Borrower.
(x) Each Borrower has compensated and shall compensate each of its consultants
and agents from its funds for services provided to it and pay from its own
assets all obligations of any kind incurred; provided that the foregoing shall
not require any direct or indirect member, partner or shareholder of and
Borrower to make any additional capital contributions to such Borrower.
(y) Each Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.
(z) Except in connection with the Loan, each Borrower will not pledge its assets
for the benefit of any other Person.

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 7
(aa) Each Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Obligations and will not constitute
a claim against it if cash flow in excess of the amount required to pay the
Obligations is insufficient to pay such obligation.
(bb) Each Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan and any co-borrower under the Loan).
As used herein:
“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of the
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
INTENTIONALLY OMITTED

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
NON-CONSOLIDATION OPINION REQUIREMENTS
1. The Nonconsolidation Opinion shall be delivered on the Closing Date.
2. The Nonconsolidation Opinion shall be given by a professional law firm
selected by Borrower and reasonably acceptable to Administrative Agent.
3. The Nonconsolidation Opinion shall be in form and substance acceptable to
Administrative Agent and shall be given in relation to both Borrower and any
other SPE Entity relevant to the Loan. The Nonconsolidation Opinion shall
identify each entity (a “Relevant Entity”) which owns more than a 49% direct or
indirect interest in either Borrower and/or such SPE Entity.
4. The Nonconsolidation Opinion shall state that, in the event that any Relevant
Entity were to be a debtor in a case under the Bankruptcy Code, it is counsel’s
opinion that, under present reported decisional authority and statutes
applicable to federal bankruptcy cases, in a properly presented and argued case,
a court would not, in the proper exercise of its equitable discretion, disregard
the separate existence of Borrower or any SPE Entity so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of such
Relevant Entity with the assets and liabilities of either Borrower or any SPE
Entity and treat such assets and liabilities as though either Borrower and such
Relevant Entity or any SPE Entity and such Relevant Entity were one entity.
5. The Nonconsolidation Opinion shall be addressed to Administrative Agent,
Lenders and their respective successors and assigns and shall state that it may
be relied upon by any assignee of Lenders’ interests in the Loan.
DELAWARE BANKRUPTCY OPINIONS
As a general rule, the following opinions are required with respect to any
single-member Delaware limited liability companies (having independent
members/managers) in the organizational structure:

  1.  
An opinion of Delaware counsel that federal bankruptcy court would hold that
Delaware law, and not federal law, governs the determination of what persons or
entities have authority to file a voluntary bankruptcy petition on behalf of the
limited liability company.
    2.  
Opinions of Delaware counsel as follows:

  a.  
The limited liability company agreement constitutes a legal, valid and binding
agreement of its member, and is enforceable against such member, in accordance
with its terms.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 2

  b.  
In order for a voluntary bankruptcy petition to be filed on behalf of the
Company, the unanimous consent of all of the independent managers/members is
required and the provision requiring such unanimous consent in the limited
liability company agreement constitutes a legal, valid and binding agreement of
the member, enforceable against the member, in accordance with its terms.

  c.  
The bankruptcy or dissolution of the limited liability company’s sole member
will not, by itself, cause the limited liability company to be dissolved or its
affairs to be wound up.

  d.  
A judgment creditor of the member may not satisfy its claims against the member
by asserting a claim against the assets of the limited liability company.

  e.  
The limited liability company is a separate legal entity, and shall continue as
such until the cancellation of the limited liability company certificate.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
COUNTERPARTY OPINION REQUIREMENTS
1. The Counterparty Opinion shall be delivered on the Closing Date.
2. The Counterparty Opinion may be given by a professional law firm selected by
Counterparty and reasonably acceptable to Administrative Agent or by in-house
counsel for Counterparty.
3. The Counterparty Opinion shall be in form and substance acceptable to
Administrative Agent and shall contain the following opinions:

  (a)  
Counterparty is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of incorporation and has the organizational power and
authority to execute and deliver, and to perform its obligations under the
Interest Rate Cap Agreement and the Acknowledgment.

  (b)  
The execution and delivery of the Interest Rate Cap Agreement and the
Acknowledgment by Counterparty, and any other agreement which Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property.

  (c)  
All consents, authorizations and approvals required for the execution and
delivery by Counterparty of the Interest Rate Cap Agreement, the Acknowledgment
and any other agreement which the Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

  (d)  
The Interest Rate Cap Agreement, the Acknowledgment and any other agreement
which Counterparty has executed and delivered pursuant thereto, has been duly
executed and delivered by Counterparty and constitutes the legal, valid and
binding obligation of Counterparty, enforceable against Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Page 2
4. If a Interest Rate Cap Guaranty is delivered in connection with the Interest
Rate Cap Agreement, the Counterparty Opinion shall contain the following
additional opinions:

  (a)  
Interest Rate Cap Guarantor is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Guaranty.

  (b)  
The execution and delivery of the Interest Rate Cap Guaranty by Interest Rate
Cap Guarantor, and any other agreement which Interest Rate Cap Guarantor has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property.

  (c)  
All consents, authorizations and approvals required for the execution and
delivery by Interest Rate Cap Guarantor of the Interest Rate Cap Guaranty, and
any other agreement which Interest Rate Cap Guarantor has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

  (d)  
The Interest Rate Cap Guaranty, and any other agreement which Interest Rate Cap
Guarantor has executed and delivered pursuant thereto, has been duly executed
and delivered by Interest Rate Cap Guarantor and constitutes the legal, valid
and binding obligation of Interest Rate Cap Guarantor, enforceable against
Interest Rate Cap Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Page 3
5. Depending on the nature of the transaction, the Counterparty Opinion shall
contain such additional opinions on such other matters relating to the Interest
Rate Cap Agreement, the Interest Rate Cap Guaranty and/or the Acknowledgment as
Administrative Agent or Lenders shall reasonably require, including, without
limitation, the following additional opinions if the Counterparty or Interest
Rate Cap Guarantor is a foreign entity:

  (a)  
Jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located will respect and give effect to the choice of law
provisions of the Interest Rate Cap Agreement and the Acknowledgment.

  (b)  
A judgment obtained in the courts of the State of New York is enforceable in the
jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located.

6. The Counterparty Opinion shall be addressed to Administrative Agent, Lenders
and their respective successors and assigns and shall state that it may be
relied upon by any assignee of Lenders’ interests in the Loan.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF TENANT ESTOPPEL LETTER
                    , 20_____
Deutsche Bank Trust Company Americas, as Administrative Agent on behalf of the
Lenders
[                    ]
[                    ]
Re:
Ladies and Gentlemen:
It is our understanding that you have made a loan to [                    ], a
[                    ], the landlord, or successor-in-interest to the landlord
under our lease, as evidenced by a loan agreement and secured by a mortgage on
the captioned premises and you have required this certification by the
undersigned.
The undersigned, as tenant under that certain lease made with
                    , as landlord, dated                      [, which lease has
been modified or amended as follows (list all modifications or amendments or, if
none, so indicate)                     ] (the “Lease”), hereby ratifies the
Lease and certifies that:
1. the undersigned entered into occupancy of the premises described in the Lease
on or about                     ;
2. the lease commencement date was                     ;
3. the square footage of the premises described in the Lease is
                    ;
4. the fixed rental in the monthly amount of $                     was payable
from                     ;
5. the percentage rental payable monthly is $                    ;
6. there are no rent abatements or free rent periods now or in the future [other
than                     ];
7. the amount of the current monthly expense reimbursements due under the Lease
is equal to $                     ;
8. the Lease is in full force and effect and, except as indicated above, has not
been assigned, modified, supplemented or amended in any way and the undersigned
has no notice of any assignment, pledge or hypothecation by the landlord of the
Lease or of the rentals thereunder except to you;

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Page 2
9. a true and complete copy of the Lease (including all amendments,
modifications, supplements, side letters, surrender, space reduction or rent
abatement agreements applicable to such Lease) is attached hereto as Exhibit A;
10. the Lease represents the entire agreement between the parties with respect
to the above space in the above-mentioned building;
11. the term of the Lease [, as currently extended by means of the exercise of
certain options contained therein,] expires on                     ;
12. all construction and other obligations of a material nature to be performed
by the landlord under the Lease have been satisfied, except as follows: (if
none, so indicate);
13. any payments by the landlord to the undersigned for tenant improvements
which are required under the Lease have been made;
14. on this date there are no existing defenses or offsets which the undersigned
has against the enforcement of the Lease by the Landlord and the undersigned has
no knowledge of any event which with the giving of notice, the passage of time
or both would constitute a default under said Lease;
15. the undersigned is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as follows: (if none, so indicate);
16. no rental (including expense reimbursements), other than for the current
month, has been paid in advance;
17. the amount of the security deposit presently held under the Lease is
$                     (if none, so indicate);
18. the rentals (including expense reimbursements) under the Lease have been
paid through the month of                     .
This estoppel certificate is binding upon the undersigned and its successors and
assigns and may be relied upon by you and your successors and assigns.

            Very truly yours,

                                                            
[INSERT NAME OF TENANT]
      By:           Title:             

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Form of Tenant Estoppel Letter
LEASE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
BORROWER ORGANIZATIONAL STRUCTURE

[Provided Separately]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
INTEREST RATE CAP AGREEMENT REQUIREMENTS

  •  
The form of cap agreement should be the 1992 ISDA Agreement (Multicurrency Cross
Border or Local Currency Single Jurisdiction) subject to the 2000 Definitions.
    •  
Once the cap premium is paid by Borrower, it cannot default. (Paragraph 4 of the
May 1989 ISDA Addendum to Schedule to Interest Rate and Currency Exchange
Agreement or similar language must be incorporated by reference).
    •  
“Cross Default” provision of Section 5(a)(vi) of the ISDA Master Agreement will
not apply.
    •  
Grace and cure periods in Section 5 of the ISDA Master Agreement will either
(i) not apply or (ii) if applicable, any grace or cure periods must expire in
time to ensure the availability of cap payments by cap provider on a timely
basis for distribution to the holders of the rated securities.
    •  
“Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA Master
Agreement will not apply.
    •  
“Automatic Early Termination” provision in Section 6(a) of the ISDA Master
Agreement will not apply.
    •  
Termination Events under Sections 5(b)(ii) and 5(b)(iii) of the ISDA Master
Agreement either (i) will only constitute termination events exercisable by
Borrower against cap provider or (ii) if exercisable by both parties, at the
time of any event triggering a termination event under Sections 5(b)(ii) and/or
5(b)(iii), cap provider must either (a) transfer the cap to a replacement cap
provider acceptable to Administrative Agent at cap provider’s sole cost and
expense, or (b) continue to perform its obligations under the cap agreement
including, without limitation, the obligation to unconditionally “gross up” in
the event that a withholding tax is imposed on payments being made by the cap
provider.
    •  
Borrower shall be precluded from payment of any out of pocket expenses required
under Section 11 of the ISDA Master Agreement and incurred by cap provider
related to the enforcement and protection of cap provider’s rights under the cap
agreement.
    •  
Market Quotation and Second Method will be used for the purpose of computing
amounts payable on early termination with a provision for loss if Market
Quotation is not available.
    •  
The parties shall be deemed to have no Affiliates for purposes of the ISDA
Master Agreement.
    •  
“Specified Entities” will not apply for purposes of Sections 5(a)(v), 5(a)(vi),
5(a)(vii) and 5(b)(iv) of the ISDA Master Agreement.
    •  
Transaction will be governed by New York law.
    •  
For the purposes of Section 6(e) of the ISDA Master Agreement, set off and
counterclaim will not apply and all payments by cap provider shall be made
without set off or counterclaim.
    •  
The definition of LIBOR will be USD LIBOR BBA and must match the definition of
LIBOR in the loan agreement.

 

 



--------------------------------------------------------------------------------



 



Exhibit I
Page 2

  •  
The definition of Business Day must match the definition of Business Day in the
loan agreement.
    •  
LIBOR must be determined on the LIBOR Determination Date.
    •  
Payments must be made by the cap provider on or prior to the applicable Payment
Date in respect of a period corresponding to the applicable Interest Period.
    •  
The Termination Date of the cap must be no earlier than the last day of the
Interest Period in which the Maturity Date under the loan agreement occurs.
    •  
The Day Count Fraction in the cap must match that contained in the loan
agreement.
    •  
The Notional Amount in the cap must [equal $135,000,000][match the principal
amount of the loan as of the date of the loan agreement].
    •  
US Dollars are selected as the Termination Currency under the cap.
    •  
Section 2(c)(ii) of the ISDA Master Agreement will apply to the Transaction.
    •  
Cap provider and Borrower will represent that it is not a multi branch party.
    •  
Cap provider will covenant that it will not petition Borrower into bankruptcy
(or join in any such petition) for 365 days after all outstanding rated
securities have been paid in full.
    •  
If the ISDA Master Agreement (Multicurrency Cross Border)(“Cross Border
Agreement”) is utilized, additional scheduled items and provisions to address
“indemnifiable taxes” and other related issues present in cross border
transactions must be incorporated:

  •  
Section 2(d)(i)(4) of the Cross Border Agreement must be amended to require the
cap provider to unconditionally “gross up” in the event that a withholding tax
is imposed on payments being made by the cap provider.

  •  
The definition of “indemnifiable tax” must cover any and all withholding tax.

  •  
Section 2(d)(i)(4) of the Cross Border Agreement will be deleted such that cap
provider is not excused from having to “gross up” due to Borrower’s breach of a
tax representation or failure to notify cap provider of a breach of a tax
representation and (ii) Borrower makes no tax representations in the cap
agreement or schedule.

  •  
Section 2(d)(ii) of the Cross Border Agreement must be amended to provide that
there is no obligation by Borrower to make payments to the cap provider for any
payments made by the cap provider without deduction for taxes (for which there
is no obligation to gross up).

  •  
Section 4(e) of the Cross Border Agreement must be amended to provide that there
are no payment obligations by Borrower to cap provider for any indemnification
resulting from stamp registration or other documentary tax levied by Borrower’s
taxing authority on the cap provider.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT1
This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and [the] [each] Assignee identified
in item [2] [3] below ([the] [each an] “Assignee”). [It is understood and agreed
that the rights and obligations of such Assignee hereunder are several and not
joint]. Capitalized terms used herein but not defined herein shall have the
meanings given to them in the Loan Agreement, receipt of a copy of which is
hereby acknowledged by [the] [each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Loan Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under Loan Agreement (including with respect to any
outstanding amounts) (the “Assigned Interest”). [Such] [Each] sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.

         
1.
  Assignor:    _____ 
 
       
2.
  Assignee:    _____ 
 
       
3.
  Loan Agreement:  
Loan and Security Agreement, dated as of August  _____  2011 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
among HENRY HUDSON HOLDINGS LLC, a Delaware limited liability company (“Owner”),
58th STREET BAR COMPANY LLC, a Delaware limited liability company (“Bar
Lessee”), and HUDSON LEASECO LLC, a New York limited liability company
(“Operating Lessee”; Operating Lessee, Bar Lessee and Owner, together with their
respective successors and assigns, collectively “Borrower”), the various
financial institutions as are or may become parties thereto, and Deutsche Bank
Trust Company Americas, as Administrative Agent.

 

      1  
This form of Lender Assignment Agreement should be used by Lenders for an
assignment to a single Assignee or to funds managed by the same or related
investment managers.

 

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 2

         
3. Assigned Interest:
       
 
       
Percentage interest assigned:
                         %
 
       
Aggregate outstanding principal amount of the Loan assigned:
  $                       
 
       
Outstanding Delayed Draw Term Loan Commitments assigned:
  $                       
 
       
Principal amount of Note payable to Assignee:
  $                       
 
       
Principal amount of Note payable to Assignor:
  $                       
 
       
Effective Date (if other than date of acceptance by Lender):
       

                      _____  ,                     
Payment Instructions:

                       
 
                     
 
                     
 
  Attention:        
 
     
 
   
 
  Reference:        
 
     
 
   
 
  Address for Notices:    
 
                     
 
                     
 
                     
 
  Relationship Contact:                                

 

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 3
The terms set forth in this Assignment are hereby agreed to:

                      ASSIGNOR       ASSIGNEE2     [NAME OF ASSIGNOR]      
[NAME OF ASSIGNEE]    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

[Consented to and]3 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

      2  
Add additional signature blocks, as needed, if this Form is being used by funds
managed by the same or related investment managers.
  3  
Insert only if assignment is being made to an Eligible Assignee that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund.

 

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 4
HENRY HUDSON HOLDINGS LLC
58th STREET BAR COMPANY LLC
AND HUDSON LEASECO LLC

LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS
FOR
LENDER ASSIGNMENT AGREEMENT
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement, any other Loan Document or any other instrument or
document delivered pursuant thereto, other than this Assignment, or any
collateral thereunder, (iii) the financial condition of the Borrower or any of
its Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower or any of its Affiliates or
any other Person of any of their respective obligations under any Loan
Documents.
1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Loan Agreement, together with
copies of such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision and (v) attached to this Assignment is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by [the] [each] Assignee; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

 



--------------------------------------------------------------------------------



 



Exhibit J
Page 5
2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payment in respect to the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.
3. Effect of Assignment. Upon the delivery of a full executed original hereof to
the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Loan Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Loan Agreement and the other Loan Documents.
4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
* * * *

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
                    ,
Tenant
AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on behalf of
the Lenders

     
County:
  [          ]
Section:
  [          ]
Block:
  [          ]
Lot:
  [          ]
 
   
Premises:
   
 
    Dated: as of                     , _____

Record and return by mail to:
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Leila Rachlin, Esq.
1111779-2203

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 2
SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS AGREEMENT made as of this  _____  day of                     , 20_____,
between DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on behalf
of the Lenders, a New York banking corporation, having an address at 31 West
52nd Street, New York, New York 10019 (together with its successor and/or
assigns, hereinafter called “Administrative Agent”), and                     , a
                    , having an address at                      (hereinafter
called “Tenant”).
W I T N E S S E T H :
WHEREAS, by a lease (the “Original Lease”) dated                     , 20_____ 
between                      (hereinafter called “Landlord”), as landlord, and
Tenant, as tenant, as amended by lease amendment[s] dated                     ,
20_____, [                    , 20_____ and                     , 20_____] (the
Original Lease, as so amended, is hereinafter the “Lease”), a memorandum of
which Lease was dated                      and was recorded in
                     in Reel                     , Page                     ,
[add recording data for memoranda of amendments, if applicable], Landlord leased
to Tenant certain premises located in                     (the “Premises”) on
the property described in Schedule “A” annexed hereto and made a part hereof
(the “Property”); and
WHEREAS, pursuant to the Loan and Security Agreement, dated as of August
[_____], 2011, (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Henry Hudson Holdings LLC,
58th Street Bar Company LLC, Hudson Leaseco LLC, the lenders party thereto from
time to time (collectively, “Lenders”) and Administrative Agent, Lenders have
made a loan to Landlord, which loan is secured by, among other things, a
mortgage (which mortgage, and all amendments, renewals, increases,
modifications, replacements, substitutions, extensions, spreaders and
consolidations thereof and all re-advances thereunder and addictions thereto, is
referred to as the “Security Instrument”) encumbering the Property; and
WHEREAS, Administrative Agent and Tenant desire to confirm their understanding
and agreement with respect to the Lease and the Security Instrument.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Administrative Agent and Tenant hereby agree and covenant as follows:
1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Administrative Agent or Lenders may reasonably
require to effect such subordination.

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 3
2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Administrative Agent or Lenders, and Tenant’s occupancy of the Premises shall
not be disturbed by Administrative Agent or Lenders for any reason whatsoever
during the term of the Lease or any such extensions or renewals thereof and
(b) neither Administrative Agent nor Lenders will join Tenant as a party
defendant in any action or proceeding to foreclose the Security Instrument or to
enforce any rights or remedies of Administrative Agent or Lenders under the
Security Instrument which would cut-off, destroy, terminate or extinguish the
Lease or Tenant’s interest and estate under the Lease (except to the extent
required so that Tenant’s right to receive or set-off any monies or obligations
owed or to be performed by any of Lenders’ predecessors-in-interest shall not be
enforceable thereafter against Administrative Agent, Lenders or any of Lenders’
successors-in-interest). Notwithstanding the foregoing provisions of this
paragraph, if it would be procedurally disadvantageous for Administrative Agent
or Lenders not to name or join Tenant as a party in a foreclosure proceeding
with respect to the Security Instrument, Administrative Agent or Lenders may so
name or join Tenant without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement.
3. (A) After notice is given by Administrative Agent that the Security
Instrument is in default and that the rentals under the Lease should be paid to
Lenders, Tenant will attorn to Lenders and pay to Lenders, or pay in accordance
with the directions of Administrative Agent, all rentals and other monies due
and to become due to Landlord under the Lease or otherwise in respect of the
Premises. Such payments shall be made regardless of any right of set-off,
counterclaim or other defense which Tenant may have against Landlord, whether as
the tenant under the Lease or otherwise.
(B) In addition, if Administrative Agent (or its nominee or designee) shall
succeed to the rights of Landlord under the Lease through possession or
foreclosure action, delivery of a deed or otherwise, or another person purchases
the Property or the portion thereof containing the Premises upon or following
foreclosure of the Security Instrument or in connection with any bankruptcy case
commenced by or against Landlord, then at the request of Administrative Agent
(or its nominee or designee) or such purchaser (Administrative Agent, its
nominees and designees, and such purchaser, and their respective successors and
assigns, each being a “Successor-Landlord”), Tenant shall attorn to and
recognize Successor-Landlord as Tenant’s landlord under the Lease and shall
promptly execute and deliver any instrument that Successor-Landlord may
reasonably request to evidence such attornment. Upon such attornment, the Lease
shall continue in full force and effect as, or as if it were, a direct lease
between Successor-Landlord and Tenant upon all terms, conditions and covenants
as are set forth in the Lease. If the Lease shall have terminated by operation
of law or otherwise as a result of or in connection with a bankruptcy case
commenced by or against Landlord or a foreclosure action or proceeding or
delivery of a deed in lieu, upon request of Successor-Landlord, Tenant shall
promptly execute and deliver a direct lease with Successor-Landlord which direct
lease shall be on substantially the same terms and conditions as the Lease
(subject, however, to the provisions of clauses (i)-(v) of this paragraph 3(B))
and shall be effective as of the day the Lease shall have terminated as
aforesaid. Notwithstanding the continuation of the Lease, the attornment of
Tenant thereunder or the execution of a direct lease between Successor-Landlord
and Tenant as aforesaid, Successor-Landlord shall not:

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 4
(i) be liable for any previous act or omission of Landlord under the Lease;
(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;
(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender or was
permitted under the terms of the Loan Agreement with the consent of Lender;
(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Administrative Agent or Successor-Landlord; and
(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.
4. Tenant agrees that without the prior written consent of Administrative Agent,
it shall not (a) amend, modify, terminate or cancel the Lease or any extensions
or renewals thereof except to the extent permitted under the Loan Agreement
without the consent of Lender, (b) tender a surrender of the Lease, (c) make a
prepayment of any rent or additional rent more than one (1) month in advance of
the due date thereof, or (d) subordinate or permit the subordination of the
Lease to any lien subordinate to the Security Instrument. Any such purported
action without such consent shall be void as against the holder of the Security
Instrument.
5. (A) Tenant shall promptly notify Administrative Agent of any default by
Landlord under the Lease and of any act or omission of Landlord which would give
Tenant the right to cancel or terminate the Lease or to claim a partial or total
eviction.
(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to
Administrative Agent and (ii) unless Administrative Agent has failed, within
sixty (60) days after Administrative Agent receives such notice, to cure or
remedy the default, act or omission or, if such default, act or omission shall
be one which is not reasonably capable of being remedied by Administrative Agent
within such sixty (60) day period, until a reasonable period for remedying such
default, act or omission shall have elapsed following the giving of such notice
and following the time when Administrative Agent shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Administrative Agent shall with due diligence give Tenant written notice of
its intention to and shall commence and continue to, remedy such default, act or
omission. If Administrative Agent cannot reasonably remedy a default, act or
omission of Landlord until after Administrative Agent obtains possession of the
Premises, Tenant may not terminate or cancel the Lease or claim a partial or
total eviction by reason of such default, act or omission until the expiration
of a reasonable period necessary for the remedy after Administrative Agent
secures possession of the Premises. To the extent Administrative Agent incurs
any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Administrative Agent shall be subrogated to Tenant’s rights against Landlord.

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 5
(C) Notwithstanding the foregoing, Administrative Agent shall have no obligation
hereunder to remedy such default, act or omission.
6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Administrative Agent.
7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods,
Administrative Agent, for the benefit of Lenders, shall be entitled, but not
obligated, to exercise the claims, rights, powers, privileges and remedies of
Landlord under the Lease and shall be further entitled to the benefits of, and
to receive and enforce performance of, all of the covenants to be performed by
Tenant under the Lease as though Administrative Agent were named therein as
Landlord.
8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgement out of any other assets of Successor-Landlord.
9. Intentionally omitted.
10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 6
11. Except as specifically provided in this Agreement, neither Administrative
Agent nor Lenders shall, by virtue of this Agreement, the Security Instrument or
any other instrument to which Administrative Agent or Lenders may be a party, be
or become subject to any liability or obligation to Tenant under the Lease or
otherwise.
12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article  _____  of the Lease and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.
(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement in a form substantially similar to this Agreement with any person
which shall succeed Administrative Agent with respect to it interests in the
Property, or any portion thereof, provided such agreement is substantially
similar to this Agreement. Tenant does herewith irrevocably appoint and
constitute Administrative Agent as its true and lawful attorney-in-fact in its
name, place and stead to execute such subordination, non-disturbance and
attornment agreement, without any obligation on the part of Administrative Agent
to do so. This power, being coupled with an interest, shall be irrevocable as
long as the Indebtedness secured by the Security Instrument remains unpaid.
Administrative Agent agrees not to exercise its rights under the preceding two
sentences if Tenant promptly enters into the subordination, non-disturbance and
attornment agreement as required pursuant to the first sentence of this
subparagraph (B).
13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Administrative Agent, and any right to Tenant
dependent upon notice shall take effect only after notice is so given.
Performance by Administrative Agent shall satisfy any conditions of the Lease
requiring performance by Landlord, and Administrative Agent shall have a
reasonable time to complete such performance as provided in Paragraph 5 hereof.
(B) All notices or other communications required or permitted to be given to
Tenant or to Administrative Agent pursuant to the provisions of this Agreement
shall be in writing and shall be deemed given only if mailed by United States
registered mail, postage prepaid, or if sent by nationally recognized overnight
delivery service (such as Federal Express or United States Postal Service
Express Mail), addressed as follows: to Tenant, at the address first set forth
above, Attention:                     ; to Administrative Agent, at the address
first set forth above, Attention:                      and General Counsel or to
such other address or number as such party may hereafter designate by notice
delivered in accordance herewith. All such notices shall be deemed given three
(3) business days after delivery to the United States Post office registry clerk
if given by registered mail, or on the next business day after delivery to an
overnight delivery courier.

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 7
14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Administrative Agent” shall mean
the then holder of the Security Instrument. The term “Landlord” shall mean the
then holder of the landlord’s interest in the Lease. The term “person” shall
mean an individual, joint venture, corporation, partnership, trust, limited
liability company, unincorporated association or other entity. All references
herein to the Lease shall mean the Lease as modified by this Agreement and to
any amendments or modifications to the Lease which are consented to in writing
by Administrative Agent. Any inconsistency between the Lease and the provisions
of this Agreement shall be resolved, to the extent of such inconsistency, in
favor of this Agreement.
15. Intentionally omitted.
16. Intentionally omitted.
17. BOTH TENANT AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
18. This Agreement shall be governed by and construed in accordance with the
laws of New York.
* * *

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 8
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on
behalf of the Lenders, a New York banking corporation
      By:           Name:           Title:      

            By:           Name:           Title:      

            [TENANT]
      By:           Name:           Title:      

            AGREED AND CONSENTED TO:

LANDLORD:

[                                        ]
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 9

     
STATE OF NEW YORK
   )
 
   ) ss.
COUNTY OF NEW YORK
   )

On the                      day of                      in the year 20_____ 
before me, the undersigned, a notary public in and for said state, personally
appeared                                         , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

         
 
 
 
Notary Public    
 
       
[Notary Seal]
  My commission expires:    

     
STATE OF NEW YORK
   )
 
   ) ss.
COUNTY OF NEW YORK
   )

On the                      day of                      in the year 20_____ 
before me, the undersigned, a notary public in and for said state, personally
appeared                     , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

         
 
 
 
Notary Public    
 
       
[Notary Seal]
  My commission expires:    

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 10

     
STATE OF NEW YORK
   )
 
   ) ss.
COUNTY OF NEW YORK
   )

On the                      day of                      in the year 20_____ 
before me, the undersigned, a notary public in and for said state, personally
appeared                                         , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

         
 
 
 
Notary Public    
 
       
[Notary Seal]
  My commission expires:    

     
STATE OF NEW YORK
   )
 
   ) ss.
COUNTY OF NEW YORK
   )

On the                      day of                      in the year 20_____ 
before me, the undersigned, a notary public in and for said state, personally
appeared                     , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

         
 
 
 
Notary Public    
 
       
[Notary Seal]
  My commission expires:    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
to Exhibit K
LEGAL DESCRIPTION OF PROPERTY

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF NOTE
[Attached]

 

 



--------------------------------------------------------------------------------



 



AMENDED, RESTATED AND CONSOLIDATED
PROMISSORY NOTE

      $115,000,000.00   New York, New York     August 12, 2011

This AMENDED, RESTATED AND CONSOLIDATED PROMISSORY NOTE, dated as of August 12,
2011 (this “Note”), is made by HENRY HUDSON HOLDINGS LLC, a Delaware limited
liability company, HUDSON LEASECO LLC, a New York limited liability company,
58th STREET BAR COMPANY LLC, a Delaware limited liability company, jointly and
severally as maker, having an address at c/o Morgans Hotel Group, 475 Tenth
Avenue, New York, New York 10018 (collectively, “Borrower”), and given to
DEUTSCHE BANK TRUST COMPANY AMERICAS, having an address at 60 Wall Street, New
York, New York 10005 (together with its successors and/or assigns, “Lender”).
WHEREAS, Lender is the present owner and holder of, and Borrower is the current
obligor under, those certain notes listed on Schedule I attached hereto and made
a part hereof (collectively, the “Existing Notes”). There is now owing under the
Existing Notes the outstanding principal amount of ONE HUNDRED FIFTEEN MILLION
AND 00/100 DOLLARS ($115,000,000.00).
WHEREAS, Borrower confirms that the aggregate principal amount now owing on the
Existing Notes is ONE HUNDRED FIFTEEN MILLION AND 00/100 DOLLARS
($115,000,000.00) and that there are no defenses, set-offs or counterclaims
against payment of said amount.
WHEREAS, Borrower and Lender wish to consolidate, amend and restate in their
entirety the Existing Notes upon the terms and conditions set forth herein.
WHEREAS, Borrower and Lender intend these Recitals to be a material part of this
Note.
NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the Borrower hereby agrees as follows:
A. The terms, covenants and provisions of the Existing Notes are hereby
consolidated, amended and restated in their entirety to be one single
consolidated, amended and restated promissory note in the principal amount of
ONE HUNDRED FIFTEEN MILLION AND 00/100 DOLLARS ($115,000,000.00) payable with
interest thereon at the rate of interest and on all of the other terms,
covenants and conditions contained herein and in that certain Loan and Security
Agreement, dated as of the date hereof among Borrower, the lenders party thereto
from time to time, and Deutsche Bank Trust Company Americas, as administrative
agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”). All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

 

 



--------------------------------------------------------------------------------



 



B. The terms, provisions and covenants of this Note shall supersede (and
constitute a complete restatement of) the Existing Notes and this Note shall
evidence a single indebtedness in the principal amount of ONE HUNDRED FIFTEEN
MILLION AND 00/100 DOLLARS ($115,000,000.00).
C. Borrower agrees to pay the indebtedness evidenced by this Note and further
agrees to comply with and observe all of the terms, covenants and conditions of
this Note and the Loan Agreement.
D. Neither this Note nor anything contained herein shall be construed as a
substitution or novation of the indebtedness evidenced by the Existing Notes, or
of the Existing Notes, which shall remain in full force and effect, as hereby
consolidated, amended and restated in their entirety.
FOR VALUE RECEIVED Borrower, hereby unconditionally promises to pay to the order
of Lender, or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of ONE HUNDRED FIFTEEN MILLION AND
00/100 DOLLARS ($115,000,000.00) in lawful money of the United States of
America, with interest thereon to be computed from the date of this Note at the
interest rate set forth in the Loan Agreement, and to be paid in accordance with
the terms of this Note and the Loan Agreement.
PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and the other Loan Documents from time to time outstanding, at the rates and at
the times specified in the Loan Agreement, and the outstanding balance of the
principal sum of this Note and all accrued and unpaid interest thereon and all
other amounts due under the Loan Agreement and the other Loan Documents shall be
due and payable on the Maturity Date.
DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender upon the happening of any Event of Default in accordance with the
terms of the Loan Agreement.
LOAN DOCUMENTS
This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement and
the other Loan Documents are hereby made part of this Note to the same extent
and with the same force as if they were fully set forth herein. In the event of
a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

 



--------------------------------------------------------------------------------



 



SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether any
interest exceeds the Maximum Legal Rate, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward the payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.
NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.
WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender and any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents. No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents. If Borrower is a partnership or
limited liability company, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the partnership or limited liability company, and the term
“Borrower,” as used herein, shall include any alternate or successor partnership
or limited liability company, but any predecessor partnership or limited
liability company and its partners or members shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable, notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower,” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. (Nothing in the foregoing two sentences
shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such partnership, limited liability
company or corporation which may be set forth in the Loan Agreement, the
Security Instrument or any other Loan Document.)

 

 



--------------------------------------------------------------------------------



 



TRANSFER
Upon the transfer of this Note by Lender, Borrower hereby waiving notice of any
such transfer, Lender may deliver all the collateral mortgaged, granted, pledged
or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights herein or under
applicable law given to Lender with respect thereto, and Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights hereby given to it with respect
to any liabilities and the collateral not so transferred.
EXCULPATION
The provisions of Section 18.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS
THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 

 



--------------------------------------------------------------------------------



 



WAIVER OF JURY TRIAL
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS NOTE, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
SUCCESSORS AND ASSIGNS
This Note shall be binding upon, and shall inure to the benefit of, Borrower and
Lender and their respective successors and permitted assigns. Lender shall have
the right to assign or transfer its rights under this Note in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Lender shall be entitled to all the benefits afforded to Lender under this Note.
Borrower shall not have the right to assign or transfer its rights or
obligations under this Note without the prior written consent of Lender, as
provided in the Loan Agreement, and any attempted assignment without such
consent shall be null and void.
NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 19.8 of the Loan Agreement.
[NO FURTHER TEXT ON THIS PAGE]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has duly executed this Amended, Restated and
Consolidated Note as of the day and year first above written.

                  HENRY HUDSON HOLDINGS LLC,         a Delaware limited
liability company,    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HUDSON LEASECO LLC,         a New York limited liability company
   
 
           
 
  By:   Hudson Managing Member LLC,
its managing member    
 
           
 
  By:   Henry Hudson Holdings LLC,
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



                  58th STREET BAR COMPANY LLC,         a Delaware limited
liability company    
 
           
 
  By:   Hudson Pledgor LLC,
its managing member    
 
           
 
  By:   Henry Hudson Holdings LLC
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )    
 
       
 
  ) ss.:
 
       
COUNTY OF NEW YORK
  )    

On this  _____  day of August, 2011, before me, a Notary Public in and for said
State, personally appeared  _____, before me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person on behalf of which the individual acted, executed the
instrument.

         
 
 
 
Notary Public    

 

 



--------------------------------------------------------------------------------



 



LENDER’S ACKNOWLEDGMENT AND CONSENT
Lender is executing this Amended, Restated and Consolidated Promissory Note to
signify its consent to the consolidation, amendment and restatement of the
Existing Notes as set forth above. Nothing herein shall, or shall be deemed to,
obligate Lender for repayment of any amount evidenced by this Note.

                  DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

         
STATE OF NEW YORK
  )    
 
       
 
  ) ss.:
 
       
COUNTY OF NEW YORK
  )    

On the  _____  day of  _____  in the year 2011 before me, the undersigned,
personally appeared _____, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me the he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

         
 
 
 
Notary Public    

[SEAL]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
EXISTING NOTES

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
COUNTERPARTY ACKNOWLEDGMENT
[Attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 1
INTEREST RATE PROTECTION AGREEMENT
ACKNOWLEDGEMENT
SMBC CAPITAL MARKETS, INC., having an address at 277 Park Avenue, 5th Floor, New
York, New York 10172 (“Rate Cap Provider”), by executing this acknowledgement in
the space provided below, hereby acknowledges that it has been advised that the
interest of HENRY HUDSON HOLDINGS LLC, a Delaware limited liability company,
HUDSON LEASECO LLC, a New York limited liability company, 58th STREET BAR
COMPANY LLC, a Delaware limited liability company, jointly and severally as
maker, having an address at c/o Morgans Hotel Group, 475 Tenth Avenue, New York,
New York 10018 (collectively, “Borrower”), in and to the interest rate cap
agreement (a copy of which is attached hereto as Exhibit A) entered into between
Rate Cap Provider and Borrower (the “Rate Cap Agreement”) has been pledged and
assigned to DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent,
having an address at 60 Wall Street, New York, NY 10005 (together with its
successors and/or assigns, “Administrative Agent”) pursuant to the Loan and
Security Agreement, dated as of August 12, 2011, among Borrower, the lenders
party thereto and Administrative Agent. Rate Cap Provider hereby unconditionally
consents to such pledge and assignment, and certifies to Administrative Agent
that as of the date hereof (i) the Rate Cap Agreement is unmodified and in full
force and effect, and (ii) all payments now or hereafter required to be made by
Borrower pursuant to the Rate Cap Agreement have been paid in full and Borrower
is not in default thereunder. Rate Cap Provider agrees that it shall not modify,
amend or terminate the Rate Cap Agreement without Administrative Agent’s prior
written consent.
Rate Cap Provider hereby agrees that Rate Cap Provider shall deliver to
Administrative Agent a copy of any notice of default given to Borrower under the
Rate Cap Agreement and that all payments made under the Rate Cap Agreement shall
be made to the following account (or at such other address as Administrative
Agent shall hereafter notify Rate Cap Provider):

             
 
  Name:   Hudson Hotel, New York, NY f/b/o DeutscheBank Trust Company
Americas, as Administrative Agent Collection Account
 
  Bank:   JP Morgan Chase
270 Park Avenue
New York, New York
 
  Account No.:   114-917779    
 
  ABA No,   021000021    

In consideration of the foregoing agreement by Rate Cap Provider, Borrower
agrees that (i) Rate Cap Provider shall be entitled to conclusively rely
(without any independent investigation) on Administrative Agent’s statement that
Administrative Agent is entitled to payment under the Rate Cap Agreement, and
(ii) Rate Cap Provider shall be held harmless and shall be fully indemnified by
Borrower, from and against any and all claims, other than those ultimately
determined to be founded on gross negligence or willful misconduct of Rate Cap
Provider, and from and against any damages, penalties, judgments, liabilities,
losses or expenses (including reasonable attorneys’ fees and disbursements)
incurred by Rate Cap Provider as a result of the assertion of any claim, by any
person or entity, arising out of, or otherwise related to, any action taken or
omitted to be taken by Rate Cap Provider in reliance upon any such notice
provided by the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 2
All notices shall be delivered to Administrative Agent at the following address
(or at such other address as Administrative Agent shall hereafter notify Rate
Cap Provider):

     
 
  do Deutsche Bank Securities, Inc.
200 Crescent Court, Suite 550
Dallas, Texas 75201
Attn: Justin Shull
Telephone: (214) 740-7906
Telecopy: (214) 740-7910

with a copy to it at:

60 Wall Street
New York, New York 10005
Attn: George Reynolds
Telephone: (212) 250-2362
Telecopy: (212) 797-4496

Notwithstanding anything to the contrary contained in the Rate Cap Agreement,
Rate Cap Provider hereby further agrees that Administrative Agent shall have the
right to assign its right, title and interest in the Rate Cap Agreement and
hereunder, provided that Administrative Agent gives Rate Cap Provider notice of
any such assignment.
[The rest of this page is left blank intentionally]

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 3
The terms and conditions of this Acknowledgement and Agreement shall bind Rate
Cap Provider and its successors and assigns and shall inure to the benefit of
Administrative Agent and its successors and assigns.
Dated as of: August       2011

                  SMBC CAPITAL MARKETS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 4

                  CONSENTED TO BY:    
 
                HENRY HUDSON HOLDINGS LLC,         a Delaware limited liability
company,    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 5

                  HUDSON LEASECO LLC,         a Delaware New York limited
liability company    
 
           
 
  By:   Hudson Managing Member LLC,
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                58th STREET BAR COMPANY LLC,         a Delaware limited
liability company    
 
           
 
  By:   Hudson Managing Member LLC,
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit M
Page 6
EXHIBIT A
RATE CAP AGREEMENT

[Attached Hereto]

 

 



--------------------------------------------------------------------------------



 



Exhibit N
Page 1
EXHIBIT N
FORM OF FUNDING NOTICE
Reference is made to the Loan and Security Agreement, dated as of August  _____ 
2011 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among HENRY HUDSON HOLDINGS LLC, a Delaware limited liability
company (“Owner”), 58th STREET BAR COMPANY LLC, a Delaware limited liability
company (“Bar Lessee”), and HUDSON LEASECO LLC, a New York limited liability
company (“Operating Lessee”; Operating Lessee, Bar Lessee and Owner, together
with their respective successors and assigns, collectively “Borrower”), the
lenders party thereto from time to time (“Lenders”), and Deutsche Bank Trust
Company Americas, as Administrative Agent. Capitalized terms used but not
defined herein have the meanings assigned in the Loan Agreement.
Pursuant to Section 2.1.1 of the Loan Agreement, Borrower desires that Lenders
make the following Loans to the Borrower in accordance with the applicable terms
and conditions of the Loan Agreement on [mm/dd/yy] (the “Credit Date”):

         
1. Term Loans On the Closing Date
  $ [___,___,___  
 
     
2. Delayed Draw Term Loans
  $ [___,___,___  

Borrower hereby certifies that:
(a) as of the Credit Date, the representations and warranties contained in each
of the Loan Documents are true and correct in all material respects (or, to the
extent a representation and warranty contains a materiality or Material Adverse
Effect qualification, in all respects) on and as of such Credit Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, to the extent a representation and warranty contains a materiality
or Material Adverse Effect qualification, in all respects) on and as of such
earlier date; and
(b) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default [.] [and]
(c) [DELAYED DRAW TERM LOANS ONLY] as of the Credit Date, attached as Schedule 1
is the Net Operating Income calculated pursuant to Section 2.5(B) and a
calculation of the Delayed Draw Term Loan Available Amount which is $[_____]. In
addition, Borrower certifies to Administrative Agent and Lenders that all
conditions to the making of the requested Delayed Draw Term Loans contained in
Section 2.5 of the Loan Agreement will have been satisfied at the time such
Delayed Draw Term Loans are made.

 

1



--------------------------------------------------------------------------------



 



Exhibit N
Page 2
[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------



 



Date: __________, 20__

          HENRY HUDSON HOLDINGS LLC    
 
       
By:
  Henry Hudson Senior Mezz LLC,
its managing member    
 
       
By:
  Morgans Group LLC,
its managing member    
 
       
By:
  Morgans Hotel Group Co.,
its managing member    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        58th STREET BAR COMPANY LLC    
 
       
By:
  Henry Hudson Senior Mezz LLC,
its managing member    
 
       
By:
  Morgans Group LLC,
its managing member    
 
       
By:
  Morgans Hotel Group Co.,
its managing member    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

3



--------------------------------------------------------------------------------



 



Exhibit N
Page 4

          HUDSON LEASECO LLC    
 
       
By:
  Henry Hudson Senior Mezz LLC,
its managing member    
 
       
By:
  Morgans Group LLC,
its managing member    
 
       
By:
  Morgans Hotel Group Co.,
its managing member    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

4



--------------------------------------------------------------------------------



 



Exhibit N
Page 5
SCHEDULE 1
[Calculation of Net Operating Income and Delayed Draw Term Loan Availability
Amount]

 

5



--------------------------------------------------------------------------------



 



EXHIBIT O
CERTIFICATE OF INDEPENDENT MANAGER/MEMBER/DIRECTOR
Management Agreement
August __, 2011
For good and valuable consideration, each of the undersigned Persons, who have
been designated as members of [_____], a [_____] limited liability company (the
“Company”), in accordance with the Amended and Restated Operating Agreement of
the Company, dated as of August  _____, 2011 as it may be amended or restated
from time to time (the “LLC Agreement”), hereby agree as follows:
1. Each of the undersigned accepts such Person’s rights and authority as a
Member under the LLC Agreement and agrees to perform and discharge such Person’s
duties and obligations as a Member under the LLC Agreement, and further agrees
that such rights, authorities, duties and obligations under the LLC Agreement
shall continue until such Person’s successor as a Member is designated or until
such Person’s resignation or removal as a Member in accordance with the LLC
Agreement. Each of the undersigned agrees and acknowledges that it has been
designated as a “manager” of the Company within the meaning of the [New York
Limited Liability Company Law].
2. So long as any Obligation is outstanding, each of the undersigned agrees,
solely in its capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Company under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Company or any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company.
3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF [NEW YORK], AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the LLC Agreement.
This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



Exhibit O
Page 2
IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

                  INDEPENDENT MANAGER:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit P
Page 1
EXHIBIT P
FORM OF IP SECURITY AGREEMENT
INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this Agreement), dated as of
[_____], is entered into by HENRY HUDSON HOLDINGS LLC (“Owner”), a Delaware
limited liability company, 58th STREET BAR COMPANY LLC, a Delaware limited
liability company (“Bar Lessee”), and HUDSON LEASECO LLC, a New York limited
liability company (“Operating Lessee” and together with Owner and Bar Lessee,
“Assignors”), each having an office at 475 Tenth Avenue, New York, New York
10018, to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent for the
benefit of the Lenders, a New York banking corporation, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 (together with its successors
and assigns, “Assignee”). Capitalized terms not otherwise defined herein have
the meanings set forth in the Loan and Security Agreement, dated August  _____,
2011, among Assignors and Assignee (together with all amendments, replacements
and supplements, the “Loan Agreement”) or that certain Amended, Restated and
Consolidated Mortgage, Assignment of Leases and Rents, Hotel Revenue and
Security Agreement, dated the date hereof, executed and delivered by Assignors
to Assignee (together with all amendments, replacements and supplements, the
“Mortgage”), as applicable.
WHEREAS, Owner is the owner of (i) the real property commonly known as the
Hudson Hotel and located in New York, such ownership interest being comprised of
a fee simple and leasehold, as applicable, interest in the Land and (ii) title
to the improvements located thereon (collectively, the “Hotel”);
WHEREAS, Assignors own Intellectual Property and IP Licenses (each as defined
herein) related to the Hotel;
WHEREAS, pursuant to the Loan Agreement, Lenders have agreed to make loans
(collectively, the “Loan”) subject to the terms and conditions of the Loan
Agreement and as evidenced by a Note (together with all amendments, replacements
and supplements, the “Note”), dated the date hereof, made by Assignors, as
maker; and
WHEREAS, Assignors will derive substantial benefits from the extension of the
Loan to Assignors and are willing to execute this Agreement in order to induce
Lenders to extend the Loan.
NOW, THEREFORE, in consideration of the Loan to Assignors evidenced by the Note
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Assignors and the Assignee hereby agree as
follows:

 

 



--------------------------------------------------------------------------------



 



Exhibit P
Page 2
1. Grant of Security Interest.
Assignors hereby grant, sell, transfer, set over, assign and convey a security
interest in and pledge to Assignee, in trust with the power of sale and right of
entry, in trust and possession, for the benefit and use of Assignee and its
successors and assigns forever, all of Assignors’ estate, right, title and
interest now owned or hereafter acquired in, to and under any and all the
property described in the following granting clauses (all of which being
hereinafter referred to as the “IP Collateral”):
(i) all intellectual property worldwide relating to the ownership or operation
of the Land (“Intellectual Property”), including all:
(a) trademarks, service marks, certification marks, collective marks, business
names set forth on Schedule I, corporate names, trade names, d/b/a’s, the
trademarks set forth on Schedule II, and general intangibles of like nature,
whether registered or unregistered, and all goodwill of any business connected
with the use thereof and symbolized thereby;
(b) patents issued by the United States or the equivalent thereof in any other
country, industrial designs, and applications for any of the foregoing,
including any continuations, divisionals, continuations in part, renewals,
extensions and reissues, and the inventions disclosed or claimed therein;
(c) copyrights in published and unpublished works of authorship, whether
registered or unregistered in the United States or any other country, whether as
author, assignee, or transferee (including, without limitation, copyrights in
databases and other compilations of information, computer software and systems
(including reservations and other Hotel systems), middleware, user interface,
source code, object code, and the like, and user manuals and other training
documentation related thereto), all derivative works, renewals, extensions,
restorations, and reversions thereof;
(d) Domain Names, including, without limitation, the Domain Names set forth on
Schedule III;
(e) trade secrets, proprietary confidential information and operational systems,
including confidential know-how, processes, schematics, concepts, ideas,
inventions, business methods and processes, marketing plans, research and
development, formulae, drawings, prototypes, models, designs, customer and
supplier information and lists, databases and other compilations of information,
historical guest lists, mailing lists, computer software and systems (including
reservations and other Hotel systems), middleware, user interface, source code,
object code, algorithms, and the like, and user manuals and other training
documentation related thereto, and other nonpublic, confidential, or proprietary
information;
(f) any registrations, applications for registration or issuance, recordings,
reissues, renewals, divisions, continuations, and extensions relating to any or
all of the foregoing;
(g) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements or other
violations thereof relating to any or all of the foregoing; and

 

2



--------------------------------------------------------------------------------



 



Exhibit P
Page 3
(h) rights to sue for past, present and future infringements and other
violations thereof relating to any of the foregoing.
(ii) all licenses of Intellectual Property and covenants not to sue with respect
to Intellectual Property (including, without limitation those licenses set forth
on Schedule IV), which relate to, are derived from, or are used in connection
with the Property or the use, occupancy, enjoyment, or maintenance thereof or
the conduct of any business or activities thereon, regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development, consulting services or distribution of
products, and regardless of whether Assignors is a licensor or licensee, under
any such agreement, together with any and all (i) amendments, renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
breaches or violations thereof, and (iii) the right to sue for past, present and
future breaches or violations thereof (IP Licenses).
(iii) all of Assignors’ right, title, and interest in all proceeds, both cash
and noncash, of the foregoing.
Notwithstanding anything to the contrary contained in this Section 1, Assignors
do not grant, sell, transfer, set over, assign or convey a security interest in
or pledge to Assignee any of the items set forth on Schedule V attached hereto
[Schedule V will include all Hudson/Morgans marks/domain names owned by Morgans
Group LLC].
2. Release of IP Collateral.
Assignee shall, at the reasonable expense of Assignors, upon payment in full of
the Principal Amount and interest on the Loan and all other amounts due and
payable under the Loan Documents in accordance with the terms and provisions of
the Note and the Loan Agreement, release the Lien of this Agreement upon the IP
Collateral or assign it, in whole or in part, to a new lender. In such event,
Assignors shall submit to Assignee, on a date prior to the date of such release
or assignment sufficient to provide a reasonable period for review thereof, a
release of lien or assignment of lien, as applicable, for such property for
execution by Assignee. Such release or assignment, as applicable, shall be in a
form appropriate in each jurisdiction in which the IP Collateral is located and
satisfactory to Assignee in its reasonable discretion. In addition, Assignors
shall provide all other documentation Assignee reasonably requires to be
delivered by Assignors in connection with such release or assignment, as
applicable.
3. Remedies.
(A) The grant of security set forth herein is issued in conjunction and
concurrently with the grant of security interest set forth in the Mortgage. The
remedies set forth in Article VII of the Mortgage are incorporated herein by
reference and apply with respect to the IP Collateral, to the extent applicable
to the Intellectual Property and IP Licenses, as if restated herein in full.

 

3



--------------------------------------------------------------------------------



 



Exhibit P
Page 4
(B) For the purpose of enabling the Assignee to exercise rights and remedies
hereunder at such time as Assignee hereby shall be lawfully entitled to exercise
such rights and remedies, Assignors hereby grant Assignee an irrevocable,
non-exclusive license (with right to sublicense) and, to the extent permitted
under IP Licenses granting Assignors rights in Intellectual Property, right to
further sublicense (in each case, exercisable without payment of royalties or
other compensation to Assignors) to make, have made, use, sell, copy,
distribute, perform, make derivative works, publish, and exploit in any other
manner for which an authorization from the owner of such Intellectual Property
would be required under applicable law, with right to sublicense, any of the IP
Collateral, wherever the same may be located; provided that: (i) such license
shall be subject to the exclusive rights of any licensee of the IP Collateral
under a license granted prior to such Event of Default, to the extent such
license is a Permitted Encumbrance, (ii) Assignors shall have such rights of
quality control and inspection which are reasonably necessary under applicable
law to maintain the validity and enforceability of any Trademarks included in
the IP Collateral and (iii) any sublicenses duly granted by Assignee under this
license grant shall survive in accordance with their terms, as direct licenses
of Assignors but any revenue thereunder payable to Assignee, notwithstanding the
subsequent cure of any Event of Default that gave rise to the exercise of the
Assignee’s rights and remedies.
4. After-Acquired IP Collateral.
Assignors shall provide to Assignee written notice of any Intellectual Property
acquired by Assignors after the date hereof, which is the subject of a
registration or application (including IP Collateral which was theretofore
unregistered and becomes the subject of a registration or application) or of any
material or exclusive IP Licenses, and deliver to Assignee an IP Security
Agreement and/or such other instrument in form and substance reasonably
acceptable to Assignee. Assignors shall provide such notice to Assignee no later
than the end of the calendar quarter in which Assignors’ acquisition of such
Intellectual Property or IP License occurred. Assignors shall execute and
deliver to Assignee all filings necessary to protect and evidence Assignee’s
security interest in such IP Collateral. Further, Assignors authorize Assignee
to modify the Loan Agreement by amending the IP Schedule to include any
additional IP Collateral (but the failure to do so modify such IP Schedule shall
not be deemed to affect Assignee’s security interest in or Lien upon such IP
Collateral).
5. Governing Law.
THIS AGREEMENT AND THE RIGHTS AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

4



--------------------------------------------------------------------------------



 



Exhibit P
Page 5
6. Conflict Resolution.
The security interests granted to Assignee herein are granted in furtherance and
addition to, and not in limitation of, the security interests granted to
Assignee pursuant to the Mortgage. In the event of an irrevocable conflict
between the terms of this Agreement, the Mortgage, or the Loan Agreement, the
following priority of Agreements shall prevail: first, the Loan Agreement;
second, Mortgage; and third, this Agreement.
7. Counterparts.
This Agreement may be executed in one or more counterparts, each of which, shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.
8. Further Assurances.
Assignors hereby authorizes Assignee to file, from time to time, at Assignors’
sole cost and expense, such UCC financing statements, naming the Assignors as
debtor(s) and the Assignee as secured party in all applicable recording offices
of each applicable jurisdiction (including the office of the Secretary of State
of the State of Delaware) as Assignee deems required to perfect and maintain the
first priority security interest of Assignee in the IP Collateral. In addition,
Assignors shall, at Assignors’ sole cost and expense, execute, acknowledge,
record, register, file and/or deliver to Assignee such other instruments,
agreements, certificates and documents as Assignee may from time to time
reasonably request to better assure transfer and confirm into Assignee the
rights now or hereafter intended to be granted to Assignee under this Agreement
or other Loan Documents, and shall fully cooperate with Assignee and perform all
additional acts which are necessary to effect the purposes of the foregoing.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

5



--------------------------------------------------------------------------------



 



Exhibit P
Page 6
IN WITNESS WHEREOF, Assignors and Assignee have caused this INTELLECTUAL
PROPERTY SECURITY AGREEMENT to be duly executed and delivered by their
respective officers duly authorized as of the date first above written.

                  ASSIGNORS:    
 
                HENRY HUDSON HOLDINGS LLC,         a Delaware limited liability
company,    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HUDSON LEASECO LLC,         a Delaware limited liability company
   
 
           
 
  By:   Hudson Managing Member LLC,
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

6



--------------------------------------------------------------------------------



 



Exhibit P
Page 7

                  58th STREET BAR COMPANY LLC,         a Delaware limited
liability company    
 
           
 
  By:   Hudson Managing Member LLC,
its managing member    
 
           
 
  By:   Henry Hudson Senior Mezz LLC,
its managing member    
 
           
 
  By:   Morgans Group LLC,
its managing member    
 
           
 
  By:   Morgans Hotel Group Co.,
its managing member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

7



--------------------------------------------------------------------------------



 



Exhibit P
Page 8

                  ASSIGNEE:    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS, as         Administrative
Agent, a New York banking corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

8



--------------------------------------------------------------------------------



 



Exhibit P
Page 9
[FOR ASSIGNORS ONLY]
ACKNOWLEDGMENT

         
STATE OF NEW YORK
    )  
COUNTY OF NEW YORK
    )  

On the  _____  day of  _____, in the year 2011, before me, the undersigned, a
Notary Public in and for said state, personally appeared  _____, the  _____  of
HENRY HUDSON HOLDINGS LLC, a Delaware limited liability company, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that she executed the same in her capacity, and that by her signature on
the instrument, the individual, or the entity upon behalf of which the
individual acted, executed the instrument.

             
 
  Signature:        
 
     
 
Name:    

         
[Notary Seal]
  My commission expires:
 
       
 
       

         
STATE OF NEW YORK
    )  
COUNTY OF NEW YORK
    )  

On the  _____  day of  _____, in the year 2011, before me, the undersigned, a
Notary Public in and for said state, personally appeared  _____, the  _____  of
HUDSON LEASECO LLC, a New York limited liability company, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that she
executed the same in her capacity, and that by her signature on the instrument,
the individual, or the entity upon behalf of which the individual acted,
executed the instrument.

             
 
  Signature:        
 
     
 
Name:    

         
[Notary Seal]
  My commission expires:
 
       
 
       

 

9



--------------------------------------------------------------------------------



 



Exhibit P
Page 10

         
 
       
STATE OF NEW YORK
    )  
COUNTY OF NEW YORK
    )  

On the  _____  day of  _____, in the year 2011, before me, the undersigned, a
Notary Public in and for said state, personally appeared  _____, the  _____  of
58th STREET BAR COMPANY LLC, a Delaware limited liability company, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that she executed the same in her capacity, and that by her signature on
the instrument, the individual, or the entity upon behalf of which the
individual acted, executed the instrument.

             
 
  Signature:        
 
     
 
Name:    

         
[Notary Seal]
  My commission expires:
 
       
 
       

 

10



--------------------------------------------------------------------------------



 



SCHEDULE I
to
IP SECURITY AGREEMENT
FICTITIOUS BUSINESS NAMES

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
to
IP SECURITY AGREEMENT
TRADEMARKS

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
to
IP SECURITY AGREEMENT
DOMAIN NAMES

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
to
IP SECURITY AGREEMENT
LICENSES

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
to
IP SECURITY AGREEMENT
EXCLUDED ITEMS
(SEE ATTACHED)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LITIGATION

1.  
Thomas Pavese v. Hudson Hotel, et al. (N.Y. Sup. Ct. Docket No. 1116550-08)
  2.  
Morgans Hotel Group et al., v. John Doe Co. d/b/a Hudson Terrace, et al.
(10-cv-5335- 1(MW (S.D.N.Y.))
  3.  
Mr. Philippe Starck has initiated arbitration proceedings in the London Court of
International Arbitration regarding an exclusive service agreement that he
entered into with Residual Hotel Interest LLC (formerly known as Morgans Hotel
Group LLC) in February 1998 regarding the design of certain hotels now owned by
us. We are not a party to these proceedings at this time. To our knowledge, they
have not continued to pursue this arbitration.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE H
LABOR MATTERS

1.  
Agreement dated February 2011 by and between the New York Hotel & Motel Trades
Council, AFL-CIO and Morgans Hotel Group

2.  
Voluntary Settlement Agreement dated November 11, 2010 by and between the New
York Hotel & Motel Trades Council, AFL-CIO and the Hudson Hotel

3.  
Agreement dated October 2010 by and between the New York Hotel & Motel Trades
Council, AFL-CIO and Hudson Hotel

4.  
Agreement dated September 2010 by and between the Morgans Hotel Group
Management, LLC, d/b/a Hudson Hotel on its own behalf and on behalf of the
Hudson Hotel and the New York Hotel & Motel Trades Council, AFL-CIO

5.  
Agreement by and between the Morgans Hotel Group, on behalf of the Hudson Hotel
and the New York Hotel & Motel Trades Council, AFL-CIO (May 2010)

6.  
Agreement dated May 10, 2010 by and between the New York Hotel & Motel Trades
Council, AFL-CIO and the Hudson Hotel.

7.  
Settlement Agreement dated February 9, 2010 by and between the New York Hotel &
Motel Trades Council, AFL-CIO and the Hudson Hotel

8.  
Agreement dated September 2010 by and between Hudson Hotel and the New York
Hotel & Motel Trades Council, AFL-CIO

9.  
Agreement dated January 2008 by and between the New York Hotel & Motel Trades
Council, AFL-CIO and the Hudson Hotel.

10.  
Agreement dated April 25, 2008 be and between the Hudson Hotel and the New York
Hotel & Motel Trades Council, AFL-CIO

11.  
Collective Bargaining Agreement, for the period of July 1, 2006 through June 30,
2012, by and between Hotel Association of New York City, Inc. and the New York
Hotel & Motel Trades Council, AFL-CIO

12.  
Letter Agreement dated May 28, 2004 between International Union of Operating
Engineers Local Union No. 94, 94A, 94B

13.  
Concessionaire Agreement by and between the New York Hotel and Motel Trades
Council, AFL-CIO and Ian Schrager Hotels, Inc. dated November 9, 2000

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
RENT ROLL

                                                          CURRENT       MISC.
PROPERTY/           BASE   ADDITIONAL   PERCENTAGE   LEASE       TENANT LANDLORD
  TENANT   SPACE   RENT   RENT   RENT   EXPIRATION   EXTENSION   RIGHTS
Henry Hudson
Holdings LLC
356 W 58th street
NY 11377
  Hudson Leaseco
LLC   Whole building including 10th floor and ground floor retail space.  
$45,000,000 + CPI
Adjuster annually   Tenant to pay all taxes and assessments.   N/A   December
318, 2035   N/A   N/A
 
                               
Henry Hudson
Holdings LLC
356 W 58th street
NY 11377
  58th Street
Bar
Company LLC   Bars (including Hudson Bar, Hudson Hall Library Bar and Private
Park)   $1,200.00 annually.   N/A   N/A   Ten year anniversary of date of Lease.
  Tenant has two options to extend for additional five year terms.   N/A

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
INTENTIONALLY OMITTED

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V

SRO TENANCIES

                                                                 
1169
  $ 501.11     Monthly     2032     $ 124.35     weekly     2150     $ 96.82    
Weekly
1443
  $ 372.44     Monthly     2034     $ 429.60     Monthly     2155     $ 83.47  
  Weekly
1516
  $ 96.81     Weekly     2039     $ 402.57     Monthly     2157     $ 419.47    
Monthly
1546
  $ 418.79     Monthly     2040     $ 570.66     Monthly     2205     $ 484.88  
  Monthly
1632
  $ 112.18     Weekly     2045     $ 502.26     Monthly     2206     $ 538.19  
  Monthly
1722
  $ 277.36     Monthly     2046     $ 416.47     Monthly     2207     $ 419.46  
  Monthly
1753
  $ 490.18     Monthly     2050     $ 96.81     Weekly     2211     $ 404.88    
Monthly
1756
  $ 536.28     Monthly     2102     $ 88.31     Weekly     2212     $ 415.32    
Monthly
1812
  $ 419.48     Monthly     2103     $ 393.02     Monthly     2214     $ 609.62  
  Monthly
1839
  $ 375.26     Monthly     2106     $ 419.95     Monthly     2227     $ 242.58  
  Monthly
1846
  $ 86.81     Weekly     2107     $ 130.62     Weekly     2229     $ 484.88    
Monthly
1856
  $ 501.11     Monthly     2112     $ 419.45     Monthly     2231     $ 484.34  
  Monthly
1916
  $ 396.69     Monthly     2114     $ 543.12     Monthly     2232     $ 454.74  
  Monthly
2005
  $ 431.53     Monthly     2115     $ 90.71     Weekly     2235     $ 90.71    
Weekly
2007
  $ 416.47     Monthly     2117     $ 393.02     Monthly     2236     $ 96.81  
  Weekly
2016
  $ 544.04     Monthly     2127     $ 453.41     Monthly     2239     $ 402.57  
  Monthly
2017
  $ 96.81     Monthly     2133     $ 701.67     Monthly     2240     $ 419.96  
  Monthly
2022
  $ 356.36     Monthly     2134     $ 467.48     Monthly     2244     $ 506.89  
  Monthly
2023
  $ 393.02     Monthly     2135     $ 183.00     Monthly     2245     $ 919.72  
  Monthly
2025
  $ 419.46     Monthly     2138     $ 484.88     Monthly     2252     $ 97.40  
  Weekly
2027
  $ 416.47     Monthly     2139     $ 340.37     Monthly     2255     $ 475.23  
  Monthly
2030
  $ 89.57     Weekly     2145     $ 255.34     Monthly     2253     $ 457.06    
Monthly
2031
  $ 422.27     Monthly     2146     $ 69.73     Weekly     2257     $ 90.71    
Weekly

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VI

REQUIRED REPAIRS
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
PERCENTAGE SHARE AND DELAYED DRAW TERM LOAN COMMITMENTS
I. Percentage Share:
100% to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender
II. Delayed Draw Term Loan Commitments:
$20,000,000.00 to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
GROUND LEASE

1.  
Store Unit — Lease dated January 1, 1999 between Adrienne Schatz (a/Ida Adrienne
Wechsler), an individual and Cheryl Hirsch, an individual, collectively, as
landlord, and Henry Hudson Holdings LLC, as tenant (as the same may be amended
or modified from time to time in accordance with the terms hereof)
  2.  
Tenth Floor Unit — Lease dated February 11, 1999 between Irving Schatz, as
landlord, and Henry Hudson Holdings, LLC, successor-in-interest to Ian Schrager
Hotels LLC, as tenant (as the same may be amended or modified from time to time
in accordance with the terms hereof)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
IP SCHEDULE

1.  
Hotel Management Agreement, dated as of June 23, 2011, by and between Hudson
Leaseco LLC, a New York limited liability company and Morgans Hotel Group
Management LLC, a Delaware limited liability company (as the same may be amended
or modified from time to time in accordance with the terms hereof)

 

 